        Case 20-11177-KBO    Doc 275   Filed 07/01/20   Page 1 of 423




UNITED STATES BANKRUPTCY COURT
District of Delaware

                                             )
In re                                        )    Chapter 11
                                             )
  Akorn, Inc., et al.,                       )    Case No 20-11177
        Debtors.                             )    (Jointly Administered)
                                             )


                   STATEMENT OF FINANCIAL AFFAIRS FOR

                               Akorn, Inc.

                         Case No: Case 20-11177
                Case 20-11177-KBO               Doc 275       Filed 07/01/20         Page 2 of 423




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            ) Case No. 20-11177 (KBO)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                        GLOBAL NOTES AND STATEMENT OF
                  LIMITATIONS, METHODOLOGY AND DISCLAIMERS
                  REGARDING THE DEBTORS’ SCHEDULES OF ASSETS
              AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Akorn, Inc. (at times referred to as the “Company” or “Akorn”) and the above-captioned
debtors and debtors in possession (collectively, the “Debtors”) have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs
(the “Statements”) in the United States Bankruptcy Court for the District of Delaware
(the “Court”). The Debtors, with the assistance of their legal and financial advisors, prepared the
Schedules and Statements in accordance with section 521 of chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
Procedure, and Rule 1007–1 of the Bankruptcy Local Rules for the District of Delaware.

        In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made commercially reasonable efforts to ensure the accuracy and completeness of
the Schedules and Statements, subsequent information or discovery may result in material changes
to the Schedules and Statements. As a result, inadvertent errors or omissions may exist. For the
avoidance of doubt, the Debtors hereby reserve their rights to amend and supplement the Schedules
and Statements as may be necessary or appropriate.

        The Debtors and their agents, attorneys and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein, and will not be liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While commercially reasonable

1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
     Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
     Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
     Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
     Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
     Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
     60045.




KE 69351860
                Case 20-11177-KBO              Doc 275        Filed 07/01/20       Page 3 of 423




efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissions may exist. The Debtors and their agents, attorneys, and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised, or
re-categorized, except as required by applicable law. In no event will the Debtors or their agents,
attorneys and/or financial advisors be liable to any third party for any direct, indirect, incidental,
consequential, or special damages (including, but not limited to, damages arising from the
disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused, even if the Debtors or
their agents, attorneys, and financial advisors are advised of the possibility of such damages.

        Mr. Duane Portwood, Chief Financial Officer of Akorn, Inc., has signed each set of the
Schedules and Statements. Mr. Portwood is an authorized signatory for each of the Debtors. In
reviewing and signing the Schedules and Statements, Mr. Portwood has necessarily relied upon
the efforts, statements, advice, and representations of personnel of the Debtors and the Debtors’
legal and financial advisors. Mr. Portwood has not (and could not have) personally verified the
accuracy of each such statement and representation contained in the Schedules and Statements,
including statements and representations concerning amounts owed to creditors.

      Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments.

         These Global Notes and Statement of Limitations, Methodology, and Disclaimer
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) pertain to, are incorporated by reference in, and comprise an integral part of,
all of the Schedules and Statements. The Global Notes should be referred to and considered in
connection with any review of the Schedules and Statements.2 In the event that the Schedules
and/or Statements differ from these Global Notes, the Global Notes control.

                               Global Notes and Overview of Methodology

1.        Reservation of Rights. Reasonable efforts have been made to prepare and file complete
          and accurate Schedules and Statements, but inadvertent errors or omissions may exist. The
          Debtors reserve all rights to: (i) amend or supplement the Schedules and Statements from
          time to time, in all respects, as may be necessary or appropriate, including the right to
          amend the Schedules and Statements with respect to the description, designation, or Debtor
          against which any claim against a Debtor (“Claim”)3 is asserted; (ii) dispute or otherwise
          assert offsets or defenses to any Claim reflected in the Schedules and Statements as to

2    These Global Notes supplement and are in addition to any specific notes contained in each Debtor’s Schedules or
     Statements. The fact that the Debtors have prepared a Global Note with respect to any of individual Debtor’s
     Schedules and Statements and not to those of another should not be interpreted as a decision by the Debtors to
     exclude the applicability of such Global Note to any of the Debtors’ other Schedules and Statements, as
     appropriate.
3    For the purposes of these Global Notes, the term Claim shall have the meaning as defined under section 101(5) of
     the Bankruptcy Code.



                                                          2
          Case 20-11177-KBO          Doc 275       Filed 07/01/20    Page 4 of 423




     amount, liability, priority, status, or classification; (iii) subsequently designate any Claim
     as “disputed,” “contingent,” or “unliquidated;” or (iv) object to the extent, validity,
     enforceability, priority, or avoidability of any Claim (regardless of whether of such Claim
     is designated in the Schedules and Statements as “disputed,” “contingent,” or
     “unliquidated”). Any failure to designate a Claim in the Schedules and Statements as
     “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the
     Debtors that such Claim or amount is not “disputed,” “contingent,” or “unliquidated.”
     Listing a Claim does not constitute an admission of liability by the Debtor against which
     the Claim is listed or against any of the Debtors. Furthermore, nothing contained in the
     Schedules and Statements shall constitute a waiver of rights with respect to the Debtors’
     chapter 11 cases, including, issues involving Claims, substantive consolidation, defenses,
     statuary or equitable subordination, and/or causes of action arising under the provisions of
     chapter 5 of the Bankruptcy Code and any other relevant non-bankruptcy laws to recover
     assets or avoid transfers. Any specific reservation or rights contained elsewhere in the
     Global Notes does not limit in any respect the general reservation of rights contained in
     this paragraph. Notwithstanding the foregoing, the Debtors shall not be required to update
     the Schedules and Statements

2.   Description of Cases. On May 20, 2020 (the “Petition Date”), the Debtors filed voluntary
     petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating
     their business and managing their property as debtors in possession pursuant to
     sections 1107(a) and 1108 of the Bankruptcy Code. On May 22, 2020, an order was
     entered directing procedural consolidation and joint administration of these chapter 11
     cases [Docket No. 57]. Notwithstanding the joint administration of the Debtors’ cases for
     procedural purposes, each Debtor has filed its own Schedules and Statements. The
     information provided herein, except as otherwise noted, is reported as of the close of
     business the day before the Petition Date.

3.   Basis of Presentation. For financial reporting purposes, in the ordinary course prior to the
     Petition Date, the Debtors prepared financial statements that were consolidated by the
     Debtors ultimate parent, Akorn, Inc. Combining the assets and liabilities set forth in the
     Schedules and Statements would result in amounts that may be different from financial
     information that would be prepared on a consolidated basis under Generally Accepted
     Accounting Principles (“GAAP”). Therefore, these Schedules and Statements do not
     purport to represent financial statements prepared in accordance with GAAP nor are they
     intended to fully reconcile to the financial statements prepared by the Debtors. Unlike the
     consolidated financial statements, these Schedules and Statements reflect the assets and
     liabilities of each separate Debtor, except where otherwise indicated. Information
     contained in the Schedules and Statements has been derived from the Debtors’ books and
     records and historical financial statements.

     Moreover, given, among other things, the uncertainty surrounding the collection and
     ownership of certain assets and the valuation and nature of certain assets and liabilities, to
     the extent that a Debtor shows more assets than liabilities, this is not an admission that the
     Debtor was solvent as of the Petition Date or at any time prior to the Petition Date.
     Likewise, to the extent a Debtor shows more liabilities than assets, this is not an admission
     that the Debtor was insolvent at the Petition Date or any time prior to the Petition Date.


                                               3
          Case 20-11177-KBO          Doc 275       Filed 07/01/20     Page 5 of 423




4.   No Admission. Nothing contained in the Schedules and Statements is intended as, or
     should be construed as, an admission or stipulation of the validity of any claim against the
     Debtors, any assertion made therein or herein, or a waiver of the Debtors’ rights to dispute
     any claim or assert any cause of action or defense against any party.

              General Disclosures Applicable to Schedules and Statements

1.   Causes of Action. Despite their reasonable efforts to identify all known assets, the
     Debtors may not have listed all of their causes of action or potential causes of action against
     third parties as assets in their Schedules and Statements, including, without limitation,
     avoidance actions arising under chapter 5 of the Bankruptcy Code and actions under other
     relevant bankruptcy and non-bankruptcy laws to recover assets. The Debtors reserve all of
     their rights with respect to any cause of action (including avoidance actions), controversy,
     right of setoff, cross claim, counterclaim, or recoupment and any claim on contracts or for
     breaches of duties imposed by law or in equity, demand, right, action, lien, indemnity,
     guaranty, suit, obligation, liability, damage, judgment, account, defense, power, privilege,
     license, and franchise of any kind or character whatsoever, known, unknown, fixed or
     contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated,
     disputed or undisputed, secured or unsecured, assertable directly or derivatively, whether
     arising before, on, or after the Petition Date, in contract or in tort, in law or in equity, or
     pursuant to any other theory of law (collectively, “Causes of Action”) they may have, and
     neither these Global Notes nor the Schedules and Statements shall be deemed a waiver of
     any claims or Causes of Action or in any way prejudice or impair the assertion of such
     claims or Causes of Action.

2.   Recharacterization. The Debtors have made reasonable efforts to correctly characterize,
     classify, categorize, and designate the claims, assets, executory contracts, unexpired leases,
     and other items reported in the Schedules and Statements. However, the Debtors may have
     improperly characterized, classified, categorized, designated, or omitted certain items due
     to the complexity and size of the Debtors’ business. Accordingly, the Debtors reserve all
     of their rights to recharacterize, reclassify, recategorize, or redesignate items reported in
     the Schedules and Statements at a later time as necessary or appropriate, including, without
     limitation, whether contracts or leases listed herein were deemed executory or unexpired
     as of the Petition Date and remain executory and unexpired postpetition.

3.   Claim Designations. Any failure to designate a claim in the Schedules and Statements as
     “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
     Debtors that such claim or amount is not “contingent,” “unliquidated,” or “disputed.” The
     Debtors reserve all of their rights to dispute, or to assert offsets or defenses to, any claim
     reflected on their Schedules or Statements on any grounds, including, but not limited to,
     amount, liability, priority, status, or classification, or to otherwise subsequently designate
     any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the Debtors reserve
     all of their rights to amend their Schedules and Statements as necessary and appropriate.
     Listing a claim does not constitute an admission of liability by the Debtors.

4.   Unliquidated Claim Amounts. Claim amounts that could not be readily quantified by the
     Debtors are scheduled as “unliquidated.”


                                               4
          Case 20-11177-KBO          Doc 275       Filed 07/01/20     Page 6 of 423




5.   Undetermined Amounts. The description of an amount as “undetermined” is not intended
     to reflect upon the materiality of such amount.

6.   Court Orders. Pursuant to certain orders of the Bankruptcy Court entered in the Debtors’
     chapter 11 cases entered on or about the Petition Date (collectively, the “First Day
     Orders”), the Debtors were authorized (but not directed) to pay, among other things, certain
     prepetition claims of employees, lienholders, suppliers, customer credits/refunds,
     claimants under section 503(b)(9) of the Bankruptcy Code, and taxing authorities, among
     others. Accordingly, these liabilities may have been or may be satisfied in accordance with
     such orders and therefore generally are not listed in the Schedules and Statements.
     Regardless of whether such claims are listed in the Schedules and Statements, to the extent
     such claims are paid pursuant to an order of the Bankruptcy Court (including the First Day
     Orders), the Debtors reserve all rights to amend or supplement their Schedules and
     Statements.

7.   Other Paid Claims. To the extent the Debtors have reached any postpetition settlement
     with a vendor or other creditor, the terms of such settlement will prevail, supersede
     amounts listed in the Schedules and Statements, and shall be enforceable by all parties,
     subject to any necessary Bankruptcy Court approval. To the extent the Debtors pay any of
     the claims listed in the Schedules and Statements pursuant to any orders entered by the
     Bankruptcy Court, the Debtors reserve all rights to amend and supplement the Schedules
     and Statements and take other action, such as filing claims objections, as is necessary and
     appropriate to avoid overpayment or duplicate payment for such liabilities.

8.   Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient
     use of estate assets for the Debtors to obtain current market valuations of all of their assets
     and, in certain circumstances, estate assets are being currently marketed to effectuate the
     Debtors’ proposed bidding procedures pursuant to the Order (A) Authorizing and
     Approving Bidding Procedures, (B) Scheduling an Auction and a Sale Hearing,
     (C) Approving the Form and Manner of Notice Thereof, (D) Establishing Notice and
     Procedures for the Assumption and Assignment of Certain Executory Contracts and
     Leases, and (E) Granting Related Relief [Docket No. 18]. For these reasons, the Debtors
     have indicated in the Schedules and Statements that the values of certain assets and
     liabilities are undetermined or unknown. Accordingly, unless otherwise indicated, net book
     values as of May 31, 2020 are reflected on the Schedules and Statements. Exceptions to
     this include operating cash and certain other assets. Operating cash is presented as bank
     balance as of the Petition Date. Certain other assets, such as investments in subsidiaries
     and other intangible assets, are listed at undetermined amounts, as the net book values may
     differ materially from fair market values. Amounts ultimately realized may vary from net
     book value (or whatever value was ascribed) and such variance may be material.
     Accordingly, the Debtors reserve all of their rights to amend or adjust the value of each
     asset set forth herein. In addition, the amounts shown for total liabilities exclude items
     identified as “unknown” or “undetermined,” and, thus, ultimate liabilities may differ
     materially from those stated in the Schedules and Statements. Also, assets that have been
     fully depreciated or that were expensed for accounting purposes either do not appear in
     these Schedules and Statements or are listed with a zero-dollar value, as such assets have
     no net book value. The omission of an asset from the Schedules and Statements does not


                                               5
           Case 20-11177-KBO         Doc 275       Filed 07/01/20    Page 7 of 423




      constitute a representation regarding the ownership of such asset, and any such omission
      does not constitute a waiver of any rights of the Debtors with respect to such asset. Given,
      among other things, the current market valuation of certain assets and the valuation and
      nature of certain liabilities, nothing in the Schedules and Statements shall be, or shall be
      deemed to be, an admission that any Debtor was solvent or insolvent as of the Petition
      Date.

9.    Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
      postpetition periods based on the information and research that was conducted in
      connection with the preparation of the Schedules and Statements. As additional
      information becomes available and further research is conducted, the allocation of
      liabilities between prepetition and postpetition periods may change. The Debtors reserve
      the right to amend the Schedules and Statements as they deem appropriate in this regard.

10.   Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
      tax accruals, and liabilities from the Schedules and Statements, including without
      limitation, accrued salaries, employee benefit accruals, goodwill and other intangibles, and
      accrued accounts payable. In addition and as set forth above, the Debtors may have
      excluded amounts for which the Debtors have paid or have been granted authority to pay
      pursuant to a First Day Order or other order that may be entered by the Bankruptcy Court.
      The Debtors also have excluded rejection damage claims of counterparties to executory
      contracts and unexpired leases that may be rejected (if any), to the extent such damage
      claims exist. In addition, accruals for customer programs, including chargebacks, coupon
      redemption, product returns, rebates, discounts to customers in the ordinary course of
      business, and other programs pursuant to which customers may receive credits or make
      deductions from future payments (the "gross-to-net" programs), are excluded.
      Additionally, certain immaterial assets and liabilities may have been excluded.

11.   Confidential or Sensitive Information. There may be instances in which certain
      information in the Schedules and Statements intentionally has been redacted due to the
      nature of an agreement between a Debtor and a third party, local restrictions on disclosure,
      concerns about the confidential or commercially sensitive nature of certain information, or
      concerns for the privacy of an individual. The alterations will be limited to only what is
      necessary to protect the Debtor or third party.

12.   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments may
      properly be disclosed in response to multiple parts of the Statements and Schedules. To
      the extent these disclosures would be duplicative, the Debtors have determined to only list
      such assets, liabilities, and prepetition payments once.

13.   Leases. The Debtors have not included in the Schedules and Statements the future
      obligations of any capital or operating leases. To the extent that there was an amount
      outstanding as of the Petition Date, the creditor has been included on Schedule F of the
      Schedules.

14.   Contingent Assets. The Debtors believe that they may possess certain claims and causes
      of action against various parties. Additionally, the Debtors may possess contingent claims



                                               6
           Case 20-11177-KBO          Doc 275       Filed 07/01/20    Page 8 of 423




      in the form of various avoidance actions they could commence under the provisions of
      chapter 5 of the Bankruptcy Code and other relevant non-bankruptcy laws. The Debtors,
      despite reasonable efforts, may not have identified and/or set forth all of their causes of
      action against third parties as assets in their Schedules and Statements, including, without
      limitation, avoidance actions arising under chapter 5 of the Bankruptcy Code and actions
      under other relevant bankruptcy and non-bankruptcy laws to recover assets. The Debtors
      reserve all of their rights with respect to any claims, causes of action, or avoidance actions
      they may have and nothing contained in these Global Notes or the Schedules and
      Statements shall be deemed a waiver of any such claims, avoidance actions, or causes of
      action or in any way prejudice or impair the assertion of such claims. Additionally, prior
      to the Petition Date, each Debtor, as plaintiff, may have commenced various lawsuits in
      the ordinary course of its business against third parties seeking monetary damages.

15.   Intercompany Accounts. The Debtors have historically kept separate books and records
      by entity in multiple accounting systems. The Debtors regularly engage in business
      relationships and transactions with each other, including the payment or funding of certain
      operating expenses. These relationships, payments, and/or funding of expenses are usually,
      but not always, reflected as intercompany receivables or payables, see Debtors’ Motion
      Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue to
      Operate Their Cash Management System, (B) Honor Certain Prepetition Obligations
      Related Thereto, (C) Maintain Existing Business Forms, and (D) Continue to Perform
      Intercompany Transactions and (II) Granting Related Relief [Docket No. 3] (the “Cash
      Management Motion”).

16.   Guarantees and Other Secondary Liability Claims. The Debtors have used reasonable
      efforts to locate and identify guarantees and other secondary liability claims (collectively,
      “Guarantees”) in each of their executory contracts, unexpired leases, secured financings,
      debt instruments, and other such agreements. Where such Guarantees have been identified,
      they have been included in the relevant Schedule H for the Debtor or Debtors affected by
      such Guarantees. However, certain Guarantees embedded in the Debtors’ executory
      contracts, unexpired leases, secured financings, debt instruments, and other such
      agreements may have been inadvertently omitted. Thus, the Debtors reserve all of their
      rights to amend the Schedules to the extent that additional Guarantees are identified.

17.   Intellectual Property Rights. Exclusion of certain intellectual property shall not be
      construed to be an admission that such intellectual property rights have been abandoned,
      have been terminated, or otherwise have expired by their terms, or have been assigned or
      otherwise transferred pursuant to a sale, acquisition, or other transaction. Conversely,
      inclusion of certain intellectual property shall not be construed to be an admission that such
      intellectual property rights have not been abandoned, have not been terminated, or
      otherwise have not expired by their terms, or have not been assigned or otherwise
      transferred pursuant to a sale, acquisition, or other transaction. The Debtors have made
      every effort to attribute intellectual property to the rightful Debtor owner, however, in some
      instances, intellectual property owned by one Debtor may, in fact, be owned by another.
      Accordingly, the Debtors reserve all of their rights with respect to the legal status of any
      and all intellectual property rights.



                                                7
           Case 20-11177-KBO          Doc 275       Filed 07/01/20    Page 9 of 423




18.   Executory Contracts. Although the Debtors made diligent efforts to attribute an
      executory contract to its rightful Debtor, in certain instances, the Debtors may have
      inadvertently failed to do so. Accordingly, the Debtors reserve all of their rights with
      respect to the named parties of any and all executory contracts, including the right to amend
      Schedule G.

19.   Liens. The inventories, property, and equipment listed in the Statements and Schedules
      are presented without consideration of any asserted mechanics’, materialmen, or similar
      liens that may attach (or have attached) to such inventories, property, and equipment.

20.   Estimates. To prepare and file the Schedules as close to the Petition Date as possible,
      management was required to make certain estimates and assumptions that affected the
      reported amounts of these assets and liabilities. The Debtors reserve all rights to amend the
      reported amounts of assets and liability to reflect changes in those estimates or
      assumptions.

21.   Fiscal Year. Each Debtor’s fiscal year ends on or about December 31st.

22.   Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

23.   Property and Equipment. Unless otherwise indicated, owned property and equipment
      are stated at net book value. The Debtors may lease furniture, fixtures, and equipment from
      certain third party lessors. Any such leases are set forth in the Schedules and Statements
      on Schedule G. Nothing in the Schedules and Statements is or shall be construed as an
      admission as to the determination as to the legal status of any lease (including whether any
      lease is a true lease or a financing arrangement), and the Debtors reserve all of their rights
      with respect to same.

24.   Claims of Third-Party Related Entities. While the Debtors have made every effort to
      properly classify each claim listed in the Schedules as being either disputed or undisputed,
      liquidated or unliquidated, and contingent or noncontingent, the Debtors have not been able
      to fully reconcile all payments made to certain third parties and their related entities on
      account of the Debtors’ obligations to same. Therefore, to the extent that the Debtors have
      classified their estimate of claims of a creditor as disputed, all claims of such creditor’s
      affiliates listed in the Schedules and Statements shall similarly be considered as disputed,
      whether or not they are designated as such.

25.   Umbrella or Master Agreements. Contracts listed in the Schedules and Statements may
      be umbrella or master agreements that cover relationships with some or all of the Debtors.
      Where relevant, such agreements have been listed in the Schedules and Statements only of
      the Debtor that signed the original umbrella or master agreement.

26.   Credits and Adjustments. The claims of individual creditors for, among other things,
      goods, products, services, or taxes are listed as the amounts entered on the Debtors’ books
      and records and may not reflect credits, allowances, or other adjustments due from such
      creditors to the Debtors. The Debtors reserve all of their rights with regard to such credits,
      allowances, and other adjustments, including the right to assert claims objections and/or
      setoffs with respect to the same.


                                                8
          Case 20-11177-KBO          Doc 275        Filed 07/01/20   Page 10 of 423




27.   Setoffs. The Debtors incur certain setoffs and other similar rights during the ordinary
      course of business. Offsets in the ordinary course can result from various items, including,
      without limitation, intercompany transactions, pricing discrepancies, returns, warranties,
      and other disputes between the Debtors and their suppliers. These offsets and other similar
      rights are consistent with the ordinary course of business in the Debtors’ industry and are
      not tracked separately. Therefore, although such offsets and other similar rights may have
      been accounted for when certain amounts were included in the Schedules, offsets are not
      independently accounted for, and as such, are excluded from the Schedules.

      In addition, the Debtors engage in several customer programs, including chargebacks,
      coupon redemption, product returns, rebates, and discounts to customers in the ordinary
      course of business, and other programs pursuant to which customers may receive credits
      or make deductions from future payments. These routine programs are consistent with the
      ordinary course of business in the Debtors’ industry. These programs can be particularly
      voluminous, unduly burdensome, and costly for the Debtors to regularly document.
      Additionally, the Bankruptcy Court, pursuant to that certain Final Order (I) Authorizing
      the Debtors to Maintain and Administer Their Existing Customer Programs and Honor
      Certain Prepetition Obligations Related Thereto, and (II) Granting Related Relief
      [Docket No. 165], authorized the Debtors to make payments and satisfy prepetition
      obligations related to these customer programs. As such, these transactions were not
      considered setoffs for the purpose of responding to Question Six of the Statements,
      although the Debtors reserve all rights with respect thereto and make no admission or
      waiver thereby.

28.   Insiders. In the circumstance where the Schedules and Statements require information
      regarding “insiders,” the Debtors have included information with respect to the individuals
      who the Debtors believe may be included in the definition of “insider” set forth in
      section 101(31) of the Bankruptcy Code during the relevant time periods.

      The listing of a party as an insider for purposes of the Schedules and Statements is not
      intended to be, nor should it be, construed an admission of any fact, right, claim, or defense
      and all such rights, claims, and defenses are hereby expressly reserved. Information
      regarding the individuals listed as insiders in the Schedules and Statements has been
      included for informational purposes only and such information may not be used for: (1) the
      purposes of determining (a) control of the Debtors; (b) the extent to which any individual
      exercised management responsibilities or functions; (c) corporate decision-making
      authority over the Debtors; or (d) whether such individual could successfully argue that he
      or she is not an insider under applicable law, including the Bankruptcy Code and federal
      securities laws, or with respect to any theories of liability; or (2) any other purpose.

29.   Payments. The financial affairs and business of the Debtors are complex. Prior to the
      Petition Date, the Debtors maintained a cash management and disbursement system in the
      ordinary course of their businesses (the “Cash Management System”), as described in the
      Cash Management Motion. Although efforts have been made to attribute open payable
      amounts to the correct legal entity, the Debtors reserve the right to modify or amend their
      Schedules and Statements to attribute such payment to a different legal entity, if
      appropriate.


                                                9
            Case 20-11177-KBO        Doc 275      Filed 07/01/20     Page 11 of 423




30.   Totals. All totals that are included in the Schedules and Statements represent totals of all
      the known amounts included in the Schedules and Statements. To the extent there are
      unknown or undetermined amounts, the actual total may be different than the listed total.
      The description of an amount as “unknown” or “undetermined” is not intended to reflect
      upon the materiality of such amount. To the extent a Debtor is a guarantor of debt held by
      another Debtor, the amounts reflected in these Schedules are inclusive of each Debtor’s
      guarantor obligations.

31.   COVID-19. The Debtors have filed these Schedules and Statements amidst the
      unprecedented circumstances arising from the global COVID-19 pandemic. Although the
      Debtors have not (and could not have) assessed the impact of these challenges, such
      circumstances may impact the Debtors’ businesses and the disclosures contained herein.

                               Specific Schedules Disclosures.

1.    Specific Notes Regarding Schedule A/B.

      (a)     Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
              Prepayments. Details with respect to the Debtors’ cash management system and
              bank accounts are provided in the Cash Management Motion and any orders of the
              Bankruptcy Court granting the Cash Management Motion [Docket Nos. 84, 177].

              Additionally, the Bankruptcy Court, pursuant to that certain Final Order
              (I) Determining Adequate Assurance of Payment for Future Utility Services,
              (II) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Utility
              Services, (III) Establishing Procedures for Determining Adequate Assurance of
              Payment, and (IV) Granting Related Relief [Docket No. 70], authorized the Debtors
              to provide adequate assurance of payment for future utility services, including an
              initial deposit in the amount of $285,000. Some of the deposits are not listed on
              Schedule A/B, Part 2, which has been prepared as of the Petition Date.

      (b)     Schedule A/B-3 – Checking, savings, or other financial accounts, CDs, etc.
              Schedule A/B-3 lists actual cash balances as of May 20, 2020. In addition,
              Schedule A/B, Part 3 identifies the gross accounts receivable balance as of
              May 31, 2020. For the Debtors, the value of the net accounts receivable balance is
              lower due to credits and deductions permitted under the Debtors’ customer
              programs.

      (c)     Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and Interests
              in Incorporated and Unincorporated Businesses, including any Interest in an
              LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries and
              affiliates have been listed in Schedule A/B, Part 4 as undetermined. The Debtors
              make no representation as to the value of their ownership of each subsidiary as the
              fair market value of such ownership is dependent on numerous variables and factors
              and may differ significantly from their net book value.

      (d)     Schedule A/B-7 – Deposits. The Debtors are required to make deposits from time
              to time with various vendors, landlords, and service providers in the ordinary course


                                               10
      Case 20-11177-KBO        Doc 275      Filed 07/01/20     Page 12 of 423




        of business. The Debtors have exercised reasonable efforts to report the current
        value of any deposits. The Debtors may have inadvertently omitted deposits and
        conversely may have reported deposits that are no longer outstanding. The Debtors
        reserve their rights, but are not required, to amend the Schedules and Statements if
        deposits are incorrectly identified.

(a)     Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
        Collectibles. Dollar amounts are presented net of accumulated depreciation and
        other adjustments. Because of the large number of furniture, fixtures, and
        equipment, as well as the difficulty of listing out every one of these assets, these
        items are listed as group line items. The Debtors may lease furniture, fixtures, and
        equipment from certain third party lessors. Any such leases are set forth in the
        Schedules and Statements. Nothing in the Schedules and Statements is or shall be
        construed as an admission as to the determination as to the legal status of any lease
        (including whether any lease is a true lease or a financing arrangement), and the
        Debtors reserve all of their rights with respect to same.

(b)     Schedule A/B Part 8 – Prepayments. The Debtors are required to make
        prepayments from time to time with various vendors, landlords, and service
        providers as part of the ordinary course of business. The Debtors have exercised
        reasonable efforts to identify any prepayments. The Debtors may have
        inadvertently omitted certain prepayments and conversely may have reported
        prepayments for which services have already been provided. The Debtors reserve
        their rights, but are not required, to amend the Schedules and Statements if
        prepayments are incorrectly identified.

(c)     Schedule A/B, Part 9 – Real Property. Because of the large number of the
        Debtors’ executory contracts and unexpired leases, as well as the size and scope of
        such documents, the Debtors have not attached such agreements to Schedule A/B.
        Instead, the Debtors have only listed such agreements on Schedule G.

(d)     Schedule A/B, Part 10 – Intangibles and Intellectual Property. The Debtors
        review goodwill and other intangible assets having indefinite lives for impairment
        annually or when events or changes in circumstances indicate the carrying value of
        these assets might exceed their current fair values. The Debtors report intellectual
        property assets as net book value based on the Debtors’ books and records
        whenever applicable. These assets are also part of an ongoing marketing effort and
        thus are currently being valued in connection with possible sale transactions. For
        that reason, values are listed as unknown or undetermined where appropriate.

(e)     Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
        impairments and other adjustments.

        Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
        including Counterclaims of the Debtor and Rights to Setoff Claims. In the
        ordinary course of business, the Debtors may have accrued, or may subsequently
        accrue, certain rights to counter-claims, cross-claims, setoffs, refunds with their


                                         11
        Case 20-11177-KBO          Doc 275     Filed 07/01/20      Page 13 of 423




           customers and suppliers, or potential warranty claims against their suppliers.
           Additionally, certain of the Debtors may be party to pending litigation in which the
           Debtors have asserted, or may assert, claims as a plaintiff or counter-claims and/or
           cross-claims as a defendant. Because certain of these claims are unknown to the
           Debtors and not quantifiable as of the Petition Date, they may not be listed on
           Schedule A/B, Part 11.

           Interests in Insurance Policies or Annuities. The Debtors maintain a variety of
           insurance policies including property, general liability, and workers’ compensation
           policies and other employee related policies. A list of the Debtors insurance policies
           and related information is available in the Debtors’ Motion Seeking Entry of Interim
           and Final Orders (I) Authorizing the Debtors to (A) Pay Their Obligations Under
           Insurance Policies Entered Into Prepetition, (B) Continue to Pay Brokerage Fees,
           (C) Renew, Supplement, Modify, or Purchase Insurance Coverage, and
           (D) Maintain the Surety Bonds, and (II) Granting Related Relief [Docket No. 7].
           The Debtors believe that there is little or no cash value to the vast majority of such
           insurance policies. Accordingly, such policies are not listed on Schedule A/B,
           Part 11. To the extent an insurance policy is determined to have value, it will be
           included in Schedule A/B.

2.   Specific Notes Regarding Schedule D

           Except as otherwise agreed pursuant to a stipulation, or agreed order, or general
           order entered by the Bankruptcy Court that is or becomes final, the Debtors and
           their estates reserve their rights to dispute or challenge the validity, perfection, or
           immunity from avoidance of any lien purported to be granted or perfected in any
           specific asset to a creditor listed on Schedule D of any Debtor. Moreover, although
           the Debtors may have scheduled claims of various creditors as secured claims, the
           Debtors reserve all rights to dispute or challenge the secured nature of any such
           creditor’s claim or the characterization of the structure of any such transaction or
           any document or instrument related to such creditor’s claim. Further, while the
           Debtors have included the results of Uniform Commercial Code searches, the
           listing of such results is not nor shall it be deemed an admission as to the validity
           of any such lien. Conversely, the Debtors made reasonable, good faith efforts to
           include all liens on Schedule D, but may have inadvertently omitted to include an
           existing lien because of, among other things, the possibility that a lien may have
           been imposed after the Uniform Commercial Code searches were performed or a
           vendor may not have filed the requisite perfection documentation. Moreover, the
           Debtors have not included on Schedule D parties that may believe their Claims are
           secured through setoff rights or inchoate statutory lien rights. Although there are
           multiple parties that hold a portion of the debt included in the Debtors’ prepetition
           secured credit facility and other funded secured indebtedness, only the
           administrative agents have been listed for purposes of Schedule D. The amounts
           reflected outstanding under the Debtors’ prepetition funded indebtedness reflect
           approximate amounts as of the Petition Date.




                                             12
           Case 20-11177-KBO         Doc 275     Filed 07/01/20      Page 14 of 423




             Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
             collateral relating to the debt contained on Schedule D are contained in the
             Declaration of Duane Portwood in Support of Chapter 11 Petitions and First Day
             Motions [Docket No. 15] (the “First Day Declaration”).

3.   Specific Notes Regarding Schedule E/F

     (a)     Creditors Holding Priority Unsecured Claims. The listing of any claim on
             Schedule E/F does not constitute an admission by the Debtors that such claim or
             any portion thereof is entitled to priority treatment under section 507 of the
             Bankruptcy Code. The Debtors reserve all of their rights to dispute the amount
             and/or the priority status of any claim on any basis at any time.

             Pursuant to the Final Order (I) Authorizing, But Not Directing, the Debtors to
             (A) Pay Prepetition Employee Wages, Salaries, Other Compensation, and
             Reimbursable Employee Expenses and (B) Continue Employee Benefits Programs
             and (II) Granting Related Relief [Docket No. 178] (the “Employee Wage Order”),
             the Bankruptcy Court granted the Debtors authority to pay certain prepetition
             obligations, including to pay employee wages and other employee benefits, in the
             ordinary course of business. The Debtors believe that any non-insider employee
             claims for prepetition amounts related to ongoing payroll and benefits, whether
             allowable as a priority or nonpriority claim, have been or will be satisfied, and such
             satisfied amounts are not listed. The listing of a claim on Schedule E/F, Part 1, does
             not constitute an admission by the Debtors that such claim or any portion thereof is
             entitled to priority status.

             Pursuant to the Final Order (I) Authorizing the Payment of Certain Prepetition and
             Postpetition Taxes and Fees and (II) Granting Related Relief [Docket No. 162] (the
             “Tax Order”), the Bankruptcy Court granted the Debtors authority to pay, in their
             discretion, certain tax liabilities and regulatory fees that accrued prepetition. While
             the Debtors’ believe they have, or will resolve all of the known, prepetition amounts
             owed to the various tax and regulatory agencies under the authority granted under
             the Tax Order, in an effort to identify, and resolve, any unknown tax or regulatory
             claims, the Debtors’ have listed all of their historical tax and regulatory agencies
             on schedule E/F as contingent, unliquidated, and disputed.

     (b)     Schedule E/F - Trade Payables. Trade Payables listed on Schedule E/F contain
             the prepetition liability information available to the Debtors as of the date of filing
             and do not include invoices that were paid subsequent to the Petition Date related
             to prepetition obligations pursuant to the Final Order (I) Authorizing Debtors to
             Pay Prepetition Claims of Certain Critical Vendors, Foreign Vendors,
             Import/Export Claimants, 503(b)(9) Claimants, and Lien Claimants, (II) Granting
             Administrative Expense Priority to All Undisputed Obligations on Account of
             Outstanding Orders, and (III) Granting Related Relief [Docket No. 161].




                                               13
      Case 20-11177-KBO         Doc 275     Filed 07/01/20      Page 15 of 423




(c)     Creditors Holding Nonpriority Unsecured Claims. The Debtors have used their
        reasonable best efforts to list all general unsecured claims against the Debtors on
        Schedule E/F based upon the Debtors’ existing books and records.

        Schedule E/F does not include certain deferred credits, deferred charges, deferred
        liabilities, accruals, or general reserves. Such amounts are general estimates of
        liabilities and do not represent specific claims as of the Petition Date; however,
        such amounts are reflected on the Debtors’ books and records as required in
        accordance with GAAP. Such accruals are general estimates of liabilities and do
        not represent specific claims as of the Petition Date.

        Schedule E/F does not include certain reserves for potential unliquidated
        contingencies that historically were carried on the Debtors’ books as of the Petition
        Date; such reserves were for potential liabilities only and do not represent actual
        liabilities as of the Petition Date.

        The claims listed in Schedule E/F arose or were incurred on various dates. In certain
        instances, the date on which a claim arose is an open issue of fact. Determining the
        date upon which each claim in Schedule E/F was incurred or arose would be unduly
        burdensome and cost prohibitive and, therefore, the Debtors do not list a date for
        each claim listed on Schedule E/F.

        Schedule E/F contains information regarding potential and pending litigation
        involving the Debtors. In certain instances, the Debtor that is the subject of the
        litigation is unclear or undetermined. To the extent that litigation involving a
        particular Debtor has been identified, however, such information is contained in the
        Schedule for that Debtor.

        Schedule E/F reflects the prepetition amounts owing to counterparties to executory
        contracts and unexpired leases. Such prepetition amounts, however, may be paid
        in connection with the assumption, or assumption and assignment, of an executory
        contract or unexpired lease. In addition, Schedule E/F does not include rejection
        damage claims of the counterparties to the executory contracts and unexpired leases
        that have been or may be rejected, to the extent such damage claims exist.

        Except in certain limited circumstances, the Debtors have not scheduled contingent
        and unliquidated liabilities related to guaranty obligations on Schedule E/F. Such
        guaranties are, instead, listed on Schedule H.

        The claims of individual creditors for, among other things, goods, services, or taxes
        listed on the Debtors’ books and records may not reflect credits or allowances due
        from such creditors. The Debtors reserve all of their rights in respect of such credits
        or allowances. The dollar amounts listed may be exclusive of contingent or
        unliquidated amounts.

        Unless the Debtors were required to pay ancillary costs, such as freight,
        miscellaneous fees and taxes, such costs are not included in the liabilities
        scheduled, as such amounts do not represent actual liabilities of the Debtor.


                                          14
           Case 20-11177-KBO         Doc 275     Filed 07/01/20      Page 16 of 423




4.   Specific Notes Regarding Schedule G

     (a)     Executory Contracts and Unexpired Leases. While the Debtors’ existing books,
             records, and financial systems have been relied upon to identify and schedule
             executory contracts at each of the Debtors, and although commercially reasonable
             efforts have been made to ensure the accuracy of Schedule G, inadvertent errors,
             omissions, or over inclusions may have occurred. The Debtors do not make, and
             specifically disclaim, any representation or warranty as to the completeness or
             accuracy of the information set forth on Schedule G. The Debtors hereby reserve
             all of their rights to dispute the validity, status, or enforceability of any contract,
             agreement, or lease set forth in Schedule G and to amend or supplement Schedule G
             as necessary. The contracts, agreements, and leases listed on Schedule G may have
             expired or may have been modified, amended, or supplemented from time to time
             by various amendments, restatements, waivers, estoppel certificates, letters,
             memoranda, and other documents, instruments, and agreements that may not be
             listed therein despite the Debtors’ use of reasonable efforts to identify such
             documents. Further, unless otherwise specified on Schedule G, each executory
             contract or unexpired lease listed thereon shall include all exhibits, schedules,
             riders, modifications, declarations, amendments, supplements, attachments,
             restatements, or other agreements made directly or indirectly by any agreement,
             instrument, or other document that in any manner affects such executory contract
             or unexpired lease, without respect to whether such agreement, instrument or other
             document is listed thereon.

             In some cases, the same supplier or provider appears multiple times on Schedule G.
             This multiple listing is intended to reflect distinct agreements between the
             applicable Debtor and such supplier or provider.

             In the ordinary course of business, the Debtors may have issued numerous purchase
             orders for supplies, product, and related items which, to the extent that such
             purchase orders constitute executory contracts, are not listed individually on
             Schedule G. To the extent that goods were delivered under purchase orders prior to
             the Petition Date, vendors’ claims with respect to such delivered goods are included
             on Schedule E/F.

             As a general matter, certain of the Debtors’ executory contracts and unexpired
             leases could be included in more than one category. In those instances, one category
             has been chosen to avoid duplication. Further, the designation of a category is not
             meant to be wholly inclusive or descriptive of the entirety of the rights or
             obligations represented by such contract.

             Certain of the executory contracts and unexpired leases listed on Schedule G may
             contain certain renewal options, guarantees of payment, options to purchase, rights
             of first refusal, right to lease additional space, and other miscellaneous rights. Such
             rights, powers, duties, and obligations are not set forth separately on Schedule G.
             In addition, the Debtors may have entered into various other types of agreements
             in the ordinary course of their business, such as easements, rights of way,


                                               15
Case 20-11177-KBO         Doc 275     Filed 07/01/20      Page 17 of 423




  subordination, nondisturbance, and atonement agreements, supplemental
  agreements, amendments/letter agreements, title agreements, and confidentiality
  agreements. Such documents also are not set forth in Schedule G.

  The Debtors hereby reserve all of their rights, claims, and causes of action with
  respect to the contracts and agreements listed on Schedule G, including the right to
  dispute or challenge the characterization or the structure of any transaction,
  document, or instrument related to a creditor’s claim, to dispute the validity, status,
  or enforceability of any contract, agreement, or lease set forth in Schedule G, and
  to amend or supplement Schedule G as necessary. Inclusion of any agreement on
  Schedule G does not constitute an admission that such agreement is an executory
  contract or unexpired lease and the Debtors reserve all rights in that regard,
  including, without limitation, that any agreement is not executory, has expired
  pursuant to its terms, or was terminated prepetition.

  In addition, certain of the agreements listed on Schedule G may be in the nature of
  conditional sales agreements or secured financings. The presence of a contract or
  agreement on Schedule G does not constitute an admission that such contract or
  agreement is an executory contract or unexpired lease.

  In the ordinary course of business, the Debtors have entered into numerous
  contracts or agreements, both written and oral, regarding the provision of certain
  services on a month to month basis. To the extent such contracts or agreements
  constitute executory contracts, these contracts and agreements are not listed
  individually on Schedule G.

  Certain of the executory contracts may not have been memorialized and could be
  subject to dispute; executory agreements that are oral in nature have not been
  included in Schedule G.

  In the ordinary course of business, the Debtors may have entered into
  confidentiality agreements which, to the extent that such confidentiality agreements
  constitute executory contracts, are not listed individually on Schedule G.

  Certain of the executory contracts and unexpired leases listed in Schedule G were
  assigned to, assumed by, or otherwise transferred to certain of the Debtors in
  connection with, among other things, acquisitions by the Debtors.

  The Debtors generally have not included on Schedule G any insurance policies, the
  premiums for which have been prepaid. The Debtors submit that prepaid insurance
  policies are not executory contracts pursuant to section 365 of the Bankruptcy Code
  because no further payment or other material performance is required by the
  Debtors. Nonetheless, the Debtors recognize that in order to enjoy the benefits of
  continued coverage for certain claims under these policies, the Debtors may have
  to comply with certain non-monetary obligations, such as the provision of notice of
  claims and cooperation with insurers. In the event that the Bankruptcy Court were
  to ever determine that any such prepaid insurance policies are executory contracts,



                                    16
           Case 20-11177-KBO        Doc 275      Filed 07/01/20     Page 18 of 423




             the Debtors reserve all of their rights to amend Schedule G to include such policies,
             as appropriate.

             In addition, Schedule G does not include rejection damage claims of the
             counterparties to the executory contracts and unexpired leases that have been or
             may be rejected, to the extent such damage claims exist.

             Omission of a contract or agreement from Schedule G does not constitute an
             admission that such omitted contract or agreement is not an executory contract or
             unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to
             any such omitted contracts or agreements are not impaired by the omission.

             Certain of the agreements listed on Schedule G may have been entered into by or
             on behalf of more than one of the Debtors. Additionally, the specific Debtor
             obligor(s) to certain of the agreements could not be specifically ascertained in every
             circumstance. In such cases, the Debtors have made reasonable efforts to identify
             the correct Debtors’ Schedule G on which to list the agreement and, where a
             contract party remained uncertain, such agreements may have been listed on a
             different Debtor’s Schedule G.

5.   Specific Notes Regarding Schedule H

     (a)     Co-Debtors. In the ordinary course of their business, the Debtors pay certain
             expenses on behalf of their subsidiaries. The Debtors may not have identified
             certain guarantees that are embedded in the Debtors’ executory contracts, unexpired
             leases, secured financings, debt instruments, and other agreements. Further, certain
             of the guarantees reflected on Schedule H may have expired or may no longer be
             enforceable. Thus, the Debtors reserve their rights to amend Schedule H to the
             extent that additional guarantees are identified or such guarantees are discovered to
             have expired or become unenforceable.

             In the ordinary course of their business, the Debtors may be involved in pending or
             threatened litigation and claims arising out of certain ordinary course of business
             transactions. These matters may involve multiple plaintiffs and defendants, some
             or all of whom may assert cross-claims and counter-claims against other parties.
             Because such claims are contingent, disputed, and/or unliquidated, such claims
             have not been set forth individually on Schedule H. However, some such claims
             may be listed elsewhere in the Schedules and Statements.

                              Specific Statements Disclosures.

     (a)     Question 1 – Gross Revenue. The debtors have excluded intercompany sales from
             gross revenue in response to Question 1.

     (b)     Questions 3, 4, and 30 – Payments to Certain Creditors. Prior to the Petition
             Date, the Debtors maintained a centralized cash management system through which
             certain Debtors made payments on behalf of certain Debtor affiliates as further
             explained in the Cash Management Motion. Consequently, most, if not all,


                                              17
      Case 20-11177-KBO          Doc 275      Filed 07/01/20       Page 19 of 423




        payments to creditors and insiders listed in response to Questions 3, 4, and 30 on
        each of the Debtors’ Statements reflect payments made by Akorn from one of its
        operating bank accounts (the “Operating Accounts”), on behalf of the
        corresponding Debtor, pursuant to the Debtors’ cash management system described
        in the Cash Management Motion. The Debtors have excluded ordinary course
        intercompany Debtor-to-Debtor transfers from their response to Question 4.

        The Debtors have responded to Question 3 in detailed format by creditor. The
        response, however, does not include transfers to bankruptcy professionals (which
        transfers appear in response to Part 6, Question 11) or ordinary course
        compensation of individuals through salaries, wages, or related allowances.

        The Debtors have responded to Questions 4 and 30 in detailed format by insider in
        the attachment for Question 4. To the extent: (i) a person qualified as an “insider”
        in the year prior to the Petition Date, but later resigned their insider status or (ii) did
        not begin the year as an insider, but later became an insider, the Debtors have only
        listed in Question 4 those payments made while such person was defined as an
        insider.

        The dates recorded for the vesting of employee restricted stock units may differ
        from the actual vesting date given that the employee restricted stock units are shown
        as recorded on the dates of the payrolls within which the income was recorded.

(c)     Question 6 – Setoffs. For a discussion of setoffs and nettings incurred by the
        Debtors, refer to paragraph 28 of these Global Notes.

        Question 11 – Payments Made Related to Bankruptcy. The response to
        Question 11 identifies the Debtor that made a payment in respect of professionals
        the Debtors have retained or will seek to retain under section 327 and section 363
        of the Bankruptcy Code. Additional information regarding the Debtors’ retention
        of professional service firms is more fully described in the individual retention
        applications, motions, and related orders. Although the Debtors have made
        reasonable efforts to distinguish between payments made for professional services
        related and unrelated to their restructuring efforts, some amounts listed in response
        to Question 11 may include payments for professional services unrelated to
        bankruptcy.

(d)     Question 16 – Personally Identifiable Information. In the ordinary course of the
        Debtors’ businesses, certain of the Debtors collect and retain certain personally
        identifiable information of their customers, including, but not limited to, names,
        addresses, email addresses, and certain payment information. Such information is
        subject to the Debtors’ privacy policy regarding personally identifiable
        information.

(e)     Question 17 – Employee Benefits. Debtor Akorn Inc. is the plan administrator
        with respect to the Debtors’ active benefits plan.



                                           18
      Case 20-11177-KBO         Doc 275     Filed 07/01/20      Page 20 of 423




(f)     Questions 22-24 – Details About Environmental Information. The Debtors
        historically have operated over a substantial period of time at various locations. At
        some locations, the Debtors may no longer have active operations and may no
        longer have relevant records, or the records may no longer be complete or
        reasonably accessible or reviewable. In some cases, statutory document retention
        periods have passed. Further, some individuals who once possessed responsive
        information may no longer be employed by the Debtors. For all these reasons, it
        may not be reasonably possible to identify and supply all of the requested
        information that is responsive to Questions 22-24. The Debtors have made
        commercially reasonable efforts to provide responsive information. The Debtors
        acknowledge the possibility that information related to proceedings, governmental
        notices and reported releases of hazardous materials responsive to Questions 22-24
        may be discovered subsequent to the filing of the Schedules and Statements. The
        Debtors reserve the right to supplement or amend this response in the future if
        additional information becomes available.

        This response does not include sites or proceedings related to non-environmental
        laws, such as occupational safety and health laws or transportation laws. This
        response is also limited to identifying circumstances in which governmental
        agencies have alleged in writing that particular operations of the Debtors are in
        violation of environmental laws and proceedings that have resulted from alleged
        violations of environmental laws. This response also does not cover: (i) periodic
        information requests, investigations or inspections from governmental units
        concerning compliance with environmental laws; or (ii) routine reports and
        submissions concerning permitted discharges resulting from routine operations
        where such reports and submissions were made in compliance with regulatory
        requirements.

(g)     Question 26 – Books, Records, and Financial Statements. Pursuant to the
        requirements of the Securities Exchange Act of 1934, as amended, Akorn has filed
        with the U.S. Securities and Exchange Commission (the “SEC”) reports on
        Form 8-K, Form 10-Q, and Form 10-K. These SEC filings contain consolidated
        financial information relating to the Debtors and Non-Debtors. Akorn has not filed
        any financial information specifically related to the Debtors either individually or
        on a combined or consolidated basis. Additionally, consolidated financial
        information for the Debtors is posted on the company’s website at
        http://investors.akorn.com/sec-filings. In addition, the Debtors provide certain
        parties, such as banks, auditors, potential investors, vendors, and financial advisors,
        with financial statements that may not be part of a public filing. The Debtors do
        not maintain complete lists or other records tracking such disclosures. Therefore,
        the Debtors have not provided lists of these parties in their Responses to Statement
        Question 26.

(h)     Question 30 – Payments, Distributions, or Withdrawals Credited or Given to
        Insiders. Distributions by the Debtors to their directors and officers are listed on
        the attachment to Question 4. Certain directors and executive officers of Debtor
        Akorn, Inc. are also directors and executive officers of certain of the other Debtors


                                          19
Case 20-11177-KBO         Doc 275       Filed 07/01/20    Page 21 of 423




  and non-Debtor affiliates. Such individuals are only compensated for services
  rendered to Akorn on a consolidated basis, so to the extent payments to such
  individuals are not listed in the response to Question 4 on the Statements for such
  Debtor affiliates, they did not receive payment from the Debtors for their services
  as directors or executive officers of these entities. Certain of the Debtors’ directors
  and executive officers received distributions net of tax withholdings in the year
  preceding the Petition Date. The amounts listed under Question 4 reflect the gross
  amounts paid to such directors and officers rather than the net amounts after
  deducting for tax withholdings.

                     *       *      *       *       *




                                    20
                              Case 20-11177-KBO             Doc 275        Filed 07/01/20         Page 22 of 423

Akorn, Inc.                                                                                              Case Number:     Case 20-11177

    Part 1:          Income

1. Gross Revenue from business
       None

  Identify the Beginning and Ending Dates of the Debtor’s Fiscal Year,       Sources of Revenue                    Gross Revenue
  which may be a Calendar Year                                               (Check all that apply)                (Before Deductions and
                                                                                                                   Exclusions)

From the beginning of the      From     1/1/2020     to      Filing date          Operating a business                  $622,057,783
fiscal year to filing date:           MM/DD/YYYY           MM/DD/YYYY             Other


For prior year:                From     1/1/2019     to     12/31/2019            Operating a business                  $1,666,013,750
                                      MM/DD/YYYY           MM/DD/YYYY             Other


For the year before that:      From     1/1/2018     to     12/31/2018            Operating a business                  $1,877,670,004
                                      MM/DD/YYYY           MM/DD/YYYY             Other




                                                             Page 1 of 1 to Question 1
                              Case 20-11177-KBO         Doc 275        Filed 07/01/20            Page 23 of 423

Akorn, Inc.                                                                                            Case Number:      Case 20-11177


    Part 1:          Income

2. Non-business revenue

Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money
collected from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed
in line 1.
       None

                                                                          Description of Sources of Revenue           Gross Revenue
                                                                                                                  (Before Deductions and
                                                                                                                        Exclusions)

From the beginning of the      From    1/1/2020    to    Filing date      YTD FY20 Interest Income                      $273,777
fiscal year to filing date:           MM/DD/YYYY        MM/DD/YYYY


For prior year:                From    1/1/2019    to    12/31/2019       FY19 Interest Income                         $2,894,972
                                      MM/DD/YYYY        MM/DD/YYYY


For the year before that:      From    1/1/2018    to    12/31/2018       FY18 Interest Income                         $4,265,049
                                      MM/DD/YYYY        MM/DD/YYYY




                                                         Page 1 of 1 to Question 2
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20      Page 24 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


      Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
      None


  Creditor's Name and Address                                         Dates          Total Amount or     Reasons for Payment
                                                                                           Value             or Transfer


3.1    3D EXHIBITS                                                  2/20/2020              $934           Secured debt
       800 ALBION AVE                                                                                     Unsecured loan repayment
       SCHAUMBURG, IL 60193                                         2/20/2020             $12,556
                                                                                                          Suppliers or vendors
                                                                    2/20/2020             $2,650          Services
                                                                     3/5/2020             $8,844          Other

                                                                     3/5/2020              $624
                                                                    3/17/2020              $222
                                                                    3/17/2020             $3,579
                                                                    3/17/2020             $1,550
                                                                    3/17/2020              $286
                                                                    3/17/2020              $942
                                                                    3/24/2020             $1,222
                                                                    3/24/2020             $13,847
                                                                    4/16/2020              $163
                                                                    4/16/2020             $7,912
                                                                    4/24/2020             $3,568
                                                                    4/24/2020             $3,025
                                                                    4/24/2020             $2,414
                                                                    4/24/2020              $152
                                                                    4/24/2020             $2,650
                                                                    4/30/2020             $1,000
                                                                     5/7/2020              $301




                                                        TOTAL 3D EXHIBITS                 $68,439




                                                       Page 1 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20      Page 25 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


      Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
      None


  Creditor's Name and Address                                         Dates          Total Amount or     Reasons for Payment
                                                                                           Value             or Transfer


3.2    4IMPRINT                                                     2/20/2020             $8,294          Secured debt
       101 COMMERCE STREET                                                                                Unsecured loan repayment
       OSHKOSH, WI 54901                                            2/27/2020             $2,465
                                                                                                          Suppliers or vendors
                                                                    3/17/2020             $12,511         Services
                                                                     4/7/2020             $5,714          Other

                                                                     4/7/2020              ($470)
                                                                     4/9/2020             $1,641
                                                                     5/7/2020             $3,718




                                                           TOTAL 4IMPRINT                 $33,873

3.3    ABBEY COLOR                                                  3/24/2020             $36,800         Secured debt
       400 E TIOGA STREET                                                                                 Unsecured loan repayment
       PHILADELPHIA, PA 19134                                        4/7/2020             $75,072
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                      TOTAL ABBEY COLOR                 $111,872

3.4    ACCENTURE LLP                                                3/12/2020             $22,390         Secured debt
       PO BOX 70629                                                                                       Unsecured loan repayment
       CHICAGO, IL                                                  4/16/2020             $21,854
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                    TOTAL ACCENTURE LLP                   $44,244




                                                       Page 2 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20      Page 26 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


      Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
      None


  Creditor's Name and Address                                         Dates          Total Amount or     Reasons for Payment
                                                                                           Value             or Transfer


3.5    ACCOUNTING PRINCIPALS                                        2/20/2020             $1,450          Secured debt
       DEPT CH 14031                                                                                      Unsecured loan repayment
       PALANTINE, IL                                                2/20/2020             $1,477
                                                                                                          Suppliers or vendors
                                                                     3/5/2020             $1,450          Services
                                                                    3/12/2020             $1,463          Other

                                                                    3/17/2020             $1,450
                                                                    3/20/2020             $1,450
                                                                    3/20/2020             $1,463
                                                                     4/7/2020             $1,531
                                                                    4/16/2020             $1,268
                                                                    4/24/2020             $1,558
                                                                    4/24/2020             $1,531




                                           TOTAL ACCOUNTING PRINCIPALS                    $16,091

3.6    ACCURISTIX                                                   2/20/2020               $25           Secured debt
       2844 BRISTOL CIRCLE                                                                                Unsecured loan repayment
       OAKVILLE, ON                                                 2/27/2020             $5,650
                                                                                                          Suppliers or vendors
                                                                    2/27/2020               $91           Services
                                                                    2/27/2020               $91           Other

                                                                    2/27/2020               $77
                                                                    3/12/2020               $80
                                                                    3/20/2020             $5,650
                                                                    3/20/2020              $182
                                                                    3/24/2020               $24
                                                                     4/7/2020             $1,559
                                                                    4/16/2020               $34
                                                                    4/16/2020               $96
                                                                    4/21/2020              $131
                                                                     5/7/2020             $5,650




                                                        TOTAL ACCURISTIX                  $19,341




                                                       Page 3 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20      Page 27 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


       Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates          Total Amount or     Reasons for Payment
                                                                                           Value             or Transfer


3.7     ACCUTOME INC                                                 4/9/2020            $172,462         Secured debt
        3222 PHOENIXVILLE PIKE BLDG. 50                                                                   Unsecured loan repayment
        MALVERN, PA                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                     TOTAL ACCUTOME INC                 $172,462

3.8     ACQUIRE AUTOMATION LLC                                       4/7/2020             $7,325          Secured debt
        9100 FALL VIEW DRIVE                                                                              Unsecured loan repayment
        FISHERS, IN 46037                                            4/7/2020             $4,988
                                                                                                          Suppliers or vendors
                                                                     4/7/2020             $5,906          Services
                                                                                                          Other



                                          TOTAL ACQUIRE AUTOMATION LLC                    $18,219

3.9     ADMS INC / THE MARKETING SOURCE                             5/13/2020             $57,750         Secured debt
        PO BOX 10656                                                                                      Unsecured loan repayment
        SAN JUAN, PR                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                 TOTAL ADMS INC / THE MARKETING SOURCE                    $57,750

3.10    ADVANCED DISPOSAL                                           3/12/2020             $15,308         Secured debt
        PO BOX 74008053                                                                                   Unsecured loan repayment
        CHICAGO, IL                                                 4/16/2020             $13,431
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                               TOTAL ADVANCED DISPOSAL                    $28,739




                                                       Page 4 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20      Page 28 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates          Total Amount or     Reasons for Payment
                                                                                           Value             or Transfer


3.11    ADVANCED RESOURCES LLC                                      2/20/2020             $2,262          Secured debt
        8057 SOLUTIONS CENTER                                                                             Unsecured loan repayment
        CHICAGO, IL                                                 2/27/2020             $9,480
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $960           Services
                                                                    2/27/2020             $6,247          Other

                                                                    2/27/2020             $7,431
                                                                    3/24/2020             $2,415
                                                                    3/24/2020             $8,013
                                                                    3/24/2020             $11,103
                                                                    4/24/2020             $20,729
                                                                    4/24/2020             $8,716




                                        TOTAL ADVANCED RESOURCES LLC                      $77,356

3.12    ADVANCED TELECOMMUNICATIONS OF IL INC                       3/12/2020             $7,825          Secured debt
        750 WARRENVILLE ROAD SUITE 250                                                                    Unsecured loan repayment
        LISLE, IL                                                   3/24/2020             $25,736
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $880           Services
                                                                                                          Other



                         TOTAL ADVANCED TELECOMMUNICATIONS OF IL INC                      $34,441




                                                       Page 5 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20      Page 29 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates          Total Amount or     Reasons for Payment
                                                                                           Value             or Transfer


3.13    AGILENT                                                     2/20/2020              $594           Secured debt
        2850 CENTERVILLE ROAD                                                                             Unsecured loan repayment
        WILMINGTON, DE                                              2/20/2020               $38
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $870           Services
                                                                    2/27/2020             $2,448          Other

                                                                     3/5/2020              $776
                                                                    3/12/2020             $14,469
                                                                    3/12/2020             $13,372
                                                                    3/17/2020             $2,310
                                                                    3/17/2020              $554
                                                                     4/7/2020             $1,432
                                                                    4/16/2020              $742
                                                                    4/24/2020             $5,477
                                                                    4/24/2020              $897
                                                                     5/7/2020             $8,318
                                                                     5/7/2020              $157




                                                           TOTAL AGILENT                  $52,452

3.14    AIRGAS FOR NJ & VHILLS                                      2/27/2020              $107           Secured debt
        PO BOX 734445                                                                                     Unsecured loan repayment
        CHICAGO, IL 60673                                           2/27/2020              $406
                                                                                                          Suppliers or vendors
                                                                    3/12/2020             $1,303          Services
                                                                    3/12/2020              $465           Other

                                                                    3/24/2020              $358
                                                                    3/24/2020              $114
                                                                    4/16/2020              $122
                                                                    4/16/2020              $931
                                                                    4/30/2020              $366




                                            TOTAL AIRGAS FOR NJ & VHILLS                   $4,174




                                                       Page 6 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20      Page 30 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates          Total Amount or     Reasons for Payment
                                                                                           Value             or Transfer


3.15    AK-MEDICAID                                                  4/7/2020             $23,050         Secured debt
        DIVISION OF HEALTH CARE SERVICES                                                                  Unsecured loan repayment
        SEATTLE, WA                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL AK-MEDICAID                  $23,050




                                                       Page 7 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20      Page 31 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates          Total Amount or      Reasons for Payment
                                                                                           Value              or Transfer


3.16    ALCAMI CORPORATION                                          2/27/2020             $4,490          Secured debt
        PO BOX 603059                                                                                     Unsecured loan repayment
        CHARLOTTE, NC                                                3/5/2020             $1,505
                                                                                                          Suppliers or vendors
                                                                    3/26/2020               $15           Services
                                                                    3/26/2020              $580           Other

                                                                    3/26/2020              $580
                                                                    3/26/2020              $580
                                                                    3/26/2020              $250
                                                                    3/26/2020              $455
                                                                    3/26/2020              $655
                                                                    3/26/2020              $225
                                                                    3/26/2020               $75
                                                                    3/26/2020              ($655)
                                                                    3/26/2020              ($15)
                                                                    3/26/2020              ($75)
                                                                    3/26/2020              ($155)
                                                                    3/26/2020              ($225)
                                                                    3/26/2020              ($250)
                                                                    3/26/2020              ($455)
                                                                    3/26/2020              ($580)
                                                                    3/26/2020              ($580)
                                                                    3/26/2020             $1,235
                                                                    3/26/2020              $580
                                                                    3/26/2020             $2,395
                                                                    3/26/2020              $155
                                                                    3/26/2020              ($580)
                                                                    3/26/2020              $580
                                                                    3/26/2020              ($580)
                                                                    3/26/2020             ($1,235)
                                                                    3/26/2020              ($580)
                                                                    3/26/2020             ($2,395)
                                                                     4/2/2020             $1,400
                                                                     4/2/2020             $1,800
                                                                     4/2/2020             $2,100

                                                       Page 8 of 325 to Question 3
                         Case 20-11177-KBO             Doc 275        Filed 07/01/20      Page 32 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates          Total Amount or      Reasons for Payment
                                                                                           Value              or Transfer


                                                                     4/2/2020             $7,160
                                                                     4/2/2020              $270
                                                                     4/2/2020             $1,400
                                                                    4/16/2020             $1,400
                                                                    4/21/2020             $1,810
                                                                     5/7/2020             $2,635
                                                                     5/7/2020             $4,490
                                                                     5/7/2020             ($4,515)




                                              TOTAL ALCAMI CORPORATION                    $25,945




                                                       Page 9 of 325 to Question 3
                           Case 20-11177-KBO           Doc 275        Filed 07/01/20       Page 33 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.17    ALIXPARTNERS LLP                                            3/12/2020              $27,513        Secured debt
        PO BOX 5838                                                                                       Unsecured loan repayment
        CAROL STREAM, IL                                            3/12/2020               $350
                                                                                                          Suppliers or vendors
                                                                    3/17/2020              $4,776         Services
                                                                    3/17/2020               $275          Other

                                                                     4/7/2020              $4,776
                                                                     4/7/2020               $350
                                                                     4/7/2020               $275
                                                                     4/7/2020              $27,513
                                                                    4/16/2020              $4,776
                                                                    4/16/2020              $27,513
                                                                    4/16/2020               $350
                                                                    4/16/2020               $275
                                                                    5/13/2020               $350
                                                                    5/13/2020              $4,776
                                                                    5/13/2020               $175
                                                                    5/13/2020              $27,513
                                                                    5/13/2020              $4,776
                                                                    5/13/2020               $350
                                                                    5/13/2020              $28,064
                                                                    5/13/2020               $175




                                                 TOTAL ALIXPARTNERS LLP                  $164,917




                                                       Page 10 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 34 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.18    ALKU                                                        2/20/2020              $3,563         Secured debt
        200 BRICKSTONE SQUARE SUITE 503                                                                   Unsecured loan repayment
        ANDOVER, MA                                                 2/27/2020              $4,625
                                                                                                          Suppliers or vendors
                                                                    3/12/2020              $4,500         Services
                                                                    3/12/2020              $4,250         Other

                                                                    3/17/2020              $3,000
                                                                     4/9/2020              $5,000
                                                                    4/30/2020              $5,000




                                                               TOTAL ALKU                  $29,938

3.19    ALLIED UNIVERSAL SECURITY SERVICES                          2/27/2020              $6,188         Secured debt
        PO BOX 828854                                                                                     Unsecured loan repayment
        PHILDELPHIA, PA 19182                                        3/5/2020              $13,515
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $13,341        Services
                                                                    3/24/2020              $5,114         Other

                                                                    3/24/2020              $10,597
                                                                    3/24/2020              $10,692
                                                                    4/21/2020              $10,700
                                                                    4/21/2020              $10,582
                                                                    4/21/2020              $7,187




                                TOTAL ALLIED UNIVERSAL SECURITY SERVICES                   $87,916

3.20    AL-MEDICAID                                                 3/26/2020             $124,171        Secured debt
        501 DEXTER AVE ATTN DRUG REBATE ACCOUNTS                                                          Unsecured loan repayment
        RECEIVABLES                                                                                       Suppliers or vendors
        MONTGOMERY, AL 36130                                                                              Services
                                                                                                          Other
                                                       TOTAL AL-MEDICAID                 $124,171




                                                       Page 11 of 325 to Question 3
                            Case 20-11177-KBO          Doc 275        Filed 07/01/20       Page 35 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.21    ALTORFER INC                                                 3/5/2020              $3,011         Secured debt
        PO BOX 1347                                                                                       Unsecured loan repayment
        CEDAR RAPIDS, IA 52406                                       3/5/2020               $955
                                                                                                          Suppliers or vendors
                                                                    3/12/2020              $1,678         Services
                                                                    3/12/2020              $3,389         Other

                                                                    3/12/2020               $312
                                                                    4/16/2020              $8,960




                                                     TOTAL ALTORFER INC                    $18,304

3.22    AMEREN ILLINOIS                                              3/5/2020              $5,054         Secured debt
        PO BOX 88034                                                                                      Unsecured loan repayment
        CHICAGO, IL 60680                                            3/5/2020              $19,844
                                                                                                          Suppliers or vendors
                                                                     3/5/2020               $266          Services
                                                                     3/5/2020              $2,368         Other

                                                                    3/20/2020              $4,858
                                                                    3/20/2020              $2,295
                                                                     4/2/2020              $20,587
                                                                     4/2/2020              $5,315
                                                                     4/2/2020               $240
                                                                    4/16/2020              $4,497
                                                                    4/16/2020              $1,949
                                                                    4/30/2020              $21,336
                                                                    4/30/2020               $200
                                                                    4/30/2020              $4,837




                                                   TOTAL AMEREN ILLINOIS                   $93,647




                                                       Page 12 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 36 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.23    AMERICAN INTERNATIONAL RELOCATION SOL                       2/20/2020               $787           Secured debt
        PO BOX 536459                                                                                      Unsecured loan repayment
        PITTSBURGH, PA                                              2/20/2020              $1,216
                                                                                                           Suppliers or vendors
                                                                    2/20/2020              $1,325          Services
                                                                    2/20/2020              $5,192          Other

                                                                    3/12/2020               $231
                                                                    3/12/2020               $868
                                                                    3/12/2020               $434
                                                                    3/12/2020               $775
                                                                    3/12/2020               $775
                                                                    3/12/2020               $362
                                                                    3/12/2020              $1,275
                                                                    3/12/2020              $2,540
                                                                    3/12/2020              $3,879
                                                                    3/12/2020              $8,658
                                                                    3/12/2020               $103
                                                                    3/12/2020                $32
                                                                    3/17/2020               $487
                                                                    3/17/2020               $111
                                                                    3/17/2020               $694
                                                                     4/7/2020              $4,194
                                                                     4/9/2020              $16,872
                                                                     4/9/2020              $5,000
                                                                    4/21/2020               $256
                                                                    4/21/2020               ($218)
                                                                    4/30/2020              ($5,000)
                                                                    4/30/2020              $17,387




                         TOTAL AMERICAN INTERNATIONAL RELOCATION SOL                       $68,235




                                                       Page 13 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 37 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.24    AMERICAN SOCIETY OF HEALTH                                  3/12/2020              $10,050        Secured debt
        PO BOX 38069                                                                                      Unsecured loan repayment
        BALTIMORE, MD 21297                                                                               Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                     TOTAL AMERICAN SOCIETY OF HEALTH                      $10,050

3.25    AMERISOURCEBERGEN GLOBAL SERVICES                           3/12/2020              $48,271        Secured debt
        SEILERSTRASSE 8 3011                                                                              Unsecured loan repayment
        BERN                                                        3/12/2020                $3
                                                                                                          Suppliers or vendors
                                                                    3/12/2020              $67,990        Services
                                                                    3/12/2020              $28,779        Other

                                                                    3/12/2020              $1,774
                                                                    3/12/2020              $8,872
                                                                    3/27/2020              $46,756
                                                                    3/27/2020              $61,134
                                                                    3/27/2020                ($3)
                                                                    3/27/2020              $8,585
                                                                    3/31/2020              $31,776
                                                                    3/31/2020                $0
                                                                    3/31/2020              $1,718
                                                                     5/1/2020              $6,575
                                                                     5/1/2020              $32,541
                                                                     5/1/2020              $55,624
                                                                     5/1/2020              $1,316
                                                                     5/1/2020              $69,601
                                                                     5/1/2020                $0
                                                                     5/1/2020                $1




                           TOTAL AMERISOURCEBERGEN GLOBAL SERVICES                       $471,313




                                                       Page 14 of 325 to Question 3
                           Case 20-11177-KBO           Doc 275        Filed 07/01/20       Page 38 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.26    AMS CONSULTING LLC                                          2/27/2020              $23,273        Secured debt
        4001 SEELEY AVE                                                                                   Unsecured loan repayment
        DOWNERS GROVE, IL                                            3/5/2020              $6,235
                                                                                                          Suppliers or vendors
                                                                    3/12/2020              $11,673        Services
                                                                    3/20/2020              $5,873         Other

                                                                    3/26/2020              $23,418
                                                                    3/26/2020              $11,600
                                                                    3/26/2020              $5,003
                                                                    4/21/2020              $5,800
                                                                    4/24/2020              $5,800
                                                                     5/7/2020              $5,800
                                                                    5/14/2020              $5,800




                                              TOTAL AMS CONSULTING LLC                   $110,273

3.27    ANDLER SOUTH CORPORATION                                     3/5/2020              $15,473        Secured debt
        PO BOX 499125                                                                                     Unsecured loan repayment
        EVERETT, MA                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                      TOTAL ANDLER SOUTH CORPORATION                       $15,473

3.28    ANIMALYTIX LLC                                               4/7/2020              $4,085         Secured debt
        PO BOX 825367                                                                                     Unsecured loan repayment
        PHILADELPHIA, PA                                             4/7/2020              $6,088
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $3,543         Services
                                                                                                          Other



                                                    TOTAL ANIMALYTIX LLC                   $13,716

3.29    ANKURA CONSULTING GROUP                                     4/16/2020              $17,410        Secured debt
        2000 K STREET NW 12TH FLOOR                                                                       Unsecured loan repayment
        WASHINGTON, DC                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                       TOTAL ANKURA CONSULTING GROUP                       $17,410




                                                       Page 15 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 39 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.30    APEX MATERIAL HANDLING CORP OF IL INC                       2/27/2020               $485          Secured debt
        391 CHARLES COURT                                                                                 Unsecured loan repayment
        WEST CHICAGO, IL 60185                                      2/27/2020               $410
                                                                                                          Suppliers or vendors
                                                                    2/27/2020               $828          Services
                                                                    2/27/2020                $68          Other

                                                                    2/27/2020                $68
                                                                    2/27/2020                $68
                                                                    2/27/2020               $410
                                                                    2/27/2020               $273
                                                                    2/27/2020                $73
                                                                    3/12/2020               $410
                                                                    3/12/2020               $897
                                                                    3/12/2020               $410
                                                                    3/12/2020               $312
                                                                    3/12/2020               $205
                                                                    3/12/2020               $975
                                                                    3/24/2020                $96
                                                                    3/24/2020               $273
                                                                    3/24/2020               $410
                                                                    3/24/2020               $603
                                                                    3/24/2020              $1,589
                                                                    3/24/2020               $298
                                                                    4/16/2020               $975
                                                                     5/7/2020               $273
                                                                     5/7/2020               $478
                                                                     5/7/2020               $658
                                                                     5/7/2020               $687
                                                                     5/7/2020               $402
                                                                     5/7/2020               $975
                                                                     5/7/2020               $444
                                                                     5/7/2020                $93
                                                                     5/7/2020                $76
                                                                     5/7/2020               $777
                                                                     5/7/2020                $76

                                                       Page 16 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 40 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                     5/7/2020                $76




                            TOTAL APEX MATERIAL HANDLING CORP OF IL INC                    $15,153

3.31    APEXUS LLC                                                   4/7/2020              $62,116        Secured debt
        290 E. JOHN CARPENTER FREEWAY                                                                     Unsecured loan repayment
        IRVING, TX                                                   4/7/2020              $74,023
                                                                                                          Suppliers or vendors
                                                                    4/21/2020              $57,531        Services
                                                                                                          Other



                                                        TOTAL APEXUS LLC                 $193,670

3.32    AQUA SERVICE COMPANY                                         4/7/2020              $10,542        Secured debt
        1084 INDUSTRIAL DRIVE STE 3                                                                       Unsecured loan repayment
        BENSENVILLE, IL 60106                                                                             Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                           TOTAL AQUA SERVICE COMPANY                      $10,542




                                                       Page 17 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 41 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.33    ARAMARK CLEANROOM SERVICES                                  2/20/2020               $445          Secured debt
        25259 NETWORK PLACE AUCA CHICAGO LOCKBOX                                                          Unsecured loan repayment
        CHICAGO, IL                                                 2/20/2020              $10,155
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $4,109         Services
                                                                    2/20/2020              $5,779         Other

                                                                    2/20/2020              $6,487
                                                                    2/20/2020              $3,436
                                                                    2/20/2020               $445
                                                                    2/20/2020              $2,909
                                                                    2/20/2020               $490
                                                                    2/20/2020              $3,336
                                                                    2/20/2020              $2,439
                                                                    2/20/2020               $626
                                                                    2/27/2020              $2,888
                                                                    2/27/2020               $856
                                                                    2/27/2020              $6,554
                                                                    2/27/2020              $4,150
                                                                    2/27/2020              $10,645
                                                                    2/27/2020              $5,858
                                                                    2/27/2020              $3,464
                                                                     3/5/2020              $2,906
                                                                     3/5/2020              $3,473
                                                                     3/5/2020              $4,163
                                                                     3/5/2020              $5,847
                                                                     3/5/2020              $6,585
                                                                     3/5/2020              $10,385
                                                                     3/5/2020               $603
                                                                    3/12/2020               $125
                                                                    3/12/2020               $557
                                                                    3/12/2020              $10,432
                                                                    3/12/2020              $5,883
                                                                    3/12/2020              $3,472
                                                                    3/12/2020              $2,902
                                                                    3/12/2020              $4,192

                                                       Page 18 of 325 to Question 3
                         Case 20-11177-KBO             Doc 275        Filed 07/01/20       Page 42 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    3/12/2020              $6,618
                                                                    3/17/2020              $6,689
                                                                    3/17/2020              $4,137
                                                                    3/17/2020              $1,055
                                                                    3/17/2020              $3,509
                                                                    3/17/2020              $2,904
                                                                    3/17/2020              $10,238
                                                                    3/17/2020              $5,904
                                                                    3/20/2020              $10,505
                                                                    3/20/2020              $4,182
                                                                    3/20/2020              $3,520
                                                                    3/20/2020              $5,863
                                                                    3/20/2020              $2,879
                                                                    3/20/2020              $2,901
                                                                    3/20/2020              $10,564
                                                                    3/20/2020              $5,989
                                                                    3/20/2020              $3,484
                                                                    3/20/2020              $4,176
                                                                    3/20/2020              $6,607
                                                                    3/20/2020              $6,571
                                                                     4/7/2020              $5,824
                                                                     4/7/2020              $6,548
                                                                     4/7/2020               $344
                                                                     4/7/2020               $666
                                                                     4/7/2020              $2,908
                                                                     4/7/2020              $3,468
                                                                     4/7/2020              $4,198
                                                                     4/7/2020              $10,659
                                                                     4/7/2020               $344
                                                                    4/16/2020              $1,512
                                                                    4/16/2020               $344
                                                                    4/16/2020              $2,908
                                                                    4/16/2020              $3,457

                                                       Page 19 of 325 to Question 3
                         Case 20-11177-KBO             Doc 275        Filed 07/01/20       Page 43 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    4/16/2020              $4,210
                                                                    4/16/2020              $5,780
                                                                    4/16/2020              $10,812
                                                                    4/16/2020              $6,487
                                                                    4/21/2020              $10,886
                                                                    4/21/2020              $3,488
                                                                    4/21/2020              $6,483
                                                                    4/21/2020              $4,218
                                                                    4/21/2020               $576
                                                                    4/21/2020              $34,936
                                                                    4/21/2020              $2,898
                                                                    4/21/2020              $5,845
                                                                    4/24/2020              $4,222
                                                                    4/24/2020              $3,473
                                                                    4/24/2020              $2,898
                                                                    4/24/2020              $5,833
                                                                    4/24/2020              $2,088
                                                                    4/24/2020              $10,759
                                                                    4/24/2020              $6,498
                                                                    4/30/2020              $10,407
                                                                    4/30/2020              $6,497
                                                                    4/30/2020              $5,779
                                                                    4/30/2020              $2,884
                                                                    4/30/2020              $5,841
                                                                    4/30/2020              $4,209
                                                                    4/30/2020              $4,201
                                                                    4/30/2020              $4,163
                                                                    4/30/2020              $10,304
                                                                    4/30/2020              $6,516
                                                                    4/30/2020              $3,459
                                                                    4/30/2020              $2,927
                                                                    4/30/2020              $3,477
                                                                    4/30/2020              $2,873

                                                       Page 20 of 325 to Question 3
                         Case 20-11177-KBO             Doc 275        Filed 07/01/20       Page 44 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    4/30/2020              $1,341
                                                                    4/30/2020               $354
                                                                    4/30/2020               $354
                                                                    4/30/2020               $354
                                                                    4/30/2020              $5,841
                                                                    4/30/2020              $3,490
                                                                    4/30/2020              $10,243
                                                                    4/30/2020              $6,661




                                   TOTAL ARAMARK CLEANROOM SERVICES                      $522,633




                                                       Page 21 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 45 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.34    ARAMARK UNIFORM SERVICES                                    2/20/2020              $4,430         Secured debt
        26792 NEWARK PLACE                                                                                Unsecured loan repayment
        CHICAGO, IL                                                 2/20/2020              $2,639
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $1,407         Services
                                                                    2/27/2020              $1,824         Other

                                                                    2/27/2020              $1,407
                                                                    2/27/2020              $3,988
                                                                     3/5/2020              $4,788
                                                                     3/5/2020              $1,407
                                                                     3/5/2020              $1,630
                                                                    3/12/2020              $3,988
                                                                    3/12/2020              $1,630
                                                                    3/12/2020              $1,537
                                                                    3/17/2020              $1,774
                                                                    3/17/2020              $1,431
                                                                    3/17/2020              $4,430
                                                                    3/24/2020              $1,720
                                                                    3/24/2020              $1,736
                                                                    3/24/2020              $4,295
                                                                    3/24/2020              $4,430
                                                                    3/24/2020              $1,414
                                                                    3/24/2020              $1,414
                                                                     4/7/2020              $4,193
                                                                     4/7/2020              $1,414
                                                                     4/7/2020              $4,080
                                                                    4/16/2020              $4,788
                                                                    4/16/2020              $1,733
                                                                    4/16/2020              $1,414
                                                                    4/21/2020              $1,414
                                                                    4/21/2020              $4,278
                                                                    4/21/2020              $1,586
                                                                    4/24/2020              $1,780
                                                                    4/24/2020              $4,720
                                                                    4/24/2020              $1,671

                                                       Page 22 of 325 to Question 3
                         Case 20-11177-KBO             Doc 275        Filed 07/01/20       Page 46 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/30/2020               $121
                                                                    4/30/2020               $121
                                                                    4/30/2020              $1,343
                                                                    4/30/2020               $117
                                                                    4/30/2020               $121
                                                                    4/30/2020               $262
                                                                    4/30/2020               $262
                                                                    4/30/2020               $262
                                                                    4/30/2020               $262
                                                                    4/30/2020               $262
                                                                    4/30/2020               $262
                                                                    4/30/2020               $125
                                                                    4/30/2020               $765
                                                                    4/30/2020              $1,634
                                                                    4/30/2020              $1,223
                                                                    4/30/2020              $4,443
                                                                    4/30/2020              $2,055
                                                                    4/30/2020               $765
                                                                    4/30/2020              $1,993
                                                                    4/30/2020              $1,746
                                                                    4/30/2020              $1,705
                                                                    4/30/2020              $1,572
                                                                    4/30/2020              $1,565
                                                                    4/30/2020              $1,510
                                                                    4/30/2020               $121
                                                                    4/30/2020              $1,343
                                                                    4/30/2020              $1,105
                                                                    4/30/2020               $870
                                                                    4/30/2020              $1,565
                                                                    4/30/2020               $767
                                                                    4/30/2020               $765
                                                                    4/30/2020              $2,006
                                                                    4/30/2020              $1,597

                                                       Page 23 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 47 of 423

Akorn, Inc.                                                                                            Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer




                                      TOTAL ARAMARK UNIFORM SERVICES                     $121,021

3.35    ARIZONA BILTMORE RESORT & HOTEL                             2/20/2020              $15,000          Secured debt
        PO BOX 740949                                                                                       Unsecured loan repayment
        LOS ANGELES, CA                                             4/16/2020             $164,717
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                TOTAL ARIZONA BILTMORE RESORT & HOTEL                    $179,717

3.36    AR-MEDICAID                                                 3/26/2020              $85,920          Secured debt
        DHS PHYSICIAN ADMIN DRUG REBATE PROGRAM                                                             Unsecured loan repayment
        ST LOUIS, MO                                                                                        Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                                       TOTAL AR-MEDICAID                   $85,920

3.37    ARTHUR J GALLAGHER RMS INC                                  2/19/2020             $1,000,000        Secured debt
        39735 TREASURY CENTER                                                                               Unsecured loan repayment
        CHICAGO, IL                                                  3/2/2020             $1,200,000
                                                                                                            Suppliers or vendors
                                                                    3/12/2020              $3,000           Services
                                                                    3/12/2020              $3,000           Other

                                                                    3/12/2020              $3,000
                                                                    3/12/2020               $500
                                                                    3/12/2020              $3,000
                                                                    3/12/2020               $150
                                                                    3/12/2020              ($1,180)
                                                                    3/12/2020               ($317)
                                                                    4/14/2020             ($18,100)
                                                                    4/14/2020              $18,100
                                                                    4/16/2020              $43,502
                                                                    5/14/2020              $3,000




                                     TOTAL ARTHUR J GALLAGHER RMS INC                   $2,257,655




                                                       Page 24 of 325 to Question 3
                           Case 20-11177-KBO           Doc 275        Filed 07/01/20       Page 48 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.38    ASCENSION HEALTH RESOURCE AND                               4/21/2020              $15,565        Secured debt
        SUPPLY MANAGEMENT GROUP LLC 101 SOUTH HANLEY                                                      Unsecured loan repayment
        ROAD SUITE 450                                                                                    Suppliers or vendors
        SAINT LOUIS, MO                                                                                   Services
                                                                                                          Other
                                 TOTAL ASCENSION HEALTH RESOURCE AND                       $15,565

3.39    ASCENT HEALTH SERVICES LLC                                  2/21/2020             $182,760        Secured debt
        1209 ORANGE STREET                                                                                Unsecured loan repayment
        WILMINGTON, DE                                               3/9/2020             $194,030
                                                                                                          Suppliers or vendors
                                                                    3/12/2020             $139,612        Services
                                                                     4/2/2020             $110,128        Other

                                                                    4/24/2020             $156,629




                                     TOTAL ASCENT HEALTH SERVICES LLC                    $783,159

3.40    ASEMBIA LLC                                                 4/21/2020              $9,836         Secured debt
        FINANCE DEPT                                                                                      Unsecured loan repayment
        FLORHAM PARK, NJ                                                                                  Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL ASEMBIA LLC                    $9,836

3.41    ASHLAND SPECIALTY INGREDIENTS GP                            2/27/2020              $1,784         Secured debt
        PO BOX 116022                                                                                     Unsecured loan repayment
        ATLANTA, GA                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                TOTAL ASHLAND SPECIALTY INGREDIENTS GP                      $1,784

3.42    ASSOCIATED                                                  2/20/2020              $1,146         Secured debt
        7954 SOLUTION CENTER                                                                              Unsecured loan repayment
        CHICAGO, IL                                                 2/20/2020              $1,209
                                                                                                          Suppliers or vendors
                                                                    3/17/2020              $1,209         Services
                                                                    3/17/2020              $1,146         Other

                                                                    4/16/2020              $1,146
                                                                    4/16/2020              $2,942
                                                                    4/16/2020              $1,209




                                                       TOTAL ASSOCIATED                    $10,007


                                                       Page 25 of 325 to Question 3
                           Case 20-11177-KBO           Doc 275        Filed 07/01/20       Page 49 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.43    ASSOCIATES OF CAPE COD INC                                  5/14/2020              $15,287        Secured debt
        PO BOX 414540                                                                                     Unsecured loan repayment
        BOSTON, MA                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                      TOTAL ASSOCIATES OF CAPE COD INC                     $15,287

3.44    AT&T                                                        2/20/2020              $5,491         Secured debt
        PO BOX 5019                                                                                       Unsecured loan repayment
        CAROL STREAM, IL                                            2/20/2020              $10,105
                                                                                                          Suppliers or vendors
                                                                    3/12/2020              $18,454        Services
                                                                    3/17/2020              $10,105        Other

                                                                    3/20/2020              $5,491
                                                                     4/7/2020              $18,454
                                                                    4/21/2020              $9,973
                                                                    4/21/2020              $5,491
                                                                     5/7/2020              $10,848




                                                               TOTAL AT&T                  $94,411

3.45    ATLANTIC SCALE COMPANY INC                                  2/25/2020               ($890)        Secured debt
        136 WASHINGTON AVENUE                                                                             Unsecured loan repayment
        NUTLEY, NJ                                                  2/25/2020               $890
                                                                                                          Suppliers or vendors
                                                                     3/5/2020               $890          Services
                                                                     3/5/2020               $890          Other

                                                                    3/10/2020               ($70)
                                                                    3/10/2020                $70
                                                                    3/10/2020               ($231)
                                                                    3/10/2020               $231
                                                                     4/7/2020               $246




                                     TOTAL ATLANTIC SCALE COMPANY INC                       $2,027




                                                       Page 26 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 50 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.46    ATOMATIC                                                     3/5/2020              $4,055          Secured debt
        3733 N VENTURA DR                                                                                  Unsecured loan repayment
        ARLINGTON HEIGHTS, IL                                       3/12/2020              $4,331
                                                                                                           Suppliers or vendors
                                                                    3/24/2020               $855           Services
                                                                                                           Other



                                                          TOTAL ATOMATIC                    $9,242

3.47    ATRIUM STAFFING OF NEW JERSEY LLC                           3/12/2020              ($1,009)        Secured debt
        625 LIBERTY AVE SUITE 200                                                                          Unsecured loan repayment
        PITTSBURGH, PA                                              3/12/2020               ($973)
                                                                                                           Suppliers or vendors
                                                                    3/12/2020               $973           Services
                                                                    3/12/2020              $1,009          Other

                                                                    3/17/2020               ($973)
                                                                    3/17/2020               $973
                                                                    3/24/2020              ($1,046)
                                                                    3/24/2020              $1,009
                                                                    3/24/2020              $1,046
                                                                    3/24/2020              ($1,009)
                                                                    4/24/2020              $1,046
                                                                    4/24/2020              $1,009
                                                                    4/24/2020               $584
                                                                    4/24/2020               $778
                                                                    4/24/2020               $973
                                                                    4/24/2020               $973
                                                                    4/24/2020               $973
                                                                    4/24/2020              $1,009
                                                                    4/30/2020               $973
                                                                    4/30/2020               $973




                                TOTAL ATRIUM STAFFING OF NEW JERSEY LLC                     $9,290




                                                       Page 27 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 51 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.48    AZA EVENTS INC                                              2/27/2020              $15,000        Secured debt
        16700 N THOMPSON PEAK PARKWAY STE 250                                                             Unsecured loan repayment
        SCOTTSDALE, AZ                                              3/12/2020              $9,945
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                    TOTAL AZA EVENTS INC                   $24,945

3.49    AZ-MCO                                                      2/27/2020             $122,787        Secured debt
        AR HEALTH CARE COST CONTAINMENT SYS ADM                                                           Unsecured loan repayment
        ATLANTA, GA                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                             TOTAL AZ-MCO                $122,787

3.50    BAKER DONELSON BEARMAN CALDWELL & BEROWI                     3/5/2020               $675          Secured debt
        633 CHESTNUT ST SUITE 1900                                                                        Unsecured loan repayment
        CHATTANOOGA, TN                                             3/12/2020              $10,000
                                                                                                          Suppliers or vendors
                                                                     4/7/2020              $1,215         Services
                                                                    4/16/2020              $5,000         Other

                                                                    4/16/2020              $10,000




                   TOTAL BAKER DONELSON BEARMAN CALDWELL & BEROWI                          $26,890

3.51    BDO USA LLP                                                 2/27/2020             $318,145        Secured debt
        PO BOX 642743                                                                                     Unsecured loan repayment
        PITTSBURGH, PA                                              3/20/2020             $168,821
                                                                                                          Suppliers or vendors
                                                                    4/29/2020             $175,000        Services
                                                                    4/29/2020             $100,112        Other

                                                                     5/7/2020             $175,000
                                                                    5/19/2020             $175,000




                                                       TOTAL BDO USA LLP                $1,112,078




                                                       Page 28 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 52 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.52    BEARING HEADQUARTERS COMPANY                                2/27/2020               $636          Secured debt
        2601 PARKES DR                                                                                    Unsecured loan repayment
        BROADVIEW, IL 60155                                         2/27/2020               $142
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $1,461         Services
                                                                    3/12/2020              $2,791         Other

                                                                    3/12/2020              $1,477
                                                                    3/17/2020               $676
                                                                    3/20/2020               $676
                                                                    4/16/2020                $57




                                 TOTAL BEARING HEADQUARTERS COMPANY                         $7,915

3.53    BECKMAN COULTER                                              3/5/2020              $14,900        Secured debt
        250 SOUTH KRAEMER BLVD                                                                            Unsecured loan repayment
        BREA, CA                                                    4/16/2020              $5,920
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                TOTAL BECKMAN COULTER                      $20,820




                                                       Page 29 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 53 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.54    BENCHMARK PRODUCTS LLC                                      2/20/2020              $22,545        Secured debt
        1008 MOMENTUM PLACE                                                                               Unsecured loan repayment
        CHICAGO, IL                                                 2/20/2020              $15,141
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $4,854         Services
                                                                     3/5/2020              $1,420         Other

                                                                     3/5/2020              $1,702
                                                                    3/12/2020              $22,545
                                                                    3/12/2020              $3,117
                                                                    3/12/2020              $5,845
                                                                    3/17/2020               $597
                                                                    3/17/2020               $656
                                                                    3/24/2020              $5,386
                                                                    3/24/2020              $1,610
                                                                    3/24/2020              $3,740
                                                                    3/24/2020              $12,002
                                                                    3/24/2020              $24,424
                                                                     4/7/2020              $21,700
                                                                     4/7/2020              $4,166
                                                                     4/7/2020              $16,662
                                                                    4/16/2020              $2,126
                                                                    4/16/2020              $5,000
                                                                    4/16/2020              $2,497
                                                                    4/16/2020               $924
                                                                    4/21/2020              $12,002
                                                                    4/21/2020              $3,740
                                                                    4/21/2020              $22,545
                                                                    4/21/2020               $684
                                                                    4/21/2020               $794
                                                                    4/24/2020               $684
                                                                    4/30/2020              $4,045
                                                                    4/30/2020              $1,310
                                                                     5/7/2020               $191
                                                                     5/7/2020              $2,503
                                                                    5/14/2020              $10,830

                                                       Page 30 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 54 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    5/14/2020              $1,032
                                                                    5/14/2020              $3,514
                                                                    5/14/2020              $10,776
                                                                    5/14/2020               $924




                                        TOTAL BENCHMARK PRODUCTS LLC                     $254,231

3.55    BERLIN PACKAGING LLC                                        2/20/2020              $22,372        Secured debt
        PO BOX 74007164                                                                                   Unsecured loan repayment
        CHICAGO, IL                                                 2/27/2020              $35,469
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $49,122        Services
                                                                    3/12/2020              $32,686        Other

                                                                    3/24/2020                $73
                                                                    4/16/2020                $98
                                                                    4/21/2020              $38,680
                                                                    4/21/2020               $248
                                                                    4/21/2020              $91,550




                                            TOTAL BERLIN PACKAGING LLC                   $270,297

3.56    BESSE MEDICAL SUPPLY                                        2/27/2020              $3,616         Secured debt
        PO BOX 247                                                                                        Unsecured loan repayment
        THOROFARE                                                   4/30/2020              $3,432
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                            TOTAL BESSE MEDICAL SUPPLY                      $7,048

3.57    BIOSCIENCE LABORATORIES INC                                 3/20/2020              $44,000        Secured debt
        1765 SOUTH 19TH AVENUE                                                                            Unsecured loan repayment
        BOZEMAN, MT                                                 3/20/2020              $84,000
                                                                                                          Suppliers or vendors
                                                                    3/20/2020              $25,000        Services
                                                                                                          Other



                                      TOTAL BIOSCIENCE LABORATORIES INC                  $153,000



                                                       Page 31 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 55 of 423

Akorn, Inc.                                                                                             Case Number:    Case 20-11177


       Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or        Reasons for Payment
                                                                                            Value                or Transfer


3.58    BIOSTUDY SOLUTIONS                                           3/5/2020              $2,400            Secured debt
        4008 CAESAR COURT                                                                                    Unsecured loan repayment
        WILMINGTON, NC                                               3/5/2020              $4,050
                                                                                                             Suppliers or vendors
                                                                    4/16/2020              $4,500            Services
                                                                                                             Other



                                              TOTAL BIOSTUDY SOLUTIONS                     $10,950

3.59    BLACKLINE SYSTEMS INC                                       2/27/2020              $50,400           Secured debt
        21300 VICTORY BLVD                                                                                   Unsecured loan repayment
        WOODLAND HILLS, CA                                                                                   Suppliers or vendors
                                                                                                             Services
                                                                                                             Other
                                           TOTAL BLACKLINE SYSTEMS INC                     $50,400

3.60    BLOOMBERG FINANCE LP                                        4/16/2020              $11,535           Secured debt
        PO BOX 416604                                                                                        Unsecured loan repayment
        BOSTON, MA                                                  4/16/2020               $184
                                                                                                             Suppliers or vendors
                                                                                                             Services
                                                                                                             Other

                                           TOTAL BLOOMBERG FINANCE LP                      $11,719

3.61    BLUE CROSS                                                  2/27/2020             $1,104,247         Secured debt
        DEPT 1134                                                                                            Unsecured loan repayment
        DALLAS, TX                                                  3/12/2020             $1,345,502
                                                                                                             Suppliers or vendors
                                                                     4/7/2020             $1,512,088         Services
                                                                     4/7/2020            ($1,512,088)        Other

                                                                     5/5/2020             $1,512,088




                                                       TOTAL BLUE CROSS                 $3,961,837




                                                       Page 32 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 56 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.62    BLUE MOUNTAIN QUALITY RESOURCES                             3/12/2020              $1,331         Secured debt
        P.O. BOX 830                                                                                      Unsecured loan repayment
        STATE COLLEGE, PA                                           3/17/2020               $525
                                                                                                          Suppliers or vendors
                                                                    3/17/2020              $3,605         Services
                                                                    3/20/2020              $1,362         Other

                                                                    4/16/2020               $750
                                                                    4/21/2020               $694




                                TOTAL BLUE MOUNTAIN QUALITY RESOURCES                       $8,267

3.63    BOARD OF PHARMACY MN                                        4/21/2020              $5,260         Secured debt
        2829 UNIVERSITY AVENUE SE #530                                                                    Unsecured loan repayment
        MINNEAPOLIS, MN                                             4/21/2020              $5,260
                                                                                                          Suppliers or vendors
                                                                    4/21/2020              $55,260        Services
                                                                    4/21/2020              $5,260         Other

                                                                    4/21/2020              $55,260
                                                                    4/30/2020              $5,260




                                           TOTAL BOARD OF PHARMACY MN                    $131,560




                                                       Page 33 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 57 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.64    BODINE ELECTRIC                                             2/20/2020              $8,235         Secured debt
        P.O. BOX 976                                                                                      Unsecured loan repayment
        DECATUR, IL                                                 2/20/2020               $259
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $1,467         Services
                                                                    2/20/2020               $345          Other

                                                                    2/20/2020               $837
                                                                    2/20/2020               $173
                                                                    2/20/2020               $259
                                                                    2/20/2020               $345
                                                                    2/20/2020               $777
                                                                    2/20/2020               $345
                                                                    2/20/2020              $4,905
                                                                    2/20/2020              $2,054
                                                                    2/20/2020              $5,182
                                                                    2/20/2020              $6,892
                                                                    2/20/2020               $663
                                                                    2/27/2020              $4,000
                                                                    2/27/2020              $2,756
                                                                    2/27/2020              $1,153
                                                                    2/27/2020              $1,072
                                                                    2/27/2020              $1,877
                                                                    2/27/2020               $294
                                                                    2/27/2020              $1,022
                                                                    2/27/2020               $247
                                                                    2/27/2020              $1,242
                                                                    2/27/2020              $81,551
                                                                    2/27/2020              $2,254
                                                                    2/27/2020                $86
                                                                    2/27/2020              $5,747
                                                                    2/27/2020              $5,980
                                                                     3/5/2020              $4,588
                                                                     3/5/2020              $1,739
                                                                     3/5/2020              $1,525
                                                                     3/5/2020              $1,982

                                                       Page 34 of 325 to Question 3
                         Case 20-11177-KBO             Doc 275        Filed 07/01/20       Page 58 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     3/5/2020              $9,141
                                                                     3/5/2020              $1,069
                                                                     3/5/2020              $6,837
                                                                     3/5/2020               $615
                                                                     3/5/2020               $796
                                                                     3/5/2020              $1,723
                                                                     3/5/2020               $249
                                                                     3/5/2020              $1,297
                                                                     3/5/2020               $873
                                                                     3/5/2020              $9,267
                                                                     3/5/2020               $173
                                                                    3/12/2020               $173
                                                                    3/12/2020              $2,645
                                                                    3/12/2020              $1,295
                                                                    3/12/2020              $2,983
                                                                    3/12/2020               $330
                                                                    3/26/2020              $1,760
                                                                    3/26/2020               $881
                                                                    3/26/2020              $3,514
                                                                    3/26/2020              $1,731
                                                                    3/26/2020              $1,586
                                                                    3/26/2020               $891
                                                                     4/9/2020              $1,079
                                                                    4/16/2020              $2,873
                                                                    4/16/2020              $2,322
                                                                    4/16/2020              $2,624
                                                                    4/16/2020              $2,934
                                                                    4/16/2020              $1,360
                                                                    4/21/2020              $3,371
                                                                    4/21/2020               $362
                                                                    4/21/2020               $518
                                                                    4/24/2020               $964
                                                                    4/24/2020              $1,549

                                                       Page 35 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 59 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    4/24/2020               $539
                                                                    4/24/2020              $1,380
                                                                    4/24/2020               $893
                                                                    4/24/2020               $711
                                                                    4/24/2020              $14,560
                                                                    4/30/2020              $4,006
                                                                    5/14/2020              $2,416
                                                                    5/14/2020              $4,061
                                                                    5/14/2020              $1,138
                                                                    5/14/2020               $738
                                                                    5/14/2020               $611
                                                                    5/14/2020              $1,489




                                                  TOTAL BODINE ELECTRIC                  $254,175

3.65    BODINE ENVIRON                                              2/27/2020              $1,044         Secured debt
        5330 E FIREHOUSE RD                                                                               Unsecured loan repayment
        DECATUR, IL                                                 2/27/2020              $4,723
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $8,964         Services
                                                                    2/27/2020              $4,467         Other

                                                                    2/27/2020              $4,356
                                                                    2/27/2020              $1,997
                                                                    2/27/2020              $3,240
                                                                    2/27/2020              $2,231
                                                                    3/17/2020              $3,860
                                                                    3/17/2020              $1,306
                                                                    3/17/2020              $1,912
                                                                    3/17/2020              $5,940
                                                                    4/24/2020              $2,152
                                                                    4/24/2020              $15,613




                                                   TOTAL BODINE ENVIRON                    $61,804


                                                       Page 36 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 60 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.66    BRANCHSERVE & CUSTOM VAULT                                  3/26/2020               $328          Secured debt
        4 RESEARCH DRIVE                                                                                  Unsecured loan repayment
        BETHEL, CT                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                    TOTAL BRANCHSERVE & CUSTOM VAULT                         $328

3.67    BRANDON BUSBEE                                              5/12/2020              $37,129        Secured debt
        11 WARWICK LANE                                                                                   Unsecured loan repayment
        NASHVILLE, TN                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                 TOTAL BRANDON BUSBEE                      $37,129




                                                       Page 37 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 61 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.68    BRYAN CAVE LEIGHTON PAISNER LLP                             2/20/2020               $242          Secured debt
        PO BOX 503089                                                                                     Unsecured loan repayment
        ST LOUIS, MO                                                2/20/2020              $3,291
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $2,794         Services
                                                                    2/20/2020              $1,813         Other

                                                                    2/20/2020              $1,245
                                                                    2/20/2020               $800
                                                                    2/20/2020               $378
                                                                    3/26/2020               $680
                                                                    3/26/2020              $2,365
                                                                    3/26/2020              $6,619
                                                                    3/26/2020              $3,720
                                                                    3/26/2020               $843
                                                                    4/16/2020               $167
                                                                    4/16/2020               $167
                                                                    4/16/2020               $437
                                                                    4/16/2020               $233
                                                                    4/16/2020              $10,324
                                                                    4/16/2020              $8,401
                                                                    4/16/2020              $1,359
                                                                    4/16/2020               $453
                                                                    4/16/2020              $4,630
                                                                    4/16/2020               $437
                                                                    4/16/2020              $5,392




                                TOTAL BRYAN CAVE LEIGHTON PAISNER LLP                      $56,790




                                                       Page 38 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 62 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.69    BSI GROUP AMERICA INC                                       2/27/2020              $4,725          Secured debt
        DEPT CH 19307                                                                                      Unsecured loan repayment
        PALATINE, IL                                                3/12/2020               $736
                                                                                                           Suppliers or vendors
                                                                    4/30/2020              $3,882          Services
                                                                     5/7/2020               $980           Other




                                            TOTAL BSI GROUP AMERICA INC                    $10,323

3.70    BURDICK PLUMBING & HEATING CO                               3/20/2020              $8,530          Secured debt
        PO BOX 496                                                                                         Unsecured loan repayment
        DECATUR, IL                                                                                        Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                  TOTAL BURDICK PLUMBING & HEATING CO                       $8,530

3.71    BURNS & MCDONNELL ENGINEERING COMP                          4/16/2020             $107,144         Secured debt
        PO BOX 411883                                                                                      Unsecured loan repayment
        KANSAS CITY, MO                                                                                    Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                           TOTAL BURNS & MCDONNELL ENGINEERING COMP                      $107,144

3.72    BURWOOD GROUP INC                                           2/27/2020              $28,800         Secured debt
        8582 SOLUTIONS CTR                                                                                 Unsecured loan repayment
        CHICAGO, IL                                                 3/20/2020              $21,840
                                                                                                           Suppliers or vendors
                                                                     4/7/2020              $26,880         Services
                                                                    4/24/2020              $25,600         Other




                                              TOTAL BURWOOD GROUP INC                    $103,120

3.73    BYRON CHEMICAL                                              2/27/2020              $50,225         Secured debt
        40-11 23RD STREET                                                                                  Unsecured loan repayment
        LONG ISLAND CITY, NY                                        3/12/2020              $2,250
                                                                                                           Suppliers or vendors
                                                                    3/23/2020             ($50,225)        Services
                                                                    3/23/2020              $50,225         Other

                                                                    3/26/2020              $84,065




                                                  TOTAL BYRON CHEMICAL                   $136,540


                                                       Page 39 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 63 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.74    CALL ONE INC                                                 3/5/2020              $12,653        Secured debt
        PO BOX 76112                                                                                      Unsecured loan repayment
        CLEVELAND, OH                                               3/12/2020              $47,146
                                                                                                          Suppliers or vendors
                                                                    3/24/2020              $46,903        Services
                                                                    3/24/2020              $13,133        Other

                                                                    5/19/2020              $15,012
                                                                    5/19/2020              $49,857




                                                      TOTAL CALL ONE INC                 $184,704

3.75    CAMBREX PROFARMACO MILANO SRL                               4/16/2020             $137,500        Secured debt
        ATTN: CLAUDIO RUSSOLO VIA CURIEL, 34                                                              Unsecured loan repayment
        PAULLO, MILANO                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                TOTAL CAMBREX PROFARMACO MILANO SRL                      $137,500

3.76    CA-MCO ACA                                                  4/16/2020             $120,016        Secured debt
        MEDI-CAL DRUG REBATE ACCTS REC MS1101                                                             Unsecured loan repayment
        SACRAMENTO, CA                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL CA-MCO ACA                  $120,016

3.77    CA-MCO HCPCS                                                 4/9/2020              $18,463        Secured debt
        DEPT OF HEALTH CARE SERVICES                                                                      Unsecured loan repayment
        SACRAMENTO, CA                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                     TOTAL CA-MCO HCPCS                    $18,463

3.78    CA-MEDI-CAL                                                  4/9/2020             $339,900        Secured debt
        DEPT OF HEALTH CARE SERVICES                                                                      Unsecured loan repayment
        SACRAMENTO, CA                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL CA-MEDI-CAL                 $339,900




                                                       Page 40 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 64 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.79    CA-MEDI-CAL ACA                                             4/16/2020              $21,495        Secured debt
        MEDI-CAL DRUG REBATE ACCTS REC MS1101                                                             Unsecured loan repayment
        SACRAMENTO, CA                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                  TOTAL CA-MEDI-CAL ACA                    $21,495

3.80    CA-MEDI-CAL COMPOUND                                        4/16/2020              $39,595        Secured debt
        DEPT OF HEALTH CARE SERVICES                                                                      Unsecured loan repayment
        SACRAMENTO, CA                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                           TOTAL CA-MEDI-CAL COMPOUND                      $39,595

3.81    CAMFIL - DP FILTERS                                         3/17/2020               $941          Secured debt
        1620 W CHANUTE ROAD UNIT D                                                                        Unsecured loan repayment
        PEORIA, IL                                                  4/21/2020               $344
                                                                                                          Suppliers or vendors
                                                                    4/24/2020              $13,924        Services
                                                                                                          Other



                                                TOTAL CAMFIL - DP FILTERS                  $15,209

3.82    CAREANDWEAR II INC                                          3/26/2020              $33,600        Secured debt
        25 BROADWAY 9TH FLOOR                                                                             Unsecured loan repayment
        NEW YORK, NY                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                               TOTAL CAREANDWEAR II INC                    $33,600

3.83    CAREERBUILDER LLC                                           2/27/2020              $7,650         Secured debt
        13047 COLLECTION CENTER DRIVE                                                                     Unsecured loan repayment
        CHICAGO, IL                                                 3/24/2020              $3,949
                                                                                                          Suppliers or vendors
                                                                    4/24/2020              $3,949         Services
                                                                                                          Other



                                               TOTAL CAREERBUILDER LLC                     $15,547




                                                       Page 41 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 65 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.84    CAREMARKPCS HEALTH LLC                                      2/21/2020             $391,751        Secured debt
        1950 N STEMMONS FWY STE 5010 LBX 840112                                                           Unsecured loan repayment
        DALLAS, TX                                                   3/5/2020             $253,711
                                                                                                          Suppliers or vendors
                                                                    3/26/2020             $525,995        Services
                                                                    3/26/2020               ($668)        Other

                                                                     4/2/2020             $480,448
                                                                     4/2/2020             $218,132
                                                                     5/8/2020              $7,230
                                                                     5/8/2020             $608,027
                                                                     5/8/2020             $256,788
                                                                     5/8/2020               $801




                                        TOTAL CAREMARKPCS HEALTH LLC                    $2,742,216

3.85    CASTLE HILL PHARMACEUTICAL DISTRIBUTORS                     3/12/2020               $929          Secured debt
        706 CASTLE HILL AVENUE                                                                            Unsecured loan repayment
        BRONX, NY                                                   3/20/2020               $822
                                                                                                          Suppliers or vendors
                                                                    3/20/2020               $486          Services
                                                                     4/7/2020              $1,206         Other

                                                                    4/16/2020               $377
                                                                    4/21/2020              $22,328
                                                                    4/21/2020              $1,738




                       TOTAL CASTLE HILL PHARMACEUTICAL DISTRIBUTORS                       $27,886




                                                       Page 42 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 66 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.86    CATALENT PHARMA                                             2/20/2020              $58,703        Secured debt
        2210 LAKE SHORE DRIVE                                                                             Unsecured loan repayment
        WOODSTOCK, IL                                               2/20/2020             $363,049
                                                                                                          Suppliers or vendors
                                                                    2/20/2020             $323,780        Services
                                                                    2/20/2020             $117,284        Other

                                                                    2/20/2020              $58,703
                                                                    2/20/2020              $51,939
                                                                    2/20/2020              $52,542
                                                                    2/20/2020             $174,538
                                                                     3/5/2020              $66,824
                                                                     3/5/2020              $50,000
                                                                     3/5/2020              $3,250
                                                                    3/20/2020             $388,458
                                                                    3/20/2020              $10,400
                                                                    3/20/2020             $354,207
                                                                    3/20/2020              $47,233
                                                                    3/20/2020             $339,123
                                                                    3/20/2020             $115,956
                                                                    3/20/2020              $97,418
                                                                    3/20/2020              $45,778
                                                                    3/20/2020             $103,322
                                                                    3/20/2020              $57,736
                                                                    3/20/2020              $57,943
                                                                    3/20/2020              $15,890
                                                                    3/20/2020              $44,281
                                                                    3/20/2020              $97,418
                                                                    3/20/2020             $379,173
                                                                     4/9/2020              $75,000
                                                                    4/16/2020              $56,528
                                                                    4/16/2020              $59,669
                                                                    4/16/2020              $48,073
                                                                    4/16/2020              $75,000
                                                                    4/16/2020             $110,762
                                                                    4/16/2020              $60,448

                                                       Page 43 of 325 to Question 3
                         Case 20-11177-KBO             Doc 275        Filed 07/01/20       Page 67 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    4/21/2020             $384,702
                                                                    4/21/2020              $53,597
                                                                    4/21/2020              $58,978
                                                                    4/30/2020             $109,433
                                                                     5/7/2020              $53,370
                                                                     5/7/2020              $61,796




                                                 TOTAL CATALENT PHARMA                  $4,682,304




                                                       Page 44 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 68 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.87    CATALENT RTP                                                 3/5/2020              $29,435        Secured debt
        160 PHARMA DR                                                                                     Unsecured loan repayment
        MORRISVILLE, NC                                              3/5/2020              $3,501
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $1,513         Services
                                                                    3/20/2020               $355          Other

                                                                    3/20/2020              $3,933
                                                                    3/20/2020              $6,701
                                                                    3/20/2020              $20,538
                                                                    3/20/2020              $1,072
                                                                     4/7/2020              $3,241
                                                                     4/7/2020              $5,998
                                                                     4/7/2020              $53,787
                                                                     4/7/2020              $23,291
                                                                     4/7/2020              $1,228
                                                                     4/9/2020              $4,638
                                                                     4/9/2020              $25,368
                                                                     4/9/2020              $4,595
                                                                     4/9/2020              $9,960
                                                                     4/9/2020              $2,445
                                                                     4/9/2020              $1,109
                                                                     4/9/2020               $697
                                                                     4/9/2020              $3,263
                                                                     4/9/2020              $3,921
                                                                     4/9/2020              $3,813
                                                                     4/9/2020              $1,109
                                                                    4/16/2020               $309
                                                                     5/7/2020              $23,291
                                                                     5/7/2020              $75,239
                                                                     5/7/2020              $5,938




                                                     TOTAL CATALENT RTP                  $320,287




                                                       Page 45 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 69 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


       Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.88    CDW DIRECT                                                   3/5/2020              $2,095          Secured debt
        P.O. BOX 75723                                                                                     Unsecured loan repayment
        CHICAGO, IL                                                  3/5/2020              ($2,012)
                                                                                                           Suppliers or vendors
                                                                     3/5/2020              $2,950          Services
                                                                    3/20/2020              $21,018         Other

                                                                    3/20/2020              $3,834
                                                                    3/20/2020              $3,339
                                                                    4/24/2020               $748




                                                       TOTAL CDW DIRECT                    $31,971

3.89    CEDAR BROOK 5 CORPORATE CENTER LP                            3/5/2020              $94,344         Secured debt
        4A CEDAR BROOK DRIVE                                                                               Unsecured loan repayment
        CRANBURY, NJ                                                 4/7/2020              $94,344
                                                                                                           Suppliers or vendors
                                                                    4/30/2020              $94,344         Services
                                                                                                           Other



                                TOTAL CEDAR BROOK 5 CORPORATE CENTER LP                  $283,032

3.90    CENTERPOINT VENTURE II LLC                                   3/5/2020             $130,585         Secured debt
        1808 SWIFT DRIVE SUITE A                                                                           Unsecured loan repayment
        OAK BROOK, IL                                               3/12/2020              $10,123
                                                                                                           Suppliers or vendors
                                                                     4/7/2020             $130,585         Services
                                                                    4/30/2020             $130,585         Other




                                        TOTAL CENTERPOINT VENTURE II LLC                 $401,879

3.91    CENVEO                                                      3/12/2020             $113,814         Secured debt
        PO BOX 749004                                                                                      Unsecured loan repayment
        LOS ANGELES, CA                                              4/7/2020             $437,276
                                                                                                           Suppliers or vendors
                                                                    5/14/2020              $62,881         Services
                                                                                                           Other



                                                            TOTAL CENVEO                 $613,972




                                                       Page 46 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 70 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.92    CEUTA HEALTHCARE LIMITED                                     3/2/2020              $8,333         Secured debt
        41 RICHMOND HILL                                                                                  Unsecured loan repayment
        BOURNEMOUTH, BH2 6HS                                        3/31/2020              $8,333
                                                                                                          Suppliers or vendors
                                                                     4/3/2020              $1,050         Services
                                                                     4/3/2020               ($31)         Other




                                        TOTAL CEUTA HEALTHCARE LIMITED                     $17,685

3.93    CHAPMAN PHARMACEUTICAL CONSULTING                            3/5/2020              $16,500        Secured debt
        PO BOX 7950                                                                                       Unsecured loan repayment
        UPPER MARLBORO, US                                                                                Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                           TOTAL CHAPMAN PHARMACEUTICAL CONSULTING                         $16,500




                                                       Page 47 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 71 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.94    CHARLES RIVERS LABS                                         2/27/2020              $2,888         Secured debt
        251 BALLARDVALE ST                                                                                Unsecured loan repayment
        WILMINGTON, MA                                              2/27/2020               $480
                                                                                                          Suppliers or vendors
                                                                    2/27/2020               $896          Services
                                                                    2/27/2020              $2,560         Other

                                                                    2/27/2020              $1,075
                                                                    2/27/2020               $126
                                                                    2/27/2020               $234
                                                                    2/27/2020                $63
                                                                    2/27/2020               $212
                                                                    3/26/2020               $297
                                                                    3/26/2020               $234
                                                                    3/26/2020               $468
                                                                    3/26/2020              $1,386
                                                                    3/26/2020              $1,189
                                                                    3/26/2020               $106
                                                                    3/26/2020               $117
                                                                    3/26/2020               $117
                                                                    3/26/2020               $117
                                                                    3/26/2020               $495
                                                                    3/26/2020              $1,000
                                                                    3/26/2020               $189
                                                                    3/26/2020               $945
                                                                    3/26/2020               $297
                                                                    3/26/2020               $117
                                                                    3/26/2020               $315
                                                                    3/26/2020               $351
                                                                    3/26/2020               $351
                                                                    3/26/2020               $378
                                                                    3/26/2020               $432
                                                                    3/26/2020               $904
                                                                    3/26/2020               $117
                                                                    3/26/2020               $828
                                                                    3/26/2020               $729

                                                       Page 48 of 325 to Question 3
                         Case 20-11177-KBO             Doc 275        Filed 07/01/20       Page 72 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/26/2020               $126
                                                                    3/26/2020               $666
                                                                    3/26/2020               $252
                                                                    3/26/2020               $576
                                                                    3/26/2020               $711
                                                                    3/26/2020               $621
                                                                    3/26/2020               $126
                                                                    3/26/2020               $711
                                                                    3/26/2020               $720
                                                                     4/7/2020              $1,305
                                                                     4/7/2020               $258
                                                                     4/7/2020               $126
                                                                     4/7/2020              $4,914
                                                                     4/7/2020               $126
                                                                     4/7/2020               $384
                                                                    4/21/2020                $63
                                                                    4/21/2020               $117
                                                                    4/21/2020               $486
                                                                    4/21/2020               $414
                                                                    4/21/2020               $252
                                                                    4/21/2020               $189
                                                                    4/21/2020               $126
                                                                    4/21/2020               $630
                                                                    4/24/2020               $117
                                                                    4/24/2020               $441
                                                                    4/24/2020               $441
                                                                     5/7/2020               $117
                                                                     5/7/2020               $117
                                                                     5/7/2020               $306
                                                                     5/7/2020               $297




                                                       Page 49 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 73 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer




                                             TOTAL CHARLES RIVERS LABS                     $35,748

3.95    CHEM-AQUA INC                                                4/2/2020              $1,163         Secured debt
        23261 NETWORK PLACE                                                                               Unsecured loan repayment
        CHICAGO, IL                                                  4/9/2020              $27,908
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $8,492         Services
                                                                    4/30/2020              $8,492         Other




                                                    TOTAL CHEM-AQUA INC                    $46,055

3.96    CHICAGO INFILL INDUSTRIAL PROPERTIES LP                      3/5/2020              $1,107         Secured debt
        PO BOX 74008508                                                                                   Unsecured loan repayment
        CHICAGO, IL                                                  3/5/2020              $3,394
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $4,257         Services
                                                                     3/5/2020              $22,702        Other

                                                                     4/7/2020              $1,107
                                                                     4/7/2020              $23,665
                                                                     4/7/2020              $3,394
                                                                     4/7/2020              $4,257
                                                                    4/30/2020              $3,394
                                                                    4/30/2020              $4,257
                                                                    4/30/2020              $22,702
                                                                    4/30/2020              $1,107




                         TOTAL CHICAGO INFILL INDUSTRIAL PROPERTIES LP                     $95,344




                                                       Page 50 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 74 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
       None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.97    CHICAGO PALLET SERVICES                                     2/27/2020              $4,576         Secured debt
        1875 GREENLEAF AVENUE                                                                             Unsecured loan repayment
        ELK GROVE, IL                                               3/17/2020              $4,576
                                                                                                          Suppliers or vendors
                                                                     4/7/2020              $4,576         Services
                                                                    4/16/2020              $4,576         Other




                                          TOTAL CHICAGO PALLET SERVICES                    $18,304

3.98    CHILDRENS HOSPITAL MEDICAL CENTER                            4/9/2020              $8,045         Secured debt
        3333 BURNET AVENUE                                                                                Unsecured loan repayment
        CINCINNATI, OH                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                TOTAL CHILDRENS HOSPITAL MEDICAL CENTER                     $8,045

3.99    CHONGQING CARELIFE PHARMACEUTICAL CO LTD                    5/12/2020              $1,600         Secured debt
        NO 100 XINGQUANG AVENUE                                                                           Unsecured loan repayment
        CHONGQING, CHONGQING SHI                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                     TOTAL CHONGQING CARELIFE PHARMACEUTICAL CO LTD                         $1,600

3.100 CHUBB DEDUCTIBLE RECOVERY GROUP                               3/17/2020              $7,504         Secured debt
      PO BOX 7247-7345                                                                                    Unsecured loan repayment
      PHILADELPHIA, PA                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                TOTAL CHUBB DEDUCTIBLE RECOVERY GROUP                       $7,504

3.101 CINTAS GARMENT                                                3/20/2020                $27          Secured debt
      410 CLERMONT TERRACE                                                                                Unsecured loan repayment
      UNION, NJ                                                                                           Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                  TOTAL CINTAS GARMENT                        $27




                                                       Page 51 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 75 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.102 CINTAS GARMENT 062                                            2/20/2020               $535          Secured debt
      51 NEW ENGLAND AVE                                                                                  Unsecured loan repayment
      PISCATAWAY, NJ                                                2/20/2020               $694
                                                                                                          Suppliers or vendors
                                                                    2/27/2020               $670          Services
                                                                    2/27/2020               $453          Other

                                                                     3/5/2020               $694
                                                                     3/5/2020               $458
                                                                    3/12/2020               $458
                                                                    3/12/2020               $670
                                                                    3/20/2020               $500
                                                                    3/20/2020               $670
                                                                    3/20/2020               $694
                                                                    4/16/2020               $458
                                                                    4/16/2020               $694
                                                                    4/16/2020               $532
                                                                    4/16/2020               $458
                                                                    4/16/2020               $694
                                                                    4/16/2020               $670
                                                                    4/16/2020               $530
                                                                    4/21/2020               $670
                                                                    4/21/2020               $458
                                                                    4/24/2020               $458
                                                                    4/24/2020               $694




                                               TOTAL CINTAS GARMENT 062                    $12,818




                                                       Page 52 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 76 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
     None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.103 CITY OF DECATUR - UTILITIES BILL                              2/27/2020                $22          Secured debt
      FINANCE DEPARTMENT                                                                                  Unsecured loan repayment
      DECATUR, GA                                                    3/5/2020              $1,872
                                                                                                          Suppliers or vendors
                                                                    3/20/2020              $18,802        Services
                                                                    3/20/2020                $21          Other

                                                                    3/20/2020               $136
                                                                    3/20/2020               $827
                                                                     4/7/2020              $1,887
                                                                    4/16/2020               $144
                                                                    4/16/2020              $20,271
                                                                    4/16/2020               $791
                                                                    4/24/2020                $21
                                                                    4/30/2020              $1,968




                                   TOTAL CITY OF DECATUR - UTILITIES BILL                  $46,763

3.104 CLARUSONE SOURCING SERVICES LLP                               2/25/2020              $67,894        Secured debt
      6 ST. ANDREW STREET, 5TH FLOOR                                                                      Unsecured loan repayment
      LONDON                                                        2/25/2020              $1,074
                                                                                                          Suppliers or vendors
                                                                    2/25/2020             $560,142        Services
                                                                    5/15/2020                ($1)         Other

                                                                    5/15/2020                $1




                                TOTAL CLARUSONE SOURCING SERVICES LLP                    $629,110

3.105 CLEAN HARBORS                                                 3/26/2020              $4,388         Secured debt
      5399 EAST HOLMES RD                                                                                 Unsecured loan repayment
      MEMPHIS, TN                                                   3/26/2020              $17,462
                                                                                                          Suppliers or vendors
                                                                    3/26/2020              $18,657        Services
                                                                                                          Other



                                                   TOTAL CLEAN HARBORS                     $40,507




                                                       Page 53 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 77 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.106 CLEAVER BROOKS SALES & SERV                                   3/17/2020              $22,838        Secured debt
      4169 S OAKWOOD                                                                                      Unsecured loan repayment
      GENESEO, IL                                                   3/20/2020              $2,760
                                                                                                          Suppliers or vendors
                                                                    3/24/2020              $18,810        Services
                                                                    3/26/2020              $1,143         Other

                                                                     4/7/2020              $12,632
                                                                     4/7/2020              $1,355
                                                                     4/7/2020              $1,123
                                                                     4/7/2020               $252
                                                                    4/16/2020               $114
                                                                    4/16/2020              $7,764
                                                                    4/21/2020              $3,557
                                                                    4/21/2020              $18,810
                                                                    4/24/2020               $184
                                                                    4/24/2020               $316
                                                                    4/24/2020              $1,331




                                   TOTAL CLEAVER BROOKS SALES & SERV                       $92,988

3.107 COFFEE DISTRIBUTING CORP                                       3/5/2020               $704          Secured debt
      200 BROADWAY                                                                                        Unsecured loan repayment
      GARDEN CITY PARK, NY                                          3/12/2020                $44
                                                                                                          Suppliers or vendors
                                                                    3/24/2020               $704          Services
                                                                     5/7/2020               $704          Other




                                        TOTAL COFFEE DISTRIBUTING CORP                      $2,157




                                                       Page 54 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 78 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.108 COLBERT                                                       2/20/2020              $1,622         Secured debt
      28355 NORTH BRADLEY ROAD                                                                            Unsecured loan repayment
      LAKE FOREST, IL                                               2/20/2020              $2,648
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $1,410         Services
                                                                    2/20/2020              $2,750         Other

                                                                    2/20/2020              $3,369
                                                                    2/20/2020              $2,669
                                                                    2/27/2020              $3,079
                                                                    2/27/2020              $5,959
                                                                    2/27/2020              $3,564
                                                                    2/27/2020              $1,540
                                                                    2/27/2020              $2,632
                                                                    2/27/2020              $3,903
                                                                     3/5/2020              $2,496
                                                                     3/5/2020              $2,148
                                                                     3/5/2020              $2,911
                                                                     3/5/2020              $2,783
                                                                     3/5/2020              $2,211
                                                                     3/5/2020              $2,038
                                                                     3/5/2020              $1,819
                                                                     3/5/2020              $1,054
                                                                     3/5/2020              $2,236
                                                                     3/5/2020              $5,519
                                                                    3/12/2020              $3,233
                                                                    3/12/2020              $5,494
                                                                    3/12/2020              $4,491
                                                                    3/12/2020              $3,847
                                                                    3/12/2020              $5,904
                                                                    3/12/2020              $2,871
                                                                    3/12/2020              $1,943
                                                                    3/12/2020              $1,404
                                                                    3/12/2020              $1,040
                                                                    3/12/2020              $3,859
                                                                    3/17/2020              $1,307

                                                       Page 55 of 325 to Question 3
                         Case 20-11177-KBO             Doc 275        Filed 07/01/20       Page 79 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    3/17/2020              $3,133
                                                                    3/17/2020              $2,465
                                                                    3/17/2020              $2,228
                                                                    3/17/2020              $1,585
                                                                    3/17/2020              $10,024
                                                                    3/17/2020              $5,038
                                                                    3/17/2020               $707
                                                                    3/17/2020              $1,196
                                                                    3/17/2020              $4,110
                                                                    3/20/2020              $3,016
                                                                    3/20/2020              $5,892
                                                                     4/7/2020              $1,309
                                                                     4/7/2020              $2,059
                                                                     4/7/2020              $3,331
                                                                     4/7/2020              $6,400
                                                                     4/7/2020               $735
                                                                     4/7/2020              $14,724
                                                                     4/9/2020              $3,508
                                                                     4/9/2020              $2,946
                                                                     4/9/2020              $1,107
                                                                     4/9/2020              $2,660
                                                                     4/9/2020              $2,067
                                                                     4/9/2020              $1,096
                                                                     4/9/2020              $2,497
                                                                     4/9/2020              $2,493
                                                                     4/9/2020              $2,310
                                                                     4/9/2020              $2,207
                                                                     4/9/2020               $940
                                                                     4/9/2020              $1,228
                                                                     4/9/2020              $1,036
                                                                     4/9/2020              $2,983
                                                                    4/16/2020              $3,535
                                                                    4/16/2020              $1,064

                                                       Page 56 of 325 to Question 3
                         Case 20-11177-KBO             Doc 275        Filed 07/01/20       Page 80 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    4/16/2020              $2,632
                                                                    4/16/2020              $1,717
                                                                    4/16/2020               $592
                                                                    4/16/2020              $1,515
                                                                    4/16/2020              $1,527
                                                                    4/16/2020              $1,831
                                                                    4/21/2020              $2,545
                                                                    4/21/2020              $1,285
                                                                    4/21/2020              $4,031
                                                                    4/21/2020              $1,840
                                                                    4/21/2020              $2,719
                                                                    4/21/2020              $3,382
                                                                    4/21/2020              $5,031
                                                                    4/21/2020              $6,201
                                                                    4/30/2020              $3,606
                                                                     5/7/2020              $5,264
                                                                     5/7/2020              $13,086
                                                                     5/7/2020              $1,905
                                                                     5/7/2020              $1,096
                                                                     5/7/2020               ($592)
                                                                     5/7/2020              $3,339




                                                           TOTAL COLBERT                 $261,936




                                                       Page 57 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 81 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.109 COLD CHAIN TECH                                               2/20/2020              $6,386         Secured debt
      29 EVERETT STREET                                                                                   Unsecured loan repayment
      HOLLISTON, MA                                                 2/27/2020              $7,464
                                                                                                          Suppliers or vendors
                                                                    3/20/2020              $6,168         Services
                                                                    4/24/2020              $3,258         Other

                                                                    4/24/2020              $6,282
                                                                    4/30/2020              $6,418




                                                  TOTAL COLD CHAIN TECH                    $35,976

3.110 COLE-PARMER                                                   2/27/2020              $1,777         Secured debt
      625 EAST BUNKER COURT                                                                               Unsecured loan repayment
      VERNON HILLS, IL                                              2/27/2020              $1,175
                                                                                                          Suppliers or vendors
                                                                    2/27/2020               $126          Services
                                                                    3/17/2020               $366          Other

                                                                    3/20/2020              $3,158




                                                     TOTAL COLE-PARMER                      $6,603

3.111 COMCAST                                                       3/12/2020              $32,543        Secured debt
      PO BOX 37601                                                                                        Unsecured loan repayment
      PHILADELPHIA, PA                                               4/7/2020              $32,005
                                                                                                          Suppliers or vendors
                                                                    4/24/2020              $31,384        Services
                                                                                                          Other



                                                          TOTAL COMCAST                    $95,933




                                                       Page 58 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 82 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.112 COMED                                                         2/20/2020              $1,256         Secured debt
      PO BOX 6111                                                                                         Unsecured loan repayment
      CAROL STREAM, IL                                              2/20/2020              $2,480
                                                                                                          Suppliers or vendors
                                                                    2/20/2020               $223          Services
                                                                    2/20/2020                $27          Other

                                                                    2/20/2020               $182
                                                                    2/20/2020                $5
                                                                    2/20/2020              $3,231
                                                                    2/20/2020                $3
                                                                    2/20/2020                $7
                                                                    2/20/2020                $12
                                                                    2/20/2020                $26
                                                                    2/20/2020                $36
                                                                    2/20/2020               $348
                                                                    2/20/2020               $857
                                                                    2/20/2020               $541
                                                                     3/5/2020               $138
                                                                    3/12/2020               $161
                                                                    3/12/2020               $269
                                                                    3/12/2020               $142
                                                                    3/12/2020                $26
                                                                    3/12/2020              $3,970
                                                                    3/12/2020               $237
                                                                    3/12/2020              $2,231
                                                                    3/12/2020               $804
                                                                    3/12/2020               $537
                                                                    3/12/2020               $426
                                                                    3/12/2020               $169
                                                                    3/12/2020               $404
                                                                    3/17/2020               $430
                                                                    3/17/2020              $2,553
                                                                    3/17/2020                $25
                                                                    3/17/2020              $1,279
                                                                    3/17/2020                $27

                                                       Page 59 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 83 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    4/16/2020              $2,155
                                                                    4/16/2020               $110
                                                                    4/16/2020               $137
                                                                    4/16/2020               $205
                                                                    4/16/2020               $818
                                                                    4/16/2020              $2,424
                                                                    4/16/2020               $102
                                                                    4/16/2020               $322
                                                                    4/16/2020               $337
                                                                    4/16/2020               $531
                                                                    4/16/2020                $26
                                                                    4/21/2020              $2,383
                                                                    4/21/2020              $1,297
                                                                    4/21/2020                $25
                                                                    4/21/2020               $312
                                                                    4/21/2020                $27




                                                             TOTAL COMED                   $34,271

3.113 CO-MEDICAID                                                   4/16/2020              $59,081        Secured debt
      HEALTH CARE POLICY & FINANCING                                                                      Unsecured loan repayment
      DENVER, CO                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL CO-MEDICAID                   $59,081

3.114 CO-MEDICAID EXPANSION                                         4/16/2020              $27,714        Secured debt
      FFS/MCO MEDICAID PROGRAM REBATE                                                                     Unsecured loan repayment
      DENVER, CO                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                           TOTAL CO-MEDICAID EXPANSION                     $27,714




                                                       Page 60 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 84 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.115 COMPLETE CLEANING COMPANY INC                                 2/20/2020               $240          Secured debt
      615 WHEAT LN                                                                                        Unsecured loan repayment
      WOOD DALE, IL                                                 2/27/2020              $6,361
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $6,361         Services
                                                                    3/12/2020               $240          Other

                                                                    4/21/2020              $1,510
                                                                    4/21/2020               $240
                                                                    4/24/2020              $10,011
                                                                     5/7/2020               $220
                                                                     5/7/2020              $2,091
                                                                    5/14/2020               $280
                                                                    5/14/2020               $280
                                                                    5/14/2020               $980




                                 TOTAL COMPLETE CLEANING COMPANY INC                       $28,814

3.116 CONCUR TECHNOLOGIES INC                                        3/5/2020              $5,341         Secured debt
      62157 COLLECTIONS CENTER DR                                                                         Unsecured loan repayment
      CHICAGO, IL                                                   3/24/2020              $5,273
                                                                                                          Suppliers or vendors
                                                                    4/24/2020              $5,254         Services
                                                                                                          Other



                                        TOTAL CONCUR TECHNOLOGIES INC                      $15,868

3.117 CONFIANCE ANALYTIX                                            2/27/2020              $3,160         Secured debt
      9440 ENTERPRISE DRIVE                                                                               Unsecured loan repayment
      MOKENA, IL                                                    2/27/2020              $3,160
                                                                                                          Suppliers or vendors
                                                                    3/17/2020              $3,160         Services
                                                                                                          Other



                                              TOTAL CONFIANCE ANALYTIX                      $9,480




                                                       Page 61 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 85 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
     None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.118 CONRAD O'BRIEN PC                                              3/5/2020               $363          Secured debt
      1500 MARKET STREET                                                                                  Unsecured loan repayment
      PHILADELPHIA, PA                                              3/20/2020              $12,651
                                                                                                          Suppliers or vendors
                                                                    3/20/2020              $2,414         Services
                                                                     5/7/2020                $81          Other

                                                                     5/7/2020              $11,926
                                                                    5/15/2020               $327
                                                                    5/15/2020              $50,884




                                                TOTAL CONRAD O'BRIEN PC                    $78,645

3.119 CONSILIO                                                      3/17/2020              $2,614         Secured debt
      1828 L ST SW STE 1070                                                                               Unsecured loan repayment
      WASHINGTON, DC                                                3/26/2020              $3,419
                                                                                                          Suppliers or vendors
                                                                    3/26/2020               $813          Services
                                                                                                          Other



                                                           TOTAL CONSILIO                   $6,846

3.120 CONSUMER PRODUCTS CORP                                        3/20/2020              $15,000        Secured debt
      MARIO MEDRI                                                                                         Unsecured loan repayment
      NEWARK, US                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                       TOTAL CONSUMER PRODUCTS CORP                        $15,000

3.121 CONTROLSOFT INC                                                3/5/2020              $11,968        Secured debt
      5387 AVION PARK DRIVE                                                                               Unsecured loan repayment
      HIGHLAND HEIGHTS, OH                                          4/16/2020              $2,000
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                 TOTAL CONTROLSOFT INC                     $13,968

3.122 COSTCO WHOLESALE                                              4/21/2020             $166,868        Secured debt
      999 LAKE DRIVE                                                                                      Unsecured loan repayment
      ISSAQUAH, WA                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                               TOTAL COSTCO WHOLESALE                    $166,868




                                                       Page 62 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 86 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.123 CRAVATH SWAINE & MOORE LLP                                    2/20/2020              $29,289        Secured debt
      WORLDWIDE PLAZA                                                                                     Unsecured loan repayment
      NEW YORK, NY                                                  2/20/2020              $12,604
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $43,542        Services
                                                                    2/20/2020              $13,677        Other

                                                                    2/20/2020              $4,265
                                                                     3/5/2020              $33,474
                                                                    3/17/2020              $2,628
                                                                    3/17/2020              $97,456
                                                                    3/17/2020             $107,540
                                                                    3/20/2020              $11,249
                                                                    3/20/2020              $19,161
                                                                    3/20/2020             $197,491
                                                                    3/20/2020             $259,152
                                                                    4/24/2020              $13,754
                                                                    4/24/2020              $85,300
                                                                    4/24/2020             $163,448
                                                                    4/24/2020              $16,066
                                                                    4/24/2020              $15,051
                                                                    4/24/2020              $52,178
                                                                    4/24/2020             $255,004
                                                                    4/24/2020              $24,289
                                                                    4/24/2020              $27,188
                                                                    4/24/2020              $27,733
                                                                    5/14/2020              $44,805
                                                                    5/14/2020              $10,922
                                                                    5/14/2020              $5,951
                                                                    5/15/2020              $8,654
                                                                    5/15/2020              $10,179
                                                                    5/15/2020              $19,801
                                                                    5/15/2020              $29,500
                                                                    5/15/2020              $35,776
                                                                    5/15/2020              $53,304
                                                                    5/15/2020             $127,851

                                                       Page 63 of 325 to Question 3
                         Case 20-11177-KBO             Doc 275        Filed 07/01/20       Page 87 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    5/15/2020             $306,055




                                     TOTAL CRAVATH SWAINE & MOORE LLP                   $2,164,333




                                                       Page 64 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 88 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.124 CRISP                                                         2/27/2020              $5,198          Secured debt
      1 NORTH STATE STREET                                                                                 Unsecured loan repayment
      CHICAGO, IL                                                   3/12/2020              $26,543
                                                                                                           Suppliers or vendors
                                                                    3/12/2020              $19,985         Services
                                                                    3/20/2020              $1,177          Other

                                                                    3/26/2020             ($48,849)
                                                                    3/26/2020              $48,849
                                                                    3/26/2020              ($5,955)
                                                                    3/26/2020              ($8,087)
                                                                    3/26/2020              $22,151
                                                                    3/26/2020              ($8,508)
                                                                    3/26/2020              $8,508
                                                                    3/26/2020              $8,087
                                                                    3/26/2020              $5,955
                                                                    3/26/2020             ($22,151)
                                                                     4/7/2020              $7,153
                                                                     4/7/2020              $1,388
                                                                    4/16/2020              $5,051
                                                                    4/16/2020              $11,354
                                                                    4/16/2020              $1,499
                                                                     5/7/2020              $22,151
                                                                     5/7/2020              $8,508
                                                                     5/7/2020              $8,087
                                                                     5/7/2020              $5,955
                                                                     5/7/2020              $48,849
                                                                    5/14/2020              $4,765
                                                                    5/14/2020              $8,731
                                                                    5/14/2020              $10,680
                                                                    5/14/2020              $9,446




                                                               TOTAL CRISP               $206,519




                                                       Page 65 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 89 of 423

Akorn, Inc.                                                                                            Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.125 CRYSTAL PHARMA SAU                                            5/12/2020             $2,024,381        Secured debt
      PARQUE TECNOLOGICO, P105                                                                              Unsecured loan repayment
      BOECILLO                                                                                              Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                             TOTAL CRYSTAL PHARMA SAU                   $2,024,381

3.126 CSC COVANSYS CORPORATION                                      4/30/2020              $2,800           Secured debt
      22475 NETWORK PLACE                                                                                   Unsecured loan repayment
      CHICAGO, IL                                                   4/30/2020              $9,520
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                      TOTAL CSC COVANSYS CORPORATION                       $12,320

3.127 C-SQUARED (FORMER CENTROFLORA)                                3/11/2020             $205,000          Secured debt
      270 RUE DE NEUDORF L-2222 LUXEMBOURG                                                                  Unsecured loan repayment
      LUXEMBOURG                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                TOTAL C-SQUARED (FORMER CENTROFLORA)                     $205,000

3.128 CT LOGISTICS                                                   3/5/2020              $8,558           Secured debt
      12487 PLAZA DRIVE                                                                                     Unsecured loan repayment
      CLEVELAND, OH                                                 3/20/2020              $8,558
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                                      TOTAL CT LOGISTICS                   $17,117

3.129 CT-LIA                                                        3/17/2020              $33,962          Secured debt
      MEDICAL ASSISTANCE PROGRAM                                                                            Unsecured loan repayment
      HARTFORD, CT                                                                                          Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                                              TOTAL CT-LIA                 $33,962

3.130 CT-MEDICAID                                                   3/12/2020             $105,970          Secured debt
      MEDICAL ASSISTANCE PROGRAM                                                                            Unsecured loan repayment
      HARTFORD, CT                                                                                          Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                                       TOTAL CT-MEDICAID                 $105,970




                                                       Page 66 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 90 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.131 CUCKOS PHARMACEUTICAL PVT LTD                                 3/25/2020              $70,000         Secured debt
      PLOT NO 132 SECTOR 16 HSIIDC                                                                         Unsecured loan repayment
      BAHADURGARH, BAHADURGARH                                                                             Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                 TOTAL CUCKOS PHARMACEUTICAL PVT LTD                       $70,000

3.132 CVS/CAREMARK                                                   4/6/2020              ($1,864)        Secured debt
      LOCKBOX 848001                                                                                       Unsecured loan repayment
      DALLAS, TX                                                     4/6/2020               ($315)
                                                                                                           Suppliers or vendors
                                                                     4/6/2020                $2            Services
                                                                     4/6/2020                $8            Other

                                                                     4/6/2020                $8
                                                                     4/6/2020               $419
                                                                     4/6/2020              $1,691
                                                                     4/6/2020              ($6,032)
                                                                     4/6/2020              $6,414
                                                                    4/10/2020              $10,515




                                                    TOTAL CVS/CAREMARK                     $10,846

3.133 DARWIN CHAMBER COMPANY LLC                                    2/27/2020              $45,007         Secured debt
      2945 WASHINGTON AVE                                                                                  Unsecured loan repayment
      ST LOUIS, MO                                                  3/12/2020              $11,768
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                   TOTAL DARWIN CHAMBER COMPANY LLC                        $56,775

3.134 DC-MCO                                                        4/21/2020              $17,258         Secured debt
      XEROX STATE HEALTHCARE                                                                               Unsecured loan repayment
      WASHINGTON, WA                                                                                       Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                            TOTAL DC-MCO                   $17,258




                                                       Page 67 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 91 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.135 DELOITTE CONSULTING LLP                                       2/20/2020              $58,724        Secured debt
      PO BOX 844717                                                                                       Unsecured loan repayment
      DALLAS, TX                                                    2/27/2020              $66,688
                                                                                                          Suppliers or vendors
                                                                     3/5/2020             $156,509        Services
                                                                    3/20/2020             $102,918        Other

                                                                    4/10/2020             $130,265
                                                                    4/16/2020             $156,204
                                                                    4/30/2020             $161,960
                                                                    5/14/2020             $155,424




                                         TOTAL DELOITTE CONSULTING LLP                   $988,692

3.136 DELTA DENTAL OF ILLINOIS                                       3/5/2020              $89,533        Secured debt
      PO BOX 803877                                                                                       Unsecured loan repayment
      CHICAGO, IL                                                   3/12/2020              $81,558
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $88,191        Services
                                                                                                          Other



                                         TOTAL DELTA DENTAL OF ILLINOIS                  $259,281

3.137 DE-MCO                                                         4/7/2020              $25,822        Secured debt
      HP ATTN DRUG REBATE TEAM                                                                            Unsecured loan repayment
      NEWARK, NJ                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL DE-MCO                   $25,822




                                                       Page 68 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 92 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.138 DENOVO (FORMERLY CD GROUP)                                     3/5/2020              $1,200         Secured debt
      6400 LOOKOUT ROAD SUITE 101                                                                         Unsecured loan repayment
      BOULDER, CO                                                   3/12/2020              $25,080
                                                                                                          Suppliers or vendors
                                                                    3/12/2020              $34,965        Services
                                                                    3/12/2020             $112,190        Other

                                                                    3/26/2020              $97,296
                                                                    3/26/2020              $25,080
                                                                    3/26/2020              $36,260
                                                                    4/24/2020             $112,349
                                                                    4/24/2020              $13,200
                                                                    4/24/2020              $65,490




                                    TOTAL DENOVO (FORMERLY CD GROUP)                     $523,110




                                                       Page 69 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 93 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.139 DEPARTMENT OF HOMELAND SECURITY                                3/5/2020               $460           Secured debt
      205 MICHIGAN AVE                                                                                     Unsecured loan repayment
      CHICAGO, IL 60601                                              3/5/2020              $1,500
                                                                                                           Suppliers or vendors
                                                                    3/12/2020               $460           Services
                                                                    3/12/2020               $500           Other

                                                                    3/12/2020               $460
                                                                    3/12/2020               $460
                                                                    3/12/2020               $460
                                                                    3/12/2020              $1,500
                                                                    3/12/2020               $500
                                                                    3/12/2020               $460
                                                                    3/12/2020              $1,500
                                                                    3/12/2020              $1,440
                                                                    3/12/2020               $460
                                                                    3/12/2020              $1,500
                                                                    3/12/2020              $1,500
                                                                    3/12/2020              $1,440
                                                                    3/12/2020               $500
                                                                    3/12/2020              ($1,440)
                                                                    3/20/2020              $1,500
                                                                    3/20/2020              $1,440
                                                                    3/20/2020               $500
                                                                    3/20/2020               $460
                                                                    4/10/2020               $460
                                                                    4/30/2020               $460
                                                                    4/30/2020              $1,500
                                                                     5/7/2020              $1,500
                                                                     5/7/2020               $460
                                                                     5/7/2020               $460




                                TOTAL DEPARTMENT OF HOMELAND SECURITY                      $22,400




                                                       Page 70 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 94 of 423

Akorn, Inc.                                                                                            Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.140 DEPARTMENT OF VETERANS AFFAIRS                                 4/2/2020             $2,423,012        Secured debt
      PO BOX 7005                                                                                           Unsecured loan repayment
      HINES, IL 60141                                               4/16/2020              $9,879
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                TOTAL DEPARTMENT OF VETERANS AFFAIRS                    $2,432,891

3.141 DESCO SYSTEMS LC                                              2/27/2020              $2,188           Secured debt
      9587 DIELMAN ROCK ISLAND INDUSTRIAL DR                                                                Unsecured loan repayment
      OLIVETTE, MO                                                  3/24/2020              $5,183
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                                TOTAL DESCO SYSTEMS LC                      $7,371

3.142 DIANE J BURGESS                                               4/21/2020              $8,750           Secured debt
      626 BROWNS ROAD                                                                                       Unsecured loan repayment
      STORRS, CT                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                                  TOTAL DIANE J BURGESS                     $8,750

3.143 DILIGENT CORPORATION                                          3/24/2020              $25,245          Secured debt
      PO BOX 419829                                                                                         Unsecured loan repayment
      BOSTON, MA                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                            TOTAL DILIGENT CORPORATION                     $25,245

3.144 DIRECT ENERGY BUSINESS MARKETING LLC                           3/5/2020              $15,089          Secured debt
      DIRECT ENERGY BUSINESS PO BOX 32179                                                                   Unsecured loan repayment
      NEW YORK, NY                                                  3/17/2020              $3,378
                                                                                                            Suppliers or vendors
                                                                    3/20/2020              $14,670          Services
                                                                    3/20/2020              $3,138           Other

                                                                     5/7/2020              $15,690
                                                                     5/7/2020              $2,575




                          TOTAL DIRECT ENERGY BUSINESS MARKETING LLC                       $54,541




                                                       Page 71 of 325 to Question 3
                           Case 20-11177-KBO           Doc 275        Filed 07/01/20       Page 95 of 423

Akorn, Inc.                                                                                            Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
     None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.145 DLA PIPER LLP (US)                                            2/27/2020             $185,234          Secured debt
      PO BOX 75190                                                                                          Unsecured loan repayment
      BALTIMORE, MD                                                 3/12/2020             $218,761
                                                                                                            Suppliers or vendors
                                                                    3/17/2020             $327,606          Services
                                                                    3/24/2020             $204,215          Other

                                                                    4/24/2020             $205,752
                                                                    5/14/2020              $6,710




                                                 TOTAL DLA PIPER LLP (US)               $1,148,278

3.146 DOUGLAS PHARMACEUTICALS AMERICA LIMITED                       3/10/2020             $204,417          Secured debt
      TE PAI PLACE, LINCOLN PO BOX 45 027                                                                   Unsecured loan repayment
      AUCKLAND, AUCKLAND                                            3/31/2020             $101,882
                                                                                                            Suppliers or vendors
                                                                    3/31/2020             $1,655,568        Services
                                                                    5/15/2020             $184,849          Other

                                                                    5/15/2020             $183,895
                                                                    5/15/2020             $182,387
                                                                    5/15/2020             $181,679
                                                                    5/15/2020              $79,304
                                                                    5/15/2020              $30,632
                                                                    5/15/2020             $212,752
                                                                    5/15/2020              $28,714




                      TOTAL DOUGLAS PHARMACEUTICALS AMERICA LIMITED                     $3,046,079

3.147 DP WEST LAKE AT CONWAY LLC                                     3/5/2020               $451            Secured debt
      GPT OPERATING PARTNERSHIP LP PO BOX 743648                                                            Unsecured loan repayment
      LOS ANGELES, CA                                                3/5/2020              $1,235
                                                                                                            Suppliers or vendors
                                                                     3/5/2020              $87,397          Services
                                                                     4/7/2020              $87,397          Other

                                                                    4/30/2020              $87,397




                                     TOTAL DP WEST LAKE AT CONWAY LLC                    $263,878



                                                       Page 72 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 96 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.148 E L PRUITT COMPANY                                            2/20/2020              $16,931        Secured debt
      PO BOX 3306                                                                                         Unsecured loan repayment
      SPRINGFIELD, IL                                               2/20/2020              $12,345
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $18,646        Services
                                                                    2/27/2020              $1,459         Other

                                                                    2/27/2020              $3,000
                                                                    2/27/2020              $3,975
                                                                     3/5/2020              $82,422
                                                                    3/12/2020               $848
                                                                    3/12/2020              $2,648
                                                                    3/12/2020              $1,375
                                                                    3/12/2020               $235
                                                                    3/12/2020              $4,915
                                                                    3/24/2020              $1,017
                                                                    3/24/2020              $1,506
                                                                    3/24/2020              $1,915
                                                                    3/24/2020              $1,150
                                                                    3/24/2020               $800
                                                                    3/26/2020               $350
                                                                     4/2/2020               $975
                                                                     4/7/2020              $3,285
                                                                     4/7/2020              $2,025
                                                                    4/16/2020              $8,435
                                                                    4/16/2020              $5,930
                                                                    4/16/2020              $2,000
                                                                    4/16/2020              $12,000
                                                                    4/16/2020              $1,280
                                                                    4/16/2020              $4,415
                                                                    4/16/2020              $7,870
                                                                    4/16/2020              $11,385
                                                                    4/16/2020              $28,740
                                                                    4/21/2020               $500
                                                                    4/21/2020              $2,670
                                                                    4/21/2020               $608

                                                       Page 73 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 97 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    4/21/2020               $310
                                                                    4/24/2020              $8,435
                                                                    4/24/2020              $4,500
                                                                    4/24/2020              $2,620
                                                                    4/24/2020              $2,930
                                                                    4/24/2020              $1,980
                                                                    4/24/2020              $2,185
                                                                    5/14/2020               $740
                                                                    5/14/2020               $619
                                                                    5/14/2020               $746
                                                                    5/14/2020              $1,000
                                                                    5/14/2020               $565
                                                                    5/14/2020              $1,096
                                                                    5/14/2020              $1,500




                                               TOTAL E L PRUITT COMPANY                  $276,881

3.149 EAGLE PHARMACY                                                 3/5/2020             $168,505        Secured debt
      INVENTORY DEPT - DANIELLE KABOT                                                                     Unsecured loan repayment
      LAKELAND, FL                                                   3/5/2020               $320
                                                                                                          Suppliers or vendors
                                                                     3/5/2020               $746          Services
                                                                     3/5/2020             $145,209        Other

                                                                     3/5/2020             $147,786
                                                                     3/5/2020             $161,385
                                                                    3/26/2020             $168,182
                                                                    3/26/2020             $127,585
                                                                    3/26/2020               $541
                                                                    4/24/2020               $265
                                                                    4/24/2020             $151,621
                                                                    4/24/2020             $170,464




                                                  TOTAL EAGLE PHARMACY                  $1,242,609


                                                       Page 74 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 98 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.150 EDI STAFFING                                                   3/5/2020              $17,856        Secured debt
      31 BELLOWS ROAD                                                                                     Unsecured loan repayment
      RAYNHAM, MA                                                   3/20/2020              $14,880
                                                                                                          Suppliers or vendors
                                                                    4/21/2020              $14,880        Services
                                                                                                          Other



                                                      TOTAL EDI STAFFING                   $47,616

3.151 EDUNEERING HOLDINGS INC                                       4/24/2020              $39,000        Secured debt
      PO BOX 74008399                                                                                     Unsecured loan repayment
      CHICAGO, IL                                                   4/24/2020              $34,885
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                         TOTAL EDUNEERING HOLDINGS INC                     $73,885

3.152 ELIAS REICHEL                                                 5/12/2020              $37,129        Secured debt
      74 CHESTNUT ST                                                                                      Unsecured loan repayment
      WESTON, MA                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                     TOTAL ELIAS REICHEL                   $37,129




                                                       Page 75 of 325 to Question 3
                          Case 20-11177-KBO            Doc 275        Filed 07/01/20       Page 99 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.153 EMD MILLIPORE                                                 2/20/2020              $2,844          Secured debt
      25760 NETWORK PLACE                                                                                  Unsecured loan repayment
      CHICAGO, IL                                                   2/20/2020              $1,130
                                                                                                           Suppliers or vendors
                                                                    2/20/2020              $2,347          Services
                                                                    2/20/2020              $12,462         Other

                                                                    2/27/2020              $3,486
                                                                     3/5/2020              $5,313
                                                                    3/12/2020               $672
                                                                    3/12/2020               $310
                                                                    3/12/2020              $2,750
                                                                    3/20/2020              $5,313
                                                                    3/20/2020              $1,900
                                                                    3/20/2020              $5,313
                                                                    3/20/2020              $9,369
                                                                    3/20/2020              $12,718
                                                                     4/7/2020              $6,534
                                                                     4/7/2020              $5,484
                                                                     4/7/2020              $1,094
                                                                     4/7/2020              ($5,313)
                                                                    4/16/2020              $1,934
                                                                    4/16/2020              $2,688
                                                                    4/24/2020              $3,340
                                                                     5/7/2020               $353
                                                                     5/7/2020              $4,144
                                                                     5/7/2020              $2,433
                                                                    5/19/2020              $1,692




                                                    TOTAL EMD MILLIPORE                    $90,309




                                                       Page 76 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 100 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.154 EMPIRE FREIGHT LOGISTICS                                      2/20/2020               $502          Secured debt
      6567 KINNE ROAD                                                                                     Unsecured loan repayment
      DEWITT, NY                                                    2/20/2020              $1,238
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $2,970         Services
                                                                    2/20/2020               $522          Other

                                                                    2/20/2020              $2,182
                                                                    2/20/2020              $2,977
                                                                    2/20/2020               $194
                                                                    2/20/2020              $1,378
                                                                    2/20/2020               $265
                                                                    2/20/2020               $502
                                                                    2/20/2020              $2,131
                                                                    2/20/2020               $268
                                                                    2/20/2020               $814
                                                                    2/20/2020               $265
                                                                    2/20/2020              $1,929
                                                                    2/20/2020               $790
                                                                    2/20/2020              $2,024
                                                                    2/20/2020              $2,971
                                                                    2/20/2020              $1,929
                                                                    2/20/2020              $2,977
                                                                    2/20/2020              $2,975
                                                                    2/20/2020              $3,296
                                                                    2/20/2020               $123
                                                                    2/20/2020               $123
                                                                    2/20/2020              $2,486
                                                                    2/20/2020              $2,486
                                                                    2/20/2020              $2,255
                                                                    2/20/2020              $2,194
                                                                    2/20/2020              $7,931
                                                                    2/20/2020              $2,486
                                                                    2/20/2020              $2,194
                                                                    2/20/2020              $2,643
                                                                    2/20/2020              $2,973

                                                       Page 77 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 101 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    2/20/2020              $2,973
                                                                    2/20/2020              $2,973
                                                                    2/20/2020              $2,975
                                                                    2/20/2020              $2,975
                                                                    2/20/2020              $2,975
                                                                    2/20/2020              $2,975
                                                                    2/20/2020              $2,975
                                                                    2/20/2020              $2,975
                                                                    2/20/2020              $2,975
                                                                    2/20/2020              $2,975
                                                                    2/20/2020              $3,468
                                                                    2/27/2020              $2,483
                                                                    2/27/2020              $2,483
                                                                    2/27/2020              $2,967
                                                                    2/27/2020              $1,159
                                                                    2/27/2020              $2,971
                                                                    2/27/2020              $2,192
                                                                    2/27/2020              $3,466
                                                                    2/27/2020              $2,192
                                                                    2/27/2020              $2,023
                                                                    2/27/2020              $1,478
                                                                    2/27/2020               $812
                                                                    2/27/2020               $148
                                                                    2/27/2020              $2,486
                                                                    2/27/2020              $2,971
                                                                    2/27/2020              $3,293
                                                                    2/27/2020              $1,926
                                                                    2/27/2020              $2,971
                                                                    2/27/2020              $2,385
                                                                    2/27/2020              $2,971
                                                                    2/27/2020              $2,969
                                                                    2/27/2020              $2,483
                                                                    2/27/2020              $2,526

                                                       Page 78 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 102 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    2/27/2020              $2,975
                                                                     3/5/2020              $2,124
                                                                     3/5/2020              $3,465
                                                                     3/5/2020              $1,377
                                                                     3/5/2020              $1,923
                                                                     3/5/2020               $827
                                                                     3/5/2020              $2,964
                                                                     3/5/2020              $2,969
                                                                     3/5/2020              $1,525
                                                                     3/5/2020              $2,969
                                                                     3/5/2020              $2,191
                                                                     3/5/2020              $2,191
                                                                     3/5/2020              $2,404
                                                                     3/5/2020              $2,481
                                                                     3/5/2020              $2,481
                                                                     3/5/2020              $2,481
                                                                     3/5/2020              $2,481
                                                                     3/5/2020              $2,961
                                                                     3/5/2020               $827
                                                                     3/5/2020              $1,237
                                                                     3/5/2020              $2,560
                                                                     3/5/2020              $2,635
                                                                     3/5/2020              $2,969
                                                                     3/5/2020               $227
                                                                     3/5/2020               $810
                                                                     3/5/2020              $2,969
                                                                     3/5/2020              $3,291
                                                                     3/5/2020              $5,757
                                                                    3/12/2020              $2,188
                                                                    3/12/2020              $1,439
                                                                    3/12/2020              $5,166
                                                                    3/12/2020              $1,737
                                                                    3/12/2020              $2,955

                                                       Page 79 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 103 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/12/2020              $2,476
                                                                    3/12/2020              $1,921
                                                                    3/12/2020              $2,476
                                                                    3/12/2020              $2,961
                                                                    3/12/2020              $2,127
                                                                    3/12/2020              $6,927
                                                                    3/12/2020              $2,476
                                                                    3/12/2020              $2,476
                                                                    3/12/2020              $2,019
                                                                    3/12/2020               $150
                                                                    3/12/2020               $857
                                                                    3/12/2020              $5,440
                                                                    3/12/2020              $1,919
                                                                    3/12/2020              $7,851
                                                                    3/12/2020              $1,374
                                                                    3/12/2020              $5,619
                                                                    3/12/2020              $2,188
                                                                    3/12/2020              $5,619
                                                                    3/12/2020              $2,017
                                                                    3/12/2020              $3,462
                                                                    3/12/2020              $1,921
                                                                    3/12/2020               $829
                                                                    3/12/2020              $2,961
                                                                    3/12/2020              $2,373
                                                                    3/12/2020              $2,961
                                                                    3/12/2020               $826
                                                                    3/12/2020              $2,378
                                                                    3/12/2020               $986
                                                                    3/12/2020              $3,021
                                                                    3/12/2020              $2,969
                                                                    3/12/2020              $2,962
                                                                    3/12/2020              $2,961
                                                                    3/12/2020              $3,286

                                                       Page 80 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 104 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/12/2020               $810
                                                                    3/12/2020               $502
                                                                    3/12/2020               $150
                                                                    3/12/2020              $2,961
                                                                    3/12/2020              $2,961
                                                                    3/17/2020               $487
                                                                    3/17/2020              $1,233
                                                                    3/17/2020               $122
                                                                    3/17/2020              $2,962
                                                                    3/17/2020              $1,372
                                                                    3/17/2020              $2,955
                                                                    3/17/2020              $1,921
                                                                    3/17/2020               $857
                                                                    3/17/2020              $2,961
                                                                    3/17/2020              $2,969
                                                                    3/17/2020              $2,955
                                                                    3/17/2020              $2,961
                                                                    3/17/2020              $2,955
                                                                    3/17/2020               $122
                                                                    3/17/2020              $2,955
                                                                    3/17/2020               $122
                                                                    3/17/2020              $2,472
                                                                    3/17/2020               $826
                                                                    3/17/2020               $809
                                                                    3/17/2020               $134
                                                                    3/17/2020              $6,927
                                                                    3/17/2020               $122
                                                                    3/17/2020              $2,955
                                                                    3/17/2020               $826
                                                                    3/17/2020              $2,113
                                                                    3/17/2020              $2,016
                                                                    3/17/2020              $1,923
                                                                    3/17/2020              $1,921

                                                       Page 81 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 105 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/17/2020              $3,282
                                                                    3/17/2020              $2,955
                                                                    3/17/2020              $5,619
                                                                    3/17/2020              $2,185
                                                                    3/17/2020              $2,185
                                                                    3/17/2020              $2,373
                                                                    3/17/2020              $2,089
                                                                    3/17/2020              $2,955
                                                                    3/17/2020              $2,472
                                                                    3/17/2020              $2,472
                                                                    3/17/2020              $2,955
                                                                    3/17/2020              $3,460
                                                                    3/17/2020              $2,388
                                                                    3/17/2020              $5,166
                                                                    3/17/2020              $3,075
                                                                    3/17/2020              $2,955
                                                                    3/17/2020              $5,364
                                                                    3/17/2020              $2,955
                                                                    3/17/2020              $3,088
                                                                    3/17/2020              $2,953
                                                                    3/20/2020              $7,346
                                                                    3/24/2020              $1,919
                                                                    3/24/2020               $502
                                                                    3/24/2020              $6,927
                                                                    3/24/2020               $515
                                                                    3/24/2020              $5,619
                                                                    3/24/2020               $502
                                                                    3/24/2020              $7,898
                                                                    3/24/2020              $2,960
                                                                    3/24/2020               $856
                                                                    3/24/2020              $7,915
                                                                    3/24/2020              $2,951
                                                                    3/24/2020              $1,232

                                                       Page 82 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 106 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/24/2020               $151
                                                                    3/24/2020              $2,951
                                                                    3/24/2020              $3,101
                                                                    3/24/2020              $2,951
                                                                    3/24/2020              $3,280
                                                                    3/24/2020              $2,953
                                                                    3/24/2020              $2,953
                                                                    3/24/2020              $2,951
                                                                    3/24/2020              $2,953
                                                                    3/24/2020              $2,951
                                                                    3/24/2020               $518
                                                                    3/24/2020              $2,953
                                                                    3/24/2020              $2,953
                                                                    3/24/2020              $2,953
                                                                    3/24/2020               $808
                                                                    3/24/2020               $808
                                                                    3/24/2020               $808
                                                                    3/24/2020               $718
                                                                    3/24/2020              $2,951
                                                                    3/24/2020              $1,371
                                                                    3/24/2020              $2,470
                                                                    3/24/2020              $2,369
                                                                    3/24/2020              $2,243
                                                                    3/24/2020              $2,184
                                                                    3/24/2020              $2,184
                                                                    3/24/2020              $2,110
                                                                    3/24/2020              $2,801
                                                                    3/24/2020              $2,470
                                                                    3/24/2020              $2,801
                                                                    3/24/2020              $2,111
                                                                    3/24/2020              $2,540
                                                                    3/24/2020               $121
                                                                    3/24/2020               $121

                                                       Page 83 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 107 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/24/2020               $150
                                                                    3/24/2020              $2,778
                                                                    3/24/2020              $1,899
                                                                    3/24/2020               $121
                                                                    3/24/2020              $1,903
                                                                    3/24/2020               $145
                                                                    3/24/2020              $2,015
                                                                    3/24/2020              $3,071
                                                                    3/24/2020               $826
                                                                    3/24/2020              $2,953
                                                                    3/24/2020              $2,470
                                                                    3/24/2020               $150
                                                                    3/26/2020               $928
                                                                     4/2/2020              $2,360
                                                                     4/2/2020              $2,931
                                                                     4/2/2020              $2,463
                                                                     4/2/2020              $2,931
                                                                     4/2/2020              $3,456
                                                                     4/2/2020              $3,458
                                                                     4/2/2020              $3,454
                                                                     4/2/2020              $2,175
                                                                     4/2/2020              $2,175
                                                                     4/2/2020              $2,175
                                                                     4/2/2020              $2,180
                                                                     4/2/2020              $2,180
                                                                     4/2/2020              $2,180
                                                                     4/2/2020              $2,182
                                                                     4/2/2020              $2,340
                                                                     4/2/2020              $2,956
                                                                     4/2/2020              $2,921
                                                                     4/2/2020              $2,921
                                                                     4/2/2020              $2,463
                                                                     4/2/2020              $2,921

                                                       Page 84 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 108 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $517
                                                                     4/2/2020              $2,921
                                                                     4/2/2020              $2,931
                                                                     4/2/2020              $3,450
                                                                     4/2/2020              $2,931
                                                                     4/2/2020              $2,921
                                                                     4/2/2020              $2,182
                                                                     4/2/2020              $2,456
                                                                     4/2/2020              $4,559
                                                                     4/2/2020              $3,459
                                                                     4/2/2020              $2,931
                                                                     4/2/2020              $2,931
                                                                     4/2/2020              $2,931
                                                                     4/2/2020              $2,942
                                                                     4/2/2020              $2,951
                                                                     4/2/2020              $2,931
                                                                     4/2/2020              $3,259
                                                                     4/2/2020              $2,942
                                                                     4/2/2020              $2,942
                                                                     4/2/2020              $2,942
                                                                     4/2/2020              $2,947
                                                                     4/2/2020              $2,942
                                                                     4/2/2020              $2,942
                                                                     4/2/2020              $2,942
                                                                     4/2/2020              $2,947
                                                                     4/2/2020              $2,171
                                                                     4/2/2020              $2,942
                                                                     4/2/2020              $2,942
                                                                     4/2/2020              $2,942
                                                                     4/2/2020              $2,942
                                                                     4/2/2020              $2,942
                                                                     4/2/2020              $2,948
                                                                     4/2/2020              $2,184

                                                       Page 85 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 109 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020              $2,231
                                                                     4/2/2020              $2,931
                                                                     4/2/2020              $2,931
                                                                     4/2/2020              $3,273
                                                                     4/2/2020              $2,947
                                                                     4/2/2020              $3,136
                                                                     4/2/2020              $2,947
                                                                     4/2/2020              $2,184
                                                                     4/2/2020              $2,952
                                                                     4/2/2020              $2,959
                                                                     4/2/2020              $3,071
                                                                     4/2/2020              $3,097
                                                                     4/2/2020              $3,112
                                                                     4/2/2020              $4,573
                                                                     4/2/2020              $3,141
                                                                     4/2/2020              $3,266
                                                                     4/2/2020              $1,362
                                                                     4/2/2020               $176
                                                                     4/2/2020               $119
                                                                     4/2/2020               $119
                                                                     4/2/2020               $120
                                                                     4/2/2020               $150
                                                                     4/2/2020              $1,906
                                                                     4/2/2020               $119
                                                                     4/2/2020              $1,230
                                                                     4/2/2020               $548
                                                                     4/2/2020               $614
                                                                     4/2/2020              $2,921
                                                                     4/2/2020               $825
                                                                     4/2/2020               $150
                                                                     4/2/2020               $826
                                                                     4/2/2020               $848
                                                                     4/2/2020               $855

                                                       Page 86 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 110 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $928
                                                                     4/2/2020               $950
                                                                     4/2/2020              $1,017
                                                                     4/2/2020              $1,102
                                                                     4/2/2020              $1,895
                                                                     4/2/2020              $1,228
                                                                     4/2/2020               $502
                                                                     4/2/2020              $1,231
                                                                     4/2/2020              $1,365
                                                                     4/2/2020              $2,469
                                                                     4/2/2020              $1,915
                                                                     4/2/2020               $189
                                                                     4/2/2020              $1,899
                                                                     4/2/2020              $2,921
                                                                     4/2/2020              $2,746
                                                                     4/2/2020              $2,516
                                                                     4/2/2020              $2,469
                                                                     4/2/2020              $1,368
                                                                     4/2/2020              $2,469
                                                                     4/2/2020              $1,404
                                                                     4/2/2020              $2,171
                                                                     4/2/2020              $2,469
                                                                     4/2/2020              $1,885
                                                                     4/2/2020              $2,467
                                                                     4/2/2020              $2,467
                                                                     4/2/2020              $2,467
                                                                     4/2/2020              $2,467
                                                                     4/2/2020              $3,356
                                                                     4/2/2020               $502
                                                                     4/2/2020              $2,463
                                                                     4/2/2020              $1,539
                                                                     4/2/2020              $1,885
                                                                     4/2/2020              $1,890

                                                       Page 87 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 111 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020              $1,895
                                                                     4/2/2020              $2,469
                                                                     4/2/2020              $2,449
                                                                     4/2/2020              $3,279
                                                                     4/2/2020              $2,931
                                                                     4/2/2020              $3,336
                                                                     4/2/2020              $1,911
                                                                     4/2/2020               $825
                                                                     4/2/2020              $2,171
                                                                     4/2/2020               $232
                                                                     4/2/2020               $255
                                                                     4/2/2020               $284
                                                                     4/2/2020               $340
                                                                     4/2/2020              $3,277
                                                                     4/2/2020               $352
                                                                     4/2/2020              $2,449
                                                                     4/2/2020               $446
                                                                     4/2/2020              $2,381
                                                                     4/2/2020              $2,011
                                                                     4/2/2020              $2,365
                                                                     4/2/2020              $1,876
                                                                     4/2/2020              $2,340
                                                                     4/2/2020               $825
                                                                     4/2/2020              $2,350
                                                                     4/2/2020              $2,463
                                                                     4/2/2020              $2,365
                                                                     4/2/2020               $351
                                                                     4/2/2020              $1,987
                                                                     4/2/2020              $1,225
                                                                     4/2/2020              $2,149
                                                                     4/2/2020              $1,906
                                                                     4/2/2020              $1,906
                                                                     4/2/2020               $150

                                                       Page 88 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 112 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020              $1,911
                                                                     4/2/2020              $1,251
                                                                     4/2/2020              $1,915
                                                                     4/2/2020              $1,918
                                                                     4/2/2020              $2,171
                                                                     4/2/2020              $1,918
                                                                     4/2/2020              $5,583
                                                                     4/2/2020              $2,456
                                                                     4/2/2020              $2,232
                                                                     4/2/2020              $1,918
                                                                     4/2/2020              $2,449
                                                                     4/2/2020              $2,001
                                                                     4/2/2020              $2,456
                                                                     4/2/2020              $2,456
                                                                     4/2/2020              $2,013
                                                                     4/2/2020              $2,921
                                                                     4/2/2020              $2,006
                                                                     4/2/2020              $2,449
                                                                    4/16/2020              $5,344
                                                                    4/16/2020               $502
                                                                    4/16/2020              $2,944
                                                                    4/16/2020              $2,942
                                                                    4/16/2020              $2,911
                                                                    4/16/2020              $2,911
                                                                    4/16/2020              $2,911
                                                                    4/16/2020              $2,921
                                                                    4/16/2020              $1,446
                                                                    4/16/2020              $1,997
                                                                    4/16/2020              $1,903
                                                                    4/16/2020              $1,903
                                                                    4/16/2020              $1,876
                                                                    4/16/2020              $1,876
                                                                    4/16/2020               $119

                                                       Page 89 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 113 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/16/2020              $1,867
                                                                    4/16/2020              $1,903
                                                                    4/16/2020              $2,921
                                                                    4/16/2020              $1,359
                                                                    4/16/2020              $1,153
                                                                    4/16/2020               $620
                                                                    4/16/2020               $502
                                                                    4/16/2020              $2,911
                                                                    4/16/2020              $2,921
                                                                    4/16/2020               $118
                                                                    4/16/2020              $2,115
                                                                    4/21/2020              $1,154
                                                                    4/21/2020              $2,442
                                                                    4/21/2020               $240
                                                                    4/21/2020               $824
                                                                    4/21/2020              $2,634
                                                                    4/21/2020               $502
                                                                    4/21/2020               $502
                                                                    4/21/2020              $1,221
                                                                    4/21/2020              $2,906
                                                                    4/21/2020              $1,995
                                                                    4/21/2020              $8,367
                                                                    4/21/2020              $2,331
                                                                    4/21/2020               $413
                                                                    4/21/2020               $585
                                                                    4/21/2020              $2,863
                                                                    4/21/2020              $2,167
                                                                    4/21/2020              $2,442
                                                                    4/21/2020               $967
                                                                    4/21/2020              $2,906
                                                                    4/21/2020              $2,911
                                                                    4/21/2020              $2,911
                                                                    4/21/2020              $1,900

                                                       Page 90 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 114 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/21/2020              $3,017
                                                                    4/21/2020              $1,899
                                                                    4/21/2020              $2,906
                                                                    4/21/2020               $173
                                                                    4/21/2020              $2,442
                                                                    4/21/2020              $2,442
                                                                    4/21/2020              $2,167
                                                                    4/21/2020              $3,252
                                                                    4/21/2020              $3,441
                                                                    4/21/2020              $1,900
                                                                    4/24/2020              $2,493
                                                                    4/24/2020              $2,226
                                                                    4/24/2020              $2,165
                                                                    4/24/2020              $2,439
                                                                    4/24/2020               $410
                                                                    4/24/2020              $1,357
                                                                    4/24/2020              $2,439
                                                                    4/24/2020              $1,220
                                                                    4/24/2020              $2,326
                                                                    4/24/2020               $118
                                                                    4/24/2020               $150
                                                                    4/24/2020               $400
                                                                    4/24/2020              $1,898
                                                                    4/24/2020               $843
                                                                    4/24/2020              $5,309
                                                                    4/24/2020              $1,858
                                                                    4/24/2020              $2,901
                                                                    4/24/2020              $1,898
                                                                    4/24/2020              $1,992
                                                                    4/24/2020              $2,906
                                                                    4/24/2020              $2,901
                                                                    4/24/2020              $2,165
                                                                    4/24/2020              $2,939

                                                       Page 91 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 115 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/24/2020              $3,249
                                                                    4/24/2020              $3,439
                                                                    4/24/2020              $3,779
                                                                    4/30/2020               $150
                                                                     5/7/2020              $4,532
                                                                     5/7/2020              $3,437
                                                                     5/7/2020              $1,859
                                                                     5/7/2020              $3,245
                                                                     5/7/2020               $203
                                                                     5/7/2020              $2,901
                                                                     5/7/2020              $2,217
                                                                     5/7/2020               $733
                                                                     5/7/2020               $842
                                                                     5/7/2020              $1,154
                                                                     5/7/2020              $1,219
                                                                     5/7/2020              $2,898
                                                                     5/7/2020              $1,418
                                                                     5/7/2020              $2,898
                                                                     5/7/2020              $1,858
                                                                     5/7/2020              $1,897
                                                                     5/7/2020              $1,991
                                                                     5/7/2020              $2,163
                                                                     5/7/2020              $2,319
                                                                     5/7/2020              $2,435
                                                                     5/7/2020              $2,435
                                                                     5/7/2020              $2,480
                                                                     5/7/2020              $1,411
                                                                     5/7/2020              $2,163
                                                                     5/7/2020              $2,898
                                                                     5/7/2020               $389
                                                                     5/7/2020              $2,901
                                                                     5/7/2020              $2,938
                                                                     5/7/2020              $1,897

                                                       Page 92 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 116 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    5/14/2020               $824
                                                                    5/14/2020              $1,894
                                                                    5/14/2020              $2,898
                                                                    5/14/2020              $2,452
                                                                    5/14/2020               $840
                                                                    5/14/2020              $2,433
                                                                    5/14/2020              $1,988
                                                                    5/14/2020              $1,218
                                                                    5/14/2020              $1,352
                                                                    5/14/2020              $1,850
                                                                    5/14/2020              $2,161
                                                                    5/14/2020              $2,433
                                                                    5/14/2020              $2,891
                                                                    5/14/2020               $171
                                                                    5/14/2020              $2,891
                                                                    5/14/2020              $2,891
                                                                    5/14/2020              $2,433
                                                                    5/14/2020              $1,850
                                                                    5/14/2020              $2,433
                                                                    5/14/2020              $1,852
                                                                    5/14/2020              $1,894
                                                                    5/14/2020              $2,161
                                                                    5/14/2020              $2,898
                                                                    5/14/2020               $824
                                                                    5/14/2020              $3,243
                                                                    5/14/2020              $2,935
                                                                    5/14/2020              $3,436
                                                                    5/14/2020              $8,482
                                                                    5/14/2020              $2,898
                                                                    5/19/2020               $199
                                                                    5/19/2020              $3,433
                                                                    5/19/2020              $2,891
                                                                    5/19/2020              $2,159

                                                       Page 93 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 117 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    5/19/2020               $676
                                                                    5/19/2020              $2,469
                                                                    5/19/2020              $1,853




                                           TOTAL EMPIRE FREIGHT LOGISTICS               $1,271,330

3.155 ENVIROCLEAN JANITORIAL SERVICES LLC                           2/27/2020              $5,059         Secured debt
      PO BOX 6355                                                                                         Unsecured loan repayment
      EAST BRUNSWICK, NJ                                            3/24/2020              $5,059
                                                                                                          Suppliers or vendors
                                                                    5/14/2020              $9,063         Services
                                                                    5/14/2020              $5,059         Other




                                TOTAL ENVIROCLEAN JANITORIAL SERVICES LLC                  $24,241




                                                       Page 94 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 118 of 423

Akorn, Inc.                                                                                            Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.156 ETHYPHARM                                                     2/21/2020             $148,320          Secured debt
      194 BUREAU DE LA COLLINE                                                                              Unsecured loan repayment
      SAINT-CLOUD CEDEX 92210                                       2/28/2020             $313,222
                                                                                                            Suppliers or vendors
                                                                    2/28/2020              $25,387          Services
                                                                    2/28/2020              $25,387          Other

                                                                    2/28/2020              $24,403
                                                                    2/28/2020             ($25,387)
                                                                    2/28/2020             ($25,387)
                                                                    2/28/2020              $25,387
                                                                    2/28/2020              $25,387
                                                                    2/28/2020              $24,403
                                                                    2/28/2020             ($24,403)
                                                                     3/2/2020             ($25,190)
                                                                     3/2/2020              $25,190
                                                                    3/11/2020              $25,387
                                                                    3/11/2020              $25,584
                                                                    3/11/2020              $25,781
                                                                    3/30/2020              $25,584
                                                                    3/30/2020             $821,520
                                                                    3/30/2020              $25,387
                                                                    3/30/2020              $25,584
                                                                     4/6/2020             $679,146
                                                                     4/6/2020              $38,863
                                                                    4/13/2020              $25,190
                                                                    4/13/2020              $72,472
                                                                    4/20/2020              $36,960
                                                                    4/27/2020             $231,477
                                                                    4/30/2020              $36,671
                                                                    5/12/2020             ($231,477)
                                                                    5/12/2020              $50,971
                                                                    5/12/2020             ($36,960)
                                                                    5/12/2020              $36,960
                                                                    5/12/2020              $72,472
                                                                    5/12/2020             $281,373

                                                       Page 95 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 119 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    5/12/2020              $36,988
                                                                    5/12/2020             ($72,472)
                                                                    5/12/2020             $231,477
                                                                    5/15/2020              $51,300
                                                                    5/15/2020              $51,300
                                                                    5/15/2020              $51,300
                                                                    5/15/2020              $51,300




                                                        TOTAL ETHYPHARM                 $3,206,858

3.157 EUROFINS EAG                                                  3/12/2020              $8,800          Secured debt
      810 KIFER RD                                                                                         Unsecured loan repayment
      SUNNYVALE, CA                                                 3/24/2020              $4,455
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                     TOTAL EUROFINS EAG                    $13,255

3.158 EUROFINS LANCASTER LAB                                        3/20/2020              $1,465          Secured debt
      2425 NEW HOLLAND PIKE                                                                                Unsecured loan repayment
      LANCASTER, PA                                                 3/20/2020              $2,930
                                                                                                           Suppliers or vendors
                                                                     4/7/2020              $2,930          Services
                                                                    4/24/2020              $1,465          Other

                                                                    4/24/2020              $4,395




                                         TOTAL EUROFINS LANCASTER LAB                      $13,185

3.159 EVISORT INC                                                   2/27/2020              $5,375          Secured debt
      177 BOVET RD                                                                                         Unsecured loan repayment
      SAN MATEO, CA                                                 3/20/2020              $5,375
                                                                                                           Suppliers or vendors
                                                                    4/21/2020              $5,446          Services
                                                                                                           Other



                                                       TOTAL EVISORT INC                   $16,196




                                                       Page 96 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 120 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.160 EVOQUA WATER TECHNOLOGIES LLC                                  3/5/2020              $12,271        Secured debt
      28563 NETWORK PLACE                                                                                 Unsecured loan repayment
      CHICAGO, IL                                                   3/24/2020               $138
                                                                                                          Suppliers or vendors
                                                                     4/7/2020               $210          Services
                                                                                                          Other



                                TOTAL EVOQUA WATER TECHNOLOGIES LLC                        $12,619




                                                       Page 97 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 121 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.161 EXCELVISION/FAREVA                                             3/2/2020               $210           Secured debt
      27 RUE DE LA LOMBARDIERE                                                                             Unsecured loan repayment
      ANNONAY                                                        3/2/2020              $20,568
                                                                                                           Suppliers or vendors
                                                                     3/2/2020              $2,382          Services
                                                                     3/2/2020              $8,097          Other

                                                                     3/2/2020                $6
                                                                     3/2/2020              $91,705
                                                                     3/3/2020              $9,700
                                                                     3/3/2020              ($9,700)
                                                                    3/11/2020              $1,225
                                                                    3/11/2020              $24,387
                                                                    3/30/2020              $92,820
                                                                    3/30/2020              $8,095
                                                                    3/30/2020              $1,489
                                                                    3/30/2020               $130
                                                                     4/3/2020                $21
                                                                     4/3/2020              $3,838
                                                                    4/17/2020              $11,441
                                                                    4/17/2020               $127
                                                                    4/23/2020               ($10)
                                                                    4/23/2020                ($5)
                                                                    4/23/2020              $3,814
                                                                    4/23/2020              $8,172
                                                                    5/15/2020              $2,466
                                                                    5/15/2020                $27




                                               TOTAL EXCELVISION/FAREVA                  $281,004




                                                       Page 98 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 122 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.162 EXPRESS SCRIPTS                                               2/21/2020             $199,809        Secured debt
      ATTN: JPMORGAN CHASE EXPRESS SCRIPTS #21648 131 S                                                   Unsecured loan repayment
      DEARBORN 6TH FLOOR                                            2/21/2020              $3,221
                                                                                                          Suppliers or vendors
      CHICAGO, IL                                                   2/25/2020             $199,497        Services
                                                                    2/25/2020                $90          Other

                                                                    3/12/2020             $196,413
                                                                     4/2/2020             $148,751
                                                                    4/24/2020             $173,695




                                                  TOTAL EXPRESS SCRIPTS                  $921,476

3.163 EYEMED VISION CARE - FIDELITY                                 2/27/2020              $12,449        Secured debt
      PO BOX 632530                                                                                       Unsecured loan repayment
      CINCINNATI, OH                                                2/27/2020               $125
                                                                                                          Suppliers or vendors
                                                                    3/17/2020               $125          Services
                                                                    3/20/2020              $12,762        Other

                                                                    3/26/2020               $176
                                                                    3/26/2020              $12,302
                                                                    4/21/2020              $12,504
                                                                    4/21/2020               $290




                                      TOTAL EYEMED VISION CARE - FIDELITY                  $50,734

3.164 FABBRICA ITALIANA SINTETICI SPA                               4/16/2020             $446,800        Secured debt
      VIALE MILANO 36                                                                                     Unsecured loan repayment
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                    TOTAL FABBRICA ITALIANA SINTETICI SPA                $446,800

3.165 FAEGRE DRINKER BIDDLE & REATH LLP                              5/7/2020             $182,562        Secured debt
      ONE LOGAN SQUARE SUITE 2000                                                                         Unsecured loan repayment
      PHILADELPHIA, PA                                              5/13/2020             $366,013
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                TOTAL FAEGRE DRINKER BIDDLE & REATH LLP                  $548,575



                                                       Page 99 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 123 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.166 FAREVA LA VALLEE                                              4/28/2020             $145,068        Secured debt
      928 AVENUE LAVOISIER                                                                                Unsecured loan repayment
      ST GERMAIN LAPRADE 43700                                      4/28/2020               $153
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                 TOTAL FAREVA LA VALLEE                  $145,221

3.167 FASTENAL                                                      2/20/2020                $40          Secured debt
      3115 GRAND PRIX DRIVE                                                                               Unsecured loan repayment
      DECATUR, IL                                                   2/27/2020              $4,546
                                                                                                          Suppliers or vendors
                                                                    2/27/2020               $213          Services
                                                                    2/27/2020              $1,679         Other

                                                                     3/5/2020                $49
                                                                    3/20/2020               $928
                                                                    3/20/2020               $385
                                                                    3/20/2020               $777
                                                                     5/7/2020              $1,107
                                                                     5/7/2020               $370
                                                                     5/7/2020               ($297)
                                                                     5/7/2020              $1,016




                                                         TOTAL FASTENAL                    $10,813




                                                      Page 100 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 124 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.168 FEDEX                                                         2/20/2020                $99          Secured debt
      PO BOX 94515                                                                                        Unsecured loan repayment
      PALATINE, IL                                                  2/20/2020                $20
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $2,016         Services
                                                                    2/20/2020              $7,926         Other

                                                                    2/20/2020                $70
                                                                    2/20/2020               $638
                                                                    2/20/2020              $1,424
                                                                    2/20/2020              $6,964
                                                                    2/20/2020                $10
                                                                    2/20/2020              $6,377
                                                                    2/20/2020              $1,865
                                                                    2/20/2020              $2,459
                                                                    2/20/2020              $3,825
                                                                    2/20/2020               $236
                                                                    2/20/2020              $6,675
                                                                    2/20/2020              $7,723
                                                                    2/27/2020                $7
                                                                    2/27/2020              $24,911
                                                                    2/27/2020              $3,275
                                                                    2/27/2020               $134
                                                                    2/27/2020               $120
                                                                     3/5/2020               $414
                                                                     3/5/2020              $21,511
                                                                     3/5/2020              $7,001
                                                                     3/5/2020              $7,531
                                                                     3/5/2020               $139
                                                                     3/5/2020               $910
                                                                     3/5/2020                $40
                                                                     3/5/2020                $22
                                                                     3/5/2020              $6,290
                                                                     3/5/2020              $2,024
                                                                     3/5/2020              $1,404
                                                                    3/12/2020              $1,219

                                                      Page 101 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 125 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    3/12/2020              $5,667
                                                                    3/12/2020               $175
                                                                    3/12/2020              $1,131
                                                                    3/12/2020                $60
                                                                    3/12/2020              $8,080
                                                                    3/12/2020                $78
                                                                    3/17/2020               $167
                                                                    3/17/2020              $5,655
                                                                    3/20/2020              $13,926
                                                                    3/20/2020              $6,966
                                                                    3/20/2020              $2,469
                                                                    3/20/2020               $120
                                                                    3/20/2020                $52
                                                                    3/20/2020               $119
                                                                    3/20/2020                $12
                                                                    3/20/2020               $400
                                                                    3/26/2020              $8,775
                                                                    3/26/2020                $7
                                                                    3/26/2020                $19
                                                                    3/26/2020              $19,143
                                                                    3/26/2020              $2,770
                                                                    3/26/2020              $1,903
                                                                    3/26/2020                $55
                                                                    3/26/2020              $1,326
                                                                    3/26/2020              $1,254
                                                                    3/26/2020              $1,139
                                                                    3/26/2020               $110
                                                                     4/7/2020              $1,886
                                                                     4/7/2020               $100
                                                                     4/7/2020              $4,912
                                                                     4/7/2020              $7,368
                                                                     4/7/2020              $12,835
                                                                     4/7/2020                $35

                                                      Page 102 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 126 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                     4/9/2020              $3,927
                                                                     4/9/2020              $49,173
                                                                     4/9/2020              $3,806
                                                                     4/9/2020              $17,205
                                                                     4/9/2020                $8
                                                                     4/9/2020                $80
                                                                     4/9/2020              $1,188
                                                                    4/16/2020              $11,429
                                                                    4/16/2020              $1,184
                                                                    4/16/2020                $7
                                                                    4/16/2020              $2,235
                                                                    4/16/2020              $1,073
                                                                    4/16/2020               $652
                                                                    4/16/2020               $600
                                                                    4/16/2020               $250
                                                                    4/16/2020                $95
                                                                    4/16/2020                $60
                                                                    4/16/2020              $11,284
                                                                    4/21/2020                $55
                                                                    4/21/2020              $7,416
                                                                    4/24/2020              $1,300
                                                                    4/24/2020                $90
                                                                    4/24/2020              $8,643
                                                                    4/24/2020                $12
                                                                    4/24/2020              $3,305
                                                                    4/24/2020              $8,221
                                                                    4/24/2020              $1,035
                                                                    4/24/2020              $4,181
                                                                    4/30/2020               $110
                                                                    4/30/2020              $1,405
                                                                    4/30/2020              $1,430
                                                                    4/30/2020              $1,686
                                                                     5/7/2020               $993

                                                      Page 103 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 127 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                     5/7/2020                $90
                                                                     5/7/2020              $10,494
                                                                     5/7/2020              $1,581
                                                                     5/7/2020              $12,073
                                                                     5/7/2020              $1,026
                                                                     5/7/2020                $99




                                                             TOTAL FEDEX                 $403,493




                                                      Page 104 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 128 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.169 FEDEX CUSTOM CRITICAL                                         2/20/2020              $2,313         Secured debt
      PO BOX 645135                                                                                       Unsecured loan repayment
      PITTSBURGH, PA                                                2/20/2020              $2,456
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $2,262         Services
                                                                    2/27/2020              $4,128         Other

                                                                    2/27/2020              $2,461
                                                                    2/27/2020              $4,977
                                                                    2/27/2020              $1,166
                                                                    2/27/2020              $2,305
                                                                    2/27/2020               $748
                                                                    2/27/2020               $579
                                                                    2/27/2020               $448
                                                                    2/27/2020               $350
                                                                    2/27/2020               $350
                                                                    2/27/2020              $3,589
                                                                     3/5/2020                $10
                                                                    3/12/2020              $4,212
                                                                    3/17/2020              $4,586
                                                                    3/17/2020              $2,590
                                                                    3/17/2020              $2,287
                                                                    3/20/2020               $280
                                                                    3/20/2020              $1,085
                                                                    3/20/2020               $280
                                                                    3/20/2020              $2,287
                                                                    3/20/2020              $2,415
                                                                    3/20/2020              $4,092
                                                                    3/26/2020              $4,092
                                                                    3/26/2020              $4,141
                                                                    3/26/2020              $2,313
                                                                    3/26/2020              $4,092
                                                                    3/26/2020              $2,287
                                                                    3/26/2020              $4,135
                                                                     4/7/2020              $6,297
                                                                     4/9/2020              $9,790

                                                      Page 105 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 129 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                     4/9/2020              $2,423
                                                                     4/9/2020              $4,092
                                                                     4/9/2020              $4,686
                                                                     4/9/2020              $2,287
                                                                    4/16/2020              $10,264
                                                                    4/16/2020              $4,072
                                                                    4/16/2020              $2,423
                                                                    4/16/2020              $6,245
                                                                    4/16/2020              $10,293
                                                                    4/16/2020              $11,020
                                                                    4/16/2020              $2,287
                                                                    4/16/2020              $4,790
                                                                    4/21/2020               $350
                                                                    4/21/2020              $4,056
                                                                    4/21/2020              $2,276
                                                                    4/24/2020              $8,192
                                                                    4/24/2020              $2,267
                                                                    4/24/2020              $10,845
                                                                    4/30/2020               $350
                                                                    4/30/2020              $1,380
                                                                    4/30/2020              $2,642
                                                                     5/7/2020               $350
                                                                     5/7/2020              $2,267




                                           TOTAL FEDEX CUSTOM CRITICAL                   $189,259

3.170 FFF ENTERPRISES INC                                           2/20/2020              $12,916        Secured debt
      44000 WINCHESTER ROAD                                                                               Unsecured loan repayment
      TEMECULA, CA                                                  3/24/2020              $2,238
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                              TOTAL FFF ENTERPRISES INC                    $15,154




                                                      Page 106 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 130 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.171 FIGLIULO AND SILVERMAN PC                                     2/20/2020              $9,815         Secured debt
      10 SOUTH LASALLE ST SUITE 3600                                                                      Unsecured loan repayment
      CHICAGO, IL                                                   2/20/2020              $4,005
                                                                                                          Suppliers or vendors
                                                                    3/17/2020              $3,525         Services
                                                                    3/17/2020              $8,050         Other

                                                                    3/17/2020              $10,083
                                                                    4/16/2020              $10,485
                                                                    4/16/2020              $13,455
                                                                    4/16/2020              $4,053
                                                                    4/24/2020              $14,868
                                                                    4/24/2020              $11,415
                                                                    5/15/2020              $6,175
                                                                    5/15/2020              $10,830
                                                                    5/15/2020               $220
                                                                    5/15/2020              $2,998
                                                                    5/15/2020              $2,990
                                                                    5/15/2020              $6,053




                                       TOTAL FIGLIULO AND SILVERMAN PC                   $119,018

3.172 FILAMATIC                                                     2/27/2020              $19,513        Secured debt
      4119 FORDLEIGH RD                                                                                   Unsecured loan repayment
      BALTIMORE, MD                                                 2/27/2020               $682
                                                                                                          Suppliers or vendors
                                                                    2/27/2020                $72          Services
                                                                    2/27/2020                $33          Other

                                                                    2/27/2020              $1,404
                                                                    3/12/2020              $1,193
                                                                    3/24/2020              $1,464




                                                         TOTAL FILAMATIC                   $24,361




                                                      Page 107 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 131 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.173 FINCH MCCRANIE LLP                                            3/12/2020              $7,365         Secured debt
      225 PEACHTREE STREET NE                                                                             Unsecured loan repayment
      ATLANTA, GA                                                   3/20/2020              $1,935
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                               TOTAL FINCH MCCRANIE LLP                     $9,300




                                                      Page 108 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 132 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.174 FISHER SCIENTIFIC                                             2/20/2020               $171          Secured debt
      2000 PARK LANE DRIVE                                                                                Unsecured loan repayment
      PITTSBURGH, PA                                                2/20/2020               $732
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $24,753        Services
                                                                    2/20/2020              $1,010         Other

                                                                    2/20/2020               $442
                                                                    2/27/2020               $179
                                                                    2/27/2020               $666
                                                                    2/27/2020               $317
                                                                    2/27/2020               $407
                                                                    2/27/2020               $639
                                                                    2/27/2020               $590
                                                                    2/27/2020               $609
                                                                    2/27/2020              $17,344
                                                                    2/27/2020               $103
                                                                    2/27/2020               $291
                                                                    2/27/2020               $182
                                                                    2/27/2020                $34
                                                                    2/27/2020               $103
                                                                    2/27/2020               $103
                                                                    2/27/2020               $104
                                                                    2/27/2020               $131
                                                                    2/27/2020               $133
                                                                    2/27/2020               $146
                                                                    2/27/2020               $171
                                                                    2/27/2020                $63
                                                                    2/27/2020              $4,758
                                                                    2/27/2020               $363
                                                                     3/5/2020                $56
                                                                     3/5/2020               $128
                                                                     3/5/2020                $71
                                                                     3/5/2020                $74
                                                                     3/5/2020               $227
                                                                     3/5/2020               $119

                                                      Page 109 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 133 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     3/5/2020              $1,789
                                                                     3/5/2020                $63
                                                                     3/5/2020               $144
                                                                     3/5/2020              $1,498
                                                                     3/5/2020                $89
                                                                     3/5/2020              $1,212
                                                                     3/5/2020               $513
                                                                     3/5/2020              $3,466
                                                                     3/5/2020               $394
                                                                     3/5/2020              $1,206
                                                                     3/5/2020               $144
                                                                     3/5/2020               $204
                                                                     3/5/2020               $777
                                                                     3/5/2020               $130
                                                                     3/5/2020               $972
                                                                     3/5/2020              $1,358
                                                                    3/12/2020              $1,193
                                                                    3/12/2020                $55
                                                                    3/12/2020                $70
                                                                    3/12/2020              $2,749
                                                                    3/12/2020                $48
                                                                    3/12/2020              $3,475
                                                                    3/12/2020              $2,902
                                                                    3/12/2020                $54
                                                                    3/12/2020               $139
                                                                    3/12/2020               $178
                                                                    3/12/2020               $248
                                                                    3/12/2020               $556
                                                                    3/12/2020               $648
                                                                    3/12/2020               $649
                                                                    3/12/2020               $963
                                                                    3/12/2020              $1,763
                                                                    3/12/2020               $299

                                                      Page 110 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 134 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/17/2020               $693
                                                                    3/17/2020               $650
                                                                    3/17/2020               $552
                                                                    3/17/2020              $1,906
                                                                    3/17/2020               $142
                                                                    3/17/2020               $148
                                                                    3/17/2020              $7,891
                                                                    3/17/2020              $2,722
                                                                    3/17/2020               $157
                                                                    3/17/2020               $395
                                                                    3/17/2020               $163
                                                                    3/17/2020               $189
                                                                    3/17/2020               $864
                                                                    3/17/2020               $101
                                                                    3/17/2020              $1,333
                                                                    3/20/2020                $50
                                                                    3/20/2020                $94
                                                                    3/20/2020              $2,243
                                                                    3/20/2020               $467
                                                                    3/20/2020               $183
                                                                    3/20/2020               $147
                                                                    3/20/2020               $133
                                                                    3/20/2020                $56
                                                                    3/20/2020                $53
                                                                    3/20/2020                $33
                                                                    3/20/2020               $105
                                                                    3/20/2020                $58
                                                                    3/20/2020              $1,068
                                                                    3/20/2020               $629
                                                                    3/20/2020              $9,301
                                                                    3/20/2020              $2,743
                                                                    3/20/2020               $648
                                                                    3/20/2020               $167

                                                      Page 111 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 135 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/20/2020               $597
                                                                    3/20/2020                $30
                                                                    3/20/2020               $762
                                                                    3/20/2020               $958
                                                                    3/20/2020              $2,772
                                                                    3/20/2020               $105
                                                                    3/20/2020              $1,162
                                                                    3/20/2020              $1,387
                                                                    3/20/2020              $1,417
                                                                    3/20/2020              $1,451
                                                                    3/20/2020              $1,523
                                                                    3/20/2020              $2,336
                                                                    3/20/2020              $3,448
                                                                    3/20/2020               $120
                                                                    3/20/2020               $800
                                                                    3/20/2020               $241
                                                                    3/20/2020               $352
                                                                    3/20/2020               $352
                                                                    3/20/2020               $303
                                                                    3/20/2020               $299
                                                                    3/20/2020               $264
                                                                    3/20/2020               $264
                                                                    3/20/2020               $264
                                                                    3/20/2020               $528
                                                                    3/20/2020               $180
                                                                    3/20/2020               $263
                                                                    3/20/2020               $130
                                                                    3/20/2020               $399
                                                                    3/24/2020              $1,668
                                                                    3/26/2020               $331
                                                                     4/7/2020               $910
                                                                     4/7/2020               $347
                                                                     4/7/2020               $822

                                                      Page 112 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 136 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                     4/7/2020              $1,826
                                                                     4/7/2020               $762
                                                                     4/7/2020               $648
                                                                     4/7/2020               $474
                                                                     4/7/2020              $2,013
                                                                     4/7/2020               $724
                                                                     4/7/2020              $1,038
                                                                     4/7/2020               $447
                                                                     4/7/2020               $452
                                                                     4/7/2020               $299
                                                                     4/7/2020               $158
                                                                     4/7/2020                $93
                                                                     4/7/2020                $66
                                                                     4/7/2020               $343
                                                                     4/7/2020               $616
                                                                     4/7/2020                $80
                                                                     4/7/2020                $98
                                                                    4/16/2020               $144
                                                                    4/16/2020                $60
                                                                    4/16/2020              $25,718
                                                                    4/16/2020              $8,007
                                                                    4/16/2020              $3,121
                                                                    4/16/2020              $1,079
                                                                    4/16/2020              $1,052
                                                                    4/16/2020               $406
                                                                    4/16/2020                $70
                                                                    4/16/2020               $188
                                                                    4/16/2020               $405
                                                                    4/16/2020               $105
                                                                    4/16/2020               ($943)
                                                                    4/16/2020               $586
                                                                    4/16/2020               $241
                                                                    4/21/2020               $105

                                                      Page 113 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 137 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    4/21/2020                $53
                                                                    4/21/2020                $94
                                                                    4/21/2020                $82
                                                                    4/21/2020               $896
                                                                    4/21/2020               $257
                                                                    4/21/2020              $37,277
                                                                    4/21/2020               $299
                                                                    4/21/2020              $2,100
                                                                    4/21/2020               $159
                                                                    4/21/2020               $896
                                                                    4/21/2020               $648
                                                                    4/21/2020               $378
                                                                    4/21/2020               $312
                                                                    4/21/2020               $105
                                                                    4/21/2020               $263
                                                                    4/21/2020              $1,257
                                                                    4/21/2020              $17,659
                                                                    4/21/2020               $190
                                                                    4/21/2020               $183
                                                                    4/21/2020               $167
                                                                    4/24/2020               $749
                                                                    4/24/2020               $419
                                                                    4/24/2020               $365
                                                                    4/24/2020               $264
                                                                    4/24/2020                $83
                                                                    4/24/2020               $232
                                                                    4/24/2020               $854
                                                                    4/24/2020               $773
                                                                    4/24/2020               $244
                                                                    4/24/2020               $690
                                                                    4/24/2020               ($391)
                                                                    4/24/2020              $3,600
                                                                    4/24/2020               $122

                                                      Page 114 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 138 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/24/2020               $839
                                                                    4/24/2020               $113
                                                                    4/24/2020               $484
                                                                    4/24/2020               $943
                                                                    4/24/2020               $501
                                                                    4/24/2020               $133
                                                                    4/24/2020              $1,781
                                                                    4/24/2020                $80
                                                                    4/30/2020               $243
                                                                    4/30/2020               $275
                                                                    4/30/2020               $263
                                                                    4/30/2020               $299
                                                                    4/30/2020               $167
                                                                    4/30/2020               $285
                                                                    4/30/2020               $183
                                                                    4/30/2020               $510
                                                                    4/30/2020               $525
                                                                    4/30/2020               $535
                                                                    4/30/2020               $299
                                                                    4/30/2020               $215
                                                                    4/30/2020               $241
                                                                    4/30/2020               $197
                                                                    4/30/2020               $196
                                                                    4/30/2020               $183
                                                                    4/30/2020               $609
                                                                    4/30/2020               $183
                                                                    4/30/2020               $247
                                                                    4/30/2020               $648
                                                                    4/30/2020               $210
                                                                    4/30/2020               $263
                                                                    4/30/2020               $644
                                                                    4/30/2020               $164
                                                                    4/30/2020               $544

                                                      Page 115 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 139 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    4/30/2020               $228
                                                                    4/30/2020               $138
                                                                    4/30/2020               $162
                                                                    4/30/2020               $648
                                                                    4/30/2020               $299
                                                                    4/30/2020               $174
                                                                    4/30/2020               $211
                                                                    4/30/2020               $308
                                                                    4/30/2020               $210
                                                                    4/30/2020               $217
                                                                    4/30/2020               $305
                                                                    4/30/2020               $228
                                                                    4/30/2020               $441
                                                                    4/30/2020              $12,859
                                                                    4/30/2020              $8,774
                                                                    4/30/2020               $111
                                                                    4/30/2020                $60
                                                                    4/30/2020                $56
                                                                    4/30/2020                $48
                                                                    4/30/2020                $47
                                                                    4/30/2020                $25
                                                                    4/30/2020              $6,668
                                                                    4/30/2020               $849
                                                                    4/30/2020              $1,553
                                                                    4/30/2020              $3,940
                                                                    4/30/2020               $648
                                                                    4/30/2020               $651
                                                                    4/30/2020               $687
                                                                    4/30/2020              $2,103
                                                                    4/30/2020               $828
                                                                    4/30/2020              $1,295
                                                                    4/30/2020               $902
                                                                    4/30/2020               $996

                                                      Page 116 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 140 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/30/2020              $1,124
                                                                    4/30/2020              $1,132
                                                                    4/30/2020                $68
                                                                    4/30/2020              $1,147
                                                                    4/30/2020               $799
                                                                    4/30/2020              $2,273
                                                                    4/30/2020               $492
                                                                    4/30/2020              $1,258
                                                                    4/30/2020              $3,549
                                                                    4/30/2020              $1,630
                                                                    4/30/2020              $2,103
                                                                    4/30/2020              $2,132
                                                                    4/30/2020              $3,330
                                                                    4/30/2020              $2,247
                                                                    4/30/2020              $1,616
                                                                    4/30/2020              $2,446
                                                                    4/30/2020              $2,518
                                                                    4/30/2020              $2,825
                                                                    4/30/2020              $3,121
                                                                    4/30/2020              $1,300
                                                                    4/30/2020               $481
                                                                    4/30/2020              $2,183
                                                                    4/30/2020               $398
                                                                    4/30/2020               $361
                                                                    4/30/2020               $107
                                                                    4/30/2020               $456
                                                                    4/30/2020               $312
                                                                    4/30/2020               $327
                                                                    4/30/2020               $339
                                                                    4/30/2020               $349
                                                                    4/30/2020               $352
                                                                    4/30/2020               $362
                                                                    4/30/2020               $366

                                                      Page 117 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 141 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/30/2020               $391
                                                                    4/30/2020               $112
                                                                    4/30/2020               $394
                                                                    4/30/2020               $112
                                                                    4/30/2020               $131
                                                                    4/30/2020               $441
                                                                    4/30/2020               $299
                                                                    4/30/2020               $466
                                                                    4/30/2020               $467
                                                                    4/30/2020               $477
                                                                    4/30/2020               $349
                                                                    4/30/2020               $112
                                                                    4/30/2020               $130
                                                                    4/30/2020                $63
                                                                    4/30/2020               $648
                                                                    4/30/2020               $136
                                                                    4/30/2020               $394
                                                                    4/30/2020               $131
                                                                    4/30/2020               $124
                                                                    4/30/2020                $82
                                                                    4/30/2020                $91
                                                                    4/30/2020                $94
                                                                    4/30/2020               $105
                                                                    4/30/2020               $105
                                                                    4/30/2020               $106
                                                                    4/30/2020              $4,848
                                                                     5/7/2020               $268
                                                                     5/7/2020                $75
                                                                     5/7/2020                $97
                                                                     5/7/2020                $98
                                                                     5/7/2020               $105
                                                                     5/7/2020               $122
                                                                     5/7/2020              $2,272

                                                      Page 118 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 142 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                     5/7/2020               $369
                                                                     5/7/2020               $111
                                                                     5/7/2020               $276
                                                                     5/7/2020              $2,787
                                                                     5/7/2020               $266
                                                                     5/7/2020               $194
                                                                     5/7/2020               $181
                                                                     5/7/2020               $164
                                                                     5/7/2020               $163
                                                                     5/7/2020               $159
                                                                     5/7/2020               $159
                                                                     5/7/2020               $492
                                                                     5/7/2020               $346
                                                                     5/7/2020               $976
                                                                     5/7/2020              $12,859
                                                                     5/7/2020               $453
                                                                     5/7/2020              $1,606
                                                                     5/7/2020               $414
                                                                     5/7/2020              $2,103
                                                                     5/7/2020              $3,552
                                                                     5/7/2020               $507
                                                                     5/7/2020               $526
                                                                     5/7/2020              $8,352
                                                                     5/7/2020               $963
                                                                     5/7/2020                $56
                                                                     5/7/2020              $1,270
                                                                     5/7/2020              $1,281
                                                                     5/7/2020              $1,318
                                                                     5/7/2020              $1,462
                                                                     5/7/2020              $1,482
                                                                     5/7/2020                $73
                                                                     5/7/2020                $63
                                                                     5/7/2020               $372

                                                      Page 119 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 143 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                     5/7/2020               $774
                                                                     5/7/2020                $55
                                                                     5/7/2020               $133
                                                                     5/7/2020               $143
                                                                    5/15/2020              $1,138
                                                                    5/15/2020              $1,274
                                                                    5/15/2020               $862
                                                                    5/15/2020               $633
                                                                    5/15/2020               $512
                                                                    5/15/2020               $464
                                                                    5/15/2020               $432
                                                                    5/15/2020               $232
                                                                    5/15/2020               $229
                                                                    5/15/2020               $168
                                                                    5/15/2020              $2,324
                                                                    5/15/2020              $4,220
                                                                    5/15/2020               $180
                                                                    5/15/2020              $6,522
                                                                    5/15/2020                $82
                                                                    5/15/2020              $25,718
                                                                    5/15/2020              $6,229




                                                 TOTAL FISHER SCIENTIFIC                 $484,479

3.175 FLAVINE NORTH AMERICA INC                                     2/20/2020             $261,325         Secured debt
      61 SOUTH PARAMUS ROAD                                                                                Unsecured loan repayment
      PARAMUS, NJ                                                   2/25/2020             ($19,975)
                                                                                                           Suppliers or vendors
                                                                    2/25/2020              $19,975         Services
                                                                    5/14/2020              $20,000         Other




                                       TOTAL FLAVINE NORTH AMERICA INC                   $281,325




                                                      Page 120 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 144 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.176 FL-MCO                                                        4/16/2020              $8,167         Secured debt
      FINANCING & ACCOUNTING                                                                              Unsecured loan repayment
      TALLAHASSEE, FL                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL FL-MCO                    $8,167

3.177 FL-MCO PHARMACY                                               4/16/2020             $466,423        Secured debt
      FINANCING & ACCOUNTING                                                                              Unsecured loan repayment
      TALLAHASSEE, FL                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                 TOTAL FL-MCO PHARMACY                   $466,423

3.178 FL-MEDICAID                                                   4/16/2020              $60,189        Secured debt
      FINANCE & ACCOUNTING                                                                                Unsecured loan repayment
      TALLAHASSEE, FL                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL FL-MEDICAID                   $60,189

3.179 FLUTED PARTITION                                              4/16/2020               ($934)        Secured debt
      850 UNION AVENUE                                                                                    Unsecured loan repayment
      BRIDGEPORT, CT                                                4/16/2020              $14,506
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                 TOTAL FLUTED PARTITION                    $13,572

3.180 FREEPOINT ENERGY SOLUTIONS LLC                                 3/5/2020              $6,292         Secured debt
      PO BOX 733615                                                                                       Unsecured loan repayment
      DALLAS, TX                                                     4/7/2020              $6,355
                                                                                                          Suppliers or vendors
                                                                     5/7/2020              $5,802         Services
                                                                                                          Other



                                TOTAL FREEPOINT ENERGY SOLUTIONS LLC                       $18,449




                                                      Page 121 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 145 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.181 FREUDENBERG                                                   2/20/2020              $2,165          Secured debt
      1110 MARK AVENUE                                                                                     Unsecured loan repayment
      CARPINTERIA, CA                                                4/7/2020               $648
                                                                                                           Suppliers or vendors
                                                                     4/7/2020               $912           Services
                                                                     4/7/2020              $1,368          Other

                                                                     4/7/2020              $16,320
                                                                     4/7/2020              $43,800
                                                                     4/7/2020              $45,100
                                                                    4/21/2020               $603
                                                                     5/7/2020              $3,555
                                                                     5/7/2020              ($3,555)




                                                     TOTAL FREUDENBERG                   $110,916

3.182 FTI CONSULTING (SC) INC                                        3/5/2020              $1,150          Secured debt
      PO BOX 418005                                                                                        Unsecured loan repayment
      BOSTON, MA                                                    3/17/2020              $36,014
                                                                                                           Suppliers or vendors
                                                                     4/7/2020              $27,621         Services
                                                                     4/7/2020               $288           Other

                                                                    4/16/2020               $719
                                                                    4/24/2020              $9,735




                                           TOTAL FTI CONSULTING (SC) INC                   $75,526

3.183 GA-AMERIGROUP COM CARE CMO REBATE                             3/17/2020              $26,111         Secured debt
      GA AMERIGROUP COM CARE REBATE PROGM                                                                  Unsecured loan repayment
      ATLANTA, GA                                                                                          Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                            TOTAL GA-AMERIGROUP COM CARE CMO REBATE                        $26,111

3.184 GA-CARESOURCE CMO REBATE                                      3/17/2020              $11,320         Secured debt
      GA CARESOURCE CMO REBATE                                                                             Unsecured loan repayment
      ATLANTA, GA                                                                                          Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                      TOTAL GA-CARESOURCE CMO REBATE                       $11,320



                                                      Page 122 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 146 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.185 GA-MEDICAID                                                   2/27/2020             $130,163        Secured debt
      PO BOX 198194                                                                                       Unsecured loan repayment
      ATLANTA, GA                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL GA-MEDICAID                 $130,163

3.186 GARTNER INC                                                   4/16/2020              $24,000        Secured debt
      PO BOX 911319                                                                                       Unsecured loan repayment
      DALLAS, TX                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                      TOTAL GARTNER INC                    $24,000

3.187 GATE SOFTWARE LLC                                             3/12/2020              $19,145        Secured debt
      8400 E PRENTICE AVE SUITE 1500                                                                      Unsecured loan repayment
      GREENWOOD VILLAGE, CO                                                                               Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                               TOTAL GATE SOFTWARE LLC                     $19,145

3.188 GATEWAY ANALYTICAL                                            3/12/2020              $2,490         Secured debt
      2009 KRAMER DRIVE                                                                                   Unsecured loan repayment
      GIBSONIA, PA                                                  3/20/2020              $2,390
                                                                                                          Suppliers or vendors
                                                                     4/7/2020              $7,270         Services
                                                                    4/24/2020              $1,793         Other

                                                                    4/24/2020              $20,625




                                             TOTAL GATEWAY ANALYTICAL                      $34,568

3.189 GA-WELLCARE OF GA CMO REBATE                                  3/26/2020              $86,109        Secured debt
      GA WELLCARE OF GEORGIA CMO REBATE                                                                   Unsecured loan repayment
      ATLANTA, GA                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                  TOTAL GA-WELLCARE OF GA CMO REBATE                       $86,109




                                                      Page 123 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 147 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.190 GERRESHEIMER GLASS INC                                        2/20/2020              $17,620        Secured debt
      ATTN: ACCTS RECEIVABLE                                                                              Unsecured loan repayment
      VINELAND, NJ                                                   3/5/2020              $77,572
                                                                                                          Suppliers or vendors
                                                                    3/20/2020              $31,894        Services
                                                                    4/16/2020              $33,630        Other

                                                                    4/21/2020              $46,610
                                                                    4/21/2020              $13,474
                                                                     5/7/2020              $25,442
                                                                    5/14/2020              $12,332




                                         TOTAL GERRESHEIMER GLASS INC                    $258,575

3.191 GLAUCOMA RESEARCH FOUNDATION                                  3/12/2020              $9,000         Secured debt
      AILEEN TRIEU                                                                                        Unsecured loan repayment
      SAN FRANCISCO, CA                                                                                   Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                TOTAL GLAUCOMA RESEARCH FOUNDATION                          $9,000




                                                      Page 124 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 148 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.192 GLOBAL INDUSTRIAL EQUIPMENT INC                               2/20/2020              $1,454         Secured debt
      29833 NETWORK PLACE                                                                                 Unsecured loan repayment
      CHICAGO, IL                                                   2/20/2020               $185
                                                                                                          Suppliers or vendors
                                                                    2/20/2020                $47          Services
                                                                    2/27/2020               $323          Other

                                                                    2/27/2020                $92
                                                                    2/27/2020               $118
                                                                     3/5/2020               $531
                                                                     3/5/2020               $147
                                                                     3/5/2020               $240
                                                                    3/12/2020               $250
                                                                    3/12/2020               $646
                                                                    3/12/2020               $841
                                                                    3/17/2020                $94
                                                                    3/17/2020               $244
                                                                    3/17/2020               $304
                                                                    3/17/2020                $20
                                                                    3/24/2020               $235
                                                                     4/7/2020               $348
                                                                     4/7/2020                $61
                                                                     4/7/2020               $557
                                                                    4/16/2020               $887
                                                                    4/16/2020               $558
                                                                    4/16/2020               $206
                                                                    4/16/2020               $269
                                                                    4/16/2020               $501
                                                                    4/16/2020                $24
                                                                    4/24/2020               $462
                                                                    4/24/2020               $229
                                                                    4/24/2020              $1,003
                                                                    4/24/2020               $155
                                                                     5/7/2020               $285
                                                                     5/7/2020              $2,255



                                                      Page 125 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 149 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer




                                TOTAL GLOBAL INDUSTRIAL EQUIPMENT INC                      $13,570

3.193 GOLDEN STATE MEDICAL SUPPLY INC                               4/16/2020             $704,180        Secured debt
      5187 CAMINO RUIZ                                                                                    Unsecured loan repayment
      CAMARILLO, CA                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                TOTAL GOLDEN STATE MEDICAL SUPPLY INC                    $704,180




                                                      Page 126 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 150 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.194 GORDON FLESCH CO INC                                          2/20/2020               $571          Secured debt
      BIN 88236                                                                                           Unsecured loan repayment
      MILWAUKEE, WI                                                 2/20/2020               $245
                                                                                                          Suppliers or vendors
                                                                    2/20/2020               $543          Services
                                                                    2/20/2020              $1,598         Other

                                                                    2/27/2020               $859
                                                                     3/5/2020               $185
                                                                     3/5/2020              $1,699
                                                                     3/5/2020               $978
                                                                     3/5/2020               $717
                                                                     3/5/2020               $174
                                                                     3/5/2020               $538
                                                                    3/12/2020              $1,085
                                                                    3/12/2020              $1,217
                                                                    3/12/2020               $206
                                                                    3/12/2020               $965
                                                                    3/12/2020               $546
                                                                    3/12/2020               $370
                                                                    3/12/2020               $237
                                                                    3/12/2020               $196
                                                                    3/12/2020               $149
                                                                    3/12/2020              $1,853
                                                                    3/17/2020               $406
                                                                    3/17/2020               $731
                                                                    3/17/2020               $508
                                                                    3/17/2020               $457
                                                                    3/17/2020               $421
                                                                    3/17/2020               $257
                                                                    3/24/2020               $670
                                                                    3/24/2020               $992
                                                                    3/24/2020              $1,099
                                                                    3/24/2020               $191
                                                                    3/24/2020              $1,699
                                                                     4/7/2020              $1,057

                                                      Page 127 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 151 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                     4/7/2020               $272
                                                                     4/7/2020               $303
                                                                     4/7/2020               $445
                                                                     4/7/2020              $1,232
                                                                     4/7/2020               $978
                                                                     4/7/2020               $237
                                                                     4/7/2020               $189
                                                                    4/16/2020              $1,004
                                                                    4/16/2020               $149
                                                                    4/16/2020               $206
                                                                    4/16/2020               $310
                                                                    4/16/2020               $596
                                                                    4/16/2020               $783




                                            TOTAL GORDON FLESCH CO INC                     $30,123




                                                      Page 128 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 152 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.195 GRAINGER DECATUR                                              2/20/2020                $85          Secured debt
      DEPT 865497671                                                                                      Unsecured loan repayment
      PALATINE, IL                                                  2/20/2020               $142
                                                                                                          Suppliers or vendors
                                                                    2/27/2020               $322          Services
                                                                    3/12/2020                $4           Other

                                                                    3/12/2020               ($114)
                                                                    3/12/2020               $453
                                                                    3/12/2020                $8
                                                                    3/12/2020               $259
                                                                    3/12/2020               $791
                                                                    3/12/2020               $100
                                                                    3/17/2020                $37
                                                                    3/20/2020               $822
                                                                    3/20/2020               $116
                                                                     4/7/2020               $630
                                                                     4/7/2020               $574
                                                                    4/16/2020               $108
                                                                    4/16/2020                $72
                                                                    4/16/2020                $36
                                                                    4/16/2020                $36
                                                                    4/16/2020               $631
                                                                    4/16/2020               $181
                                                                    4/16/2020               $581
                                                                    4/16/2020               $562
                                                                    4/24/2020              $1,266




                                                TOTAL GRAINGER DECATUR                      $7,701

3.196 GRAINGER NJ                                                   3/17/2020                $84          Secured debt
      DEPT 831065651                                                                                      Unsecured loan repayment
      PALATINE, IL                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                      TOTAL GRAINGER NJ                       $84




                                                      Page 129 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 153 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.197 GRANT THORNTON LLP                                            2/20/2020              $39,518        Secured debt
      33562 TREASURY CENTER                                                                               Unsecured loan repayment
      CHICAGO, IL                                                   2/20/2020              $61,590
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $2,811         Services
                                                                    2/20/2020              $52,183        Other

                                                                    2/27/2020              $25,068
                                                                     3/5/2020              $12,786
                                                                     3/5/2020              $6,709
                                                                     3/5/2020               $778
                                                                     3/5/2020              $5,582
                                                                    3/12/2020              $18,922
                                                                    3/12/2020              $3,050
                                                                    3/12/2020              $5,305
                                                                    3/12/2020              $5,000
                                                                    3/17/2020              $2,500
                                                                    3/17/2020              $16,465
                                                                    3/24/2020              $20,445
                                                                    3/24/2020              $4,833
                                                                    3/26/2020              $43,000
                                                                     4/2/2020              $2,000
                                                                     4/2/2020              $62,345
                                                                    4/16/2020              $30,400
                                                                    4/30/2020              $8,000
                                                                    4/30/2020              $13,700
                                                                    4/30/2020              $33,140
                                                                    4/30/2020              $3,595
                                                                    4/30/2020              $33,700
                                                                     5/7/2020              $3,753
                                                                     5/7/2020              $8,826
                                                                     5/7/2020              $50,000
                                                                     5/7/2020              $15,000
                                                                    5/14/2020              $6,692
                                                                    5/14/2020              $15,000
                                                                    5/14/2020              $7,703

                                                      Page 130 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 154 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    5/14/2020              $12,750




                                             TOTAL GRANT THORNTON LLP                    $633,148

3.198 GREENHILL PHARMACY                                            3/12/2020               $609          Secured debt
      164 PARSIPPANY ROAD                                                                                 Unsecured loan repayment
      PARSIPPANY, NJ                                                3/17/2020               $613
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $37,639        Services
                                                                                                          Other



                                             TOTAL GREENHILL PHARMACY                      $38,861

3.199 GREENWOOD GROUP LLC                                           2/20/2020             $105,177        Secured debt
      4455 GENESEE ST                                                                                     Unsecured loan repayment
      CHEEKTOWAGA, NY                                               2/20/2020              $98,987
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $49,371        Services
                                                                    2/20/2020              $98,987        Other

                                                                    2/27/2020              $98,987
                                                                    2/27/2020              $16,667
                                                                    2/27/2020              $6,000
                                                                    2/27/2020              $49,371
                                                                     3/5/2020              $9,854
                                                                    3/12/2020              $30,000
                                                                    3/12/2020             $108,789
                                                                    4/16/2020              $50,000
                                                                    4/16/2020             $228,202
                                                                    4/30/2020              $10,000
                                                                    4/30/2020              $50,000
                                                                    4/30/2020              $98,987
                                                                    4/30/2020              $30,000




                                           TOTAL GREENWOOD GROUP LLC                    $1,139,378




                                                      Page 131 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 155 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.200 GUIDEPOINT SECURITY                                           3/12/2020              $2,269          Secured debt
      2201 COOPERATIVE WAY SUITE 225                                                                       Unsecured loan repayment
      HERNDON, VA                                                   3/12/2020              $10,698
                                                                                                           Suppliers or vendors
                                                                    3/20/2020              $39,843         Services
                                                                                                           Other



                                              TOTAL GUIDEPOINT SECURITY                    $52,810

3.201 HALOCARBON LIFE SCIENCES LLC                                  2/21/2020             $135,000         Secured debt
      6525 THE CORNERS PARKWAY SUITE 200                                                                   Unsecured loan repayment
      PEACHTREE CORNERS, GA                                         3/17/2020             $221,880
                                                                                                           Suppliers or vendors
                                                                    3/24/2020             $135,200         Services
                                                                    4/16/2020             $126,825         Other

                                                                    4/24/2020             $135,600
                                                                     5/7/2020             $221,622




                                     TOTAL HALOCARBON LIFE SCIENCES LLC                  $976,127

3.202 HEALTH TRUST PURCHASING GROUP                                 4/24/2020             $192,669         Secured debt
      ATTN: WHOLESALE LOCKBOX PO BOX 751576 BLD 2C2-                                                       Unsecured loan repayment
      NC0802 1525 W WT HARRIS BLVD                                                                         Suppliers or vendors
      CHARLOTTE, NC                                                                                        Services
                                                                                                           Other
                                   TOTAL HEALTH TRUST PURCHASING GROUP                   $192,669

3.203 HEALTH TRUST PURCHASING GROUP DSH                             4/21/2020              $16,816         Secured debt
      ATTN: WHOLESALE LOCKBOX PO BOX 751576                                                                Unsecured loan repayment
      CHARLOTTE, NC                                                                                        Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                TOTAL HEALTH TRUST PURCHASING GROUP DSH                    $16,816

3.204 HEALTHCHECK360                                                3/17/2020              $19,623         Secured debt
      800 MAIN ST                                                                                          Unsecured loan repayment
      DUBUQUE, IA                                                   3/17/2020             ($19,623)
                                                                                                           Suppliers or vendors
                                                                     5/7/2020              $98,912         Services
                                                                                                           Other



                                                  TOTAL HEALTHCHECK360                     $98,912




                                                      Page 132 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 156 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.205 HERITAGE PKG                                                  2/20/2020              $6,609          Secured debt
      2350 5TH STREET                                                                                      Unsecured loan repayment
      LINCOLN, CA                                                   2/20/2020              $2,842
                                                                                                           Suppliers or vendors
                                                                    2/20/2020               $795           Services
                                                                    2/20/2020               $781           Other

                                                                    2/27/2020              $1,219
                                                                     3/5/2020              $3,610
                                                                     3/5/2020              $1,264
                                                                     3/5/2020              $2,377
                                                                    3/12/2020              $2,025
                                                                    3/12/2020              $1,505
                                                                    3/12/2020               ($50)
                                                                    3/17/2020              $2,603
                                                                    3/24/2020              $1,350
                                                                    3/26/2020              $4,716
                                                                     4/2/2020               $488
                                                                     4/7/2020              $1,974
                                                                    4/24/2020              $4,307
                                                                    4/24/2020               $666
                                                                    4/24/2020               ($666)
                                                                    4/24/2020              ($4,307)
                                                                    4/24/2020               ($172)
                                                                    4/24/2020              ($4,459)
                                                                    4/24/2020               $172
                                                                    4/24/2020              $4,459
                                                                    4/28/2020               ($172)
                                                                    4/28/2020              $4,307
                                                                    4/28/2020               $432
                                                                    4/28/2020              $4,459
                                                                    4/28/2020               $783
                                                                    4/30/2020               $673
                                                                     5/7/2020              $10,049
                                                                    5/14/2020              $5,404
                                                                    5/14/2020              $6,404

                                                      Page 133 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 157 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    5/14/2020              $3,929




                                                     TOTAL HERITAGE PKG                    $70,374

3.206 HI-MCO                                                        3/12/2020              $23,134        Secured debt
      CONDUENT STATE HEALTHCARE LLC                                                                       Unsecured loan repayment
      HONOLULU, HI                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                             TOTAL HI-MCO                  $23,134

3.207 HIRERIGHT LLC                                                 2/27/2020              $5,216         Secured debt
      PO BOX 847891                                                                                       Unsecured loan repayment
      DALLAS, TX                                                    3/24/2020              $6,124
                                                                                                          Suppliers or vendors
                                                                    4/24/2020              $3,470         Services
                                                                                                          Other



                                                     TOTAL HIRERIGHT LLC                   $14,811

3.208 HOLLAND APPLIED TECHNOLOGIES INC                              2/27/2020               $697          Secured debt
      7050 HIGH GROVE BLVD                                                                                Unsecured loan repayment
      BURR RIDGE, IL                                                2/27/2020               $678
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $1,428         Services
                                                                    3/12/2020               $495          Other

                                                                    3/17/2020              $3,056
                                                                    3/24/2020              $6,882
                                                                    4/16/2020              $1,610
                                                                    4/21/2020               $674
                                                                    4/21/2020              $1,536
                                                                    4/24/2020              $1,331
                                                                     5/7/2020              $2,018




                                TOTAL HOLLAND APPLIED TECHNOLOGIES INC                     $20,404




                                                      Page 134 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 158 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.209 HOMEFIELD ENERGY                                              2/27/2020              $37,377        Secured debt
      6555 SIERRA DR                                                                                      Unsecured loan repayment
      IRVING, TX                                                     3/5/2020              $3,967
                                                                                                          Suppliers or vendors
                                                                    3/20/2020              $7,553         Services
                                                                    3/20/2020              $35,364        Other

                                                                    4/24/2020              $34,383
                                                                    4/24/2020              $8,426




                                                TOTAL HOMEFIELD ENERGY                   $127,071

3.210 HYMAN PHELPS & MCNAMARA PC                                     4/7/2020               $450          Secured debt
      700 THIRTEENTH STREET N.W STE 1200                                                                  Unsecured loan repayment
      WASHINGTON, DC                                                4/24/2020              $10,545
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                    TOTAL HYMAN PHELPS & MCNAMARA PC                       $10,995

3.211 IA-FEDERAL MCO                                                3/12/2020              $7,580         Secured debt
      DRUG REBATE                                                                                         Unsecured loan repayment
      DES MOINES, IA                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                   TOTAL IA-FEDERAL MCO                     $7,580

3.212 IA-MCO                                                        3/17/2020              $27,744        Secured debt
      DRUG REBATE                                                                                         Unsecured loan repayment
      DES MOINES, IA                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                             TOTAL IA-MCO                  $27,744

3.213 ID-MEDICAID                                                   3/26/2020              $30,846        Secured debt
      DEPT OF HEALTH & WELFARE MAGELLAN                                                                   Unsecured loan repayment
      GLEN ALLEN, VA                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                        TOTAL ID-MEDICAID                  $30,846




                                                      Page 135 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 159 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.214 IL-JCODE                                                       4/9/2020              $8,481         Secured debt
      DEPT OF HEALTHCARE & FAMILY SERVICES                                                                Unsecured loan repayment
      SPRINGFIELD, IL                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                           TOTAL IL-JCODE                   $8,481

3.215 IL-MCO                                                        4/16/2020             $102,650        Secured debt
      DEPT OF HEALTHCARE & FAMILY SERVICES                                                                Unsecured loan repayment
      SPRINGFIELD, IL                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                             TOTAL IL-MCO                $102,650

3.216 IL-MEDICAID                                                   4/16/2020              $36,842        Secured debt
      DEPT OF HLTH & FML SRV RECOV UNIT/DPR                                                               Unsecured loan repayment
      SPRINGFIELD, MO                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                        TOTAL IL-MEDICAID                  $36,842

3.217 IMA NORTH AMERICA INC                                         2/27/2020              $27,289        Secured debt
      7 NEW LANCASTER ROAD                                                                                Unsecured loan repayment
      LEOMINSTER, MA                                                 3/4/2020              $39,264
                                                                                                          Suppliers or vendors
                                                                    3/12/2020              $19,131        Services
                                                                     4/7/2020              $33,404        Other

                                                                     4/9/2020              $32,298
                                                                    4/16/2020              $13,999
                                                                    4/16/2020              $26,565
                                                                    4/16/2020              $5,954




                                            TOTAL IMA NORTH AMERICA INC                  $197,904

3.218 INDOFF INCORPORATED                                           2/27/2020              $4,892         Secured debt
      PO BOX 842808                                                                                       Unsecured loan repayment
      KANSAS CITY, MO                                               5/19/2020              $12,070
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                             TOTAL INDOFF INCORPORATED                     $16,962




                                                      Page 136 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 160 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.219 INMAR BRAND FORMER C MFG SRVCS                                2/21/2020              $62,631        Secured debt
      2650 PILGRIM COURT                                                                                  Unsecured loan repayment
      WINSTON-SALEM, NC                                             2/28/2020              $72,729
                                                                                                          Suppliers or vendors
                                                                     3/6/2020              $67,509        Services
                                                                    3/11/2020              $64,170        Other

                                                                    3/20/2020              $59,690
                                                                    4/27/2020              $59,290
                                                                    4/27/2020              $67,425
                                                                    4/27/2020              $33,003
                                                                    4/28/2020              $16,586
                                                                    4/28/2020              $44,193
                                                                     5/8/2020              $4,704
                                                                    5/14/2020              $67,474
                                                                    5/15/2020              $41,771




                                TOTAL INMAR BRAND FORMER C MFG SRVCS                     $661,173

3.220 IN-MCO                                                        4/16/2020              $83,863        Secured debt
      26593 NETWORK PLACE                                                                                 Unsecured loan repayment
      CHICAGO, IL                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                             TOTAL IN-MCO                  $83,863

3.221 IN-MEDICAID                                                   4/16/2020              $45,266        Secured debt
      26593 NETWORK PLACE                                                                                 Unsecured loan repayment
      CHICAGO, IL                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                        TOTAL IN-MEDICAID                  $45,266




                                                      Page 137 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 161 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.222 INNOVATIVE STAFF SOLUTIONS                                    2/20/2020               $835          Secured debt
      PO BOX 633219                                                                                       Unsecured loan repayment
      CINCINNATI, OH                                                2/20/2020               $800
                                                                                                          Suppliers or vendors
                                                                    2/20/2020               $682          Services
                                                                    2/20/2020               $642          Other

                                                                    2/20/2020              $8,149
                                                                    2/27/2020               $852
                                                                    2/27/2020              $7,576
                                                                    2/27/2020               $632
                                                                    2/27/2020               $652
                                                                    2/27/2020               $918
                                                                     3/5/2020               $682
                                                                     3/5/2020              $1,147
                                                                     3/5/2020               $795
                                                                     3/5/2020               $500
                                                                     3/5/2020               $905
                                                                    3/12/2020               $750
                                                                    3/12/2020               $852
                                                                    3/12/2020               $750
                                                                    3/12/2020               $821
                                                                    3/12/2020               $882
                                                                    3/17/2020               $425
                                                                    3/17/2020               $682
                                                                    3/17/2020               $885
                                                                    3/17/2020               $769
                                                                    3/20/2020              $1,029
                                                                    3/20/2020               $426
                                                                    3/20/2020               $522
                                                                    3/20/2020               $630
                                                                    3/20/2020               $646
                                                                    3/20/2020               $774
                                                                    3/20/2020               $797
                                                                    3/20/2020               $784
                                                                     4/7/2020               $738

                                                      Page 138 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 162 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                     4/7/2020               $899
                                                                     4/7/2020               $627
                                                                     4/7/2020               $852
                                                                    4/16/2020               $802
                                                                    4/16/2020               $618
                                                                    4/16/2020               $852
                                                                    4/16/2020               $510
                                                                    4/21/2020               $800
                                                                    4/21/2020               $452
                                                                    4/21/2020               $784
                                                                    4/21/2020               $511
                                                                    4/24/2020               $784
                                                                    4/24/2020               $852
                                                                    4/24/2020               $563
                                                                    4/24/2020               $800
                                                                     5/7/2020               $868
                                                                     5/7/2020               $905
                                                                     5/7/2020               $812
                                                                     5/7/2020               $784




                                       TOTAL INNOVATIVE STAFF SOLUTIONS                    $53,004

3.223 INTALERE INC                                                  4/21/2020              $22,106        Secured debt
      TWO CITYPLACE DRIVE, SUITE 400                                                                      Unsecured loan repayment
      ST. LOUIS, MO                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                      TOTAL INTALERE INC                   $22,106

3.224 INTERCHEM CORPORATION                                         2/27/2020               $443          Secured debt
      120 RT 17 NORTH                                                                                     Unsecured loan repayment
      PARAMUS, NJ                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                          TOTAL INTERCHEM CORPORATION                        $443




                                                      Page 139 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 163 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.225 INTERIOR SPECIALTY CONSTRUCTION                               2/20/2020              $20,681        Secured debt
      P. O . BOX 3233                                                                                     Unsecured loan repayment
      DECATUR, IL                                                    3/5/2020              $1,706
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $2,240         Services
                                                                    3/12/2020              $1,575         Other

                                                                    3/17/2020              $4,043
                                                                    3/20/2020              $6,152
                                                                    3/20/2020              $3,204
                                                                    3/20/2020              $3,830
                                                                    3/20/2020              $1,500
                                                                    3/20/2020               $975
                                                                    4/21/2020              $1,086
                                                                    4/24/2020              $36,000




                                TOTAL INTERIOR SPECIALTY CONSTRUCTION                      $82,992

3.226 INTERNATIONAL VITAMIN CORP                                     3/5/2020              $17,510        Secured debt
      LOCKBOX 6058 PO BOX 7247                                                                            Unsecured loan repayment
      PHILADELPHIA, PA                                               3/5/2020              $45,855
                                                                                                          Suppliers or vendors
                                                                    3/12/2020              $8,208         Services
                                                                    3/17/2020              $89,960        Other

                                                                    3/24/2020              $88,975
                                                                    3/24/2020              $88,428
                                                                    3/24/2020              $87,552
                                                                    4/16/2020              $44,718




                                      TOTAL INTERNATIONAL VITAMIN CORP                   $471,206




                                                      Page 140 of 325 to Question 3
                         Case 20-11177-KBO             Doc 275         Filed 07/01/20        Page 164 of 423

Akorn, Inc.                                                                                            Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                           Dates           Total Amount or     Reasons for Payment
                                                                                              Value             or Transfer


3.227 INVENTIV HEALTH CONSULTING                                      2/20/2020              $2,949         Secured debt
      370700 RUSSELL RANCH ROAD, SUITE #250                                                                 Unsecured loan repayment
      WESTLAKE VILLAGE, CA                                             3/5/2020              $36,020
                                                                                                            Suppliers or vendors
                                                                      3/12/2020               $263          Services
                                                                      3/17/2020               $200          Other

                                                                      3/20/2020              $1,697
                                                                       4/7/2020               $287
                                                                      4/16/2020              $34,877
                                                                      4/16/2020               $115
                                                                      4/16/2020                $99
                                                                      4/24/2020              $34,753




                                        TOTAL INVENTIV HEALTH CONSULTING                   $111,261

3.228 IQVIA (FORMER QUINTILES & IMS HEALTH)                           2/20/2020             $134,895        Secured debt
      PO BOX 8500-784290                                                                                    Unsecured loan repayment
      PHILADELPHIA, PA                                                 3/5/2020              $24,300
                                                                                                            Suppliers or vendors
                                                                       3/5/2020              $24,300        Services
                                                                       4/2/2020              $22,588        Other

                                                                       5/7/2020              $24,300
                                                                      5/14/2020             $134,895




                                TOTAL IQVIA (FORMER QUINTILES & IMS HEALTH)                $365,277




                                                        Page 141 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 165 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.229 IRON MOUNTAIN                                                 2/27/2020              $1,737         Secured debt
      PO BOX 27128                                                                                        Unsecured loan repayment
      NEW YORK, NY                                                  2/27/2020               $320
                                                                                                          Suppliers or vendors
                                                                    2/27/2020               $242          Services
                                                                    2/27/2020               $739          Other

                                                                    2/27/2020               $444
                                                                    2/27/2020              $4,000
                                                                     3/5/2020               $763
                                                                    3/24/2020              $3,834
                                                                    3/24/2020               $234
                                                                    3/24/2020               $320
                                                                    3/24/2020               $742
                                                                    3/24/2020               $954
                                                                    3/26/2020               $242
                                                                    3/26/2020              $1,597
                                                                    4/24/2020               $702
                                                                    4/24/2020               $242
                                                                    4/24/2020              $3,541
                                                                    4/24/2020               $320
                                                                    4/24/2020              $1,593
                                                                    4/24/2020               $234




                                                    TOTAL IRON MOUNTAIN                    $22,800

3.230 ITS PARTNERS LLC                                              2/27/2020              $15,481        Secured debt
      496 ADA DR SE                                                                                       Unsecured loan repayment
      ADA, MI                                                                                             Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                 TOTAL ITS PARTNERS LLC                    $15,481




                                                      Page 142 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 166 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.231 J KNIPPER AND COMPANY INC                                     3/26/2020              $22,915        Secured debt
      LOCKBOX# 3662 PO BOX 8500                                                                           Unsecured loan repayment
      PHILADELPHIA, PA                                              3/26/2020              $14,075
                                                                                                          Suppliers or vendors
                                                                    3/26/2020               $928          Services
                                                                    3/26/2020              $11,930        Other

                                                                     4/2/2020              $2,967
                                                                    4/16/2020              $2,847
                                                                    4/24/2020              $20,844
                                                                    4/24/2020              $11,477
                                                                    4/24/2020              $9,561
                                                                    4/24/2020              $1,144
                                                                    5/14/2020              $16,165
                                                                    5/14/2020              $16,046
                                                                    5/14/2020              $26,984
                                                                    5/14/2020              $13,567
                                                                    5/14/2020              $10,189




                                       TOTAL J KNIPPER AND COMPANY INC                   $181,638

3.232 JACKSON LEWIS PC                                              5/19/2020              $15,750        Secured debt
      PO BOX 4169019                                                                                      Unsecured loan repayment
      BOSTON, MA                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                 TOTAL JACKSON LEWIS PC                    $15,750

3.233 JARVIS WELDING LP                                              3/5/2020              $29,450        Secured debt
      124 E PINE ST                                                                                       Unsecured loan repayment
      CANTON, IL                                                     3/5/2020              $3,250
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                TOTAL JARVIS WELDING LP                    $32,700




                                                      Page 143 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 167 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.234 JOHNSON CONTROLS SECURITY SOLUTIONS                           2/20/2020               $559           Secured debt
      PO BOX 371967                                                                                        Unsecured loan repayment
      PITTSBURG, CA                                                 2/27/2020               $280
                                                                                                           Suppliers or vendors
                                                                    2/27/2020               $977           Services
                                                                    3/26/2020              $13,434         Other

                                                                     4/7/2020              $2,427
                                                                     4/7/2020              $2,449
                                                                    4/24/2020              $2,427




                          TOTAL JOHNSON CONTROLS SECURITY SOLUTIONS                        $22,554

3.235 JOHNSON MATTHEY                                               3/12/2020             $175,000         Secured debt
      P.O. BOX 88848 DEPARTMENT 120                                                                        Unsecured loan repayment
      CHICAGO, IL                                                   5/14/2020              $20,000
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                TOTAL JOHNSON MATTHEY                    $195,000

3.236 JONES & SULLIVAN ENTERPRISES INC                              3/12/2020              $5,200          Secured debt
      2955 N DINNEEN STREET                                                                                Unsecured loan repayment
      DECATUR, IL                                                    4/7/2020              $4,680
                                                                                                           Suppliers or vendors
                                                                    4/16/2020              ($6,336)        Services
                                                                    4/16/2020              $6,336          Other

                                                                    4/24/2020               $600
                                                                    4/30/2020               $937
                                                                    5/13/2020              $6,336
                                                                    5/13/2020              ($6,336)




                                TOTAL JONES & SULLIVAN ENTERPRISES INC                     $11,417




                                                      Page 144 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 168 of 423

Akorn, Inc.                                                                                            Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.237 JONES WALKER LLP                                              2/20/2020              $9,717           Secured debt
      ATTN: ACCOUNTING                                                                                      Unsecured loan repayment
      NEW ORLEANS, LA                                               2/20/2020               $682
                                                                                                            Suppliers or vendors
                                                                     4/7/2020              $9,024           Services
                                                                     4/7/2020              $8,020           Other

                                                                     5/7/2020              $6,445




                                                TOTAL JONES WALKER LLP                     $33,887

3.238 JORDAN INDUSTRIAL CONTROLS                                    3/17/2020              $20,180          Secured debt
      PO BOX 108                                                                                            Unsecured loan repayment
      MOUNT ZION, GA                                                4/16/2020              $1,006
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                     TOTAL JORDAN INDUSTRIAL CONTROLS                      $21,186

3.239 JPMORGAN CHASE BANK                                            3/2/2020             $7,257,523        Secured debt
                                                                                                            Unsecured loan repayment
                                                                     4/1/2020             $8,162,808
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                            TOTAL JPMORGAN CHASE BANK                  $15,420,331

3.240 JSKALDES CONSULTING LLC                                       2/20/2020              $13,445          Secured debt
      120 EAST BECKS BLVD                                                                                   Unsecured loan repayment
      RINGOES, NJ                                                   3/12/2020              $23,605
                                                                                                            Suppliers or vendors
                                                                    3/20/2020              $14,320          Services
                                                                    3/26/2020              $15,140          Other

                                                                     4/2/2020              $14,210
                                                                     4/2/2020              $14,658
                                                                    5/14/2020              $14,210
                                                                    5/14/2020              $14,210




                                        TOTAL JSKALDES CONSULTING LLC                    $123,797




                                                      Page 145 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 169 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.241 KAISER FOUNDATION HOSPITAL                                    4/30/2020             $121,979        Secured debt
      PO BOX 740015                                                                                       Unsecured loan repayment
      LOS ANGELES, CA                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                     TOTAL KAISER FOUNDATION HOSPITAL                    $121,979

3.242 KELLY SERVICES INC                                            3/20/2020               $941          Secured debt
      1212 SOLUTIONS CENTER                                                                               Unsecured loan repayment
      CHICAGO, IL                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                               TOTAL KELLY SERVICES INC                      $941




                                                      Page 146 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 170 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.243 KIRBY RISK CORPORATION                                        2/20/2020              $6,600          Secured debt
      27561 NETWORK PLACE                                                                                  Unsecured loan repayment
      CHICAGO, IL                                                   2/20/2020              $1,938
                                                                                                           Suppliers or vendors
                                                                     3/5/2020               ($20)          Services
                                                                     3/5/2020              ($1,998)        Other

                                                                     3/5/2020              $2,443
                                                                     3/5/2020               ($667)
                                                                     3/5/2020               ($873)
                                                                     3/5/2020               ($873)
                                                                     3/5/2020              ($1,661)
                                                                     3/5/2020              $21,900
                                                                    3/12/2020               $814
                                                                    3/12/2020              $1,573
                                                                    3/17/2020              $13,078
                                                                    3/23/2020               ($157)
                                                                    3/23/2020               $157
                                                                    3/26/2020               $150
                                                                    3/26/2020               ($150)
                                                                     4/7/2020              $4,990
                                                                     4/7/2020              $39,183
                                                                     4/7/2020              $3,664
                                                                     4/7/2020              $3,394
                                                                    4/16/2020                $28
                                                                    4/21/2020               $121
                                                                    4/24/2020              $2,074
                                                                    5/14/2020              $2,135




                                          TOTAL KIRBY RISK CORPORATION                     $97,843




                                                      Page 147 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 171 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.244 KLEINSCHMIDT INC                                               3/5/2020              $2,500         Secured debt
      PO BOX 7158                                                                                         Unsecured loan repayment
      DEERFIELD, IL                                                 3/20/2020              $2,500
                                                                                                          Suppliers or vendors
                                                                    4/24/2020              $2,500         Services
                                                                                                          Other



                                                 TOTAL KLEINSCHMIDT INC                     $7,500

3.245 KS-MCO                                                        2/27/2020              $20,558        Secured debt
      DIV OF HEALTHCARE FINANCE                                                                           Unsecured loan repayment
      TOPEKA, KS                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL KS-MCO                   $20,558




                                                      Page 148 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 172 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.246 KUEHNE & NAGEL SERVICES LTD                                   2/20/2020              $2,435         Secured debt
      PO BOX 2039                                                                                         Unsecured loan repayment
      CAROL STREAM, IL                                              2/20/2020              $10,965
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $4,850         Services
                                                                    2/20/2020              $13,084        Other

                                                                    2/20/2020               $660
                                                                    2/20/2020               $660
                                                                    2/27/2020              $1,037
                                                                    2/27/2020              $10,352
                                                                    2/27/2020              $4,863
                                                                    2/27/2020              $10,304
                                                                    2/27/2020               $436
                                                                     3/5/2020              $3,962
                                                                    3/12/2020               $300
                                                                    3/12/2020              $3,458
                                                                    3/12/2020              $10,346
                                                                    3/12/2020               $200
                                                                    3/12/2020              $10,338
                                                                    3/12/2020              $6,038
                                                                    3/12/2020              $10,665
                                                                    3/12/2020               $300
                                                                    3/12/2020              $10,657
                                                                    3/20/2020               $445
                                                                    3/20/2020              $1,446
                                                                    3/20/2020              $3,527
                                                                    3/20/2020              $5,558
                                                                    3/20/2020              $5,622
                                                                    3/20/2020              $10,437
                                                                    3/20/2020               $368
                                                                    3/20/2020              $12,831
                                                                    3/20/2020               $368
                                                                    3/26/2020              $2,555
                                                                    3/26/2020              $10,401
                                                                    3/26/2020              $20,965

                                                      Page 149 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 173 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                     4/7/2020              $5,513
                                                                     4/7/2020              $5,861
                                                                     4/7/2020              $4,471
                                                                    4/16/2020              $2,648
                                                                    4/16/2020              $3,858
                                                                    4/16/2020              $5,707
                                                                    4/16/2020              $1,888
                                                                    4/16/2020              $6,185
                                                                    4/16/2020              $5,476
                                                                    4/16/2020              $11,419
                                                                    4/16/2020              $10,074
                                                                    4/16/2020              $6,494
                                                                    4/24/2020              $35,903
                                                                    4/28/2020             $250,000
                                                                    5/14/2020              $27,802
                                                                    5/14/2020              $4,016




                                    TOTAL KUEHNE & NAGEL SERVICES LTD                    $577,749

3.247 KY-COVENTRY CARES                                             3/12/2020              $14,583        Secured debt
      DEPARTMENT OF MEDICAID SERVICES                                                                     Unsecured loan repayment
      FRANKFORT, KY                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                               TOTAL KY-COVENTRY CARES                     $14,583

3.248 KY-HUMANA                                                      3/5/2020              $3,904         Secured debt
      DEPARTMENT OF MEDICAID SERVICES                                                                     Unsecured loan repayment
      FRANKFORT, KY                                                 3/12/2020              $11,178
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                        TOTAL KY-HUMANA                    $15,082




                                                      Page 150 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 174 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.249 KY-MCO                                                        3/12/2020              $13,716        Secured debt
      DEPARTMENT OF MEDICAID SERVICES                                                                     Unsecured loan repayment
      FRANKFORT, KY                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL KY-MCO                   $13,716

3.250 KY-MCO EXPANSION                                              3/12/2020              $31,641        Secured debt
      DEPARTMENT OF MEDICAID SERVICES                                                                     Unsecured loan repayment
      FRANKFORT, KY                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                TOTAL KY-MCO EXPANSION                     $31,641

3.251 KY-MEDICAID                                                    4/9/2020              $17,251        Secured debt
      DEPARTMENT OF MEDICAID SERVICES                                                                     Unsecured loan repayment
      FRANKFORT, KY                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL KY-MEDICAID                   $17,251

3.252 KY-WELLCARE                                                   3/12/2020              $24,356        Secured debt
      DEPARTMENT OF MEDICAID SERVICES                                                                     Unsecured loan repayment
      FRANKFORT, KY                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                      TOTAL KY-WELLCARE                    $24,356




                                                      Page 151 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 175 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.253 LABORATOIRE UNITHER                                           2/21/2020             $175,773        Secured debt
      151 RUE ANDRÉ DUROUCHEZ CS 28028                                                                    Unsecured loan repayment
      AMIENS CEDEX 80084                                            2/21/2020             $182,164
                                                                                                          Suppliers or vendors
                                                                    2/28/2020              $7,949         Services
                                                                    2/28/2020              $82,944        Other

                                                                    2/28/2020              $66,067
                                                                    2/28/2020              $23,040
                                                                     3/5/2020              $82,944
                                                                    3/12/2020              $4,608
                                                                    3/12/2020              $4,608
                                                                    3/12/2020              $3,840
                                                                    3/12/2020              $3,840
                                                                    3/13/2020              $92,160
                                                                     4/8/2020              $37,570
                                                                     4/8/2020              $7,680
                                                                     4/8/2020              $9,216
                                                                    4/15/2020              $42,234
                                                                    4/15/2020              $34,260
                                                                    5/15/2020             $170,380
                                                                    5/15/2020             $220,515
                                                                    5/15/2020              $41,472
                                                                    5/15/2020              $28,563
                                                                    5/15/2020              $44,986
                                                                    5/15/2020             $191,752
                                                                    5/15/2020              $48,362
                                                                    5/15/2020              $92,160




                                             TOTAL LABORATOIRE UNITHER                  $1,699,085




                                                      Page 152 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 176 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.254 LA-MCO                                                         4/9/2020             $107,833        Secured debt
      ATTN PHARMACY REBATE                                                                                Unsecured loan repayment
      NEW ORLEANS, LA                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL LA-MCO                 $107,833

3.255 LA-MCO EXPANSION                                               4/9/2020              $24,698        Secured debt
      PO BOX 62951                                                                                        Unsecured loan repayment
      NEW ORLEANS, LA                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                TOTAL LA-MCO EXPANSION                     $24,698

3.256 LA-MEDICAID                                                    4/9/2020              $12,979        Secured debt
      ATTN PHARMACY REBATE                                                                                Unsecured loan repayment
      NEW ORLEANS, LA                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL LA-MEDICAID                   $12,979

3.257 LANDSTAR EXPRESS AMERICA INC                                  2/27/2020              $4,573         Secured debt
      16881 COLLECTIONS CENTER DRIVE                                                                      Unsecured loan repayment
      CHICAGO, IL                                                    3/5/2020              $7,413
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $4,562         Services
                                                                     3/5/2020              $11,465        Other

                                                                    3/12/2020              $11,408
                                                                     4/7/2020              $11,408
                                                                     4/7/2020              $5,372
                                                                     4/7/2020              $7,394
                                                                    4/21/2020               $600




                                   TOTAL LANDSTAR EXPRESS AMERICA INC                      $64,195




                                                      Page 153 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 177 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.258 LANDSTAR RANGER INC                                            3/5/2020              $2,811         Secured debt
      PO BOX 784293                                                                                       Unsecured loan repayment
      PHILADELPHIA, PA                                               3/5/2020              $4,550
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $4,550         Services
                                                                    3/26/2020              $4,550         Other

                                                                    3/26/2020              $4,573




                                             TOTAL LANDSTAR RANGER INC                     $21,035

3.259 LASALLE NETWORK                                               2/27/2020              $9,275         Secured debt
      200 NORTH LASALLE STREET STE 2500                                                                   Unsecured loan repayment
      CHICAGO, IL                                                   2/27/2020              $13,490
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $23,635        Services
                                                                    2/27/2020              $1,623         Other

                                                                    3/24/2020              $3,776
                                                                    3/24/2020              $6,664
                                                                    3/24/2020              $14,322
                                                                    3/24/2020              $23,708
                                                                    4/24/2020              $6,400
                                                                    4/24/2020              $30,813
                                                                    4/24/2020              $8,330
                                                                     5/7/2020              $6,163
                                                                     5/7/2020              $1,666
                                                                     5/7/2020              $1,280




                                                 TOTAL LASALLE NETWORK                   $151,144




                                                      Page 154 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 178 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.260 LEADIANT FORMER SIGMA-TAU                                     3/12/2020              $37,736        Secured debt
      9841 WASHINGTONIAN BLVD SUITE 500                                                                   Unsecured loan repayment
      GAITHERSBURG, MD                                              3/12/2020             $183,315
                                                                                                          Suppliers or vendors
                                                                     4/7/2020              $70,374        Services
                                                                    4/16/2020              $34,477        Other

                                                                    5/12/2020             $762,918




                                      TOTAL LEADIANT FORMER SIGMA-TAU                   $1,088,820

3.261 LEGILITY                                                      2/27/2020              $1,663         Secured debt
      216 CENTERVIEW DRIVE                                                                                Unsecured loan repayment
      BRENTWOOD, TN                                                 3/12/2020             $129,196
                                                                                                          Suppliers or vendors
                                                                     4/7/2020             $153,191        Services
                                                                                                          Other



                                                           TOTAL LEGILITY                $284,049

3.262 LEGISYM LLC                                                   4/30/2020              $44,000        Secured debt
      7363 W ADAMS AVE SUITE 101                                                                          Unsecured loan repayment
      TEMPLE, TX                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL LEGISYM LLC                   $44,000

3.263 LESMAN INSTRUMENT CO                                           3/5/2020              $1,269         Secured debt
      PO BOX 7640                                                                                         Unsecured loan repayment
      CAROL STREAM, IL                                              3/24/2020              $3,753
                                                                                                          Suppliers or vendors
                                                                    3/24/2020               $461          Services
                                                                    3/24/2020              $1,466         Other

                                                                    3/24/2020               $648
                                                                     4/7/2020               $241
                                                                     5/7/2020              $4,189
                                                                    5/14/2020              $3,036




                                           TOTAL LESMAN INSTRUMENT CO                      $15,062




                                                      Page 155 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 179 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.264 LIGHTHOUSE INSTRUMENTS LLC                                    3/24/2020              $8,500         Secured debt
      2020 AVON COURT STE 2                                                                               Unsecured loan repayment
      CHARLOTTESVILLE, VA                                           4/21/2020              $15,750
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                     TOTAL LIGHTHOUSE INSTRUMENTS LLC                      $24,250

3.265 LOGMEIN                                                       2/20/2020              $10,166        Secured debt
      320 SUMMER STREET                                                                                   Unsecured loan repayment
      BOSTON, MA                                                    3/17/2020              $10,024
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $10,166        Services
                                                                                                          Other



                                                           TOTAL LOGMEIN                   $30,356

3.266 LOOKINGGLASS CYBER SOLUTIONS INC                              4/30/2020              $70,000        Secured debt
      11091 SUNSET HILLS, SUITE 210                                                                       Unsecured loan repayment
      RESTON, VA                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                TOTAL LOOKINGGLASS CYBER SOLUTIONS INC                     $70,000

3.267 LOWES                                                         3/24/2020                $59          Secured debt
      PO BOX 530954                                                                                       Unsecured loan repayment
      ATLANTA, GA                                                   3/24/2020               $516
                                                                                                          Suppliers or vendors
                                                                    3/24/2020               $751          Services
                                                                    3/24/2020               $670          Other

                                                                     5/7/2020               $976




                                                             TOTAL LOWES                    $2,971




                                                      Page 156 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 180 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.268 MALIK & POPIEL PC                                             2/27/2020              $1,800         Secured debt
      7606 TRANSIT ROAD SUITE 200                                                                         Unsecured loan repayment
      BUFFALO, NY                                                   2/27/2020              $1,247
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $1,247         Services
                                                                    3/20/2020              $1,800         Other

                                                                    3/20/2020              $1,247
                                                                    3/20/2020              $1,475
                                                                    3/20/2020              $1,197
                                                                    3/24/2020              $1,522
                                                                    3/24/2020              $1,247
                                                                    3/24/2020               $934
                                                                    3/24/2020              $1,247
                                                                    3/24/2020              $1,862
                                                                    3/24/2020              $1,247
                                                                    3/26/2020               $200
                                                                    3/26/2020              $1,847
                                                                    3/26/2020               $200
                                                                    3/26/2020              $1,422
                                                                    3/26/2020              $1,247
                                                                    4/30/2020              $1,247
                                                                     5/7/2020              $1,247
                                                                    5/19/2020              $1,960




                                                 TOTAL MALIK & POPIEL PC                   $27,439

3.269 MALVERN PANALYTICAL                                           3/20/2020              $7,784         Secured debt
      117 FLANDERS ROAD                                                                                   Unsecured loan repayment
      WESTBOROUGH, MA                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                            TOTAL MALVERN PANALYTICAL                       $7,784




                                                      Page 157 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 181 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.270 MA-MCO                                                        3/17/2020              $76,966        Secured debt
      MASSHEALTH                                                                                          Unsecured loan repayment
      BOSTON, MA                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL MA-MCO                   $76,966

3.271 MA-MEDICAID                                                   3/17/2020             $111,075        Secured debt
      MASS HEALTH DRUG REBATE PROGRAM                                                                     Unsecured loan repayment
      BOSTON, MA                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL MA-MEDICAID                 $111,075

3.272 MA-MEDICAID SR CARE OPTIONS                                   3/17/2020              $10,991        Secured debt
      FFS MEDICAID PROGRAM REBATE MASC                                                                    Unsecured loan repayment
      BOSTON, MA                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                     TOTAL MA-MEDICAID SR CARE OPTIONS                     $10,991

3.273 MANAGED HEALTHCARE ASSOC                                      4/21/2020              $27,814        Secured debt
      ATTN ACCTG DEPT PO BOX 789 25-A VREELAND ROAD SUITE                                                 Unsecured loan repayment
      200                                                                                                 Suppliers or vendors
      FLORHAM PARK, NJ                                                                                    Services
                                                                                                          Other
                                     TOTAL MANAGED HEALTHCARE ASSOC                        $27,814




                                                      Page 158 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 182 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.274 MARK VEND CO                                                  2/20/2020              $2,570         Secured debt
      3000 MACARTHUR BLVD                                                                                 Unsecured loan repayment
      NORTHBROOK, IL                                                2/20/2020               $683
                                                                                                          Suppliers or vendors
                                                                    2/27/2020                $90          Services
                                                                    2/27/2020                $20          Other

                                                                    2/27/2020               $306
                                                                    2/27/2020                $20
                                                                    2/27/2020                $20
                                                                    2/27/2020                $20
                                                                    2/27/2020                $20
                                                                     3/5/2020               $489
                                                                    3/12/2020               $712
                                                                    3/24/2020                $20
                                                                    3/24/2020                $20
                                                                    3/24/2020               $877
                                                                    3/24/2020                $20
                                                                    3/24/2020              $2,063
                                                                    3/24/2020                $98
                                                                    3/24/2020                $20
                                                                    3/24/2020                $20
                                                                    3/24/2020                $26
                                                                     4/2/2020               $329
                                                                     4/7/2020               $425
                                                                     4/7/2020                $49
                                                                    4/16/2020               $665
                                                                    4/24/2020                $20
                                                                    4/24/2020                $20
                                                                    4/24/2020                $20
                                                                    4/24/2020                $20
                                                                    4/24/2020                $20




                                                     TOTAL MARK VEND CO                     $9,681



                                                      Page 159 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 183 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.275 MARQUIS BEVERAGE SERVICE                                      2/27/2020               $731          Secured debt
      1234 W CERRO GORDO                                                                                  Unsecured loan repayment
      DECATUR, IL                                                   2/27/2020               $270
                                                                                                          Suppliers or vendors
                                                                    2/27/2020               $270          Services
                                                                    2/27/2020              $1,015         Other

                                                                    3/20/2020               $270
                                                                    3/20/2020               $270
                                                                    3/20/2020               $649
                                                                    3/20/2020              $1,233
                                                                    4/16/2020              $6,610
                                                                    4/24/2020               $573
                                                                    4/24/2020               $918
                                                                    4/24/2020               $270
                                                                    4/24/2020               $270




                                       TOTAL MARQUIS BEVERAGE SERVICE                      $13,348




                                                      Page 160 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 184 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.276 MARTIN PETERSEN COMPANY                                        3/5/2020              $1,425         Secured debt
      9800 55TH STREET                                                                                    Unsecured loan repayment
      KENOSHA, WI                                                    3/5/2020               $474
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $1,095         Services
                                                                     3/5/2020              $1,425         Other

                                                                     3/5/2020              $4,774
                                                                     3/5/2020              $4,999
                                                                     3/5/2020              $6,150
                                                                     3/5/2020              $9,423
                                                                     3/5/2020              $2,010
                                                                     3/5/2020              $1,450
                                                                    3/12/2020               $275
                                                                    3/12/2020              $1,085
                                                                    3/12/2020              $1,754
                                                                     4/7/2020              $9,001
                                                                     4/7/2020               $611
                                                                     5/7/2020              $1,346
                                                                     5/7/2020               $535




                                       TOTAL MARTIN PETERSEN COMPANY                       $47,832

3.277 MATHESON TRI-GAS                                              2/20/2020              $2,447         Secured debt
      PO BOX 842724                                                                                       Unsecured loan repayment
      DALLAS, TX                                                    3/12/2020              $1,853
                                                                                                          Suppliers or vendors
                                                                    3/26/2020              $2,521         Services
                                                                     4/7/2020              $1,853         Other

                                                                    4/30/2020              $2,483
                                                                     5/7/2020              $1,853




                                                TOTAL MATHESON TRI-GAS                     $13,010




                                                      Page 161 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 185 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.278 MCMASTER-CARR SUPPLY COMPANY                                  2/20/2020               $700          Secured debt
      P.O. BOX 7690                                                                                       Unsecured loan repayment
      CHICAGO, IL                                                    3/5/2020              $2,240
                                                                                                          Suppliers or vendors
                                                                     3/5/2020               $858          Services
                                                                    3/17/2020                $64          Other

                                                                    3/17/2020               $125
                                                                    3/17/2020              $2,726
                                                                    3/24/2020              $1,418
                                                                    3/24/2020              $1,727
                                                                    3/26/2020               $753
                                                                    3/26/2020               $755
                                                                     4/2/2020              $1,077
                                                                     4/2/2020               $534
                                                                     4/2/2020               $712
                                                                     4/7/2020              $1,336
                                                                     4/7/2020              $2,597
                                                                     4/7/2020               $688
                                                                    4/16/2020                $45
                                                                    4/16/2020               $514
                                                                    4/16/2020               $616
                                                                    4/24/2020               $137
                                                                    4/24/2020               $176
                                                                     5/7/2020              $1,009
                                                                     5/7/2020                $85
                                                                    5/14/2020                $76
                                                                    5/19/2020               $987




                                TOTAL MCMASTER-CARR SUPPLY COMPANY                         $21,955




                                                      Page 162 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 186 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.279 MD-MCHP MCO                                                   3/12/2020              $27,759        Secured debt
      DHMH (MCHP MCO) DIV OF RECOV & FIN SERV                                                             Unsecured loan repayment
      BALTIMORE, MD                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                     TOTAL MD-MCHP MCO                     $27,759

3.280 MD-MCO                                                        3/12/2020              $35,706        Secured debt
      DHMH (MCO) DIV OF RECOV & FIN SERV                                                                  Unsecured loan repayment
      BALTIMORE, MD                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL MD-MCO                   $35,706

3.281 MD-MEDICAID                                                   3/12/2020              $10,488        Secured debt
      DHMH (FED) DIV OF RECOVERIES & FIN SRVS                                                             Unsecured loan repayment
      BALTIMORE, MD                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL MD-MEDICAID                   $10,488

3.282 MD-NEW ADULTS MCO                                             2/27/2020              $24,616        Secured debt
      DHMH (NEW ADULTS MCO) DIV OF RECOVERY                                                               Unsecured loan repayment
      BALTIMORE, MD                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                              TOTAL MD-NEW ADULTS MCO                      $24,616

3.283 MECHANICAL EQUIPMENT CO INC                                   2/27/2020              $31,968        Secured debt
      DEPT AT 952499                                                                                      Unsecured loan repayment
      ATLANTA, GA                                                   3/17/2020              $9,735
                                                                                                          Suppliers or vendors
                                                                     4/7/2020              $11,112        Services
                                                                    4/16/2020               $441          Other




                                    TOTAL MECHANICAL EQUIPMENT CO INC                      $53,256

3.284 MEDICHEM SA SPAIN                                             2/28/2020             $168,300        Secured debt
      FRUCTOS GELABERT, 6-8 08970                                                                         Unsecured loan repayment
      BARCELONA, SANT JOAN DESPÍ                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                TOTAL MEDICHEM SA SPAIN                  $168,300




                                                      Page 163 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 187 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.285 ME-MEDICAID                                                    4/7/2020              $38,813        Secured debt
      DHHS RECEIVABLES-DRUG REBATE                                                                        Unsecured loan repayment
      AUGUSTA, GA                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL ME-MEDICAID                   $38,813

3.286 MESA LABORATORIES INC                                          3/5/2020              $5,670         Secured debt
      12100 W SIXTH AVE                                                                                   Unsecured loan repayment
      LAKEWOOD, CO                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                           TOTAL MESA LABORATORIES INC                      $5,670

3.287 METROHM USA                                                    4/7/2020              $2,273         Secured debt
      6555 PELICAN CREEK CIR                                                                              Unsecured loan repayment
      RIVEVIEW, FL                                                  4/21/2020              $8,499
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                     TOTAL METROHM USA                     $10,772

3.288 METTLER TOLEDO                                                 3/5/2020                $66          Secured debt
      1900 POLARIS PKWY                                                                                   Unsecured loan repayment
      COLUMBUS, OH                                                   4/7/2020               $793
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $10,800        Services
                                                                                                          Other



                                                  TOTAL METTLER TOLEDO                     $11,659




                                                      Page 164 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 188 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.289 MICROAGE                                                      2/20/2020               ($643)        Secured debt
      PO BOX 2941                                                                                         Unsecured loan repayment
      PHOENIX, AZ                                                   2/20/2020               $643
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $2,569         Services
                                                                    2/20/2020              $9,240         Other

                                                                    2/27/2020                $16
                                                                     3/5/2020               $515
                                                                     3/5/2020               $289
                                                                     3/5/2020                $19
                                                                     3/5/2020              $3,578
                                                                    3/12/2020               ($231)
                                                                    3/12/2020                $34
                                                                    3/12/2020               $231
                                                                    3/12/2020               $231
                                                                    3/12/2020              $1,934
                                                                    3/17/2020               $302
                                                                    3/17/2020               $151
                                                                    3/17/2020              $3,551
                                                                    3/17/2020               $898
                                                                    3/17/2020              $34,317
                                                                    3/17/2020              $1,380
                                                                    3/17/2020              $2,478
                                                                    3/17/2020              $3,640
                                                                    3/17/2020              $1,082
                                                                    3/17/2020              $4,723
                                                                    3/17/2020               $743
                                                                    3/17/2020               $592
                                                                    3/17/2020               $493
                                                                    3/17/2020               $456
                                                                    3/17/2020               $449
                                                                    3/17/2020               $325
                                                                    3/17/2020              $7,677
                                                                    3/17/2020              $17,799
                                                                    3/17/2020              $1,371

                                                      Page 165 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 189 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    3/20/2020                $42
                                                                    3/20/2020               $185
                                                                    3/24/2020               $468
                                                                    3/24/2020              $11,277
                                                                    3/24/2020              $2,382
                                                                    3/24/2020              $14,499
                                                                    3/24/2020                $92
                                                                    3/24/2020               $377
                                                                    3/26/2020              $16,746
                                                                    3/26/2020                $94
                                                                    3/26/2020              $14,823
                                                                    3/26/2020               $261
                                                                    4/16/2020               $177
                                                                    4/16/2020               $537
                                                                    4/16/2020               $561
                                                                    4/16/2020              $1,209
                                                                    4/16/2020               $455
                                                                    4/16/2020               $438
                                                                    4/16/2020               $215
                                                                    4/16/2020              $2,380
                                                                    4/16/2020               $176
                                                                    4/16/2020               $408
                                                                    4/16/2020               $285
                                                                    4/16/2020               $123
                                                                    4/16/2020               $521
                                                                    4/16/2020              $4,317
                                                                    4/16/2020               $348
                                                                    4/24/2020              $1,530
                                                                    4/24/2020              $14,602




                                                         TOTAL MICROAGE                  $190,378



                                                      Page 166 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 190 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.290 MIDLAND PAPER COMPANY                                         2/20/2020              $2,125         Secured debt
      1140 PAYSPHERE CIRCLE                                                                               Unsecured loan repayment
      CHICAGO, IL                                                   2/27/2020              $1,918
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $2,782         Services
                                                                    3/17/2020              $4,304         Other

                                                                    3/24/2020               $971
                                                                    3/24/2020               $468
                                                                     4/7/2020              $1,212
                                                                    4/21/2020              $1,838
                                                                    4/24/2020              $3,338
                                                                     5/7/2020               $831
                                                                    5/14/2020               $497




                                          TOTAL MIDLAND PAPER COMPANY                      $20,284




                                                      Page 167 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 191 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.291 MIKART INC                                                    2/27/2020             $180,189        Secured debt
      1750 CHATTAHOOCHEE AVE                                                                              Unsecured loan repayment
      ATLANTA, GA                                                    3/5/2020              $4,000
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $4,000         Services
                                                                    3/12/2020              $89,243        Other

                                                                    3/12/2020              $61,170
                                                                    3/17/2020              $5,000
                                                                    3/20/2020              $36,335
                                                                    3/20/2020              $48,219
                                                                    3/20/2020              $48,549
                                                                    3/26/2020              $4,000
                                                                     4/7/2020              $5,000
                                                                    4/16/2020              $4,000
                                                                    4/16/2020              $4,000
                                                                    4/16/2020              $4,000
                                                                    4/21/2020              $4,000
                                                                    4/21/2020              $5,000
                                                                    4/21/2020              $4,000
                                                                    4/21/2020              $4,000
                                                                    4/21/2020              $4,000
                                                                    4/21/2020              $5,000
                                                                    4/21/2020              $5,000
                                                                    4/21/2020              $5,000
                                                                    4/21/2020              $4,000
                                                                    4/24/2020              $4,000
                                                                    4/24/2020              $4,000
                                                                    4/30/2020              $5,000
                                                                    4/30/2020              $5,000
                                                                    4/30/2020              $5,000
                                                                    4/30/2020              $4,000
                                                                    4/30/2020              $4,000
                                                                    4/30/2020              $4,000
                                                                    4/30/2020              $4,000
                                                                    5/14/2020              $4,000

                                                      Page 168 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 192 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


                                                                    5/14/2020              $4,000




                                                        TOTAL MIKART INC                 $584,706

3.292 MI-MCO                                                        4/21/2020             $146,390         Secured debt
      DCH DEPT 77951                                                                                       Unsecured loan repayment
      DETROIT, MI                                                                                          Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                             TOTAL MI-MCO                $146,390

3.293 MI-MEDICAID                                                   4/21/2020             $140,112         Secured debt
      DCH DEPT 77951                                                                                       Unsecured loan repayment
      DETROIT, MI                                                                                          Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                       TOTAL MI-MEDICAID                 $140,112

3.294 MINDSHIFT TECHNOLOGIES INC                                    2/27/2020              $34,224         Secured debt
      PO BOX 200105                                                                                        Unsecured loan repayment
      PITTSBURGH, PA                                                3/26/2020              $31,412
                                                                                                           Suppliers or vendors
                                                                    4/16/2020              $34,282         Services
                                                                                                           Other



                                      TOTAL MINDSHIFT TECHNOLOGIES INC                     $99,918

3.295 MINDSIGHT FRMLY TYMPANI                                       2/27/2020              $9,582          Secured debt
      2001 BUTTERFIELD RD STE 250                                                                          Unsecured loan repayment
      DOWNERS GROVE, IL                                             3/20/2020              $9,582
                                                                                                           Suppliers or vendors
                                                                    4/24/2020              $9,582          Services
                                                                                                           Other



                                         TOTAL MINDSIGHT FRMLY TYMPANI                     $28,746

3.296 MJS PACKAGING                                                 3/12/2020             ($67,603)        Secured debt
      35601 VERONICA ST.                                                                                   Unsecured loan repayment
      LIVONIA, MI                                                   3/12/2020             ($85,243)
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                                    TOTAL MJS PACKAGING                  ($152,845)



                                                      Page 169 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 193 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.297 MMIT                                                          3/24/2020              $50,000         Secured debt
      1040 STONY HILL ROAD STE 300                                                                         Unsecured loan repayment
      YARDLEY, PA                                                    5/7/2020              $94,500
                                                                                                           Suppliers or vendors
                                                                     5/7/2020              $31,500         Services
                                                                                                           Other



                                                               TOTAL MMIT                $176,000

3.298 MMS A MEDICAL SUPPLY COMPANY                                   3/5/2020              $6,478          Secured debt
      2675 SOLUTION CENTER                                                                                 Unsecured loan repayment
      CHICAGO, IL                                                    3/5/2020              $5,367
                                                                                                           Suppliers or vendors
                                                                    3/20/2020              $10,477         Services
                                                                     4/7/2020              $1,156          Other

                                                                     4/7/2020               $771
                                                                    4/24/2020               $472
                                                                    4/30/2020              $2,954
                                                                    4/30/2020              ($2,933)
                                                                    4/30/2020              $1,904




                                  TOTAL MMS A MEDICAL SUPPLY COMPANY                       $26,645

3.299 MN-MCO                                                        4/24/2020              $73,559         Secured debt
      PO BOX 64837                                                                                         Unsecured loan repayment
      ST PAUL, MN                                                                                          Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                            TOTAL MN-MCO                   $73,559

3.300 MN-MCO EXPANSION                                              4/24/2020              $21,737         Secured debt
      PO BOX 64837                                                                                         Unsecured loan repayment
      ST PAUL, MN                                                                                          Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                TOTAL MN-MCO EXPANSION                     $21,737




                                                      Page 170 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 194 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.301 MN-MEDICAID                                                    4/9/2020              $51,364        Secured debt
      PO BOX 64837                                                                                        Unsecured loan repayment
      ST PAUL, MN                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL MN-MEDICAID                   $51,364

3.302 MN-MINNESOTA MULTI STATE                                      4/16/2020              $9,939         Secured debt
      FINANCIAL MANAGEMENT & REPORTING - MMCAP                                                            Unsecured loan repayment
      ST PAUL, MN                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                        TOTAL MN-MINNESOTA MULTI STATE                      $9,939

3.303 MOTION INDUSTRIES INC                                         2/20/2020               $487          Secured debt
      PO BOX 98412                                                                                        Unsecured loan repayment
      CHICAGO, IL                                                   2/27/2020              $30,590
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $15,295        Services
                                                                     3/5/2020               $704          Other

                                                                     3/5/2020               $184
                                                                     3/5/2020               $150
                                                                    3/17/2020               $256
                                                                    3/24/2020                $81
                                                                    3/24/2020               $503
                                                                     4/2/2020              $1,752
                                                                     4/2/2020              $1,648
                                                                     4/7/2020               $692
                                                                    4/16/2020               $451
                                                                     5/7/2020                $56
                                                                     5/7/2020               $933
                                                                    5/14/2020              $1,656
                                                                    5/14/2020              $5,300
                                                                    5/19/2020               $202




                                            TOTAL MOTION INDUSTRIES INC                    $60,940




                                                      Page 171 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 195 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.304 MOTUS LLC                                                      3/9/2020              $41,838        Secured debt
      TWO FINANCIAL CENTER                                                                                Unsecured loan repayment
      BOSTON, MA                                                    4/10/2020              $39,603
                                                                                                          Suppliers or vendors
                                                                    5/11/2020              $29,933        Services
                                                                                                          Other



                                                        TOTAL MOTUS LLC                  $111,374

3.305 MS-MAGNOLIA                                                   3/17/2020              $20,594        Secured debt
      XEROX STATE HEALTHCARE LLC                                                                          Unsecured loan repayment
      RIDGELAND, MS                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                      TOTAL MS-MAGNOLIA                    $20,594

3.306 MS-MCO MOLINA HEALTHCARE                                      3/12/2020              $5,743         Secured debt
      ACS                                                                                                 Unsecured loan repayment
      RIDGELAND, MS                                                 3/26/2020              $5,649
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                      TOTAL MS-MCO MOLINA HEALTHCARE                       $11,393

3.307 MS-MEDICAID                                                   3/17/2020              $10,388        Secured debt
      XEROX STATE HEALTHCARE LLC                                                                          Unsecured loan repayment
      RIDGELAND, MS                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL MS-MEDICAID                   $10,388

3.308 MSSO NORTHROP GRUMMAN                                          5/7/2020              $10,538        Secured debt
      JPM 4 METRO TECH CTR 7TH EAST                                                                       Unsecured loan repayment
      BROOKLYN, NY                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                        TOTAL MSSO NORTHROP GRUMMAN                        $10,538

3.309 MS-UNITED                                                     3/26/2020              $17,259        Secured debt
      XEROX STATE HEALTHCARE LLC                                                                          Unsecured loan repayment
      RIDGELAND, MS                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                         TOTAL MS-UNITED                   $17,259




                                                      Page 172 of 325 to Question 3
                          Case 20-11177-KBO           Doc 275        Filed 07/01/20        Page 196 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.310 MT-MEDICAID                                                   3/17/2020              $17,371        Secured debt
      MEDICAID DRUG REBATE PRG HLTH RESR DIV                                                              Unsecured loan repayment
      HELENA, MT                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL MT-MEDICAID                   $17,371

3.311 MT-MEDICAID HELP                                              3/12/2020              $9,322         Secured debt
      HEALTH RESOURCES DIV - A104                                                                         Unsecured loan repayment
      HELENA, MT                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                 TOTAL MT-MEDICAID HELP                     $9,322

3.312 NATIONAL PLASTICS                                             3/12/2020               $285          Secured debt
      1015 E STATE PARKWAY                                                                                Unsecured loan repayment
      SCHAUMBURG, IL                                                3/12/2020              $5,971
                                                                                                          Suppliers or vendors
                                                                    3/17/2020              $2,605         Services
                                                                    4/16/2020              $1,261         Other

                                                                    4/24/2020               $805
                                                                    4/24/2020              $10,364




                                                TOTAL NATIONAL PLASTICS                    $21,290

3.313 NATIONWIDE VET PET INSURANCE                                   3/5/2020              $3,327         Secured debt
      FILE 50939                                                                                          Unsecured loan repayment
      LOS ANGELES, CA                                               4/16/2020              $3,422
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $3,131         Services
                                                                                                          Other



                                    TOTAL NATIONWIDE VET PET INSURANCE                      $9,880

3.314 NAVC                                                          2/20/2020              $14,085        Secured debt
      5003 SW 41ST BLVD                                                                                   Unsecured loan repayment
      GAINESVILLE, FL                                               2/27/2020              $5,750
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $4,500         Services
                                                                                                          Other



                                                               TOTAL NAVC                  $24,335




                                                      Page 173 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 197 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.315 NC-MEDICAID                                                   2/27/2020             $368,523        Secured debt
      NC DHHS DRUG REBATE CMS                                                                             Unsecured loan repayment
      CHARLOTTE, NC                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL NC-MEDICAID                 $368,523

3.316 ND-MEDICAID                                                   4/16/2020              $11,031        Secured debt
      600 E BOULEVARD AVE                                                                                 Unsecured loan repayment
      BISMARCK, ND                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL ND-MEDICAID                   $11,031

3.317 NELSON LABORATORIES                                           3/17/2020               $300          Secured debt
      29471 NETWORK PLACE                                                                                 Unsecured loan repayment
      CHICAGO, IL                                                   3/17/2020              $4,586
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                            TOTAL NELSON LABORATORIES                       $4,886




                                                      Page 174 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 198 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.318 NELSON WAS GIBRALTAR                                          2/20/2020               $487           Secured debt
      122 FAIRFIELD RD                                                                                     Unsecured loan repayment
      FAIRFEILD, NJ                                                 2/20/2020               $150
                                                                                                           Suppliers or vendors
                                                                    3/12/2020                $54           Services
                                                                    3/12/2020               $540           Other

                                                                    3/17/2020               $150
                                                                    3/17/2020               $450
                                                                    3/17/2020               ($859)
                                                                    3/17/2020               ($450)
                                                                    3/17/2020               $859
                                                                    3/17/2020               ($150)
                                                                    3/26/2020              $2,000
                                                                    3/26/2020              ($2,000)
                                                                     4/7/2020               $150
                                                                     4/7/2020               $450
                                                                     4/7/2020               $859
                                                                    4/21/2020               $245
                                                                    4/21/2020               $290
                                                                    4/24/2020              $2,000
                                                                    5/14/2020               $282




                                           TOTAL NELSON WAS GIBRALTAR                       $5,506




                                                      Page 175 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 199 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.319 NELSON'S PEST CONTROL INC                                     2/20/2020                $35          Secured debt
      986 E ELDORADO                                                                                      Unsecured loan repayment
      DECATUR, IL                                                   2/20/2020               $240
                                                                                                          Suppliers or vendors
                                                                    2/20/2020               $119          Services
                                                                    2/20/2020               $400          Other

                                                                     3/5/2020              $1,322
                                                                     3/5/2020               $119
                                                                     3/5/2020               $251
                                                                     3/5/2020               $240
                                                                    3/11/2020               $187
                                                                    3/11/2020               ($187)
                                                                    3/12/2020              $2,000
                                                                    3/17/2020               $119
                                                                    3/17/2020               $240
                                                                     4/7/2020                $70
                                                                     4/7/2020                $90
                                                                     4/7/2020               $350
                                                                     4/7/2020               $240
                                                                     4/7/2020               $484
                                                                     4/7/2020               $661
                                                                     4/7/2020              $1,800
                                                                     4/7/2020               $119
                                                                     4/7/2020                $35
                                                                    4/21/2020               $240
                                                                    4/21/2020               $119
                                                                    4/30/2020               $400
                                                                    4/30/2020                $35
                                                                     5/7/2020               $119
                                                                     5/7/2020               $240




                                       TOTAL NELSON'S PEST CONTROL INC                     $10,088




                                                      Page 176 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 200 of 423

Akorn, Inc.                                                                                            Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.320 NE-MCO 7300 POINT OF SALE                                     4/16/2020              $10,709          Secured debt
      ATTN MEDICAID DRUG REBATE MCO 7300 LINCOLN                                                            Unsecured loan repayment
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                        TOTAL NE-MCO 7300 POINT OF SALE                    $10,709

3.321 NEXTPHARMA                                                    3/29/2020              $53,231          Secured debt
      HILDEBRANDSTRAßE 12                                                                                   Unsecured loan repayment
      GÖTTINGEN                                                     3/29/2020              $1,659
                                                                                                            Suppliers or vendors
                                                                    3/29/2020              $46,652          Services
                                                                    3/29/2020              $12,677          Other

                                                                    3/29/2020              $1,893
                                                                    3/29/2020              $2,043
                                                                    3/29/2020              $57,441
                                                                    3/29/2020               $244




                                                      TOTAL NEXTPHARMA                   $175,841

3.322 NH-MCO                                                        3/12/2020              $13,057          Secured debt
      NH DHHS C/O OFFICE OF FINANCE                                                                         Unsecured loan repayment
      CONCORD, NH                                                   4/16/2020             ($299,387)
                                                                                                            Suppliers or vendors
                                                                    4/16/2020             $299,387          Services
                                                                                                            Other



                                                            TOTAL NH-MCO                   $13,057

3.323 NIAGARA PHARMACEUTICALS INC                                   2/20/2020              $7,344           Secured debt
      60 INNOVATION DRIVE                                                                                   Unsecured loan repayment
      FLAMBOROUGH, ON                                               2/20/2020              $7,344
                                                                                                            Suppliers or vendors
                                                                    3/24/2020              $4,320           Services
                                                                    4/16/2020              $7,344           Other

                                                                    4/16/2020              $7,344
                                                                    4/21/2020              $14,688
                                                                     5/7/2020              $4,320




                                    TOTAL NIAGARA PHARMACEUTICALS INC                      $52,704


                                                      Page 177 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 201 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.324 NICE INCONTACT                                                2/20/2020              $8,103         Secured debt
      LOCKBOX 0268                                                                                        Unsecured loan repayment
      PHILADELPHIA, PA                                              3/17/2020              $7,939
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $8,056         Services
                                                                                                          Other



                                                   TOTAL NICE INCONTACT                    $24,098

3.325 NIKKA-DENSOK USA INC                                          3/12/2020              $9,468         Secured debt
      700 CORPORATE CIRCLE SUITE H                                                                        Unsecured loan repayment
      GOLDEN, CO                                                    3/12/2020              $1,521
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                             TOTAL NIKKA-DENSOK USA INC                    $10,989

3.326 NIPRO PHARMAPACKAGING AMERICAS CORP                           3/24/2020              $30,156        Secured debt
      1200 NORTH 10TH ST                                                                                  Unsecured loan repayment
      MILLVILLE, NJ                                                 4/24/2020              $30,156
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                          TOTAL NIPRO PHARMAPACKAGING AMERICAS CORP                        $60,312

3.327 NJ-COINSURANCE                                                 5/7/2020              $30,307        Secured debt
      DIV OF MEDICAL ASSISTANCE HEALTH SERVICE                                                            Unsecured loan repayment
      TRENTON, NJ                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                  TOTAL NJ-COINSURANCE                     $30,307

3.328 NJ-FX MCO                                                      4/7/2020              $24,654        Secured debt
      DIV OF MEDICAL ASSISTANCE HEALTH SERVICE                                                            Unsecured loan repayment
      TRENTON, NJ                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                         TOTAL NJ-FX MCO                   $24,654

3.329 NM-MCO                                                         5/7/2020              $40,167        Secured debt
      ASD REVENUE & REPORTING BUREAU                                                                      Unsecured loan repayment
      SANTA FE, NM                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL NM-MCO                   $40,167




                                                      Page 178 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 202 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.330 NM-MEDICAID                                                   4/21/2020              $8,837         Secured debt
      ASD REVENUE & REPORTING BUREAU                                                                      Unsecured loan repayment
      SANTA FE, NM                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL NM-MEDICAID                    $8,837




                                                      Page 179 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 203 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.331 NORTH SHORE GAS                                               2/20/2020               $174          Secured debt
      PO BOX 2968                                                                                         Unsecured loan repayment
      MILWAUKEE, WI                                                 2/20/2020              $1,226
                                                                                                          Suppliers or vendors
                                                                    2/20/2020               $187          Services
                                                                    2/20/2020                $98          Other

                                                                    2/20/2020               $167
                                                                    2/27/2020              $1,865
                                                                    2/27/2020              $1,427
                                                                    2/27/2020              $1,364
                                                                     3/5/2020               $159
                                                                    3/24/2020              $1,469
                                                                    3/24/2020               $138
                                                                    3/24/2020               $138
                                                                    3/24/2020               $231
                                                                    3/24/2020               $126
                                                                    3/24/2020               $102
                                                                     4/7/2020              $1,833
                                                                     4/7/2020              $1,176
                                                                     4/7/2020              $1,288
                                                                    4/21/2020               $240
                                                                    4/21/2020                $85
                                                                    4/21/2020               $105
                                                                    4/21/2020               $118
                                                                    4/21/2020                $74
                                                                    4/21/2020               $648
                                                                    4/30/2020               $810
                                                                    4/30/2020               $972
                                                                    4/30/2020              $1,224




                                                 TOTAL NORTH SHORE GAS                     $17,442




                                                      Page 180 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 204 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.332 NORTON AGENCY                                                 3/24/2020              $12,013        Secured debt
      549 WEST RANDOLPH                                                                                   Unsecured loan repayment
      CHICAGO, IL                                                   3/24/2020              $3,200
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                   TOTAL NORTON AGENCY                     $15,213

3.333 NOVATION LLC                                                  3/12/2020             $112,702        Secured debt
      125 EAST JOHN CARPENTER FREEWAY                                                                     Unsecured loan repayment
      IRVING, TX                                                    3/12/2020             $111,713
                                                                                                          Suppliers or vendors
                                                                    3/12/2020             $147,485        Services
                                                                    3/17/2020               $344          Other

                                                                     4/7/2020             $103,643
                                                                    4/16/2020               $386
                                                                    4/21/2020             $136,032




                                                     TOTAL NOVATION LLC                  $612,306

3.334 NSF HEALTH SCIENCES                                            3/5/2020              $5,050         Secured debt
      2001 PENNSYLVANIA AVENUE STE 950                                                                    Unsecured loan repayment
      WASHINGTON, DC                                                 3/5/2020             $200,000
                                                                                                          Suppliers or vendors
                                                                    3/12/2020              $30,780        Services
                                                                    3/12/2020              $59,821        Other

                                                                     4/7/2020              $11,400
                                                                     4/7/2020             $168,169
                                                                     4/7/2020              $22,800
                                                                     4/7/2020              $1,263
                                                                     4/7/2020              $59,806
                                                                     5/7/2020              $23,550
                                                                    5/14/2020              $44,709




                                             TOTAL NSF HEALTH SCIENCES                   $627,347




                                                      Page 181 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 205 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.335 NTT WAS DIMENSION DATA                                        2/27/2020              $1,264         Secured debt
      1700 EAST GOLF ROAD                                                                                 Unsecured loan repayment
      SCHAUMBURG, IL                                                2/27/2020              $2,981
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $1,462         Services
                                                                     3/5/2020              $38,498        Other

                                                                     3/5/2020              $36,962
                                                                     3/5/2020              $5,920
                                                                     3/5/2020             $106,124
                                                                     3/5/2020              $2,236
                                                                    3/12/2020               $978
                                                                    3/12/2020              $17,413
                                                                    3/12/2020              $40,387
                                                                    3/12/2020              $50,971
                                                                    3/12/2020              $1,956
                                                                    3/12/2020               $700
                                                                    3/12/2020              $1,956
                                                                    3/12/2020              $47,604
                                                                    3/20/2020              $2,303
                                                                     5/7/2020              $30,121




                                          TOTAL NTT WAS DIMENSION DATA                   $389,836

3.336 NV-MEDICAID                                                   4/24/2020              $18,236        Secured debt
      DRUG REBATE PROGRAM                                                                                 Unsecured loan repayment
      CARSON CITY, NV                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL NV-MEDICAID                   $18,236

3.337 NXTTEAM INC                                                   2/27/2020              $9,660         Secured debt
      1200 JORIE BOULEVARD SUITE 236                                                                      Unsecured loan repayment
      OAK BROOK, IL                                                 3/20/2020              $11,200
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                       TOTAL NXTTEAM INC                   $20,860




                                                      Page 182 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 206 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.338 NY-MCO                                                        2/27/2020             $396,147        Secured debt
      DEPT OF HEALTH REVENUE UNIT-RM 2784                                                                 Unsecured loan repayment
      ALBANY, NY                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL NY-MCO                 $396,147

3.339 NY-MEDICAID                                                   2/27/2020             $168,565        Secured debt
      DEPT OF HEALTH REVENUE UNIT RM 2784                                                                 Unsecured loan repayment
      ALBANY, NY                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL NY-MEDICAID                 $168,565

3.340 NY-STATE EPIC                                                 2/27/2020              $50,892        Secured debt
      EPIC REBATE TEAM MAIL STOP: 1 CP 720                                                                Unsecured loan repayment
      ALBANY, NY                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                     TOTAL NY-STATE EPIC                   $50,892

3.341 OH-MCO                                                        4/16/2020             $226,084        Secured debt
      OHIO DEPARTMENT OF MEDICAID                                                                         Unsecured loan repayment
      CLEVELAND, OH                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL OH-MCO                 $226,084

3.342 OH-MCO JCODE                                                  4/21/2020              $9,329         Secured debt
      OHIO DEPARTMENT OF MEDICAID                                                                         Unsecured loan repayment
      CLEVELAND, OH                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                     TOTAL OH-MCO JCODE                     $9,329

3.343 OH-MEDICAID                                                   4/16/2020              $67,544        Secured debt
      OHIO DEPARTMENT OF MEDICAID                                                                         Unsecured loan repayment
      COLUMBUS, OH                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL OH-MEDICAID                   $67,544

3.344 OK-MEDICAID                                                   3/12/2020              $70,327        Secured debt
      ATTN FINANCE DIVISION                                                                               Unsecured loan repayment
      OKLAHOMA CITY, OK                                                                                   Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL OK-MEDICAID                   $70,327




                                                      Page 183 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 207 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.345 OLYMPIC WEB DESIGN INC                                         3/5/2020                $59          Secured debt
      12128 NORTH DIVISION STREET                                                                         Unsecured loan repayment
      SPOKANE, WA                                                    3/5/2020                $98
                                                                                                          Suppliers or vendors
                                                                     3/5/2020               $343          Services
                                                                     3/5/2020              $1,240         Other

                                                                     3/5/2020               $882
                                                                     3/5/2020               $553
                                                                     3/5/2020               $155
                                                                     3/5/2020                $25
                                                                     4/7/2020                $59
                                                                     4/7/2020              $1,240
                                                                     4/7/2020                $74
                                                                     4/7/2020               $381
                                                                     4/7/2020               $221
                                                                     4/7/2020               $155
                                                                     4/7/2020                $74
                                                                     5/7/2020               $155
                                                                     5/7/2020               $147
                                                                     5/7/2020              $1,005
                                                                     5/7/2020               $871
                                                                     5/7/2020               $245
                                                                     5/7/2020               $196
                                                                     5/7/2020                $59
                                                                     5/7/2020               $196
                                                                     5/7/2020              $1,274
                                                                     5/7/2020              $1,449




                                          TOTAL OLYMPIC WEB DESIGN INC                     $11,153




                                                      Page 184 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 208 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.346 ONE IDENTITY LP                                                3/5/2020              $42,967        Secured debt
      4 POLARIS WAY                                                                                       Unsecured loan repayment
      ALISO VIEJO, CA                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                   TOTAL ONE IDENTITY LP                   $42,967

3.347 OPTEL CANADA                                                  2/27/2020              $65,734        Secured debt
      2680 BLVD DE PARC TECHNOLOGIQUE                                                                     Unsecured loan repayment
      QUEBEC CITY, QC                                               2/27/2020              $33,560
                                                                                                          Suppliers or vendors
                                                                    4/30/2020              $54,640        Services
                                                                     5/8/2020              $8,985         Other




                                                     TOTAL OPTEL CANADA                  $162,919

3.348 OPTEL USA                                                     2/21/2020              $9,345         Secured debt
      55 MADISON AVENUE #400 FINANCE DEPT.                                                                Unsecured loan repayment
      MORRISTOWN, NJ                                                3/11/2020               ($778)
                                                                                                          Suppliers or vendors
                                                                    3/11/2020               ($436)        Services
                                                                    3/12/2020               ($153)        Other

                                                                    3/12/2020              $41,562
                                                                     5/4/2020              $2,157
                                                                     5/4/2020               $531




                                                         TOTAL OPTEL USA                   $52,228

3.349 OPTUMRX INC                                                   2/21/2020             $149,483        Secured debt
      WELLS FARGO LOCKBOX E2001-049 C/O DEPT 8765 3440                                                    Unsecured loan repayment
      FLAIR DRIVE                                                   2/21/2020             $129,955
                                                                                                          Suppliers or vendors
      EL MONTE, CA                                                  4/24/2020             $937,401        Services
                                                                    4/24/2020             $860,309        Other

                                                                    5/15/2020                ($1)
                                                                    5/15/2020                $1




                                                      TOTAL OPTUMRX INC                 $2,077,148



                                                      Page 185 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 209 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.350 ORACLE AMERICA INC                                            2/27/2020              $43,333        Secured debt
      PO BOX 203448                                                                                       Unsecured loan repayment
      DALLAS, TX                                                    3/24/2020              $61,939
                                                                                                          Suppliers or vendors
                                                                    3/24/2020              $22,913        Services
                                                                     5/7/2020              $12,874        Other

                                                                    5/14/2020              $19,482




                                               TOTAL ORACLE AMERICA INC                  $160,541

3.351 OR-MCO                                                        4/21/2020              $77,947        Secured debt
      OHA RECEIPTING UNIT/DRUG REBATE                                                                     Unsecured loan repayment
      SALEM, OR                                                                                           Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL OR-MCO                   $77,947

3.352 OSSANNA CORPORATION                                           2/27/2020              $7,280         Secured debt
      2775 ALGONQUIN ROAD                                                                                 Unsecured loan repayment
      ROLLING MEADOWS, IL                                           3/12/2020              $7,280
                                                                                                          Suppliers or vendors
                                                                    3/24/2020              $7,280         Services
                                                                     4/7/2020              $7,280         Other

                                                                    4/24/2020              $7,280
                                                                     5/7/2020              $7,280




                                           TOTAL OSSANNA CORPORATION                       $43,680

3.353 PALL CORPORATION                                              2/20/2020              $12,043        Secured debt
      PO BOX 419501                                                                                       Unsecured loan repayment
      BOSTON, MA                                                    2/20/2020              $4,995
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $11,681        Services
                                                                    3/17/2020               $407          Other

                                                                    3/24/2020              $2,430




                                                TOTAL PALL CORPORATION                     $31,555




                                                      Page 186 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 210 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.354 PA-MCO                                                        3/26/2020             $237,018        Secured debt
      OB-BUREAU OF COMMONWEALTH                                                                           Unsecured loan repayment
      HARRISBURG, PA                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL PA-MCO                 $237,018

3.355 PA-MEDICAID                                                   3/26/2020              $12,501        Secured debt
      OB-BUREAU OF COMMONWEALTH ACCOUNTING                                                                Unsecured loan repayment
      HARRISBURG, PA                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL PA-MEDICAID                   $12,501

3.356 PA-PACENET                                                     4/7/2020              $80,154        Secured debt
      MAGELLAN HEALTH SERVICES                                                                            Unsecured loan repayment
      HARRISBURG, PA                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL PA-PACENET                    $80,154

3.357 PARAGON DESIGN + DISPLAY                                       5/7/2020              $15,019        Secured debt
      2420 OAK VALLEY DR                                                                                  Unsecured loan repayment
      ANN ARBOR, MI                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                        TOTAL PARAGON DESIGN + DISPLAY                     $15,019

3.358 PAREXEL (LIQUENT)                                             2/20/2020              $36,523        Secured debt
      62995 COLLECTION CENTER DRIVE                                                                       Unsecured loan repayment
      CHICAGO, IL                                                   2/20/2020              $42,773
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                TOTAL PAREXEL (LIQUENT)                    $79,296

3.359 PARKER HUDSON RAINER & DOBBS LLP                               3/5/2020              $1,132         Secured debt
      303 PEACHTREE STREET NE                                                                             Unsecured loan repayment
      ATLANTA, GA                                                    4/7/2020              $20,561
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                TOTAL PARKER HUDSON RAINER & DOBBS LLP                     $21,693




                                                      Page 187 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 211 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.360 PARTICLE DYNAMICS                                             2/20/2020              $35,883        Secured debt
      2223 KILLION AVENUE                                                                                 Unsecured loan repayment
      SEYMOUR, IN                                                   2/20/2020              $35,575
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $35,443        Services
                                                                    2/27/2020              $35,400        Other

                                                                    2/27/2020              $35,751
                                                                    2/27/2020              $35,531
                                                                     3/5/2020              $54,600
                                                                    3/20/2020              $35,575
                                                                    3/20/2020              $35,136
                                                                    3/20/2020              $32,764
                                                                    3/20/2020              $35,487
                                                                    3/20/2020              $36,058
                                                                    3/20/2020              $35,663
                                                                     4/7/2020              $36,058
                                                                     4/7/2020              $35,839
                                                                     4/7/2020              $33,687
                                                                     4/7/2020              $54,499
                                                                    4/21/2020              $35,268
                                                                    4/21/2020              $35,927
                                                                    4/21/2020              $35,839
                                                                    4/21/2020              $35,883
                                                                    4/24/2020              $35,531
                                                                    4/24/2020              $34,082
                                                                    4/24/2020              $36,102




                                                TOTAL PARTICLE DYNAMICS                  $887,581

3.361 PARTICLE TECHNOLOGY LABS                                      3/17/2020               $850          Secured debt
      ATTN: ACCOUNTING DEPT                                                                               Unsecured loan repayment
      DOWNERS GROVE, IL                                             4/21/2020              $1,860
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                       TOTAL PARTICLE TECHNOLOGY LABS                       $2,710


                                                      Page 188 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 212 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.362 PARX SOLUTIONS                                                3/12/2020               $759          Secured debt
      50 BURLINGTON MALL RD., SUITE 206                                                                   Unsecured loan repayment
      BURLINGTON, MA                                                3/12/2020              $15,000
                                                                                                          Suppliers or vendors
                                                                    3/12/2020               $693          Services
                                                                    3/12/2020              $15,000        Other

                                                                    3/12/2020              $5,247
                                                                    3/12/2020              $9,207
                                                                    3/12/2020              $15,000
                                                                    4/16/2020              $7,326
                                                                    4/16/2020              $5,346
                                                                    4/16/2020               $891
                                                                    4/16/2020               $429




                                                   TOTAL PARX SOLUTIONS                    $74,898




                                                      Page 189 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 213 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.363 PATHEON PHARMA                                                2/20/2020              $6,270         Secured debt
      2110 EAST GALBRAITH ROAD                                                                            Unsecured loan repayment
      CINCINNATI, OH                                                2/20/2020              $3,289
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $3,289         Services
                                                                    2/27/2020              $3,203         Other

                                                                     3/5/2020              $6,578
                                                                     3/5/2020              $3,203
                                                                    3/12/2020              $60,630
                                                                    3/12/2020              $46,770
                                                                    3/12/2020              $58,538
                                                                    3/12/2020              $55,034
                                                                    3/12/2020              $17,665
                                                                    3/12/2020              $53,385
                                                                    3/12/2020              $40,299
                                                                    3/24/2020              $3,289
                                                                    3/26/2020              $3,135
                                                                    4/16/2020              $3,135
                                                                    4/16/2020              $3,203
                                                                    4/16/2020              $3,135
                                                                    4/16/2020              $3,289
                                                                    4/21/2020              $9,975




                                                  TOTAL PATHEON PHARMA                   $387,314

3.364 PATHEON PRIORITY AIR                                          3/12/2020              $59,260        Secured debt
      PO BOX 100973                                                                                       Unsecured loan repayment
      ATLANTA, GA                                                    4/7/2020              $50,980
                                                                                                          Suppliers or vendors
                                                                    5/14/2020              $39,906        Services
                                                                                                          Other



                                             TOTAL PATHEON PRIORITY AIR                  $150,146




                                                      Page 190 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 214 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.365 PEAK SCIENTIFIC INC                                           2/27/2020              $7,197         Secured debt
      19 STERLING ROAD, SUITE #1                                                                          Unsecured loan repayment
      BILLERICA, MA                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                               TOTAL PEAK SCIENTIFIC INC                    $7,197

3.366 PENNCAT CORPORATION                                           2/20/2020              $17,964        Secured debt
      404 ELM AVE                                                                                         Unsecured loan repayment
      NORTH WALES, PA                                                3/5/2020              $3,593
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                            TOTAL PENNCAT CORPORATION                      $21,557

3.367 PERISHIP LLC                                                   3/5/2020              $1,568         Secured debt
      265 EAST MAIN ST                                                                                    Unsecured loan repayment
      BRANFORD, CT                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                      TOTAL PERISHIP LLC                    $1,568

3.368 PERKIN ELMER HEALTH SCIENCE INC                               2/20/2020              $7,570         Secured debt
      13633 COLLECTIONS CENTER DR                                                                         Unsecured loan repayment
      CHICAGO, IL                                                   2/20/2020              $6,340
                                                                                                          Suppliers or vendors
                                                                    2/20/2020               $779          Services
                                                                                                          Other



                                TOTAL PERKIN ELMER HEALTH SCIENCE INC                      $14,689




                                                      Page 191 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 215 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.369 PESTALOZZI ATTORNEYS AT LAW LTD                               2/20/2020               $660          Secured debt
      LOWENSTRASSE 1                                                                                      Unsecured loan repayment
      ZURICH                                                        2/20/2020               ($40)
                                                                                                          Suppliers or vendors
                                                                    3/13/2020              $8,065         Services
                                                                    3/13/2020               ($643)        Other

                                                                    5/19/2020              $3,629
                                                                    5/19/2020                $54
                                                                    5/19/2020                $25
                                                                    5/19/2020                ($8)
                                                                    5/19/2020              $2,263
                                                                    5/19/2020              $14,747
                                                                    5/19/2020               $319
                                                                    5/19/2020               $108
                                                                    5/19/2020                $40
                                                                    5/19/2020                $1
                                                                    5/19/2020               $116




                                TOTAL PESTALOZZI ATTORNEYS AT LAW LTD                      $29,335

3.370 PH CONWAY LLC                                                  3/5/2020              $65,583        Secured debt
      PO BOX 75850                                                                                        Unsecured loan repayment
      BALTIMORE, MD                                                  4/7/2020              $67,478
                                                                                                          Suppliers or vendors
                                                                     4/7/2020               $246          Services
                                                                    4/30/2020              $61,274        Other




                                                    TOTAL PH CONWAY LLC                  $194,580




                                                      Page 192 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 216 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
     None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.371 PHARMACEUTICAL BUYERS INTERNATIONAL INC                       2/20/2020              $8,694         Secured debt
      1645 JERICHO TURNPIKE SUITE 101                                                                     Unsecured loan repayment
      NEW HYDE PARK, NY                                             4/16/2020              $1,795
                                                                                                          Suppliers or vendors
                                                                    4/16/2020               $392          Services
                                                                    4/16/2020               $694          Other




                      TOTAL PHARMACEUTICAL BUYERS INTERNATIONAL INC                        $11,575

3.372 PHARMACEUTICAL PRODUCT STEWARDSHIP                            4/24/2020             $207,702        Secured debt
      WORK GROUP                                                                                          Unsecured loan repayment
      WASHINGTON, WA                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                          TOTAL PHARMACEUTICAL PRODUCT STEWARDSHIP                       $207,702

3.373 PHARMACY HEALTHCARE SOL                                       2/20/2020              $8,800         Secured debt
      968 PERRY HIGHWAY                                                                                   Unsecured loan repayment
      PITTSBURGH, PA                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                         TOTAL PHARMACY HEALTHCARE SOL                      $8,800

3.374 PHARMACY SELECT LLP                                           2/20/2020              $5,000         Secured debt
      1659 N. SPRING STREET, SUITE 107                                                                    Unsecured loan repayment
      BEAVER DAM, WI                                                4/21/2020              $96,302
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                             TOTAL PHARMACY SELECT LLP                   $101,302




                                                      Page 193 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 217 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.375 PHENOMENEX INC                                                2/20/2020              $1,500         Secured debt
      411 MADRID AVENUE                                                                                   Unsecured loan repayment
      TORRANCE, CA                                                  3/12/2020               $581
                                                                                                          Suppliers or vendors
                                                                    3/17/2020              $1,458         Services
                                                                    3/20/2020              $3,286         Other

                                                                    3/20/2020              $1,449
                                                                    3/20/2020              $1,034
                                                                    3/20/2020               $902
                                                                    3/24/2020              $1,458
                                                                     4/7/2020               $916
                                                                    4/16/2020               $850
                                                                    4/16/2020               $527




                                                  TOTAL PHENOMENEX INC                     $13,960

3.376 PLYMOUTH PRAIRIE ASSOCIATES LLC                                3/5/2020              $5,597         Secured debt
      2350 S HURON PKWY                                                                                   Unsecured loan repayment
      ANN ARBOR, MI                                                  4/7/2020              $5,597
                                                                                                          Suppliers or vendors
                                                                    4/30/2020              $5,597         Services
                                                                                                          Other



                                TOTAL PLYMOUTH PRAIRIE ASSOCIATES LLC                      $16,791

3.377 POLLET CONSULTING LLC                                         2/27/2020              $3,850         Secured debt
      221 SEQUOIA DRIVE                                                                                   Unsecured loan repayment
      NEWTOWN, PA                                                    3/5/2020              $3,850
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $7,425         Services
                                                                                                          Other



                                           TOTAL POLLET CONSULTING LLC                     $15,125




                                                      Page 194 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 218 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.378 POLSINELLI PC                                                 3/12/2020              $26,154        Secured debt
      PO BOX 878681                                                                                       Unsecured loan repayment
      KANSAS CITY, MO                                               3/12/2020             $152,388
                                                                                                          Suppliers or vendors
                                                                    3/12/2020             $110,148        Services
                                                                    3/12/2020             $237,952        Other

                                                                    3/12/2020               $392
                                                                    3/17/2020              $2,328
                                                                    3/17/2020              $16,344
                                                                    3/17/2020              $21,720
                                                                    3/17/2020               $394
                                                                    4/24/2020              $15,347
                                                                    4/24/2020              $21,397
                                                                    4/24/2020              $24,149
                                                                    4/24/2020              $60,187
                                                                    4/24/2020              $1,242
                                                                    4/24/2020              $62,259
                                                                    4/24/2020              $73,265
                                                                    4/24/2020              $87,748
                                                                    4/24/2020               $291
                                                                    4/24/2020              $41,238
                                                                    4/24/2020             $179,406
                                                                    4/24/2020                $85
                                                                    4/24/2020                $72
                                                                    4/24/2020               $102
                                                                    4/24/2020              $1,599
                                                                    4/24/2020               $105
                                                                    4/24/2020                $77
                                                                    4/24/2020             $160,199
                                                                    4/24/2020              $19,533
                                                                    4/24/2020              $6,476
                                                                    4/24/2020             $270,316
                                                                    4/24/2020               $369
                                                                    4/24/2020               $552
                                                                    5/14/2020              $12,947

                                                      Page 195 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 219 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    5/14/2020                $95
                                                                    5/14/2020              $3,698
                                                                    5/14/2020              $2,369
                                                                    5/14/2020               $374
                                                                    5/14/2020             $207,929
                                                                    5/14/2020               $515
                                                                    5/14/2020              $45,020
                                                                    5/14/2020               $168
                                                                    5/14/2020              $10,636
                                                                    5/14/2020               $280
                                                                    5/14/2020              $6,335
                                                                    5/14/2020              $4,363
                                                                    5/14/2020              $7,347
                                                                    5/14/2020              $6,260
                                                                    5/14/2020              $10,866
                                                                    5/14/2020              $32,715
                                                                    5/14/2020              $86,238




                                                     TOTAL POLSINELLI PC                $2,031,982

3.379 POYNTER SHEET METAL INC                                       3/20/2020              $3,980         Secured debt
      775 COMMERCE PARKWAY WEST DR                                                                        Unsecured loan repayment
      GREENWOOD, IN                                                  4/7/2020              $1,426
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $2,780         Services
                                                                    4/24/2020               $525          Other

                                                                    4/30/2020              $46,850




                                         TOTAL POYNTER SHEET METAL INC                     $55,561




                                                      Page 196 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 220 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.380 PPD DEVELOPMENT                                               3/17/2020              $2,766         Secured debt
      26361 NETWORK PLACE                                                                                 Unsecured loan repayment
      CHICAGO, IL                                                   3/20/2020              $6,710
                                                                                                          Suppliers or vendors
                                                                    3/24/2020              $3,465         Services
                                                                    3/24/2020              $11,503        Other

                                                                    3/24/2020              $10,123
                                                                    3/24/2020              $1,654
                                                                    3/24/2020              $71,647
                                                                    3/24/2020              $1,415
                                                                    3/26/2020              $1,658
                                                                    3/26/2020              $1,457
                                                                     4/7/2020              $4,747
                                                                     4/7/2020              $7,753
                                                                     4/7/2020              $2,186




                                                 TOTAL PPD DEVELOPMENT                   $127,084

3.381 PRECISION GROUP LTD                                           2/27/2020              $1,329         Secured debt
      135 COUNTY ROAD 1900N                                                                               Unsecured loan repayment
      SEYMOUR, IL                                                   2/27/2020              $6,918
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $4,266         Services
                                                                     3/5/2020              $9,161         Other

                                                                    3/17/2020               $456
                                                                    3/20/2020              $3,100
                                                                    3/20/2020              $1,520
                                                                    3/20/2020               $608
                                                                    3/20/2020              $1,286
                                                                    4/21/2020               $835
                                                                    4/24/2020               $617
                                                                    4/24/2020               $500




                                             TOTAL PRECISION GROUP LTD                     $30,596




                                                      Page 197 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 221 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
     None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.382 PRECISION SIGNS.COM INC                                       2/27/2020              $7,913         Secured debt
      243 DIXON AVE                                                                                       Unsecured loan repayment
      AMITYVILLE, NY                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                          TOTAL PRECISION SIGNS.COM INC                     $7,913

3.383 PREMIER GROUP                                                 4/24/2020              $4,241         Secured debt
      ATTN JANET BENIGO 300 CRAIG RD                                                                      Unsecured loan repayment
      MANALAPAN, NJ                                                 4/24/2020              $45,817
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                   TOTAL PREMIER GROUP                     $50,058

3.384 PREMIER PURCHASING PARTNERS LP                                3/17/2020              $67,287        Secured debt
      13034 BALLANTYNE CORPORATE PLACE                                                                    Unsecured loan repayment
      CHARLOTTE, NC                                                 3/17/2020                $0
                                                                                                          Suppliers or vendors
                                                                    3/17/2020              $96,669        Services
                                                                    4/28/2020              $34,257        Other

                                                                     5/6/2020              $71,491
                                                                    5/15/2020                $0
                                                                    5/15/2020                $0




                                TOTAL PREMIER PURCHASING PARTNERS LP                     $269,704

3.385 PREMIUM RETAIL SERVICES INC                                   4/30/2020              $13,252        Secured debt
      618 SPIRIT DRIVE SUITE 200                                                                          Unsecured loan repayment
      CHESTERFIELD, MO                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                     TOTAL PREMIUM RETAIL SERVICES INC                     $13,252

3.386 PRICESPIDER                                                   3/20/2020              $10,500        Secured debt
      20 PACIFICA SUITE 1000                                                                              Unsecured loan repayment
      IRVINE, CA                                                    4/30/2020              $1,500
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                       TOTAL PRICESPIDER                   $12,000




                                                      Page 198 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 222 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.387 PRIMERA ANALYTICAL SOLUTIONS CORP                             2/20/2020              $11,666        Secured debt
      259 WALL STREET                                                                                     Unsecured loan repayment
      PRINCETON, NJ                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                TOTAL PRIMERA ANALYTICAL SOLUTIONS CORP                    $11,666

3.388 PSE&G CO - FOR SOMERSET                                        3/5/2020              $26,340        Secured debt
      PO BOX 14444                                                                                        Unsecured loan repayment
      NEW BRUNSWICK, NJ                                             4/16/2020              $25,134
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                          TOTAL PSE&G CO - FOR SOMERSET                    $51,474

3.389 PWC CHICAGO                                                   3/12/2020             $484,917        Secured debt
      PO BOX 75647                                                                                        Unsecured loan repayment
      CHICAGO, IL                                                   3/12/2020              $83,525
                                                                                                          Suppliers or vendors
                                                                    3/12/2020             $280,366        Services
                                                                    3/12/2020             $492,775        Other

                                                                    3/12/2020              $48,436
                                                                    3/17/2020             $282,813
                                                                     4/7/2020             $147,000
                                                                     4/7/2020              $41,375
                                                                     4/7/2020              $83,525
                                                                     4/7/2020              $60,175
                                                                    5/14/2020              $24,241
                                                                    5/14/2020              $78,776




                                                      TOTAL PWC CHICAGO                 $2,107,924

3.390 PWC PHILADELPHIA                                               3/5/2020             $278,141        Secured debt
      PO BOX 7247-6406                                                                                    Unsecured loan repayment
      PHILADELPHIA, PA                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                 TOTAL PWC PHILADELPHIA                  $278,141




                                                      Page 199 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 223 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.391 QUAD *FORMER QUADPACKAGING*                                   3/20/2020               $950          Secured debt
      ONE WORLD PACKAGING CIRCLE                                                                          Unsecured loan repayment
      FRANKLIN, WI                                                  4/16/2020              $9,752
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                  TOTAL QUAD *FORMER QUADPACKAGING*                        $10,702

3.392 QUALANEX LLC                                                  3/12/2020              $31,052        Secured debt
      1410 HARRIS ROAD                                                                                    Unsecured loan repayment
      LIBERTYVILE, IL                                               3/12/2020              $1,065
                                                                                                          Suppliers or vendors
                                                                    3/12/2020              $34,745        Services
                                                                    3/12/2020                $4           Other

                                                                    3/12/2020               $800
                                                                    3/24/2020              $30,992
                                                                    3/24/2020              $1,190
                                                                    3/24/2020              $27,570
                                                                    3/24/2020              $4,513
                                                                    3/26/2020              $11,250
                                                                    3/26/2020              $15,581
                                                                    4/24/2020              $18,617
                                                                    4/24/2020              $30,725
                                                                    4/24/2020              $1,133
                                                                    4/24/2020              $34,413
                                                                    4/24/2020              $1,249
                                                                    4/24/2020              $68,240




                                                     TOTAL QUALANEX LLC                  $313,138




                                                      Page 200 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 224 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.393 QUANTIC GROUP LTD                                             2/27/2020              $17,868        Secured debt
      5N REGENT STREET SUITE 502                                                                          Unsecured loan repayment
      LIVINGSTON, NJ                                                2/27/2020              $1,528
                                                                                                          Suppliers or vendors
                                                                    3/12/2020             $208,452        Services
                                                                    3/12/2020              $12,386        Other

                                                                    3/20/2020             $188,490
                                                                    3/20/2020              $15,109
                                                                    3/26/2020              $14,420
                                                                    3/26/2020              $17,028
                                                                    3/26/2020             $127,860
                                                                    3/26/2020              $92,457




                                               TOTAL QUANTIC GROUP LTD                   $695,597

3.394 QUANTUS                                                       2/27/2020              $1,800         Secured debt
      3 VALLEY SQUARE                                                                                     Unsecured loan repayment
      BLUE BELL, PA                                                 4/16/2020               $816
                                                                                                          Suppliers or vendors
                                                                    4/16/2020               $561          Services
                                                                    4/16/2020               ($561)        Other

                                                                    4/16/2020               ($816)
                                                                    4/24/2020               ($816)
                                                                    4/24/2020               ($816)
                                                                    4/24/2020               $816
                                                                    4/24/2020               $816
                                                                    4/30/2020               $816
                                                                    4/30/2020               $816
                                                                    4/30/2020               $561
                                                                    4/30/2020               $816




                                                          TOTAL QUANTUS                     $4,809




                                                      Page 201 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 225 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.395 QUINCY COMPRESSOR                                              5/7/2020              $1,265         Secured debt
      701 N DOBSON AVE                                                                                    Unsecured loan repayment
      BAY MINETTE, AL                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                              TOTAL QUINCY COMPRESSOR                       $1,265

3.396 REGULATORY COMPLIANCE ASSOCIATES                              3/12/2020               $573          Secured debt
      10411 CORPORATE DRIVE SUITE 102                                                                     Unsecured loan repayment
      PLEASANT PRARIE, WI                                           3/24/2020              $13,995
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                TOTAL REGULATORY COMPLIANCE ASSOCIATES                     $14,568

3.397 REMOTE DBA EXPERTS LLC                                        2/27/2020              $10,900        Secured debt
      2000 WESTINGHOURS DRIVE SUITE 302                                                                   Unsecured loan repayment
      CRANBERRY TWP, PA                                             4/24/2020              $10,900
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                          TOTAL REMOTE DBA EXPERTS LLC                     $21,800

3.398 RESTEK                                                        3/24/2020               $219          Secured debt
      110 BENNER CIRCLE                                                                                   Unsecured loan repayment
      BELLEFONTE, PA                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL RESTEK                     $219

3.399 RI-MCO                                                        4/16/2020              $27,690        Secured debt
                                                                                                          Unsecured loan repayment
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                             TOTAL RI-MCO                  $27,690




                                                      Page 202 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 226 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.400 RIOS PHARMACY                                                 3/26/2020               $246          Secured debt
      35 SOUTH MORTON AVENUE                                                                              Unsecured loan repayment
      MORTON, PA                                                     4/7/2020              $1,855
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $2,605         Services
                                                                    4/24/2020              $4,025         Other

                                                                    5/14/2020               $470




                                                   TOTAL RIOS PHARMACY                      $9,201




                                                      Page 203 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 227 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.401 ROADTEX TRANSPORTATION                                        2/20/2020               $967          Secured debt
      13 JENSON DRIVE                                                                                     Unsecured loan repayment
      SOMERSET, NJ                                                  2/20/2020               $640
                                                                                                          Suppliers or vendors
                                                                    2/20/2020               $644          Services
                                                                    2/20/2020               $653          Other

                                                                    2/20/2020               $660
                                                                    2/20/2020               $669
                                                                    2/20/2020               $722
                                                                    2/20/2020               $759
                                                                    2/20/2020               $783
                                                                    2/20/2020               $964
                                                                    2/20/2020              $1,129
                                                                    2/20/2020              $1,270
                                                                    2/20/2020               $827
                                                                    2/20/2020               $547
                                                                    2/20/2020               $287
                                                                    2/20/2020               $302
                                                                    2/20/2020               $366
                                                                    2/20/2020               $367
                                                                    2/20/2020               $370
                                                                    2/20/2020               $373
                                                                    2/20/2020               $373
                                                                    2/20/2020               $355
                                                                    2/20/2020               $307
                                                                    2/20/2020               $354
                                                                    2/20/2020               $280
                                                                    2/20/2020               $273
                                                                    2/20/2020               $298
                                                                    2/20/2020               $288
                                                                    2/20/2020               $283
                                                                    2/20/2020               $281
                                                                    2/20/2020               $174
                                                                    2/20/2020               $377
                                                                    2/20/2020               $574

                                                      Page 204 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 228 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    2/20/2020               $504
                                                                    2/20/2020               $523
                                                                    2/20/2020               $533
                                                                    2/20/2020               $618
                                                                    2/20/2020               $562
                                                                    2/20/2020               $564
                                                                    2/20/2020               $364
                                                                    2/20/2020               $565
                                                                    2/20/2020               $278
                                                                    2/20/2020               $582
                                                                    2/20/2020               $383
                                                                    2/20/2020               $466
                                                                    2/20/2020               $479
                                                                    2/20/2020               $341
                                                                    2/20/2020               $347
                                                                    2/20/2020               $349
                                                                    2/20/2020               $564
                                                                    2/20/2020               $206
                                                                    2/20/2020               $190
                                                                    2/20/2020               $188
                                                                    2/20/2020               $187
                                                                    2/20/2020               $185
                                                                    2/20/2020               $179
                                                                    2/20/2020               $179
                                                                    2/20/2020               $280
                                                                    2/20/2020               $174
                                                                    2/20/2020               $204
                                                                    2/20/2020               $216
                                                                    2/20/2020               $167
                                                                    2/20/2020               $610
                                                                    2/20/2020               $216
                                                                    2/20/2020               $174
                                                                    2/20/2020               $167

                                                      Page 205 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 229 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    2/20/2020               $179
                                                                    2/20/2020               $174
                                                                    2/20/2020              $1,703
                                                                    2/20/2020               $299
                                                                    2/20/2020               $274
                                                                    2/20/2020               $335
                                                                    2/20/2020               $281
                                                                    2/20/2020               $269
                                                                    2/20/2020               $291
                                                                    2/20/2020               $305
                                                                    2/20/2020               $191
                                                                    2/20/2020               $421
                                                                    2/20/2020               $193
                                                                    2/20/2020              $1,418
                                                                    2/20/2020               $597
                                                                    2/20/2020               $195
                                                                    2/20/2020               $179
                                                                    2/20/2020               $207
                                                                    2/20/2020               $206
                                                                    2/20/2020               $279
                                                                    2/20/2020               $531
                                                                    2/20/2020               $314
                                                                    2/20/2020               $299
                                                                    2/20/2020               $266
                                                                    2/20/2020               $266
                                                                    2/20/2020               $265
                                                                    2/20/2020               $229
                                                                    2/20/2020               $265
                                                                    2/20/2020               $268
                                                                    2/20/2020               $254
                                                                    2/20/2020               $481
                                                                    2/20/2020               $314
                                                                    2/20/2020               $324

                                                      Page 206 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 230 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    2/20/2020               $328
                                                                    2/20/2020               $329
                                                                    2/20/2020               $330
                                                                    2/20/2020               $334
                                                                    2/20/2020               $334
                                                                    2/20/2020               $264
                                                                    2/20/2020               $442
                                                                    2/20/2020               $462
                                                                    2/20/2020               $250
                                                                    2/20/2020               $299
                                                                    2/20/2020               $383
                                                                    2/20/2020               $458
                                                                    2/20/2020               $448
                                                                    2/20/2020               $266
                                                                    2/20/2020               $446
                                                                    2/20/2020               $263
                                                                    2/20/2020               $441
                                                                    2/20/2020               $439
                                                                    2/20/2020               $434
                                                                    2/20/2020               $428
                                                                    2/20/2020               $427
                                                                    2/20/2020               $422
                                                                    2/20/2020               $251
                                                                    2/20/2020               $446
                                                                    2/20/2020               $409
                                                                    2/20/2020               $380
                                                                    2/20/2020               $335
                                                                    2/20/2020               $414
                                                                    2/20/2020               $385
                                                                    2/20/2020               $388
                                                                    2/20/2020               $392
                                                                    2/20/2020               $396
                                                                    2/20/2020               $217

                                                      Page 207 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 231 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    2/20/2020               $252
                                                                    2/20/2020               $396
                                                                    2/20/2020               $309
                                                                    2/20/2020               $409
                                                                    2/20/2020               $409
                                                                    2/20/2020               $419
                                                                    2/20/2020               $207
                                                                    2/20/2020               $380
                                                                    2/20/2020               $409
                                                                    2/20/2020               $396
                                                                    2/20/2020               $236
                                                                    2/20/2020               $409
                                                                    2/20/2020               $253
                                                                    2/20/2020               $410
                                                                    2/20/2020               $227
                                                                    2/20/2020               $252
                                                                    2/20/2020               $337
                                                                    2/20/2020               $234
                                                                    2/20/2020               $238
                                                                    2/20/2020               $238
                                                                    2/20/2020               $246
                                                                    2/20/2020               $274
                                                                    2/20/2020               $247
                                                                    2/20/2020               $239
                                                                    2/20/2020               $242
                                                                    2/20/2020               $242
                                                                    2/20/2020               $253
                                                                    2/20/2020               $250
                                                                    2/27/2020               $189
                                                                    2/27/2020               $213
                                                                    2/27/2020               $204
                                                                    2/27/2020               $197
                                                                    2/27/2020               $224

                                                      Page 208 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 232 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    2/27/2020               $241
                                                                    2/27/2020               $232
                                                                    2/27/2020               $185
                                                                    2/27/2020               $188
                                                                    2/27/2020               $187
                                                                    2/27/2020               $185
                                                                    2/27/2020               $259
                                                                    2/27/2020               $190
                                                                    2/27/2020               $482
                                                                    2/27/2020               $193
                                                                    2/27/2020               $224
                                                                    2/27/2020               $241
                                                                    2/27/2020               $245
                                                                    2/27/2020               $246
                                                                    2/27/2020               $247
                                                                    2/27/2020               $252
                                                                    2/27/2020               $214
                                                                    2/27/2020               $179
                                                                    2/27/2020               $478
                                                                    2/27/2020               $196
                                                                    2/27/2020               $408
                                                                    2/27/2020               $215
                                                                    2/27/2020               $395
                                                                    2/27/2020               $235
                                                                    2/27/2020               $476
                                                                    2/27/2020               $253
                                                                    2/27/2020               $601
                                                                    2/27/2020               $801
                                                                    2/27/2020               $753
                                                                    2/27/2020               $707
                                                                    2/27/2020               $665
                                                                    2/27/2020               $661
                                                                    2/27/2020               $415

                                                      Page 209 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 233 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    2/27/2020               $604
                                                                    2/27/2020               $936
                                                                    2/27/2020               $569
                                                                    2/27/2020               $552
                                                                    2/27/2020               $664
                                                                    2/27/2020               $539
                                                                    2/27/2020              $2,250
                                                                    2/27/2020               $707
                                                                    2/27/2020              $1,026
                                                                    2/27/2020               $446
                                                                    2/27/2020               $421
                                                                    2/27/2020               $408
                                                                    2/27/2020               $411
                                                                    2/27/2020               $412
                                                                    2/27/2020               $421
                                                                    2/27/2020               $421
                                                                    2/27/2020               $542
                                                                    2/27/2020               $440
                                                                    2/27/2020               $644
                                                                    2/27/2020               $448
                                                                    2/27/2020               $549
                                                                    2/27/2020               $466
                                                                    2/27/2020               $478
                                                                    2/27/2020               $411
                                                                    2/27/2020               $921
                                                                    2/27/2020               $436
                                                                    2/27/2020               $512
                                                                    2/27/2020               $480
                                                                    2/27/2020               $459
                                                                    2/27/2020               $512
                                                                    2/27/2020               $498
                                                                    2/27/2020               $497
                                                                    2/27/2020               $496

                                                      Page 210 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 234 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    2/27/2020               $493
                                                                    2/27/2020               $185
                                                                    2/27/2020               $241
                                                                    2/27/2020               $166
                                                                    2/27/2020               $430
                                                                    2/27/2020               $236
                                                                    2/27/2020               $237
                                                                    2/27/2020               $487
                                                                    2/27/2020               $525
                                                                    2/27/2020               $239
                                                                    2/27/2020               $349
                                                                    2/27/2020               $267
                                                                    2/27/2020               $306
                                                                    2/27/2020               $266
                                                                    2/27/2020               $264
                                                                    2/27/2020               $263
                                                                    2/27/2020               $280
                                                                    2/27/2020               $351
                                                                    2/27/2020               $347
                                                                    2/27/2020               $395
                                                                    2/27/2020               $393
                                                                    2/27/2020               $392
                                                                    2/27/2020               $392
                                                                    2/27/2020               $392
                                                                    2/27/2020               $391
                                                                    2/27/2020               $390
                                                                    2/27/2020               $377
                                                                    2/27/2020               $372
                                                                    2/27/2020               $353
                                                                    2/27/2020               $273
                                                                    2/27/2020               $326
                                                                    2/27/2020               $267
                                                                    2/27/2020               $375

                                                      Page 211 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 235 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    2/27/2020               $282
                                                                    2/27/2020               $317
                                                                    2/27/2020               $339
                                                                    2/27/2020               $343
                                                                    2/27/2020               $347
                                                                    2/27/2020               $179
                                                                    2/27/2020               $272
                                                                    2/27/2020               $302
                                                                    2/27/2020               $273
                                                                    2/27/2020               $314
                                                                    2/27/2020               $334
                                                                    2/27/2020               $307
                                                                    2/27/2020               $334
                                                                    2/27/2020               $284
                                                                    2/27/2020               $284
                                                                    2/27/2020               $287
                                                                    2/27/2020               $292
                                                                    2/27/2020               $295
                                                                    2/27/2020               $301
                                                                    2/27/2020               $401
                                                                    2/27/2020               $276
                                                                    2/27/2020               $295
                                                                    2/27/2020               $300
                                                                    2/27/2020               $277
                                                                    2/27/2020               $174
                                                                    2/27/2020               $267
                                                                    2/27/2020               $267
                                                                    2/27/2020               $271
                                                                    2/27/2020               $395
                                                                    2/27/2020               $262
                                                                    2/27/2020               $166
                                                                    2/27/2020               $166
                                                                    2/27/2020               $174

                                                      Page 212 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 236 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    2/27/2020               $174
                                                                    2/27/2020               $339
                                                                    2/27/2020               $174
                                                                    2/27/2020               $267
                                                                    2/27/2020               $178
                                                                    2/27/2020               $179
                                                                    2/27/2020               $179
                                                                    2/27/2020               $257
                                                                    2/27/2020               $179
                                                                    2/27/2020               $273
                                                                    2/27/2020               $371
                                                                    2/27/2020               $316
                                                                    2/27/2020               $323
                                                                    2/27/2020               $326
                                                                    2/27/2020               $174
                                                                    2/27/2020               $298
                                                                     3/5/2020               $188
                                                                     3/5/2020               $254
                                                                     3/5/2020               $259
                                                                     3/5/2020               $174
                                                                     3/5/2020               $260
                                                                     3/5/2020               $174
                                                                     3/5/2020               $407
                                                                     3/5/2020               $216
                                                                     3/5/2020               $190
                                                                     3/5/2020               $253
                                                                     3/5/2020               $237
                                                                     3/5/2020               $187
                                                                     3/5/2020               $434
                                                                     3/5/2020               $177
                                                                     3/5/2020               $174
                                                                     3/5/2020               $166
                                                                     3/5/2020               $224

                                                      Page 213 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 237 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     3/5/2020               $407
                                                                     3/5/2020               $213
                                                                     3/5/2020               $580
                                                                     3/5/2020               $920
                                                                     3/5/2020              $1,085
                                                                     3/5/2020              $1,415
                                                                     3/5/2020               $248
                                                                     3/5/2020              $2,166
                                                                     3/5/2020               $253
                                                                     3/5/2020               $477
                                                                     3/5/2020               $287
                                                                     3/5/2020               $559
                                                                     3/5/2020               $222
                                                                     3/5/2020               $234
                                                                     3/5/2020               $215
                                                                     3/5/2020               $237
                                                                     3/5/2020               $178
                                                                     3/5/2020               $249
                                                                     3/5/2020              $1,695
                                                                     3/5/2020               $475
                                                                     3/5/2020               $371
                                                                     3/5/2020               $333
                                                                     3/5/2020               $333
                                                                     3/5/2020               $327
                                                                     3/5/2020               $317
                                                                     3/5/2020               $506
                                                                     3/5/2020               $381
                                                                     3/5/2020               $464
                                                                     3/5/2020               $319
                                                                     3/5/2020               $476
                                                                     3/5/2020               $206
                                                                     3/5/2020               $478
                                                                     3/5/2020               $407

                                                      Page 214 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 238 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     3/5/2020               $431
                                                                     3/5/2020               $270
                                                                     3/5/2020               $178
                                                                     3/5/2020               $461
                                                                     3/5/2020               $439
                                                                     3/5/2020               $402
                                                                     3/5/2020               $435
                                                                     3/5/2020               $453
                                                                     3/5/2020               $178
                                                                     3/5/2020               $484
                                                                     3/5/2020               $434
                                                                     3/5/2020               $307
                                                                     3/5/2020               $266
                                                                     3/5/2020               $450
                                                                     3/5/2020               $575
                                                                     3/5/2020               $394
                                                                     3/5/2020               $288
                                                                     3/5/2020               $436
                                                                     3/5/2020               $417
                                                                    3/12/2020               $165
                                                                    3/12/2020               $165
                                                                    3/12/2020               $165
                                                                    3/12/2020               $203
                                                                    3/12/2020               $572
                                                                    3/12/2020               $534
                                                                    3/12/2020               $195
                                                                    3/12/2020              $1,024
                                                                    3/12/2020               $198
                                                                    3/12/2020               $418
                                                                    3/12/2020               $202
                                                                    3/12/2020               $651
                                                                    3/12/2020               $177
                                                                    3/12/2020               $354

                                                      Page 215 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 239 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/12/2020               $259
                                                                    3/12/2020               $353
                                                                    3/12/2020               $275
                                                                    3/12/2020               $199
                                                                    3/12/2020               $550
                                                                    3/12/2020               $405
                                                                    3/12/2020               $405
                                                                    3/12/2020               $455
                                                                    3/12/2020               $598
                                                                    3/12/2020               $165
                                                                    3/12/2020              $1,789
                                                                    3/12/2020               $529
                                                                    3/12/2020               $964
                                                                    3/12/2020               $639
                                                                    3/12/2020               $946
                                                                    3/12/2020               $931
                                                                    3/12/2020               $930
                                                                    3/12/2020               $822
                                                                    3/12/2020               $669
                                                                    3/12/2020               $262
                                                                    3/12/2020               $557
                                                                    3/12/2020               $165
                                                                    3/12/2020               $305
                                                                    3/12/2020               $284
                                                                    3/12/2020               $289
                                                                    3/12/2020               $290
                                                                    3/12/2020               $291
                                                                    3/12/2020               $293
                                                                    3/12/2020               $282
                                                                    3/12/2020               $405
                                                                    3/12/2020               $280
                                                                    3/12/2020               $232
                                                                    3/12/2020               $177

                                                      Page 216 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 240 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/12/2020               $205
                                                                    3/12/2020               $420
                                                                    3/12/2020               $400
                                                                    3/12/2020               $225
                                                                    3/12/2020               $295
                                                                    3/12/2020               $271
                                                                    3/12/2020               $412
                                                                    3/12/2020               $264
                                                                    3/12/2020               $264
                                                                    3/12/2020               $265
                                                                    3/12/2020               $267
                                                                    3/12/2020               $268
                                                                    3/12/2020               $282
                                                                    3/12/2020               $271
                                                                    3/12/2020               $262
                                                                    3/12/2020               $273
                                                                    3/12/2020               $273
                                                                    3/12/2020               $278
                                                                    3/12/2020               $173
                                                                    3/12/2020               $278
                                                                    3/12/2020               $278
                                                                    3/12/2020               $268
                                                                    3/12/2020               $350
                                                                    3/12/2020               $380
                                                                    3/12/2020               $379
                                                                    3/12/2020               $308
                                                                    3/12/2020               $299
                                                                    3/12/2020               $312
                                                                    3/12/2020               $323
                                                                    3/12/2020               $352
                                                                    3/12/2020               $391
                                                                    3/12/2020               $347
                                                                    3/12/2020               $345

                                                      Page 217 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 241 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/12/2020               $340
                                                                    3/12/2020               $332
                                                                    3/12/2020               $330
                                                                    3/12/2020               $407
                                                                    3/12/2020               $258
                                                                    3/12/2020               $165
                                                                    3/12/2020               $177
                                                                    3/12/2020               $177
                                                                    3/12/2020               $176
                                                                    3/12/2020               $176
                                                                    3/12/2020               $173
                                                                    3/12/2020               $173
                                                                    3/12/2020               $380
                                                                    3/12/2020               $354
                                                                    3/12/2020               $389
                                                                    3/12/2020               $399
                                                                    3/12/2020               $399
                                                                    3/12/2020               $393
                                                                    3/12/2020               $392
                                                                    3/12/2020               $392
                                                                    3/12/2020               $322
                                                                    3/12/2020               $188
                                                                    3/12/2020               $192
                                                                    3/12/2020               $205
                                                                    3/12/2020               $185
                                                                    3/12/2020               $317
                                                                    3/12/2020               $187
                                                                    3/12/2020               $261
                                                                    3/12/2020               $328
                                                                    3/12/2020               $192
                                                                    3/12/2020               $177
                                                                    3/12/2020               $193
                                                                    3/12/2020               $195

                                                      Page 218 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 242 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/12/2020               $962
                                                                    3/12/2020               $173
                                                                    3/12/2020               $418
                                                                    3/12/2020               $214
                                                                    3/12/2020               $188
                                                                    3/12/2020               $581
                                                                    3/12/2020               $278
                                                                    3/12/2020               $355
                                                                    3/12/2020               $173
                                                                    3/12/2020               $635
                                                                    3/12/2020               $563
                                                                    3/12/2020               $618
                                                                    3/12/2020               $177
                                                                    3/12/2020               $574
                                                                    3/12/2020               $544
                                                                    3/12/2020               $590
                                                                    3/12/2020               $597
                                                                    3/12/2020               $531
                                                                    3/12/2020               $561
                                                                    3/12/2020               $418
                                                                    3/12/2020               $409
                                                                    3/12/2020               $574
                                                                    3/12/2020               $205
                                                                    3/12/2020               $241
                                                                    3/12/2020               $240
                                                                    3/12/2020               $236
                                                                    3/12/2020               $217
                                                                    3/12/2020               $236
                                                                    3/12/2020               $213
                                                                    3/12/2020               $446
                                                                    3/12/2020               $206
                                                                    3/12/2020               $524
                                                                    3/12/2020               $258

                                                      Page 219 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 243 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/12/2020               $220
                                                                    3/12/2020               $204
                                                                    3/12/2020               $238
                                                                    3/12/2020               $226
                                                                    3/12/2020               $240
                                                                    3/12/2020               $226
                                                                    3/12/2020               $207
                                                                    3/12/2020               $234
                                                                    3/12/2020               $306
                                                                    3/12/2020               $494
                                                                    3/12/2020               $420
                                                                    3/12/2020               $425
                                                                    3/12/2020               $427
                                                                    3/12/2020               $432
                                                                    3/12/2020               $489
                                                                    3/12/2020               $450
                                                                    3/12/2020               $472
                                                                    3/12/2020               $462
                                                                    3/12/2020               $475
                                                                    3/12/2020               $488
                                                                    3/12/2020               $494
                                                                    3/12/2020               $506
                                                                    3/12/2020               $507
                                                                    3/12/2020               $523
                                                                    3/12/2020               $531
                                                                    3/12/2020               $405
                                                                    3/12/2020               $186
                                                                    3/12/2020               $236
                                                                    3/12/2020               $257
                                                                    3/12/2020               $255
                                                                    3/12/2020               $238
                                                                    3/12/2020               $252
                                                                    3/12/2020               $241

                                                      Page 220 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 244 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/12/2020               $250
                                                                    3/12/2020               $241
                                                                    3/12/2020               $241
                                                                    3/12/2020               $460
                                                                    3/17/2020               $342
                                                                    3/17/2020               $332
                                                                    3/17/2020               $273
                                                                    3/17/2020               $312
                                                                    3/17/2020               $418
                                                                    3/17/2020               $418
                                                                    3/17/2020               $497
                                                                    3/17/2020               $510
                                                                    3/17/2020               $511
                                                                    3/17/2020               $476
                                                                    3/17/2020               $431
                                                                    3/17/2020               $278
                                                                    3/17/2020               $404
                                                                    3/17/2020               $247
                                                                    3/17/2020               $428
                                                                    3/17/2020               $518
                                                                    3/17/2020               $299
                                                                    3/17/2020               $326
                                                                    3/17/2020               $322
                                                                    3/17/2020               $320
                                                                    3/17/2020              $1,036
                                                                    3/17/2020               $270
                                                                    3/17/2020               $312
                                                                    3/17/2020               $165
                                                                    3/17/2020               $299
                                                                    3/17/2020              $1,320
                                                                    3/17/2020               $368
                                                                    3/17/2020               $290
                                                                    3/17/2020               $370

                                                      Page 221 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 245 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/17/2020               $285
                                                                    3/17/2020               $284
                                                                    3/17/2020               $278
                                                                    3/17/2020               $301
                                                                    3/17/2020               $351
                                                                    3/17/2020               $536
                                                                    3/17/2020               $667
                                                                    3/17/2020               $669
                                                                    3/17/2020               $673
                                                                    3/17/2020               $526
                                                                    3/17/2020               $426
                                                                    3/17/2020               $350
                                                                    3/17/2020               $554
                                                                    3/17/2020               $352
                                                                    3/17/2020               $361
                                                                    3/17/2020               $361
                                                                    3/17/2020              $1,206
                                                                    3/17/2020               $630
                                                                    3/17/2020               $414
                                                                    3/17/2020               $405
                                                                    3/17/2020               $429
                                                                    3/17/2020               $421
                                                                    3/17/2020               $464
                                                                    3/17/2020               $651
                                                                    3/17/2020               $289
                                                                    3/17/2020               $462
                                                                    3/17/2020               $437
                                                                    3/17/2020               $645
                                                                    3/17/2020               $490
                                                                    3/17/2020               $464
                                                                    3/17/2020               $540
                                                                    3/17/2020               $542
                                                                    3/17/2020               $543

                                                      Page 222 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 246 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/17/2020               $547
                                                                    3/17/2020               $549
                                                                    3/17/2020               $345
                                                                    3/17/2020               $794
                                                                    3/17/2020               $796
                                                                    3/17/2020               $373
                                                                    3/17/2020               $376
                                                                    3/17/2020               $377
                                                                    3/17/2020               $392
                                                                    3/17/2020               $392
                                                                    3/17/2020               $412
                                                                    3/17/2020               $405
                                                                    3/17/2020               $263
                                                                    3/17/2020               $405
                                                                    3/17/2020               $253
                                                                    3/17/2020               $409
                                                                    3/17/2020               $332
                                                                    3/17/2020               $365
                                                                    3/17/2020               $414
                                                                    3/17/2020               $437
                                                                    3/17/2020               $243
                                                                    3/17/2020               $687
                                                                    3/17/2020               $985
                                                                    3/17/2020               $487
                                                                    3/17/2020               $238
                                                                    3/17/2020               $221
                                                                    3/17/2020               $244
                                                                    3/17/2020               $418
                                                                    3/17/2020               $244
                                                                    3/17/2020               $258
                                                                    3/17/2020               $192
                                                                    3/17/2020               $267
                                                                    3/17/2020               $939

                                                      Page 223 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 247 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/17/2020               $943
                                                                    3/17/2020               $973
                                                                    3/17/2020               $253
                                                                    3/17/2020               $185
                                                                    3/17/2020               $177
                                                                    3/17/2020               $332
                                                                    3/17/2020               $216
                                                                    3/17/2020               $203
                                                                    3/17/2020               $200
                                                                    3/17/2020               $196
                                                                    3/17/2020               $195
                                                                    3/17/2020               $173
                                                                    3/17/2020               $308
                                                                    3/17/2020               $226
                                                                    3/17/2020               $165
                                                                    3/17/2020               $177
                                                                    3/17/2020               $177
                                                                    3/17/2020               $173
                                                                    3/17/2020               $228
                                                                    3/17/2020               $496
                                                                    3/17/2020               $195
                                                                    3/17/2020               $415
                                                                    3/17/2020               $242
                                                                    3/17/2020               $241
                                                                    3/17/2020               $241
                                                                    3/17/2020               $187
                                                                    3/17/2020               $240
                                                                    3/17/2020               $252
                                                                    3/17/2020               $531
                                                                    3/17/2020               $297
                                                                    3/17/2020               $271
                                                                    3/17/2020               $234
                                                                    3/17/2020               $234

                                                      Page 224 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 248 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/17/2020               $165
                                                                    3/17/2020               $240
                                                                    3/17/2020               $251
                                                                    3/17/2020               $270
                                                                    3/20/2020               $415
                                                                    3/20/2020               $610
                                                                    3/20/2020               $609
                                                                    3/20/2020               $620
                                                                    3/20/2020               $627
                                                                    3/20/2020               $629
                                                                    3/20/2020               $673
                                                                    3/20/2020               $426
                                                                    3/20/2020               $391
                                                                    3/20/2020               $702
                                                                    3/20/2020               $398
                                                                    3/20/2020               $392
                                                                    3/20/2020               $394
                                                                    3/20/2020               $636
                                                                    3/20/2020               $369
                                                                    3/20/2020               $545
                                                                    3/20/2020               $534
                                                                    3/20/2020               $532
                                                                    3/20/2020               $518
                                                                    3/20/2020               $549
                                                                    3/20/2020               $487
                                                                    3/20/2020               $399
                                                                    3/20/2020               $465
                                                                    3/20/2020               $338
                                                                    3/20/2020               $448
                                                                    3/20/2020               $444
                                                                    3/20/2020               $441
                                                                    3/20/2020               $367
                                                                    3/20/2020               $560

                                                      Page 225 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 249 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/20/2020               $316
                                                                    3/20/2020               $349
                                                                    3/20/2020               $418
                                                                    3/20/2020               $414
                                                                    3/20/2020               $351
                                                                    3/20/2020               $355
                                                                    3/20/2020               $364
                                                                    3/20/2020               $373
                                                                    3/20/2020               $852
                                                                    3/20/2020               $418
                                                                    3/20/2020               $483
                                                                    3/20/2020               $331
                                                                    3/20/2020               $335
                                                                    3/20/2020               $400
                                                                    3/20/2020               $414
                                                                    3/20/2020               $404
                                                                    3/20/2020               $405
                                                                    3/20/2020               $410
                                                                    3/20/2020               $346
                                                                    3/20/2020               $714
                                                                    3/20/2020               $309
                                                                    3/20/2020               $384
                                                                    3/20/2020               $719
                                                                    3/20/2020               $775
                                                                    3/20/2020               $498
                                                                    3/20/2020               $536
                                                                    3/20/2020               $543
                                                                    3/20/2020               $392
                                                                    3/20/2020               $412
                                                                    3/20/2020               $227
                                                                    3/20/2020               $217
                                                                    3/20/2020               $215
                                                                    3/20/2020               $215

                                                      Page 226 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 250 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/20/2020               $265
                                                                    3/20/2020               $215
                                                                    3/20/2020               $207
                                                                    3/20/2020               $296
                                                                    3/20/2020               $189
                                                                    3/20/2020               $283
                                                                    3/20/2020               $185
                                                                    3/20/2020               $276
                                                                    3/20/2020               $238
                                                                    3/20/2020               $274
                                                                    3/20/2020               $240
                                                                    3/20/2020               $273
                                                                    3/20/2020               $263
                                                                    3/20/2020               $266
                                                                    3/20/2020               $289
                                                                    3/20/2020               $263
                                                                    3/20/2020               $262
                                                                    3/20/2020               $259
                                                                    3/20/2020               $257
                                                                    3/20/2020               $252
                                                                    3/20/2020               $252
                                                                    3/20/2020               $276
                                                                    3/20/2020               $297
                                                                    3/20/2020               $308
                                                                    3/20/2020               $268
                                                                    3/20/2020               $210
                                                                    3/20/2020               $165
                                                                    3/20/2020               $166
                                                                    3/20/2020               $166
                                                                    3/20/2020               $173
                                                                    3/20/2020               $174
                                                                    3/20/2020               $174
                                                                    3/20/2020               $280

                                                      Page 227 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 251 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/20/2020               $177
                                                                    3/20/2020               $273
                                                                    3/20/2020               $186
                                                                    3/20/2020               $186
                                                                    3/20/2020               $189
                                                                    3/20/2020               $192
                                                                    3/20/2020               $241
                                                                    3/20/2020               $196
                                                                    3/20/2020               $203
                                                                    3/20/2020               $204
                                                                    3/20/2020               $206
                                                                    3/20/2020               $300
                                                                    3/20/2020               $176
                                                                    3/20/2020               $215
                                                                    3/20/2020               $186
                                                                    3/20/2020               $193
                                                                    3/24/2020               $187
                                                                    3/24/2020               $225
                                                                    3/24/2020               $164
                                                                    3/24/2020               $201
                                                                    3/24/2020               $193
                                                                    3/24/2020               $195
                                                                    3/24/2020               $203
                                                                    3/24/2020               $187
                                                                    3/24/2020               $187
                                                                    3/24/2020               $187
                                                                    3/24/2020               $188
                                                                    3/24/2020               $189
                                                                    3/24/2020               $190
                                                                    3/24/2020               $191
                                                                    3/24/2020               $898
                                                                    3/24/2020               $192
                                                                    3/24/2020               $173

                                                      Page 228 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 252 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/24/2020               $252
                                                                    3/24/2020               $245
                                                                    3/24/2020               $249
                                                                    3/24/2020               $249
                                                                    3/24/2020               $248
                                                                    3/24/2020               $245
                                                                    3/24/2020               $244
                                                                    3/24/2020               $242
                                                                    3/24/2020               $242
                                                                    3/24/2020               $192
                                                                    3/24/2020               $198
                                                                    3/24/2020               $204
                                                                    3/24/2020               $204
                                                                    3/24/2020               $204
                                                                    3/24/2020               $205
                                                                    3/24/2020               $205
                                                                    3/24/2020               $207
                                                                    3/24/2020               $210
                                                                    3/24/2020               $194
                                                                    3/24/2020               $218
                                                                    3/24/2020               $164
                                                                    3/24/2020               $956
                                                                    3/24/2020               $214
                                                                    3/24/2020               $176
                                                                    3/24/2020               $164
                                                                    3/24/2020               $164
                                                                    3/24/2020               $164
                                                                    3/24/2020               $164
                                                                    3/24/2020               $165
                                                                    3/24/2020               $172
                                                                    3/24/2020               $172
                                                                    3/24/2020               $172
                                                                    3/24/2020               $204

                                                      Page 229 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 253 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/24/2020               $194
                                                                    3/24/2020              $1,025
                                                                    3/24/2020               $236
                                                                    3/24/2020              $1,867
                                                                    3/24/2020              $1,793
                                                                    3/24/2020              $1,348
                                                                    3/24/2020              $1,137
                                                                    3/24/2020               $243
                                                                    3/24/2020               $176
                                                                    3/24/2020               $226
                                                                    3/24/2020               $164
                                                                    3/24/2020               $184
                                                                    3/24/2020               $177
                                                                    3/24/2020               $177
                                                                    3/24/2020               $488
                                                                    3/24/2020               $318
                                                                    3/24/2020               $185
                                                                    3/24/2020               $177
                                                                    3/24/2020               $184
                                                                    3/24/2020               $185
                                                                    3/24/2020               $185
                                                                    3/24/2020               $186
                                                                    3/24/2020               $176
                                                                    3/24/2020               $296
                                                                    3/24/2020               $227
                                                                    3/24/2020               $275
                                                                    3/24/2020               $329
                                                                    3/24/2020               $336
                                                                    3/24/2020               $617
                                                                    3/24/2020               $526
                                                                    3/24/2020               $338
                                                                    3/24/2020               $273
                                                                    3/24/2020               $240

                                                      Page 230 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 254 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/24/2020               $611
                                                                    3/24/2020               $325
                                                                    3/24/2020               $599
                                                                    3/24/2020               $330
                                                                    3/24/2020               $330
                                                                    3/24/2020               $332
                                                                    3/24/2020               $334
                                                                    3/24/2020               $335
                                                                    3/24/2020               $293
                                                                    3/24/2020               $345
                                                                    3/24/2020               $554
                                                                    3/24/2020               $502
                                                                    3/24/2020               $504
                                                                    3/24/2020               $519
                                                                    3/24/2020               $522
                                                                    3/24/2020               $267
                                                                    3/24/2020               $643
                                                                    3/24/2020               $611
                                                                    3/24/2020               $636
                                                                    3/24/2020               $251
                                                                    3/24/2020               $556
                                                                    3/24/2020               $561
                                                                    3/24/2020               $565
                                                                    3/24/2020               $576
                                                                    3/24/2020               $581
                                                                    3/24/2020               $590
                                                                    3/24/2020               $273
                                                                    3/24/2020               $235
                                                                    3/24/2020               $336
                                                                    3/24/2020               $231
                                                                    3/24/2020               $232
                                                                    3/24/2020               $233
                                                                    3/24/2020               $233

                                                      Page 231 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 255 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/24/2020               $233
                                                                    3/24/2020               $265
                                                                    3/24/2020               $235
                                                                    3/24/2020               $238
                                                                    3/24/2020               $235
                                                                    3/24/2020               $236
                                                                    3/24/2020               $276
                                                                    3/24/2020               $236
                                                                    3/24/2020               $537
                                                                    3/24/2020               $253
                                                                    3/24/2020               $234
                                                                    3/24/2020               $354
                                                                    3/24/2020               $337
                                                                    3/24/2020               $250
                                                                    3/24/2020               $338
                                                                    3/24/2020               $273
                                                                    3/24/2020               $344
                                                                    3/24/2020               $321
                                                                    3/24/2020               $242
                                                                    3/24/2020               $353
                                                                    3/24/2020               $495
                                                                    3/24/2020               $357
                                                                    3/24/2020               $361
                                                                    3/24/2020               $362
                                                                    3/24/2020               $364
                                                                    3/24/2020               $367
                                                                    3/24/2020               $336
                                                                    3/24/2020               $345
                                                                    3/24/2020               $306
                                                                    3/24/2020               $498
                                                                    3/24/2020               $177
                                                                    3/24/2020               $323
                                                                    3/24/2020               $454

                                                      Page 232 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 256 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/24/2020               $321
                                                                    3/24/2020               $297
                                                                    3/24/2020               $290
                                                                    3/24/2020               $303
                                                                    3/24/2020               $316
                                                                    3/24/2020               $307
                                                                    3/24/2020               $308
                                                                    3/24/2020               $312
                                                                    3/24/2020               $289
                                                                    3/24/2020               $368
                                                                    3/24/2020               $384
                                                                    3/24/2020               $300
                                                                    3/24/2020               $276
                                                                    3/24/2020               $316
                                                                    3/24/2020               $315
                                                                    3/24/2020               $369
                                                                    3/24/2020               $290
                                                                    3/24/2020               $721
                                                                    3/24/2020               $379
                                                                    3/24/2020               $293
                                                                    3/24/2020               $297
                                                                    3/24/2020               $257
                                                                    3/24/2020               $276
                                                                    3/24/2020               $276
                                                                    3/24/2020               $277
                                                                    3/24/2020               $278
                                                                    3/24/2020               $285
                                                                    3/24/2020               $289
                                                                    3/24/2020               $344
                                                                    3/24/2020               $536
                                                                    3/24/2020               $270
                                                                    3/24/2020               $270
                                                                    3/24/2020               $271

                                                      Page 233 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 257 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/24/2020               $273
                                                                    3/24/2020               $273
                                                                    3/24/2020               $273
                                                                    3/24/2020               $273
                                                                    3/24/2020               $265
                                                                    3/24/2020               $268
                                                                    3/24/2020               $173
                                                                    3/24/2020               $489
                                                                    3/24/2020               $493
                                                                    3/24/2020               $494
                                                                    3/24/2020               $494
                                                                    3/24/2020               $293
                                                                    3/24/2020               $370
                                                                    3/24/2020               $264
                                                                    3/24/2020               $496
                                                                    3/24/2020               $259
                                                                    3/24/2020               $261
                                                                    3/24/2020               $261
                                                                    3/24/2020               $261
                                                                    3/24/2020               $261
                                                                    3/24/2020               $270
                                                                    3/24/2020               $264
                                                                    3/24/2020               $270
                                                                    3/24/2020               $264
                                                                    3/24/2020               $528
                                                                    3/24/2020               $265
                                                                    3/24/2020               $379
                                                                    3/24/2020               $265
                                                                    3/24/2020               $251
                                                                    3/24/2020               $256
                                                                    3/24/2020               $262
                                                                    3/24/2020               $657
                                                                    3/24/2020               $445

                                                      Page 234 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 258 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/24/2020               $407
                                                                    3/24/2020               $448
                                                                    3/24/2020               $435
                                                                    3/24/2020               $437
                                                                    3/24/2020               $427
                                                                    3/24/2020               $422
                                                                    3/24/2020               $442
                                                                    3/24/2020               $388
                                                                    3/24/2020               $646
                                                                    3/24/2020               $225
                                                                    3/24/2020               $478
                                                                    3/24/2020               $662
                                                                    3/24/2020               $663
                                                                    3/24/2020               $673
                                                                    3/24/2020               $684
                                                                    3/24/2020               $685
                                                                    3/24/2020               $688
                                                                    3/24/2020               $692
                                                                    3/24/2020               $698
                                                                    3/24/2020               $699
                                                                    3/24/2020               $707
                                                                    3/24/2020               $628
                                                                    3/24/2020               $430
                                                                    3/24/2020               $939
                                                                    3/24/2020               $447
                                                                    3/24/2020               $187
                                                                    3/24/2020               $241
                                                                    3/24/2020               $431
                                                                    3/24/2020               $429
                                                                    3/24/2020               $448
                                                                    3/24/2020               $427
                                                                    3/24/2020               $425
                                                                    3/24/2020               $424

                                                      Page 235 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 259 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/24/2020               $381
                                                                    3/24/2020               $485
                                                                    3/24/2020               $482
                                                                    3/24/2020               $421
                                                                    3/24/2020               $175
                                                                    3/24/2020               $449
                                                                    3/24/2020               $439
                                                                    3/24/2020               $456
                                                                    3/24/2020               $460
                                                                    3/24/2020               $462
                                                                    3/24/2020               $475
                                                                    3/24/2020               $478
                                                                    3/24/2020               $462
                                                                    3/24/2020               $424
                                                                    3/24/2020               $418
                                                                    3/24/2020               $403
                                                                    3/24/2020               $424
                                                                    3/24/2020               $655
                                                                    3/24/2020               $487
                                                                    3/24/2020               $387
                                                                    3/24/2020               $410
                                                                    3/24/2020               $410
                                                                    3/24/2020               $411
                                                                    3/24/2020               $412
                                                                    3/24/2020               $401
                                                                    3/24/2020               $417
                                                                    3/24/2020               $417
                                                                    3/24/2020               $418
                                                                    3/24/2020               $418
                                                                    3/24/2020               $403
                                                                    3/24/2020               $405
                                                                    3/24/2020               $186
                                                                    3/24/2020               $733

                                                      Page 236 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 260 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/24/2020               $459
                                                                    3/24/2020               $176
                                                                    3/24/2020               $176
                                                                    3/24/2020               $187
                                                                    3/24/2020               $416
                                                                    3/24/2020               $809
                                                                    3/24/2020               $737
                                                                    3/24/2020               $738
                                                                    3/24/2020               $741
                                                                    3/24/2020               $752
                                                                    3/24/2020               $418
                                                                    3/24/2020               $398
                                                                    3/24/2020               $754
                                                                    3/24/2020               $737
                                                                    3/24/2020               $799
                                                                    3/24/2020               $820
                                                                    3/24/2020               $830
                                                                    3/24/2020               $839
                                                                    3/24/2020               $390
                                                                    3/24/2020               $766
                                                                    3/24/2020               $482
                                                                    3/24/2020               $398
                                                                    3/24/2020               $408
                                                                    3/24/2020               $389
                                                                    3/24/2020               $390
                                                                    3/24/2020               $841
                                                                    3/24/2020               $390
                                                                    3/24/2020               $392
                                                                    3/24/2020               $390
                                                                    3/26/2020               $362
                                                                    3/26/2020              $1,600
                                                                    3/26/2020              $1,132
                                                                    3/26/2020              $1,682

                                                      Page 237 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 261 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    3/26/2020              $1,057
                                                                    3/26/2020              $1,023
                                                                    3/26/2020               $721
                                                                    3/26/2020               $682
                                                                    3/26/2020               $682
                                                                    3/26/2020              $1,623
                                                                     4/2/2020               $183
                                                                     4/2/2020               $941
                                                                     4/2/2020               $499
                                                                     4/2/2020               $496
                                                                     4/2/2020               $495
                                                                     4/2/2020               $491
                                                                     4/2/2020               $491
                                                                     4/2/2020               $500
                                                                     4/2/2020              $1,677
                                                                     4/2/2020               $907
                                                                     4/2/2020               $183
                                                                     4/2/2020               $182
                                                                     4/2/2020               $185
                                                                     4/2/2020               $180
                                                                     4/2/2020               $185
                                                                     4/2/2020               $176
                                                                     4/2/2020               $186
                                                                     4/2/2020               $164
                                                                     4/2/2020               $580
                                                                     4/2/2020               $175
                                                                     4/2/2020               $184
                                                                     4/2/2020               $192
                                                                     4/2/2020               $163
                                                                     4/2/2020               $163
                                                                     4/2/2020               $500
                                                                     4/2/2020               $164
                                                                     4/2/2020               $175

                                                      Page 238 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 262 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $164
                                                                     4/2/2020               $171
                                                                     4/2/2020               $171
                                                                     4/2/2020               $171
                                                                     4/2/2020               $171
                                                                     4/2/2020               $227
                                                                     4/2/2020               $164
                                                                     4/2/2020               $457
                                                                     4/2/2020               $388
                                                                     4/2/2020               $388
                                                                     4/2/2020               $387
                                                                     4/2/2020               $491
                                                                     4/2/2020               $463
                                                                     4/2/2020               $490
                                                                     4/2/2020               $176
                                                                     4/2/2020               $457
                                                                     4/2/2020               $401
                                                                     4/2/2020               $457
                                                                     4/2/2020               $452
                                                                     4/2/2020               $452
                                                                     4/2/2020               $451
                                                                     4/2/2020               $450
                                                                     4/2/2020               $447
                                                                     4/2/2020               $457
                                                                     4/2/2020               $188
                                                                     4/2/2020               $872
                                                                     4/2/2020               $192
                                                                     4/2/2020               $174
                                                                     4/2/2020               $921
                                                                     4/2/2020               $186
                                                                     4/2/2020               $186
                                                                     4/2/2020               $388
                                                                     4/2/2020               $187

                                                      Page 239 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 263 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $392
                                                                     4/2/2020               $490
                                                                     4/2/2020               $519
                                                                     4/2/2020               $518
                                                                     4/2/2020               $379
                                                                     4/2/2020               $401
                                                                     4/2/2020               $401
                                                                     4/2/2020               $175
                                                                     4/2/2020               $186
                                                                     4/2/2020               $632
                                                                     4/2/2020               $937
                                                                     4/2/2020               $689
                                                                     4/2/2020               $722
                                                                     4/2/2020               $205
                                                                     4/2/2020               $242
                                                                     4/2/2020               $707
                                                                     4/2/2020               $754
                                                                     4/2/2020               $636
                                                                     4/2/2020              $1,273
                                                                     4/2/2020               $625
                                                                     4/2/2020               $623
                                                                     4/2/2020               $618
                                                                     4/2/2020              $1,513
                                                                     4/2/2020               $603
                                                                     4/2/2020               $689
                                                                     4/2/2020               $574
                                                                     4/2/2020               $827
                                                                     4/2/2020               $598
                                                                     4/2/2020               $684
                                                                     4/2/2020               $738
                                                                     4/2/2020              $1,291
                                                                     4/2/2020               $696
                                                                     4/2/2020              $1,066

                                                      Page 240 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 264 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $791
                                                                     4/2/2020              $1,158
                                                                     4/2/2020               $593
                                                                     4/2/2020               $642
                                                                     4/2/2020               $734
                                                                     4/2/2020               $822
                                                                     4/2/2020               $744
                                                                     4/2/2020               $744
                                                                     4/2/2020               $754
                                                                     4/2/2020               $713
                                                                     4/2/2020              $1,162
                                                                     4/2/2020               $432
                                                                     4/2/2020               $501
                                                                     4/2/2020               $500
                                                                     4/2/2020               $671
                                                                     4/2/2020               $500
                                                                     4/2/2020               $388
                                                                     4/2/2020               $598
                                                                     4/2/2020               $447
                                                                     4/2/2020              $1,213
                                                                     4/2/2020               $636
                                                                     4/2/2020               $931
                                                                     4/2/2020               $654
                                                                     4/2/2020               $174
                                                                     4/2/2020               $654
                                                                     4/2/2020               $225
                                                                     4/2/2020               $716
                                                                     4/2/2020               $564
                                                                     4/2/2020               $677
                                                                     4/2/2020               $589
                                                                     4/2/2020              $1,057
                                                                     4/2/2020               $578
                                                                     4/2/2020               $941

                                                      Page 241 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 265 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $566
                                                                     4/2/2020               $513
                                                                     4/2/2020               $564
                                                                     4/2/2020               $490
                                                                     4/2/2020               $558
                                                                     4/2/2020               $555
                                                                     4/2/2020               $607
                                                                     4/2/2020               $807
                                                                     4/2/2020               $464
                                                                     4/2/2020               $650
                                                                     4/2/2020               $598
                                                                     4/2/2020               $564
                                                                     4/2/2020               $240
                                                                     4/2/2020               $190
                                                                     4/2/2020               $464
                                                                     4/2/2020               $361
                                                                     4/2/2020               $490
                                                                     4/2/2020               $236
                                                                     4/2/2020               $241
                                                                     4/2/2020               $241
                                                                     4/2/2020               $485
                                                                     4/2/2020               $240
                                                                     4/2/2020               $484
                                                                     4/2/2020               $239
                                                                     4/2/2020               $239
                                                                     4/2/2020               $238
                                                                     4/2/2020               $458
                                                                     4/2/2020               $238
                                                                     4/2/2020               $196
                                                                     4/2/2020               $201
                                                                     4/2/2020               $241
                                                                     4/2/2020               $192
                                                                     4/2/2020               $227

                                                      Page 242 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 266 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $190
                                                                     4/2/2020               $192
                                                                     4/2/2020               $242
                                                                     4/2/2020               $182
                                                                     4/2/2020               $205
                                                                     4/2/2020               $174
                                                                     4/2/2020               $545
                                                                     4/2/2020               $192
                                                                     4/2/2020               $201
                                                                     4/2/2020               $196
                                                                     4/2/2020               $472
                                                                     4/2/2020               $474
                                                                     4/2/2020               $474
                                                                     4/2/2020               $442
                                                                     4/2/2020               $481
                                                                     4/2/2020               $389
                                                                     4/2/2020               $210
                                                                     4/2/2020               $237
                                                                     4/2/2020               $192
                                                                     4/2/2020               $237
                                                                     4/2/2020               $232
                                                                     4/2/2020               $232
                                                                     4/2/2020               $232
                                                                     4/2/2020               $233
                                                                     4/2/2020               $233
                                                                     4/2/2020               $458
                                                                     4/2/2020               $233
                                                                     4/2/2020               $225
                                                                     4/2/2020               $234
                                                                     4/2/2020               $234
                                                                     4/2/2020               $235
                                                                     4/2/2020               $235
                                                                     4/2/2020               $236

                                                      Page 243 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 267 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $236
                                                                     4/2/2020               $236
                                                                     4/2/2020               $229
                                                                     4/2/2020               $229
                                                                     4/2/2020               $190
                                                                     4/2/2020               $202
                                                                     4/2/2020               $203
                                                                     4/2/2020               $203
                                                                     4/2/2020               $362
                                                                     4/2/2020               $204
                                                                     4/2/2020               $242
                                                                     4/2/2020               $203
                                                                     4/2/2020               $210
                                                                     4/2/2020               $238
                                                                     4/2/2020               $213
                                                                     4/2/2020               $213
                                                                     4/2/2020               $213
                                                                     4/2/2020               $214
                                                                     4/2/2020               $214
                                                                     4/2/2020               $220
                                                                     4/2/2020               $224
                                                                     4/2/2020               $201
                                                                     4/2/2020               $231
                                                                     4/2/2020               $402
                                                                     4/2/2020               $417
                                                                     4/2/2020               $404
                                                                     4/2/2020               $415
                                                                     4/2/2020               $387
                                                                     4/2/2020               $409
                                                                     4/2/2020               $420
                                                                     4/2/2020               $531
                                                                     4/2/2020               $414
                                                                     4/2/2020               $402

                                                      Page 244 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 268 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $404
                                                                     4/2/2020               $190
                                                                     4/2/2020               $538
                                                                     4/2/2020               $366
                                                                     4/2/2020               $472
                                                                     4/2/2020               $538
                                                                     4/2/2020               $412
                                                                     4/2/2020               $466
                                                                     4/2/2020               $531
                                                                     4/2/2020               $528
                                                                     4/2/2020               $528
                                                                     4/2/2020               $526
                                                                     4/2/2020               $438
                                                                     4/2/2020               $439
                                                                     4/2/2020               $404
                                                                     4/2/2020               $409
                                                                     4/2/2020               $403
                                                                     4/2/2020               $418
                                                                     4/2/2020               $418
                                                                     4/2/2020               $401
                                                                     4/2/2020               $407
                                                                     4/2/2020               $433
                                                                     4/2/2020               $402
                                                                     4/2/2020               $504
                                                                     4/2/2020               $532
                                                                     4/2/2020               $428
                                                                     4/2/2020               $539
                                                                     4/2/2020               $420
                                                                     4/2/2020               $439
                                                                     4/2/2020               $188
                                                                     4/2/2020               $385
                                                                     4/2/2020               $415
                                                                     4/2/2020               $518

                                                      Page 245 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 269 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $430
                                                                     4/2/2020               $418
                                                                     4/2/2020               $428
                                                                     4/2/2020               $428
                                                                     4/2/2020               $425
                                                                     4/2/2020               $424
                                                                     4/2/2020               $420
                                                                     4/2/2020               $386
                                                                     4/2/2020               $485
                                                                     4/2/2020               $553
                                                                     4/2/2020               $374
                                                                     4/2/2020               $544
                                                                     4/2/2020               $183
                                                                     4/2/2020               $407
                                                                     4/2/2020               $365
                                                                     4/2/2020               $464
                                                                     4/2/2020               $384
                                                                     4/2/2020               $366
                                                                     4/2/2020               $378
                                                                     4/2/2020               $362
                                                                     4/2/2020               $374
                                                                     4/2/2020               $372
                                                                     4/2/2020               $371
                                                                     4/2/2020               $368
                                                                     4/2/2020               $368
                                                                     4/2/2020               $368
                                                                     4/2/2020               $366
                                                                     4/2/2020               $402
                                                                     4/2/2020               $325
                                                                     4/2/2020               $271
                                                                     4/2/2020               $324
                                                                     4/2/2020               $323
                                                                     4/2/2020               $325

                                                      Page 246 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 270 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $336
                                                                     4/2/2020               $242
                                                                     4/2/2020               $307
                                                                     4/2/2020               $176
                                                                     4/2/2020               $328
                                                                     4/2/2020               $336
                                                                     4/2/2020               $307
                                                                     4/2/2020               $350
                                                                     4/2/2020               $268
                                                                     4/2/2020               $328
                                                                     4/2/2020               $322
                                                                     4/2/2020               $320
                                                                     4/2/2020               $320
                                                                     4/2/2020               $320
                                                                     4/2/2020               $296
                                                                     4/2/2020               $297
                                                                     4/2/2020               $328
                                                                     4/2/2020               $304
                                                                     4/2/2020               $304
                                                                     4/2/2020               $302
                                                                     4/2/2020               $337
                                                                     4/2/2020               $357
                                                                     4/2/2020               $301
                                                                     4/2/2020               $301
                                                                     4/2/2020               $318
                                                                     4/2/2020               $328
                                                                     4/2/2020               $259
                                                                     4/2/2020               $301
                                                                     4/2/2020               $332
                                                                     4/2/2020               $351
                                                                     4/2/2020               $350
                                                                     4/2/2020               $351
                                                                     4/2/2020               $352

                                                      Page 247 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 271 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $356
                                                                     4/2/2020               $356
                                                                     4/2/2020               $360
                                                                     4/2/2020               $361
                                                                     4/2/2020               $348
                                                                     4/2/2020               $308
                                                                     4/2/2020               $360
                                                                     4/2/2020               $341
                                                                     4/2/2020               $269
                                                                     4/2/2020               $270
                                                                     4/2/2020               $270
                                                                     4/2/2020               $266
                                                                     4/2/2020               $268
                                                                     4/2/2020               $296
                                                                     4/2/2020               $339
                                                                     4/2/2020               $350
                                                                     4/2/2020               $341
                                                                     4/2/2020               $341
                                                                     4/2/2020               $268
                                                                     4/2/2020               $285
                                                                     4/2/2020               $349
                                                                     4/2/2020               $269
                                                                     4/2/2020               $337
                                                                     4/2/2020               $288
                                                                     4/2/2020               $276
                                                                     4/2/2020               $259
                                                                     4/2/2020               $329
                                                                     4/2/2020               $329
                                                                     4/2/2020               $349
                                                                     4/2/2020               $258
                                                                     4/2/2020               $265
                                                                     4/2/2020               $265
                                                                     4/2/2020               $264

                                                      Page 248 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 272 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $263
                                                                     4/2/2020               $262
                                                                     4/2/2020               $262
                                                                     4/2/2020               $262
                                                                     4/2/2020               $245
                                                                     4/2/2020               $256
                                                                     4/2/2020               $174
                                                                     4/2/2020               $297
                                                                     4/2/2020               $183
                                                                     4/2/2020               $260
                                                                     4/2/2020               $253
                                                                     4/2/2020               $260
                                                                     4/2/2020               $254
                                                                     4/2/2020               $260
                                                                     4/2/2020               $258
                                                                     4/2/2020               $258
                                                                     4/2/2020               $258
                                                                     4/2/2020               $267
                                                                     4/2/2020               $258
                                                                     4/2/2020               $267
                                                                     4/2/2020               $253
                                                                     4/2/2020               $244
                                                                     4/2/2020               $271
                                                                     4/2/2020               $276
                                                                     4/2/2020               $279
                                                                     4/2/2020               $271
                                                                     4/2/2020               $259
                                                                     4/2/2020               $276
                                                                     4/2/2020               $242
                                                                     4/2/2020               $276
                                                                     4/2/2020               $332
                                                                     4/2/2020               $276
                                                                     4/2/2020               $320

                                                      Page 249 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 273 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     4/2/2020               $329
                                                                     4/2/2020               $297
                                                                     4/2/2020               $299
                                                                     4/2/2020               $242
                                                                     4/2/2020               $273
                                                                     4/2/2020               $300
                                                                     4/2/2020               $267
                                                                     4/2/2020               $267
                                                                     4/2/2020               $287
                                                                     4/2/2020               $268
                                                                     4/2/2020               $272
                                                                     4/2/2020               $268
                                                                     4/2/2020               $275
                                                                     4/2/2020               $275
                                                                     4/2/2020               $247
                                                                     4/2/2020               $276
                                                                     4/2/2020               $246
                                                                     4/2/2020               $276
                                                                     4/2/2020               $265
                                                                    4/16/2020               $164
                                                                    4/16/2020               $303
                                                                    4/16/2020               $373
                                                                    4/16/2020               $370
                                                                    4/16/2020               $369
                                                                    4/16/2020               $362
                                                                    4/16/2020               $172
                                                                    4/16/2020               $358
                                                                    4/16/2020               $529
                                                                    4/16/2020               $212
                                                                    4/16/2020              $1,069
                                                                    4/16/2020               $514
                                                                    4/16/2020               $529
                                                                    4/16/2020               $530

                                                      Page 250 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 274 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/16/2020               $542
                                                                    4/16/2020               $427
                                                                    4/16/2020               $972
                                                                    4/16/2020               $512
                                                                    4/16/2020              $1,189
                                                                    4/16/2020               $475
                                                                    4/16/2020               $573
                                                                    4/16/2020               $851
                                                                    4/16/2020               $787
                                                                    4/16/2020               $690
                                                                    4/16/2020               $702
                                                                    4/16/2020               $171
                                                                    4/16/2020               $268
                                                                    4/16/2020               $667
                                                                    4/16/2020               $391
                                                                    4/16/2020               $607
                                                                    4/16/2020               $612
                                                                    4/16/2020               $554
                                                                    4/16/2020               $606
                                                                    4/16/2020               $448
                                                                    4/16/2020               $495
                                                                    4/16/2020               $512
                                                                    4/16/2020               $386
                                                                    4/16/2020               $831
                                                                    4/16/2020               $394
                                                                    4/16/2020               $395
                                                                    4/16/2020               $419
                                                                    4/16/2020               $422
                                                                    4/16/2020               $437
                                                                    4/16/2020               $454
                                                                    4/16/2020               $624
                                                                    4/16/2020               $375
                                                                    4/16/2020               $331

                                                      Page 251 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 275 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/16/2020               $171
                                                                    4/16/2020               $347
                                                                    4/16/2020               $294
                                                                    4/16/2020               $295
                                                                    4/16/2020               $297
                                                                    4/16/2020               $298
                                                                    4/16/2020               $373
                                                                    4/16/2020               $303
                                                                    4/16/2020               $247
                                                                    4/16/2020               $323
                                                                    4/16/2020               $266
                                                                    4/16/2020               $324
                                                                    4/16/2020               $303
                                                                    4/16/2020               $232
                                                                    4/16/2020               $232
                                                                    4/16/2020               $236
                                                                    4/16/2020               $239
                                                                    4/16/2020               $245
                                                                    4/16/2020               $268
                                                                    4/16/2020               $246
                                                                    4/16/2020               $212
                                                                    4/16/2020               $224
                                                                    4/16/2020               $458
                                                                    4/16/2020               $324
                                                                    4/16/2020               $212
                                                                    4/16/2020               $171
                                                                    4/16/2020               $343
                                                                    4/16/2020               $175
                                                                    4/16/2020               $183
                                                                    4/16/2020               $187
                                                                    4/16/2020               $187
                                                                    4/16/2020               $191
                                                                    4/16/2020               $209

                                                      Page 252 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 276 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/16/2020               $268
                                                                    4/16/2020               $264
                                                                    4/16/2020               $343
                                                                    4/16/2020               $248
                                                                    4/16/2020               $248
                                                                    4/16/2020               $375
                                                                    4/16/2020               $262
                                                                    4/16/2020               $258
                                                                    4/16/2020               $317
                                                                    4/16/2020               $274
                                                                    4/16/2020               $171
                                                                    4/16/2020               $214
                                                                    4/16/2020               $212
                                                                    4/16/2020               $212
                                                                    4/16/2020               $224
                                                                    4/16/2020               $375
                                                                    4/21/2020              $1,092
                                                                    4/21/2020               $423
                                                                    4/21/2020               $425
                                                                    4/21/2020               $404
                                                                    4/21/2020               $435
                                                                    4/21/2020               $830
                                                                    4/21/2020               $415
                                                                    4/21/2020               $418
                                                                    4/21/2020              $1,184
                                                                    4/21/2020              $1,385
                                                                    4/21/2020               $988
                                                                    4/21/2020               $585
                                                                    4/21/2020               $264
                                                                    4/21/2020               $775
                                                                    4/21/2020               $202
                                                                    4/21/2020               $412
                                                                    4/21/2020               $162

                                                      Page 253 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 277 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/21/2020               $389
                                                                    4/21/2020              $1,006
                                                                    4/21/2020               $720
                                                                    4/21/2020               $385
                                                                    4/21/2020               $639
                                                                    4/21/2020               $664
                                                                    4/21/2020               $691
                                                                    4/21/2020               $837
                                                                    4/21/2020               $700
                                                                    4/21/2020               $262
                                                                    4/21/2020               $709
                                                                    4/21/2020               $705
                                                                    4/21/2020              $1,015
                                                                    4/21/2020               $411
                                                                    4/21/2020               $589
                                                                    4/21/2020               $741
                                                                    4/21/2020               $744
                                                                    4/21/2020               $232
                                                                    4/21/2020               $625
                                                                    4/21/2020              $1,121
                                                                    4/21/2020               $411
                                                                    4/21/2020               $411
                                                                    4/21/2020               $714
                                                                    4/21/2020               $162
                                                                    4/21/2020               $624
                                                                    4/21/2020               $841
                                                                    4/21/2020               $889
                                                                    4/21/2020               $926
                                                                    4/21/2020               $942
                                                                    4/21/2020               $719
                                                                    4/21/2020               $162
                                                                    4/21/2020               $210
                                                                    4/21/2020               $211

                                                      Page 254 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 278 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/21/2020               $197
                                                                    4/21/2020               $215
                                                                    4/21/2020               $162
                                                                    4/21/2020               $170
                                                                    4/21/2020               $170
                                                                    4/21/2020               $170
                                                                    4/21/2020               $181
                                                                    4/21/2020               $183
                                                                    4/21/2020               $184
                                                                    4/21/2020               $407
                                                                    4/21/2020               $243
                                                                    4/21/2020               $266
                                                                    4/21/2020               $256
                                                                    4/21/2020               $253
                                                                    4/21/2020               $252
                                                                    4/21/2020               $250
                                                                    4/21/2020               $244
                                                                    4/21/2020               $315
                                                                    4/21/2020               $191
                                                                    4/21/2020               $266
                                                                    4/21/2020               $211
                                                                    4/21/2020               $618
                                                                    4/21/2020               $722
                                                                    4/21/2020               $231
                                                                    4/21/2020               $210
                                                                    4/21/2020               $230
                                                                    4/21/2020               $229
                                                                    4/21/2020               $228
                                                                    4/21/2020               $227
                                                                    4/21/2020               $226
                                                                    4/21/2020               $222
                                                                    4/21/2020               $260
                                                                    4/21/2020               $186

                                                      Page 255 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 279 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/21/2020               $391
                                                                    4/21/2020               $234
                                                                    4/21/2020               $385
                                                                    4/21/2020               $557
                                                                    4/21/2020               $312
                                                                    4/21/2020               $565
                                                                    4/21/2020               $571
                                                                    4/21/2020               $578
                                                                    4/21/2020               $582
                                                                    4/21/2020               $583
                                                                    4/21/2020               $459
                                                                    4/21/2020               $526
                                                                    4/21/2020               $525
                                                                    4/21/2020               $272
                                                                    4/21/2020               $391
                                                                    4/21/2020               $396
                                                                    4/21/2020               $398
                                                                    4/21/2020               $398
                                                                    4/21/2020               $398
                                                                    4/21/2020               $399
                                                                    4/21/2020               $402
                                                                    4/21/2020               $402
                                                                    4/21/2020               $403
                                                                    4/21/2020               $460
                                                                    4/21/2020               $584
                                                                    4/21/2020               $525
                                                                    4/21/2020               $206
                                                                    4/21/2020               $536
                                                                    4/21/2020               $535
                                                                    4/21/2020               $378
                                                                    4/21/2020               $385
                                                                    4/21/2020               $372
                                                                    4/21/2020               $366

                                                      Page 256 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 280 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/21/2020               $366
                                                                    4/21/2020               $362
                                                                    4/21/2020               $362
                                                                    4/21/2020               $361
                                                                    4/21/2020               $347
                                                                    4/21/2020               $322
                                                                    4/21/2020               $239
                                                                    4/21/2020               $340
                                                                    4/21/2020               $210
                                                                    4/21/2020               $312
                                                                    4/21/2020               $306
                                                                    4/21/2020               $303
                                                                    4/21/2020               $299
                                                                    4/21/2020               $296
                                                                    4/21/2020               $287
                                                                    4/21/2020               $282
                                                                    4/21/2020               $275
                                                                    4/21/2020               $274
                                                                    4/21/2020               $579
                                                                    4/21/2020               $265
                                                                    4/21/2020               $475
                                                                    4/21/2020               $409
                                                                    4/21/2020               $650
                                                                    4/21/2020               $410
                                                                    4/21/2020               $523
                                                                    4/21/2020               $490
                                                                    4/21/2020               $490
                                                                    4/21/2020               $486
                                                                    4/21/2020               $438
                                                                    4/21/2020               $475
                                                                    4/21/2020               $527
                                                                    4/21/2020               $470
                                                                    4/21/2020               $575

                                                      Page 257 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 281 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/21/2020               $791
                                                                    4/21/2020               $389
                                                                    4/21/2020               $464
                                                                    4/21/2020               $470
                                                                    4/24/2020               $234
                                                                    4/24/2020               $234
                                                                    4/24/2020               $236
                                                                    4/24/2020               $236
                                                                    4/24/2020               $236
                                                                    4/24/2020               $338
                                                                    4/24/2020               $366
                                                                    4/24/2020               $240
                                                                    4/24/2020               $322
                                                                    4/24/2020               $241
                                                                    4/24/2020               $230
                                                                    4/24/2020               $243
                                                                    4/24/2020               $335
                                                                    4/24/2020               $260
                                                                    4/24/2020               $231
                                                                    4/24/2020               $322
                                                                    4/24/2020               $230
                                                                    4/24/2020               $255
                                                                    4/24/2020               $243
                                                                    4/24/2020               $244
                                                                    4/24/2020               $244
                                                                    4/24/2020               $262
                                                                    4/24/2020               $247
                                                                    4/24/2020               $251
                                                                    4/24/2020               $252
                                                                    4/24/2020               $253
                                                                    4/24/2020               $242
                                                                    4/24/2020               $254
                                                                    4/24/2020              $2,296

                                                      Page 258 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 282 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/24/2020               $382
                                                                    4/24/2020               $395
                                                                    4/24/2020               $723
                                                                    4/24/2020               $259
                                                                    4/24/2020               $815
                                                                    4/24/2020               $857
                                                                    4/24/2020               $905
                                                                    4/24/2020              $1,500
                                                                    4/24/2020               $254
                                                                    4/24/2020               $200
                                                                    4/24/2020               $205
                                                                    4/24/2020               $269
                                                                    4/24/2020               $230
                                                                    4/24/2020               $338
                                                                    4/24/2020               $346
                                                                    4/24/2020               $259
                                                                    4/24/2020               $262
                                                                    4/24/2020               $243
                                                                    4/24/2020               $374
                                                                    4/24/2020               $228
                                                                    4/24/2020               $370
                                                                    4/24/2020               $367
                                                                    4/24/2020               $320
                                                                    4/24/2020               $366
                                                                    4/24/2020               $265
                                                                    4/24/2020               $360
                                                                    4/24/2020               $351
                                                                    4/24/2020               $346
                                                                    4/24/2020               $326
                                                                    4/24/2020               $203
                                                                    4/24/2020               $723
                                                                    4/24/2020               $259
                                                                    4/24/2020               $263

                                                      Page 259 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 283 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/24/2020               $263
                                                                    4/24/2020               $263
                                                                    4/24/2020               $265
                                                                    4/24/2020               $395
                                                                    4/24/2020               $230
                                                                    4/24/2020               $232
                                                                    4/24/2020               $266
                                                                    4/24/2020               $205
                                                                    4/24/2020               $208
                                                                    4/24/2020               $217
                                                                    4/24/2020               $221
                                                                    4/24/2020               $227
                                                                    4/24/2020               $228
                                                                    4/24/2020               $228
                                                                    4/24/2020               $228
                                                                    4/24/2020               $256
                                                                    4/24/2020               $674
                                                                    4/24/2020               $482
                                                                    4/24/2020               $401
                                                                    4/24/2020               $400
                                                                    4/24/2020               $396
                                                                    4/24/2020               $416
                                                                    4/24/2020               $723
                                                                    4/24/2020               $180
                                                                    4/24/2020               $678
                                                                    4/24/2020               $182
                                                                    4/24/2020               $667
                                                                    4/24/2020               $513
                                                                    4/24/2020               $617
                                                                    4/24/2020               $402
                                                                    4/24/2020               $583
                                                                    4/24/2020               $480
                                                                    4/24/2020               $172

                                                      Page 260 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 284 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/24/2020               $684
                                                                    4/24/2020               $173
                                                                    4/24/2020               $168
                                                                    4/24/2020               $168
                                                                    4/24/2020               $168
                                                                    4/24/2020               $161
                                                                    4/24/2020               $161
                                                                    4/24/2020               $161
                                                                    4/24/2020               $612
                                                                    4/24/2020               $172
                                                                    4/24/2020               $202
                                                                    4/24/2020               $173
                                                                    4/24/2020               $170
                                                                    4/24/2020               $338
                                                                    4/24/2020               $192
                                                                    4/24/2020               $190
                                                                    4/24/2020               $189
                                                                    4/24/2020               $182
                                                                    4/24/2020               $173
                                                                    4/24/2020               $408
                                                                    4/24/2020               $579
                                                                    4/24/2020               $440
                                                                    4/24/2020               $434
                                                                    4/24/2020               $779
                                                                    4/24/2020               $414
                                                                    4/24/2020               $482
                                                                    4/24/2020               $402
                                                                    4/24/2020               $408
                                                                    4/24/2020               $450
                                                                    4/24/2020               $402
                                                                    4/24/2020               $402
                                                                    4/24/2020               $490
                                                                    4/24/2020               $450

                                                      Page 261 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 285 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/24/2020               $522
                                                                    4/24/2020               $731
                                                                    4/24/2020               $579
                                                                    4/24/2020               $408
                                                                    4/24/2020               $445
                                                                    4/24/2020               $570
                                                                    4/24/2020               $557
                                                                    4/24/2020               $554
                                                                    4/24/2020               $542
                                                                    4/24/2020               $530
                                                                    4/24/2020               $529
                                                                    4/24/2020               $445
                                                                    4/24/2020               $647
                                                                    4/24/2020               $199
                                                                    4/24/2020               $578
                                                                    4/24/2020               $413
                                                                    4/24/2020               $472
                                                                    4/24/2020               $466
                                                                    4/24/2020               $463
                                                                    4/24/2020               $454
                                                                    4/24/2020               $401
                                                                    4/24/2020               $522
                                                                    4/24/2020               $294
                                                                    4/24/2020               $320
                                                                    4/24/2020               $308
                                                                    4/24/2020               $321
                                                                    4/24/2020               $277
                                                                    4/24/2020               $283
                                                                    4/24/2020               $287
                                                                    4/24/2020               $283
                                                                    4/24/2020               $173
                                                                    4/24/2020               $271
                                                                    4/24/2020               $321

                                                      Page 262 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 286 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/24/2020               $271
                                                                    4/24/2020               $294
                                                                    4/24/2020               $296
                                                                    4/24/2020               $302
                                                                    4/24/2020               $256
                                                                    4/24/2020               $256
                                                                    4/24/2020               $382
                                                                    4/24/2020               $273
                                                                    4/24/2020               $308
                                                                    4/24/2020               $285
                                                                    4/24/2020               $395
                                                                    4/24/2020               $395
                                                                    4/24/2020               $287
                                                                    4/24/2020               $310
                                                                    4/24/2020               $309
                                                                    4/24/2020               $382
                                                                    4/24/2020               $277
                                                                    4/24/2020               $382
                                                                    4/24/2020               $382
                                                                    4/24/2020               $365
                                                                    4/24/2020               $271
                                                                    4/24/2020               $293
                                                                    4/24/2020               $271
                                                                    4/24/2020               $271
                                                                    4/30/2020               $275
                                                                    4/30/2020               $263
                                                                    4/30/2020              $4,250
                                                                     5/7/2020               $507
                                                                     5/7/2020               $343
                                                                     5/7/2020               $498
                                                                     5/7/2020               $977
                                                                     5/7/2020               $285
                                                                     5/7/2020               $408

                                                      Page 263 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 287 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     5/7/2020               $399
                                                                     5/7/2020               $393
                                                                     5/7/2020               $400
                                                                     5/7/2020               $406
                                                                     5/7/2020               $393
                                                                     5/7/2020               $558
                                                                     5/7/2020               $475
                                                                     5/7/2020               $374
                                                                     5/7/2020               $475
                                                                     5/7/2020               $399
                                                                     5/7/2020               $253
                                                                     5/7/2020               $254
                                                                     5/7/2020               $254
                                                                     5/7/2020               $254
                                                                     5/7/2020               $257
                                                                     5/7/2020               $257
                                                                     5/7/2020               $474
                                                                     5/7/2020               $684
                                                                     5/7/2020               $321
                                                                     5/7/2020              $1,081
                                                                     5/7/2020               $468
                                                                     5/7/2020               $284
                                                                     5/7/2020               $575
                                                                     5/7/2020               $596
                                                                     5/7/2020               $507
                                                                     5/7/2020               $714
                                                                     5/7/2020               $295
                                                                     5/7/2020               $326
                                                                     5/7/2020               $280
                                                                     5/7/2020               $283
                                                                     5/7/2020               $283
                                                                     5/7/2020               $684
                                                                     5/7/2020               $590

                                                      Page 264 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 288 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     5/7/2020               $336
                                                                     5/7/2020               $827
                                                                     5/7/2020               $752
                                                                     5/7/2020               $600
                                                                     5/7/2020               $604
                                                                     5/7/2020               $616
                                                                     5/7/2020               $807
                                                                     5/7/2020               $807
                                                                     5/7/2020               $793
                                                                     5/7/2020               $757
                                                                     5/7/2020               $663
                                                                     5/7/2020               $716
                                                                     5/7/2020               $377
                                                                     5/7/2020               $684
                                                                     5/7/2020               $913
                                                                     5/7/2020               $253
                                                                     5/7/2020               $277
                                                                     5/7/2020               $285
                                                                     5/7/2020               $676
                                                                     5/7/2020               $573
                                                                     5/7/2020               $304
                                                                     5/7/2020               $662
                                                                     5/7/2020               $695
                                                                     5/7/2020               $585
                                                                     5/7/2020               $411
                                                                     5/7/2020               $536
                                                                     5/7/2020               $537
                                                                     5/7/2020               $552
                                                                     5/7/2020               $464
                                                                     5/7/2020               $380
                                                                     5/7/2020               $397
                                                                     5/7/2020               $284
                                                                     5/7/2020               $284

                                                      Page 265 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 289 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     5/7/2020               $289
                                                                     5/7/2020               $661
                                                                     5/7/2020               $382
                                                                     5/7/2020               $338
                                                                     5/7/2020               $411
                                                                     5/7/2020               $350
                                                                     5/7/2020               $350
                                                                     5/7/2020               $351
                                                                     5/7/2020               $357
                                                                     5/7/2020               $358
                                                                     5/7/2020               $369
                                                                     5/7/2020               $837
                                                                     5/7/2020               $374
                                                                     5/7/2020               $374
                                                                     5/7/2020               $420
                                                                     5/7/2020               $519
                                                                     5/7/2020               $870
                                                                     5/7/2020               $227
                                                                     5/7/2020               $251
                                                                     5/7/2020               $189
                                                                     5/7/2020               $251
                                                                     5/7/2020               $251
                                                                     5/7/2020               $232
                                                                     5/7/2020               $167
                                                                     5/7/2020               $160
                                                                     5/7/2020               $251
                                                                     5/7/2020               $266
                                                                     5/7/2020               $222
                                                                     5/7/2020               $240
                                                                     5/7/2020               $274
                                                                     5/7/2020               $223
                                                                     5/7/2020               $262
                                                                     5/7/2020               $334

                                                      Page 266 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 290 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     5/7/2020               $262
                                                                     5/7/2020               $262
                                                                     5/7/2020               $263
                                                                     5/7/2020               $265
                                                                     5/7/2020               $266
                                                                     5/7/2020               $252
                                                                     5/7/2020               $160
                                                                     5/7/2020               $167
                                                                     5/7/2020               $171
                                                                     5/7/2020               $172
                                                                     5/7/2020               $172
                                                                     5/7/2020               $172
                                                                     5/7/2020               $179
                                                                     5/7/2020               $179
                                                                     5/7/2020               $180
                                                                     5/7/2020               $182
                                                                     5/7/2020               $244
                                                                     5/7/2020               $167
                                                                     5/7/2020               $242
                                                                     5/7/2020               $167
                                                                     5/7/2020               $251
                                                                     5/7/2020               $229
                                                                     5/7/2020               $230
                                                                     5/7/2020               $234
                                                                     5/7/2020               $182
                                                                     5/7/2020               $236
                                                                     5/7/2020               $236
                                                                     5/7/2020               $471
                                                                     5/7/2020               $167
                                                                     5/7/2020               $252
                                                                     5/7/2020               $443
                                                                     5/7/2020               $455
                                                                     5/7/2020               $301

                                                      Page 267 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 291 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     5/7/2020               $270
                                                                     5/7/2020               $290
                                                                     5/7/2020               $184
                                                                     5/7/2020               $294
                                                                     5/7/2020               $299
                                                                     5/7/2020               $189
                                                                     5/7/2020               $268
                                                                     5/7/2020               $324
                                                                     5/7/2020               $306
                                                                     5/7/2020               $307
                                                                     5/7/2020               $189
                                                                     5/7/2020               $234
                                                                     5/7/2020               $309
                                                                     5/7/2020               $314
                                                                     5/7/2020               $320
                                                                     5/7/2020               $280
                                                                     5/7/2020               $321
                                                                     5/7/2020               $322
                                                                     5/7/2020               $425
                                                                     5/7/2020               $268
                                                                     5/7/2020               $268
                                                                     5/7/2020               $260
                                                                     5/7/2020               $257
                                                                     5/7/2020               $262
                                                                     5/7/2020               $307
                                                                     5/7/2020               $423
                                                                     5/7/2020               $439
                                                                     5/7/2020               $427
                                                                     5/7/2020               $257
                                                                     5/7/2020               $199
                                                                     5/7/2020               $430
                                                                     5/7/2020               $433
                                                                     5/7/2020               $205

                                                      Page 268 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 292 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     5/7/2020               $199
                                                                     5/7/2020               $439
                                                                     5/7/2020               $430
                                                                     5/7/2020               $293
                                                                     5/7/2020               $191
                                                                     5/7/2020               $436
                                                                    5/14/2020               $167
                                                                    5/14/2020               $182
                                                                    5/14/2020               $186
                                                                    5/14/2020               $214
                                                                    5/14/2020               $330
                                                                    5/14/2020               $207
                                                                    5/14/2020               $160
                                                                    5/14/2020               $208
                                                                    5/14/2020               $230
                                                                    5/14/2020               $207
                                                                    5/14/2020               $330
                                                                    5/14/2020               $305
                                                                    5/14/2020               $230
                                                                    5/14/2020               $448
                                                                    5/14/2020               $383
                                                                    5/14/2020               $304
                                                                    5/14/2020               $305
                                                                    5/14/2020               $245
                                                                    5/14/2020               $167
                                                                    5/14/2020               $181
                                                                    5/14/2020               $180
                                                                    5/14/2020               $179
                                                                    5/14/2020               $176
                                                                    5/14/2020               $172
                                                                    5/14/2020               $175
                                                                    5/14/2020               $227
                                                                    5/14/2020               $477

                                                      Page 269 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 293 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    5/14/2020               $900
                                                                    5/14/2020               $538
                                                                    5/14/2020               $533
                                                                    5/14/2020               $518
                                                                    5/14/2020               $498
                                                                    5/14/2020               $498
                                                                    5/14/2020               $496
                                                                    5/14/2020               $413
                                                                    5/14/2020               $589
                                                                    5/14/2020               $585
                                                                    5/14/2020               $398
                                                                    5/14/2020               $256
                                                                    5/14/2020               $254
                                                                    5/14/2020               $253
                                                                    5/14/2020               $228
                                                                    5/14/2020               $242
                                                                    5/14/2020               $379
                                                                    5/14/2020               $435
                                                                    5/14/2020               $492
                                                                    5/14/2020               $455
                                                                    5/14/2020               $787
                                                                    5/14/2020               $467
                                                                    5/14/2020               $559
                                                                    5/14/2020               $881
                                                                    5/14/2020              $1,620
                                                                    5/14/2020               $489
                                                                    5/14/2020               $903
                                                                    5/14/2020               $172
                                                                    5/14/2020               $552
                                                                    5/14/2020               $473
                                                                    5/14/2020               $566
                                                                    5/14/2020               $569
                                                                    5/14/2020               $543

                                                      Page 270 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 294 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    5/14/2020               $704
                                                                    5/14/2020               $666
                                                                    5/14/2020               $644
                                                                    5/14/2020               $636
                                                                    5/14/2020               $589
                                                                    5/14/2020               $649
                                                                    5/14/2020               $269
                                                                    5/14/2020               $300
                                                                    5/14/2020               $290
                                                                    5/14/2020               $265
                                                                    5/14/2020               $282
                                                                    5/14/2020               $405
                                                                    5/14/2020               $335
                                                                    5/14/2020               $195
                                                                    5/14/2020               $336
                                                                    5/14/2020               $267
                                                                    5/14/2020               $350
                                                                    5/14/2020               $256
                                                                    5/14/2020               $264
                                                                    5/14/2020               $264
                                                                    5/14/2020               $262
                                                                    5/14/2020               $313
                                                                    5/14/2020               $362
                                                                    5/14/2020               $287
                                                                    5/14/2020               $357
                                                                    5/14/2020               $269
                                                                    5/14/2020               $413
                                                                    5/14/2020               $227
                                                                    5/14/2020               $398
                                                                    5/14/2020               $259
                                                                    5/14/2020               $398
                                                                    5/14/2020               $398
                                                                    5/14/2020               $392

                                                      Page 271 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 295 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    5/14/2020               $299
                                                                    5/14/2020               $380
                                                                    5/14/2020               $294
                                                                    5/14/2020               $376
                                                                    5/14/2020               $283
                                                                    5/14/2020               $271
                                                                    5/14/2020               $228
                                                                    5/14/2020               $198
                                                                    5/14/2020               $233
                                                                    5/14/2020               $274
                                                                    5/14/2020               $275
                                                                    5/14/2020               $279
                                                                    5/14/2020               $257
                                                                    5/14/2020               $299




                                        TOTAL ROADTEX TRANSPORTATION                     $879,251

3.402 RX SOURCING STRATEGIES LLC                                    3/12/2020              $1,405         Secured debt
      16305 SWINGLEY RIDGE ROAD, SUITE 340                                                                Unsecured loan repayment
      CHESTERFIELD, MO                                              3/12/2020              $1,490
                                                                                                          Suppliers or vendors
                                                                    3/17/2020              $26,171        Services
                                                                    3/17/2020              $31,584        Other

                                                                    4/24/2020              $1,571
                                                                    4/24/2020              $31,077
                                                                    4/24/2020                $0
                                                                    4/24/2020                $0
                                                                    5/14/2020                $0
                                                                    5/14/2020              $1,113
                                                                    5/14/2020              $22,119




                                     TOTAL RX SOURCING STRATEGIES LLC                    $116,532




                                                      Page 272 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 296 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.403 RXCROSSROADS 1769                                             2/20/2020              $12,238        Secured debt
      C/O US ONCOLOGY CORPORATE LLC                                                                       Unsecured loan repayment
      DALLAS, TX                                                    3/12/2020              $13,066
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                               TOTAL RXCROSSROADS 1769                     $25,304

3.404 RXCROSSROADS 4856 & 6616                                      2/20/2020               $990          Secured debt
      13796 COLLECTIONS CENTER DRIVE                                                                      Unsecured loan repayment
      CHICAGO, IL                                                   2/20/2020              $5,674
                                                                                                          Suppliers or vendors
                                                                    2/27/2020             $272,799        Services
                                                                    2/27/2020              $5,300         Other

                                                                    2/27/2020               $610
                                                                    3/12/2020              $1,265
                                                                    3/12/2020              $2,015
                                                                    3/12/2020              $8,909
                                                                    3/12/2020              $4,072
                                                                    3/20/2020              $5,249
                                                                    3/20/2020             $299,242
                                                                    3/20/2020              $1,968
                                                                     4/7/2020              $1,105
                                                                     4/7/2020              $6,338
                                                                    4/16/2020              $8,697
                                                                    4/16/2020              $2,030
                                                                    4/21/2020             $277,637
                                                                    4/21/2020              $1,203
                                                                    4/21/2020              $4,745
                                                                    4/30/2020              $6,709
                                                                    4/30/2020               $855
                                                                    4/30/2020               $950
                                                                     5/7/2020              $6,096




                                        TOTAL RXCROSSROADS 4856 & 6616                   $924,459




                                                      Page 273 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 297 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.405 SAFETYCALL INTERNATIONAL LLC                                  4/16/2020              $1,490         Secured debt
      3600 AMERICAN BLVD W SUITE 725                                                                      Unsecured loan repayment
      BLOOMINGTON, MN                                               4/24/2020              $20,182
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                   TOTAL SAFETYCALL INTERNATIONAL LLC                      $21,672

3.406 SALESFORCE.COM INC                                             4/9/2020              $25,683        Secured debt
      PO BOX 203141                                                                                       Unsecured loan repayment
      DALLAS, TX                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                              TOTAL SALESFORCE.COM INC                     $25,683

3.407 SAMS CLUB                                                     4/16/2020              $59,187        Secured debt
      BANK OF AMERICA                                                                                     Unsecured loan repayment
      ST LOUIS, MO                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                        TOTAL SAMS CLUB                    $59,187

3.408 SARTORIUS STEDIM FILTERS BAGS                                 2/27/2020              $10,666        Secured debt
      565 JOHNSON AVENUE                                                                                  Unsecured loan repayment
      BOHEMIA, NY                                                    3/5/2020                $22
                                                                                                          Suppliers or vendors
                                                                     3/5/2020                $30          Services
                                                                                                          Other



                                  TOTAL SARTORIUS STEDIM FILTERS BAGS                      $10,718

3.409 SC-BLUECHOICE                                                 3/17/2020              $7,046         Secured debt
      MMA SC MEDICAID FFS PROGRAM DRUG REBATE                                                             Unsecured loan repayment
      CHARLOTTE, NC                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                    TOTAL SC-BLUECHOICE                     $7,046

3.410 SC-FIRST CHOICE                                               3/26/2020              $23,089        Secured debt
      MMA SC MEDICAID FFS PROGRAM DRUG REBATE                                                             Unsecured loan repayment
      CHARLOTTE, NC                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                   TOTAL SC-FIRST CHOICE                   $23,089




                                                      Page 274 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 298 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.411 SCHIFF HARDIN LLP                                             2/20/2020              $3,318         Secured debt
      233 SOUTH WACKER DRIVE                                                                              Unsecured loan repayment
      CHICAGO, IL                                                    3/5/2020               $900
                                                                                                          Suppliers or vendors
                                                                     3/5/2020               $750          Services
                                                                    3/20/2020              $10,005        Other

                                                                    3/26/2020              $6,525
                                                                    3/26/2020               $975
                                                                    4/30/2020               $975




                                                 TOTAL SCHIFF HARDIN LLP                   $23,448

3.412 SCIENTEK SOFTWARE INC                                         3/24/2020              $8,750         Secured debt
      P.O. BOX 323                                                                                        Unsecured loan repayment
      TUSTIN, CA                                                     4/7/2020              $11,550
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                           TOTAL SCIENTEK SOFTWARE INC                     $20,300

3.413 SCISAFE INC                                                   4/24/2020              $7,677         Secured debt
      7 CORPORATE DRIVE UNIT D                                                                            Unsecured loan repayment
      CRANBURY, NJ                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                        TOTAL SCISAFE INC                   $7,677

3.414 SC-MEDICAID                                                   3/26/2020              $17,887        Secured debt
      MMA SC MEDICAID FFS PROGRAM DRUG REBATE                                                             Unsecured loan repayment
      CHARLOTTE, NC                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL SC-MEDICAID                   $17,887

3.415 SD-MEDICAID                                                   4/16/2020              $15,153        Secured debt
      700 GOVERNORS DRIVE                                                                                 Unsecured loan repayment
      PIERRE, SD                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL SD-MEDICAID                   $15,153




                                                      Page 275 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 299 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.416 SEARS HOLDINGS CORPORATION                                     3/5/2020              $7,500         Secured debt
      C/O ASK LLP ATTN ACCOUNTING DEPT 2600 EAGAN WOODS                                                   Unsecured loan repayment
      DR SUITE 400                                                                                        Suppliers or vendors
      ST PAUL, MN                                                                                         Services
                                                                                                          Other
                                    TOTAL SEARS HOLDINGS CORPORATION                        $7,500

3.417 SENSITECH                                                     2/20/2020               $937          Secured debt
      PO BOX 742000                                                                                       Unsecured loan repayment
      LOS ANGELES, CA                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                         TOTAL SENSITECH                     $937




                                                      Page 276 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 300 of 423

Akorn, Inc.                                                                                             Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or        Reasons for Payment
                                                                                            Value                or Transfer


3.418 SEPTODONT INC                                                 3/12/2020             $188,905           Secured debt
      416 S TAYLOR AVENUE                                                                                    Unsecured loan repayment
      LOUISVILLE, CO                                                3/12/2020              $40,890
                                                                                                             Suppliers or vendors
                                                                    3/12/2020              $42,320           Services
                                                                    3/12/2020              $47,400           Other

                                                                    3/12/2020              $76,827
                                                                    3/12/2020              $89,760
                                                                    3/12/2020              $92,335
                                                                    3/12/2020              $58,800
                                                                    3/12/2020               ($15)
                                                                    3/12/2020              $6,446
                                                                    3/12/2020              $95,938
                                                                    3/12/2020             $132,672
                                                                    3/12/2020             $135,363
                                                                    3/12/2020             $136,702
                                                                    3/12/2020             $147,633
                                                                    3/12/2020             $185,879
                                                                    3/12/2020             $278,048
                                                                    3/12/2020             $155,061
                                                                    3/12/2020              $48,460
                                                                    3/12/2020            ($1,582,598)
                                                                    3/12/2020             $118,306
                                                                    3/12/2020              $10,220
                                                                    3/12/2020              $59,220
                                                                    3/12/2020             $126,495
                                                                    3/12/2020             ($685,182)
                                                                    3/12/2020              $4,645




                                                    TOTAL SEPTODONT INC                    $10,529




                                                      Page 277 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 301 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.419 SERRANO EYE CENTER                                            4/21/2020              $6,844         Secured debt
      4220 W 3RD ST STE 206                                                                               Unsecured loan repayment
      LOS ANGELES, CA                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                              TOTAL SERRANO EYE CENTER                      $6,844

3.420 SERVICE ENGINEERING INC                                        4/7/2020              $22,488        Secured debt
      PO BOX 5001                                                                                         Unsecured loan repayment
      GREENFIELD, US                                                4/16/2020              $3,619
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                           TOTAL SERVICE ENGINEERING INC                   $26,107

3.421 SERVICEMASTER FACILITY MANAGEMENT                             2/20/2020              $2,800         Secured debt
      2122 22ND ST                                                                                        Unsecured loan repayment
      KENOSHA, WI                                                   3/17/2020              $2,800
                                                                                                          Suppliers or vendors
                                                                    4/21/2020              $2,800         Services
                                                                                                          Other



                                TOTAL SERVICEMASTER FACILITY MANAGEMENT                     $8,400

3.422 SGS NORTH AMERICA                                             2/27/2020              $1,765         Secured debt
      CITIBANK PO BOX 2502                                                                                Unsecured loan repayment
      CAROL STREAM, IL                                              3/12/2020              $1,765
                                                                                                          Suppliers or vendors
                                                                    3/12/2020              $1,350         Services
                                                                    3/24/2020              $1,765         Other

                                                                    4/16/2020              $9,972
                                                                    4/24/2020              $1,765
                                                                    4/24/2020              $18,400




                                               TOTAL SGS NORTH AMERICA                     $36,782

3.423 SHI INTL CORP                                                 2/20/2020               $283          Secured debt
      PO BOX 952121                                                                                       Unsecured loan repayment
      DALLAS, TX                                                    4/21/2020               $209
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                      TOTAL SHI INTL CORP                    $492


                                                      Page 278 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 302 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.424 SIEGFRIED USA INC                                              5/8/2020             $221,163        Secured debt
      33 INDUSTRIAL PARK ROAD                                                                             Unsecured loan repayment
      PENNSVILLE, NJ                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                 TOTAL SIEGFRIED USA INC                 $221,163

3.425 SIEMENS INDUSTRY INC                                          4/24/2020              $8,938         Secured debt
      BUILDING TECHNOLOGIES PO BOX 2134                                                                   Unsecured loan repayment
      CAROL STREAM, IL                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                             TOTAL SIEMENS INDUSTRY INC                     $8,938




                                                      Page 279 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 303 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.426 SIGMA ALDRICH                                                 2/20/2020               $265          Secured debt
      3050 SPRUCE STREET                                                                                  Unsecured loan repayment
      SAINT LOUIS, MO                                               2/20/2020               $555
                                                                                                          Suppliers or vendors
                                                                    2/20/2020               $133          Services
                                                                    2/20/2020                $53          Other

                                                                    2/27/2020               $319
                                                                    2/27/2020              $2,109
                                                                    2/27/2020                $33
                                                                    2/27/2020               $653
                                                                     3/5/2020              $1,406
                                                                     3/5/2020               $164
                                                                     3/5/2020               $703
                                                                     3/5/2020               $185
                                                                    3/12/2020                $67
                                                                    3/12/2020               $578
                                                                    3/12/2020                $37
                                                                    3/12/2020               $768
                                                                    3/20/2020                $62
                                                                    3/20/2020               $111
                                                                    3/20/2020               $142
                                                                    3/20/2020                $88
                                                                    3/20/2020                $48
                                                                    3/20/2020               $486
                                                                    3/20/2020               $258
                                                                     4/7/2020              $3,480
                                                                     4/7/2020               $102
                                                                     4/7/2020                $88
                                                                    4/16/2020               $372
                                                                    4/16/2020              $2,365
                                                                    4/16/2020               $123
                                                                    4/21/2020                $57
                                                                    4/21/2020                $29
                                                                    4/21/2020               $496
                                                                    4/21/2020               $367

                                                      Page 280 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 304 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    4/21/2020               $250
                                                                    4/21/2020                $67
                                                                    4/21/2020                $60
                                                                    4/21/2020                $40
                                                                    4/21/2020               $433
                                                                    4/24/2020               $435
                                                                    4/24/2020               $186
                                                                     5/7/2020               $648
                                                                     5/7/2020                $46
                                                                     5/7/2020                $29
                                                                     5/7/2020               $648




                                                    TOTAL SIGMA ALDRICH                    $19,541

3.427 SIMPLE SCIENCE                                                 4/7/2020             $185,814        Secured debt
      5555 W 78TH ST SUITE M                                                                              Unsecured loan repayment
      EDINA, MN                                                                                           Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                   TOTAL SIMPLE SCIENCE                  $185,814

3.428 SJOGREN'S SYNDROME FOUNDATION INC                             2/27/2020              $22,500        Secured debt
      10701 PARKRIDGE BLVD SUITE 170                                                                      Unsecured loan repayment
      RESTON, VA                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                TOTAL SJOGREN'S SYNDROME FOUNDATION INC                    $22,500

3.429 SKAN AG                                                       4/27/2020              $3,744         Secured debt
      BINNINGERSTRASSE 116                                                                                Unsecured loan repayment
      ALLSCHWIL 4123                                                 5/6/2020              $37,776
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                           TOTAL SKAN AG                   $41,520




                                                      Page 281 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 305 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.430 SOFGEN PHARMACEUTICALS LLC                                    3/25/2020              $68,689        Secured debt
      1815 GRIFFIN ROAD SUITE 404                                                                         Unsecured loan repayment
      DANIA BEACH, FL                                               3/25/2020              $69,642
                                                                                                          Suppliers or vendors
                                                                    3/25/2020              $67,792        Services
                                                                    3/25/2020              $70,317        Other

                                                                    3/25/2020              $69,856
                                                                    3/25/2020              $70,213
                                                                    3/25/2020              $69,928
                                                                    4/30/2020              $64,827
                                                                    4/30/2020             $111,485
                                                                    4/30/2020             $115,114
                                                                    4/30/2020             $214,669
                                                                    4/30/2020              $65,180
                                                                    4/30/2020             $227,319
                                                                    4/30/2020              $64,400
                                                                    5/14/2020             $114,835
                                                                    5/14/2020              $96,936
                                                                    5/14/2020             $230,623




                                    TOTAL SOFGEN PHARMACEUTICALS LLC                    $1,791,824

3.431 SONITROL CHICAGO & GR LAKES                                   2/20/2020               $241          Secured debt
      DEPT 9512 PO BOX 30516                                                                              Unsecured loan repayment
      LANSING, MI                                                   2/27/2020               $633
                                                                                                          Suppliers or vendors
                                                                    2/27/2020                $94          Services
                                                                    3/24/2020              $1,459         Other

                                                                    3/26/2020              $1,880
                                                                    4/16/2020               $325
                                                                    4/24/2020                $95
                                                                    4/24/2020              $3,062
                                                                    5/14/2020              $2,008




                                    TOTAL SONITROL CHICAGO & GR LAKES                       $9,797


                                                      Page 282 of 325 to Question 3
                          Case 20-11177-KBO           Doc 275        Filed 07/01/20        Page 306 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.432 SP SCIENTIFIC                                                 3/12/2020              $34,163        Secured debt
      3538 MAIN STREEET                                                                                   Unsecured loan repayment
      STONE RIDGE, NY                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                      TOTAL SP SCIENTIFIC                  $34,163

3.433 SPECGX FORMERLY MALLINCKRODT                                  2/27/2020              $21,052        Secured debt
      345 MARSHALL AVENUE                                                                                 Unsecured loan repayment
      WEBSTER GROVES, MO                                                                                  Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                 TOTAL SPECGX FORMERLY MALLINCKRODT                        $21,052

3.434 SPECTRUM CHEMICAL                                             3/12/2020               $196          Secured debt
      SALES@SPECTRUMCHEMICAL.COM                                                                          Unsecured loan repayment
      NEW BRUNSWICK, NJ                                             3/24/2020               $808
                                                                                                          Suppliers or vendors
                                                                     4/2/2020               $560          Services
                                                                     4/2/2020               $108          Other

                                                                    4/30/2020                $38




                                              TOTAL SPECTRUM CHEMICAL                       $1,709

3.435 SPECTRUM PRINTERS INC                                         3/26/2020              $17,022        Secured debt
      PO BOX 161                                                                                          Unsecured loan repayment
      TECUMSEH, OK 74873                                                                                  Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                           TOTAL SPECTRUM PRINTERS INC                     $17,022

3.436 SSI SERVICES INC                                              3/12/2020               $612          Secured debt
      7231 ACC BLVD                                                                                       Unsecured loan repayment
      RALEIGH, NC                                                   3/12/2020              $94,250
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                  TOTAL SSI SERVICES INC                   $94,862




                                                      Page 283 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 307 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.437 STEINER ELECTRIC CO                                           4/24/2020              $13,938        Secured debt
      2665 PAYSPHERE CIRCLE                                                                               Unsecured loan repayment
      CHICAGO, IL                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                              TOTAL STEINER ELECTRIC CO                    $13,938

3.438 STERICYCLE ENVIRON                                            3/24/2020               ($387)        Secured debt
      50 HOWARD STREET                                                                                    Unsecured loan repayment
      PISCATAWAY, NJ                                                3/24/2020               $387
                                                                                                          Suppliers or vendors
                                                                     5/7/2020              $16,439        Services
                                                                     5/7/2020              $24,401        Other




                                              TOTAL STERICYCLE ENVIRON                     $40,841

3.439 STERIGENICS GAMMA                                             2/20/2020              $3,368         Secured debt
      1003 LAKESIDE DRIVE                                                                                 Unsecured loan repayment
      GURNEE, IL                                                    2/27/2020              $5,721
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $1,306         Services
                                                                    3/12/2020              $3,368         Other

                                                                    3/20/2020              $3,337
                                                                    3/20/2020              $2,767




                                               TOTAL STERIGENICS GAMMA                     $19,867




                                                      Page 284 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 308 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.440 STERIS CORP                                                   2/27/2020              $10,468        Secured debt
      MENTOR OH FACILITY                                                                                  Unsecured loan repayment
      MENTOR, OH                                                    2/27/2020              $7,650
                                                                                                          Suppliers or vendors
                                                                     3/5/2020              $8,505         Services
                                                                     3/5/2020              $7,129         Other

                                                                     3/5/2020              $6,617
                                                                     3/5/2020              $1,313
                                                                    3/17/2020              $24,154
                                                                    3/20/2020              $25,664
                                                                    3/20/2020              $10,266
                                                                    3/20/2020              $14,558
                                                                    3/26/2020              $18,901
                                                                    3/26/2020              $9,450
                                                                    3/26/2020               ($92)
                                                                    3/26/2020              $9,450
                                                                     4/9/2020              $15,011
                                                                     4/9/2020              $3,977
                                                                     4/9/2020              $4,077
                                                                     4/9/2020              $7,279
                                                                    4/30/2020              $9,450
                                                                    4/30/2020              $7,873




                                                       TOTAL STERIS CORP                 $201,701

3.441 STERIS ISOMEDIX LIBERTYVILLE                                   3/5/2020              $3,115         Secured debt
      LIBERTYVILLE IL FACILITY                                                                            Unsecured loan repayment
      LIBERTYVILLE, IL                                               5/7/2020              $34,009
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                     TOTAL STERIS ISOMEDIX LIBERTYVILLE                    $37,124




                                                      Page 285 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 309 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.442 STERIS S PLAINFIELD                                           3/24/2020              $3,150         Secured debt
      3459 S CLINTON AVE                                                                                  Unsecured loan repayment
      SOUTH PLAINFIELD, NJ                                          4/16/2020              $4,106
                                                                                                          Suppliers or vendors
                                                                    5/15/2020              $3,256         Services
                                                                                                          Other



                                               TOTAL STERIS S PLAINFIELD                   $10,511

3.443 STERITOOL INC                                                 2/20/2020              $1,821         Secured debt
      2376 LAKE SHORE BLVD                                                                                Unsecured loan repayment
      JACKSONVILLE, FL                                              3/12/2020               $371
                                                                                                          Suppliers or vendors
                                                                    3/17/2020              $1,538         Services
                                                                    3/17/2020              $2,357         Other

                                                                    3/20/2020               $935
                                                                    4/24/2020              $4,974
                                                                     5/7/2020               $795




                                                     TOTAL STERITOOL INC                   $12,792

3.444 STERNE KESSLER GOLDSTEIN & FOX PLLC                           3/26/2020              $7,617         Secured debt
      PO BOX 75580                                                                                        Unsecured loan repayment
      BALTIMORE, MD                                                 4/21/2020              $6,340
                                                                                                          Suppliers or vendors
                                                                    4/21/2020              $4,319         Services
                                                                    4/21/2020              $6,398         Other

                                                                    4/21/2020              $20,029




                             TOTAL STERNE KESSLER GOLDSTEIN & FOX PLLC                     $44,703

3.445 STRAWN ARNOLD & ASSOCIATES                                    2/20/2020              $35,625        Secured debt
      2508 ASHLEY WORTH BLVD                                                                              Unsecured loan repayment
      AUSTIN, TX                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                    TOTAL STRAWN ARNOLD & ASSOCIATES                       $35,625




                                                      Page 286 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 310 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.446 STRYDER CORP DBA HANDSHAKE                                    3/26/2020              $20,000        Secured debt
      225 BUSH STREET 12TH FLOOR                                                                          Unsecured loan repayment
      SAN FRANCISCO, CA                                                                                   Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                   TOTAL STRYDER CORP DBA HANDSHAKE                        $20,000

3.447 SUEZ WTS                                                      3/12/2020              $1,495         Secured debt
      6060 SPINE ROAD                                                                                     Unsecured loan repayment
      BOULDER, CO                                                    4/7/2020               $480
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                          TOTAL SUEZ WTS                    $1,974

3.448 SUMMIT GROUP LLC                                               3/5/2020               $681          Secured debt
      8252 SOLUTIONS CENTER                                                                               Unsecured loan repayment
      CHICAGO, IL                                                   3/20/2020              $4,631
                                                                                                          Suppliers or vendors
                                                                    4/24/2020              $1,729         Services
                                                                                                          Other



                                                TOTAL SUMMIT GROUP LLC                      $7,041

3.449 SUPERIOR ENVIRONMENTAL EQUIPMENT CORP                         2/20/2020              $29,795        Secured debt
      1775 HIGHWAY 34 SOUTH BLDG D-8                                                                      Unsecured loan repayment
      WALL TOWNSHIP, NJ                                             3/12/2020              $1,050
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                        TOTAL SUPERIOR ENVIRONMENTAL EQUIPMENT CORP                        $30,845

3.450 SYNEOS HEALTH LLC                                             2/27/2020              $30,662        Secured debt
      75 REMITTANCE DRIVE                                                                                 Unsecured loan repayment
      CHICAGO, IL                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                               TOTAL SYNEOS HEALTH LLC                     $30,662




                                                      Page 287 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 311 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.451 SYNTEGON                                                      2/20/2020              $3,850          Secured debt
      36809 TREASURY CENTER                                                                                Unsecured loan repayment
      CHICAGO, IL                                                    3/5/2020              $5,343
                                                                                                           Suppliers or vendors
                                                                    3/12/2020              $3,873          Services
                                                                    3/12/2020              $4,056          Other

                                                                    3/23/2020              $4,309
                                                                    3/23/2020              ($4,309)
                                                                    3/24/2020              $7,283
                                                                    3/24/2020              $27,164
                                                                    3/24/2020              $9,626
                                                                    4/24/2020              $1,485
                                                                     5/7/2020              $1,629
                                                                     5/7/2020              $3,301
                                                                    5/14/2020                $71




                                                         TOTAL SYNTEGON                    $67,681

3.452 TAYLOR MADE LANDSCAPING                                        3/5/2020              $1,604          Secured debt
      1792 N RT 121                                                                                        Unsecured loan repayment
      DECATUR, IL                                                    3/5/2020              $1,978
                                                                                                           Suppliers or vendors
                                                                    3/17/2020              $2,474          Services
                                                                    3/17/2020              $4,265          Other

                                                                    3/24/2020              $2,014
                                                                    3/24/2020              $1,258
                                                                     5/7/2020              $3,077
                                                                     5/7/2020              $8,605
                                                                     5/7/2020              $2,231




                                       TOTAL TAYLOR MADE LANDSCAPING                       $27,506




                                                      Page 288 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 312 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.453 TELIGENT                                                      4/24/2020             $200,000        Secured debt
      105 LINCOLN AVENUE                                                                                  Unsecured loan repayment
      BUENA, NJ                                                                                           Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                          TOTAL TELIGENT                 $200,000

3.454 TERILLIUM INC                                                 3/12/2020              $26,175        Secured debt
      ATTN: ACCOUNTS RECEIVABLE 201 EAST 5TH STREEET                                                      Unsecured loan repayment
      SUITE 2700                                                     4/7/2020              $19,350
                                                                                                          Suppliers or vendors
      CINCINNATI, OH                                                 5/7/2020              $27,150        Services
                                                                                                          Other



                                                      TOTAL TERILLIUM INC                  $72,675

3.455 TEVA API INC                                                  2/27/2020              $70,000        Secured debt
      400 INTERPACE PARKWAY                                                                               Unsecured loan repayment
      PARSIPPANY, NJ                                                2/27/2020              $4,651
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                       TOTAL TEVA API INC                  $74,651

3.456 THE ALLIANCE PHARMACY                                         4/16/2020              $10,905        Secured debt
      44 BOND STREET                                                                                      Unsecured loan repayment
      WESTBURY, NY                                                                                        Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                          TOTAL THE ALLIANCE PHARMACY                      $10,905




                                                      Page 289 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 313 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.457 THE BAM CONNECTION LLC                                        2/20/2020              $41,255         Secured debt
      ACCTS RECEIVABLE                                                                                     Unsecured loan repayment
      BROOKLYN, NY                                                  2/20/2020               $200
                                                                                                           Suppliers or vendors
                                                                    2/20/2020               $632           Services
                                                                    2/27/2020              $42,550         Other

                                                                     3/5/2020              $41,250
                                                                    3/12/2020              $8,325
                                                                    3/17/2020              $43,333
                                                                    3/20/2020              $11,000
                                                                     4/7/2020             ($28,000)
                                                                     4/7/2020             ($41,250)
                                                                     4/7/2020              $41,250
                                                                     4/7/2020              $28,000
                                                                    4/16/2020              $10,000
                                                                    4/16/2020              $37,000
                                                                    4/16/2020               $950
                                                                     5/7/2020             ($28,000)
                                                                     5/7/2020              $15,000
                                                                     5/7/2020              $5,000
                                                                     5/7/2020              $41,250




                                          TOTAL THE BAM CONNECTION LLC                   $269,745

3.458 THE DESIGNERS NYC INC                                         4/24/2020              $3,500          Secured debt
      1 NORTH BROADWAY SUITE 202                                                                           Unsecured loan repayment
      WHITE PLAINS, NY                                              4/24/2020              $12,700
                                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other

                                            TOTAL THE DESIGNERS NYC INC                    $16,200




                                                      Page 290 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 314 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.459 THE HARTFORD                                                  3/12/2020             $332,204        Secured debt
      PO BOX 660916                                                                                       Unsecured loan repayment
      DALLAS, TX                                                    4/30/2020               $854
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                     TOTAL THE HARTFORD                  $333,058

3.460 THE TRAINING CENTER GROUP LLC                                 3/12/2020              $16,321        Secured debt
      113 MONMOUTH RD                                                                                     Unsecured loan repayment
      WRIGHTSTOWN, NJ                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                  TOTAL THE TRAINING CENTER GROUP LLC                      $16,321

3.461 THERMO ELECTRON NA                                            2/27/2020               $704          Secured debt
      ATTN: ORDER ENTRY 1400 NORTHPOINT PKWY STE 10                                                       Unsecured loan repayment
      WEST PALM BEACH, FL                                           2/27/2020              $2,162
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $29,882        Services
                                                                    2/27/2020              $2,091         Other

                                                                     3/5/2020               $739
                                                                    3/17/2020               $717
                                                                    3/17/2020              $1,469
                                                                    3/20/2020               $316
                                                                    3/20/2020              $3,485
                                                                    3/20/2020              $1,737
                                                                     4/7/2020              $14,693
                                                                     4/7/2020             $128,195
                                                                     5/7/2020              $29,882




                                             TOTAL THERMO ELECTRON NA                    $216,071

3.462 TIEFENBACHER API & INGREDIENTS                                4/28/2020                $57          Secured debt
      VAN-DER SMISSEN S- STRASSE 1-2                                                                      Unsecured loan repayment
      HAMBURG                                                       4/28/2020              $41,567
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                  TOTAL TIEFENBACHER API & INGREDIENTS                     $41,623



                                                      Page 291 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 315 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.463 TN-MEDICAID                                                   4/16/2020             $125,233        Secured debt
      DEPT #5544 DRUG REBATE REG TENNCARE                                                                 Unsecured loan repayment
      BIRMINGHAM, AL                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL TN-MEDICAID                 $125,233

3.464 TNR RESOURCES LLC                                              3/5/2020              $4,594         Secured debt
      1616 MULBERRY DRIVE                                                                                 Unsecured loan repayment
      LAKE VILLA, IL                                                 3/5/2020              $2,188
                                                                                                          Suppliers or vendors
                                                                     3/5/2020               $963          Services
                                                                     3/5/2020              $5,644         Other

                                                                    3/24/2020              $3,019
                                                                    3/24/2020              $2,713
                                                                    3/24/2020              $2,713
                                                                    4/24/2020              $4,638
                                                                    4/24/2020              $6,038
                                                                    4/24/2020              $1,750




                                               TOTAL TNR RESOURCES LLC                     $34,256




                                                      Page 292 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 316 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.465 TORONTO RESEARCH CHEMICALS INC                                2/27/2020               $600           Secured debt
      20 MARTIN ROSS AVE                                                                                   Unsecured loan repayment
      TORONTO, NORTH YORK                                           3/12/2020               $150
                                                                                                           Suppliers or vendors
                                                                    3/17/2020               $285           Services
                                                                    3/20/2020               $500           Other

                                                                    3/24/2020              ($1,946)
                                                                    3/24/2020              $12,975
                                                                    3/24/2020                $90
                                                                    3/26/2020              $2,460
                                                                     4/7/2020               $150
                                                                    4/16/2020               $920
                                                                    4/16/2020              $2,055
                                                                    4/24/2020                $55
                                                                     5/7/2020              $5,040




                                TOTAL TORONTO RESEARCH CHEMICALS INC                       $23,334

3.466 TOSCANO CONSULTING GROUP INC                                  2/27/2020              $4,300          Secured debt
      7700 NW 11 PLACE                                                                                     Unsecured loan repayment
      PLANTATION, FL                                                2/27/2020              $98,040
                                                                                                           Suppliers or vendors
                                                                    3/20/2020             $101,418         Services
                                                                    3/26/2020              $13,366         Other




                                  TOTAL TOSCANO CONSULTING GROUP INC                     $217,123

3.467 TPC TRAINCO                                                   4/21/2020              $12,735         Secured debt
      750 WEST LAKE COOK ROAD                                                                              Unsecured loan repayment
      BUFFALO GROVE, IL                                                                                    Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                       TOTAL TPC TRAINCO                   $12,735




                                                      Page 293 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 317 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.468 TRANE COMPANY                                                 2/20/2020              $9,895          Secured debt
      PO BOX 98167                                                                                         Unsecured loan repayment
      CHICAGO, IL                                                   2/20/2020              $1,968
                                                                                                           Suppliers or vendors
                                                                    2/20/2020               $552           Services
                                                                    2/20/2020               ($552)         Other

                                                                    2/20/2020              ($1,312)
                                                                    3/12/2020              $2,434
                                                                    3/12/2020              $1,312
                                                                    3/12/2020              $1,558
                                                                    3/12/2020               $550
                                                                    3/12/2020              $1,452
                                                                    3/12/2020               ($550)
                                                                    3/24/2020              $2,408
                                                                     4/7/2020              ($7,865)
                                                                     4/7/2020              $52,986
                                                                    4/16/2020              $1,649
                                                                    4/16/2020              $5,430
                                                                     5/7/2020              $3,790




                                                   TOTAL TRANE COMPANY                     $75,704

3.469 TRAVELERS                                                     3/12/2020              $6,194          Secured debt
      C/O BANK OF AMERICA                                                                                  Unsecured loan repayment
      CHICAGO, IL                                                   4/16/2020              $5,075
                                                                                                           Suppliers or vendors
                                                                    5/14/2020              $7,750          Services
                                                                                                           Other



                                                        TOTAL TRAVELERS                    $19,019

3.470 TX-CHIP NSF                                                   4/21/2020              $8,262          Secured debt
      ACCTG OPER-DRUG REBATE ARTS 1470                                                                     Unsecured loan repayment
      AUSTIN, TX                                                                                           Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                        TOTAL TX-CHIP NSF                   $8,262




                                                      Page 294 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 318 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.471 TX-MCO                                                        4/21/2020             $653,369        Secured debt
      ACCTG OPER-DRUG REBATE ARTS 1470                                                                    Unsecured loan repayment
      AUSTIN, TX                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL TX-MCO                 $653,369

3.472 TX-MCO EFMAP                                                  4/21/2020              $29,487        Secured debt
      ACCTG OPER-DRUG REBATE ARTS 1470                                                                    Unsecured loan repayment
      AUSTIN, TX                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                     TOTAL TX-MCO EFMAP                    $29,487

3.473 TX-MEDICAID                                                   4/21/2020              $9,286         Secured debt
      ACCOUNTING OPERATIONS                                                                               Unsecured loan repayment
      AUSTIN, TX                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL TX-MEDICAID                    $9,286




                                                      Page 295 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 319 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.474 U S PHARMACOPEIAL                                             2/20/2020              $2,282         Secured debt
      ATTN CUSTOMER SERVICE                                                                               Unsecured loan repayment
      FREDERICK, MD                                                 2/20/2020               $625
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $1,353         Services
                                                                    2/20/2020              $1,151         Other

                                                                    2/20/2020              $2,357
                                                                    2/20/2020              $1,063
                                                                    2/20/2020              $4,657
                                                                    2/27/2020              $1,677
                                                                    2/27/2020              $3,302
                                                                    2/27/2020               $827
                                                                    2/27/2020              $3,015
                                                                    2/27/2020               $322
                                                                    2/27/2020               $786
                                                                    2/27/2020               $451
                                                                    2/27/2020              $1,613
                                                                    2/27/2020              $1,432
                                                                    2/27/2020              $1,364
                                                                    2/27/2020               $721
                                                                    2/27/2020              $1,031
                                                                    2/27/2020              $1,036
                                                                    2/27/2020               $354
                                                                     3/5/2020               $271
                                                                     3/5/2020              $1,051
                                                                     3/5/2020               $797
                                                                     3/5/2020              $1,220
                                                                     3/5/2020               $541
                                                                     3/5/2020              $4,200
                                                                    3/12/2020              $2,081
                                                                    3/12/2020              $2,291
                                                                    3/12/2020               $306
                                                                    3/12/2020              $3,228
                                                                    3/17/2020              $4,243
                                                                    3/17/2020              $2,713

                                                      Page 296 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 320 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    3/20/2020              $1,387
                                                                    3/20/2020              $1,092
                                                                    3/20/2020              $1,092
                                                                    3/20/2020               $572
                                                                    3/20/2020              $1,698
                                                                    3/24/2020               $657
                                                                    3/24/2020               $901
                                                                     4/7/2020               $245
                                                                     4/7/2020              $2,261
                                                                     4/7/2020               $311
                                                                    4/16/2020               $786
                                                                    4/16/2020              $1,825
                                                                    4/16/2020              $6,166
                                                                    4/16/2020              $25,073
                                                                    4/21/2020              $3,467
                                                                    4/21/2020              $1,825
                                                                    4/21/2020              $1,825
                                                                    4/21/2020              $1,740
                                                                    4/21/2020              $1,512
                                                                    4/21/2020              $1,092
                                                                    4/21/2020               $876
                                                                    4/21/2020              $2,134
                                                                    4/21/2020              $2,521
                                                                    4/21/2020              $5,140
                                                                    4/21/2020              $3,202
                                                                    4/24/2020              $2,825
                                                                     5/7/2020              $1,740
                                                                     5/7/2020              $1,772
                                                                     5/7/2020              $1,624
                                                                     5/7/2020              $3,929
                                                                     5/7/2020              $2,914




                                                      Page 297 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 321 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer




                                               TOTAL U S PHARMACOPEIAL                   $138,566

3.475 UCB INC                                                       3/25/2020             $170,867        Secured debt
      1950 LAKE PARK DRIVE                                                                                Unsecured loan repayment
      SMYRNA, GA                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                            TOTAL UCB INC                $170,867

3.476 UL REGISTRAR LLC                                              2/27/2020              $13,511        Secured debt
      PO BOX 414703                                                                                       Unsecured loan repayment
      BOSTON, MA                                                     3/5/2020              $3,498
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                 TOTAL UL REGISTRAR LLC                    $17,009




                                                      Page 298 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 322 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.477 ULINE                                                         2/20/2020               $267          Secured debt
      12575 ULINE DRIVE                                                                                   Unsecured loan repayment
      PLEASANT PRAIRIE, WI                                          2/20/2020               $184
                                                                                                          Suppliers or vendors
                                                                    2/20/2020              $2,495         Services
                                                                    2/27/2020               $827          Other

                                                                    2/27/2020               $306
                                                                    2/27/2020               $432
                                                                     3/5/2020               $140
                                                                     3/5/2020                $88
                                                                    3/12/2020              $1,222
                                                                    3/12/2020              $2,327
                                                                    3/12/2020               $226
                                                                    3/13/2020              $2,214
                                                                    3/13/2020              $1,112
                                                                    3/13/2020              $2,600
                                                                    3/13/2020                $98
                                                                    3/13/2020               $180
                                                                    3/13/2020               $300
                                                                    3/24/2020                $89
                                                                    3/24/2020               $477
                                                                    3/24/2020                $92
                                                                     4/7/2020               $757
                                                                     4/7/2020               $228
                                                                     4/7/2020               $526
                                                                     4/7/2020               $622
                                                                    4/16/2020               $684
                                                                    4/21/2020              $1,096
                                                                    4/24/2020               $655
                                                                    4/24/2020              $5,902
                                                                     5/7/2020              $1,111
                                                                     5/7/2020               $396
                                                                    5/14/2020              $4,612




                                                      Page 299 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 323 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer




                                                              TOTAL ULINE                  $32,265

3.478 UNITED COOLING & REFRIGERATION INC                            2/27/2020              $1,853         Secured debt
      397 HOPE AVE                                                                                        Unsecured loan repayment
      ROSELLE, NJ                                                    3/5/2020              $1,280
                                                                                                          Suppliers or vendors
                                                                    3/20/2020              $1,853         Services
                                                                    4/30/2020              $1,853         Other




                                TOTAL UNITED COOLING & REFRIGERATION INC                    $6,839




                                                      Page 300 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 324 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.479 UNITED PARCEL SERVICE                                         2/20/2020               $228          Secured debt
      PO BOX 809488                                                                                       Unsecured loan repayment
      CHICAGO, IL                                                   2/20/2020              $5,712
                                                                                                          Suppliers or vendors
                                                                    2/20/2020               $114          Services
                                                                    2/20/2020               $821          Other

                                                                    2/20/2020                $31
                                                                    2/20/2020               $192
                                                                    2/20/2020                $84
                                                                    2/20/2020              $2,627
                                                                    2/20/2020               $276
                                                                    2/27/2020              $9,178
                                                                    2/27/2020                $31
                                                                    2/27/2020                $60
                                                                    2/27/2020               $394
                                                                    2/27/2020               $398
                                                                    2/27/2020               $547
                                                                    2/27/2020              $1,106
                                                                    2/27/2020               $174
                                                                     3/5/2020               $493
                                                                     3/5/2020              $1,890
                                                                     3/5/2020               $101
                                                                     3/5/2020              $4,061
                                                                     3/5/2020               $828
                                                                     3/5/2020               $566
                                                                     3/5/2020               $495
                                                                     3/5/2020               $117
                                                                     3/5/2020                $31
                                                                    3/12/2020               $570
                                                                    3/12/2020              $1,595
                                                                    3/12/2020               $474
                                                                    3/12/2020               $193
                                                                    3/12/2020               $192
                                                                    3/12/2020                $31
                                                                    3/12/2020              $27,219

                                                      Page 301 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 325 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    3/12/2020                $88
                                                                    3/20/2020              $30,120
                                                                    3/20/2020               $535
                                                                    3/20/2020               $400
                                                                    3/20/2020               $343
                                                                    3/20/2020               $263
                                                                    3/20/2020                $31
                                                                    3/20/2020                $94
                                                                    3/20/2020               $110
                                                                    3/20/2020               $660
                                                                    3/26/2020               $541
                                                                    3/26/2020                $57
                                                                    3/26/2020                $31
                                                                    3/26/2020               $325
                                                                    3/26/2020               $248
                                                                    3/26/2020              $6,080
                                                                    3/26/2020               $597
                                                                    3/26/2020                $23
                                                                    3/26/2020               $193
                                                                     4/7/2020               $209
                                                                     4/7/2020               $483
                                                                     4/7/2020                $43
                                                                     4/7/2020                $83
                                                                     4/7/2020               $247
                                                                     4/7/2020               $959
                                                                     4/7/2020              $2,737
                                                                     4/9/2020                $57
                                                                     4/9/2020               $484
                                                                     4/9/2020              $2,533
                                                                     4/9/2020               $169
                                                                     4/9/2020               $321
                                                                     4/9/2020               $938
                                                                     4/9/2020                $60

                                                      Page 302 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 326 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                    4/16/2020               $156
                                                                    4/16/2020              $3,523
                                                                    4/16/2020               $976
                                                                    4/16/2020               $397
                                                                    4/16/2020                $30
                                                                    4/16/2020                $41
                                                                    4/16/2020               $860
                                                                    4/16/2020                $38
                                                                    4/24/2020                $31
                                                                    4/24/2020               $123
                                                                    4/24/2020              $1,355
                                                                    4/24/2020              $2,506
                                                                    4/24/2020               $325
                                                                    4/24/2020               $299
                                                                    4/24/2020               $252
                                                                    4/24/2020               $134
                                                                    4/24/2020               $524
                                                                    4/24/2020                $40
                                                                    4/30/2020                $40
                                                                    4/30/2020              $9,651
                                                                    4/30/2020               $299
                                                                    4/30/2020                $31
                                                                    4/30/2020               $226
                                                                    4/30/2020                $62
                                                                    4/30/2020               $162
                                                                    4/30/2020              $4,269
                                                                    4/30/2020              $1,546
                                                                     5/7/2020               $190
                                                                     5/7/2020                $31
                                                                     5/7/2020               $304
                                                                     5/7/2020              $1,271
                                                                     5/7/2020              $1,910
                                                                     5/7/2020               $289

                                                      Page 303 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 327 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                     5/7/2020              $4,199
                                                                     5/7/2020               $132
                                                                     5/7/2020                $76




                                           TOTAL UNITED PARCEL SERVICE                   $147,190

3.480 UNITEDLEX CORPORATION                                         3/12/2020              $78,909        Secured debt
      6130 SPRINT PARKWAY                                                                                 Unsecured loan repayment
      OVERLAND PARK, KS                                             3/12/2020              $28,574
                                                                                                          Suppliers or vendors
                                                                    3/20/2020             $173,533        Services
                                                                                                          Other



                                          TOTAL UNITEDLEX CORPORATION                    $281,015

3.481 UNITHER                                                       2/27/2020              $51,000        Secured debt
      755 JEFFERSON ROAD                                                                                  Unsecured loan repayment
      ROCHESTER, NY                                                 3/17/2020              $12,000
                                                                                                          Suppliers or vendors
                                                                    4/21/2020             $100,000        Services
                                                                                                          Other



                                                           TOTAL UNITHER                 $163,000

3.482 UNIVAR SOLUTIONS                                              3/12/2020              $2,494         Secured debt
      CUSTSOL-ISALES@UNIVARSOLUTIONS.COM                                                                  Unsecured loan repayment
      , SD                                                           4/7/2020              $3,919
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                                 TOTAL UNIVAR SOLUTIONS                     $6,412




                                                      Page 304 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 328 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.483 UNUM LIFE INSURANCE COMPANY OF AMERICA                        2/27/2020              $3,196         Secured debt
      PO BOX 406946                                                                                       Unsecured loan repayment
      ATLANTA, GA                                                   2/27/2020              $7,370
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $24,120        Services
                                                                    2/27/2020              $61,753        Other

                                                                    2/27/2020              $7,460
                                                                     4/7/2020              $3,164
                                                                     4/7/2020              $2,902
                                                                     4/7/2020              $2,902
                                                                    4/16/2020              $65,484
                                                                    4/16/2020              $23,691
                                                                    4/17/2020              $34,223
                                                                    4/24/2020              $7,406
                                                                    4/24/2020              $23,678
                                                                    4/24/2020              $7,631
                                                                     5/7/2020              $20,417
                                                                     5/7/2020              $40,761




                        TOTAL UNUM LIFE INSURANCE COMPANY OF AMERICA                     $336,157




                                                      Page 305 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 329 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.484 UPS FREIGHT                                                   2/27/2020              $1,171         Secured debt
      28013 NETWORK PLACE                                                                                 Unsecured loan repayment
      CHICAGO, IL                                                   2/27/2020               $461
                                                                                                          Suppliers or vendors
                                                                    2/27/2020               $104          Services
                                                                    2/27/2020               $436          Other

                                                                    2/27/2020               $603
                                                                    3/26/2020               $104
                                                                    3/26/2020               $432
                                                                    3/26/2020               $378
                                                                    3/26/2020              $1,159
                                                                    3/26/2020              $1,175
                                                                    3/26/2020               $636
                                                                    4/16/2020               $103
                                                                    4/16/2020               $292
                                                                    4/30/2020               $106
                                                                     5/7/2020               $497




                                                       TOTAL UPS FREIGHT                    $7,657

3.485 US INTERNATIONAL MEDIA LLC (USIM)                             4/16/2020             $150,104        Secured debt
      3415 S SEPULVEDA BLVD SUITE 800                                                                     Unsecured loan repayment
      LOS ANGELES, CA                                                5/7/2020              $5,397
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                TOTAL US INTERNATIONAL MEDIA LLC (USIM)                  $155,501

3.486 US TREASURY/DHA                                               3/17/2020              $2,004         Secured debt
      DEFENSE HEALTH AGENCY                                                                               Unsecured loan repayment
      AURORA, TX                                                    4/30/2020              $70,828
                                                                                                          Suppliers or vendors
                                                                    4/30/2020              $20,456        Services
                                                                    4/30/2020              $5,094         Other




                                                 TOTAL US TREASURY/DHA                     $98,382




                                                      Page 306 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 330 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.487 UT-MCOU OBRA                                                  3/12/2020              $15,393        Secured debt
      PHARMACY REBATE ACCOUNTS RECEIVABLE                                                                 Unsecured loan repayment
      SALT LAKE CITY, UT                                                                                  Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                    TOTAL UT-MCOU OBRA                     $15,393

3.488 UT-MEDICAID                                                   3/12/2020              $10,396        Secured debt
      PHARMACY REBATE ACCOUNTS RECEIVABLE                                                                 Unsecured loan repayment
      SALT LAKE CITY, UT                                                                                  Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL UT-MEDICAID                   $10,396

3.489 VEEVA SYSTEMS INC                                             3/17/2020              $8,829         Secured debt
      PO BOX 740434                                                                                       Unsecured loan repayment
      LOS ANGELES, CA                                               3/17/2020              $77,493
                                                                                                          Suppliers or vendors
                                                                    4/16/2020              $71,303        Services
                                                                    4/16/2020              $1,606         Other




                                                TOTAL VEEVA SYSTEMS INC                  $159,229

3.490 VEOLIA ES TECHNICAL SOLUTIONS                                 2/27/2020              $3,581         Secured debt
      PO BOX 73709                                                                                        Unsecured loan repayment
      CHICAGO, IL                                                   3/17/2020              $5,119
                                                                                                          Suppliers or vendors
                                                                     4/7/2020              $3,697         Services
                                                                                                          Other



                                   TOTAL VEOLIA ES TECHNICAL SOLUTIONS                     $12,396




                                                      Page 307 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 331 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.491 VERITIV OHIO                                                  2/20/2020              $4,590         Secured debt
      6120 S GILMORE ROAD                                                                                 Unsecured loan repayment
      FAIRFIELD, OH                                                 2/20/2020              $1,127
                                                                                                          Suppliers or vendors
                                                                    2/27/2020               $323          Services
                                                                    2/27/2020               $963          Other

                                                                    3/24/2020              $1,986
                                                                     4/7/2020                $92
                                                                     4/7/2020               $869
                                                                     4/7/2020              $7,765
                                                                     4/7/2020               $916
                                                                     5/7/2020              $1,949
                                                                     5/7/2020              $6,170




                                                       TOTAL VERITIV OHIO                  $26,748

3.492 VERIZON WIRELESS                                              2/27/2020              $25,074        Secured debt
      100 SOUTHGATE PKWY                                                                                  Unsecured loan repayment
      MORRISTOWN, NJ                                                3/26/2020               $815
                                                                                                          Suppliers or vendors
                                                                    3/26/2020              $32,461        Services
                                                                    4/30/2020              $25,414        Other




                                                 TOTAL VERIZON WIRELESS                    $83,764

3.493 VIKING HEALTHCARE SOLUTIONS INC                               2/27/2020              $42,500        Secured debt
      1215 MAIN STREET, SUITE 125                                                                         Unsecured loan repayment
      TWEKSBURY, MA                                                 3/20/2020              $42,500
                                                                                                          Suppliers or vendors
                                                                    4/21/2020              $1,134         Services
                                                                    4/24/2020              $42,500        Other




                                TOTAL VIKING HEALTHCARE SOLUTIONS INC                    $128,634




                                                      Page 308 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 332 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.494 VIRGINIA RETINA SPECIALIST                                    2/27/2020              $8,458         Secured debt
      MALIK KHURRAM J MD 6400 ARLINGTON BLVD SUITE 600                                                    Unsecured loan repayment
      FALLS CHURCH, VA                                                                                    Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                        TOTAL VIRGINIA RETINA SPECIALIST                    $8,458

3.495 VISIONARY CONSULTANTS INC                                     4/16/2020              $7,500         Secured debt
      3933 REAL QUIET LN                                                                                  Unsecured loan repayment
      LEXINGTON, KY                                                 4/16/2020              $2,500
                                                                                                          Suppliers or vendors
                                                                                                          Services
                                                                                                          Other

                                       TOTAL VISIONARY CONSULTANTS INC                     $10,000

3.496 VISUAL LEASE LLC                                              3/26/2020              $22,500        Secured debt
      100 WOODBRIDGE CENTER DRIVE SUITE 200                                                               Unsecured loan repayment
      WOODBRIDGE, NJ                                                                                      Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                  TOTAL VISUAL LEASE LLC                   $22,500

3.497 VT-MEDICAID                                                   4/16/2020              $8,000         Secured debt
      STATE AGENCY OF HUMAN SERVICES DVHA-AR                                                              Unsecured loan repayment
      WILLISTON, VT                                                                                       Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                       TOTAL VT-MEDICAID                    $8,000




                                                      Page 309 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 333 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.498 VWR INTERNATIONAL                                             2/20/2020               $131           Secured debt
      P. O. BOX 640169                                                                                     Unsecured loan repayment
      PITTSBURGH, PA                                                2/20/2020               $160
                                                                                                           Suppliers or vendors
                                                                    2/20/2020              $5,739          Services
                                                                    2/20/2020              $2,855          Other

                                                                    2/20/2020                $66
                                                                    2/27/2020                $58
                                                                    2/27/2020                $60
                                                                     3/5/2020               $289
                                                                     3/5/2020              $2,008
                                                                     3/5/2020               $905
                                                                    3/12/2020               ($821)
                                                                    3/12/2020              $4,801
                                                                    3/12/2020               $357
                                                                    3/24/2020               $378
                                                                    3/24/2020               $115
                                                                    3/24/2020              $1,968
                                                                    3/24/2020               ($66)
                                                                     4/7/2020              $6,457
                                                                     4/7/2020               $364
                                                                     4/7/2020              ($3,606)
                                                                     4/7/2020               $196
                                                                     4/7/2020              $3,674
                                                                     4/7/2020               $482
                                                                    4/21/2020               $445
                                                                    4/21/2020               $368
                                                                    4/21/2020               $187
                                                                    4/24/2020               $357
                                                                    4/24/2020               $950
                                                                    4/24/2020              $2,354
                                                                     5/7/2020               $363
                                                                     5/7/2020               $290
                                                                     5/7/2020              $6,263
                                                                    5/14/2020               $981

                                                      Page 310 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 334 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    5/14/2020                $99
                                                                    5/14/2020              $1,547




                                               TOTAL VWR INTERNATIONAL                     $40,776

3.499 WACHTELL LIPTON ROSEN & KATZ                                  3/12/2020              $27,479        Secured debt
      51 WEST 52ND STREET                                                                                 Unsecured loan repayment
      NEW YORK, NY                                                  3/20/2020              $47,479
                                                                                                          Suppliers or vendors
                                                                    5/13/2020              $51,721        Services
                                                                                                          Other



                                   TOTAL WACHTELL LIPTON ROSEN & KATZ                    $126,679

3.500 WALGREEN COMPANY                                              3/17/2020              $1,120         Secured debt
      200 WILMOT RD. MS #220B                                                                             Unsecured loan repayment
      DEERFIELD, IL                                                 3/17/2020              $4,078
                                                                                                          Suppliers or vendors
                                                                    3/25/2020             $160,448        Services
                                                                    3/31/2020             $109,570        Other

                                                                    4/23/2020             $166,500
                                                                    5/13/2020             $111,681
                                                                    5/13/2020               $607
                                                                    5/14/2020              $13,364




                                              TOTAL WALGREEN COMPANY                     $567,368




                                                      Page 311 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 335 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.501 WALGREENS BOOTS ALLIANCE DEV GMBH                             2/20/2020              $4,761         Secured debt
      ATTN: ACCOUNTS PAYABLE UNTERMATTWEG 8, CH-3027                                                      Unsecured loan repayment
      BERNE                                                         2/20/2020                $1
                                                                                                          Suppliers or vendors
                                                                    3/10/2020             $194,924        Services
                                                                    3/10/2020               $879          Other

                                                                     5/1/2020                $0
                                                                     5/1/2020              $5,169
                                                                    5/14/2020              $12,591
                                                                    5/14/2020               $901
                                                                    5/14/2020             $101,890
                                                                    5/14/2020             $201,222
                                                                    5/14/2020               $710
                                                                    5/14/2020                $5
                                                                    5/15/2020                $2
                                                                    5/15/2020                ($2)




                            TOTAL WALGREENS BOOTS ALLIANCE DEV GMBH                      $523,054




                                                      Page 312 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 336 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


3.502 WAREHOUSE DIRECT                                              2/20/2020              $5,686         Secured debt
      2001 S MOUNT PROSPECT RD                                                                            Unsecured loan repayment
      DES PLAINES, IL                                               2/20/2020                $86
                                                                                                          Suppliers or vendors
                                                                    2/20/2020               $445          Services
                                                                    2/20/2020               $151          Other

                                                                    2/20/2020                $15
                                                                    2/20/2020                $11
                                                                    2/20/2020               $173
                                                                    2/20/2020              $1,454
                                                                    2/20/2020               $268
                                                                    2/20/2020               $360
                                                                    2/20/2020               $411
                                                                    2/20/2020               $414
                                                                    2/20/2020               $143
                                                                    2/27/2020               $651
                                                                    2/27/2020              $1,554
                                                                    2/27/2020              $1,642
                                                                    2/27/2020               $360
                                                                    2/27/2020               $359
                                                                    2/27/2020               $198
                                                                    2/27/2020               $178
                                                                    2/27/2020                $80
                                                                    2/27/2020                $80
                                                                    2/27/2020                $21
                                                                    2/27/2020               ($11)
                                                                    2/27/2020               $162
                                                                     3/5/2020                $52
                                                                     3/5/2020                $58
                                                                     3/5/2020                $76
                                                                     3/5/2020               $228
                                                                     3/5/2020               $296
                                                                     3/5/2020                $11
                                                                     3/5/2020               $650
                                                                     3/5/2020              $1,963

                                                      Page 313 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 337 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     3/5/2020               $243
                                                                     3/5/2020                $11
                                                                     3/5/2020                $33
                                                                     3/5/2020                $24
                                                                     3/5/2020               $377
                                                                     3/5/2020               $730
                                                                     3/5/2020               $602
                                                                     3/5/2020                $24
                                                                     3/5/2020                $40
                                                                    3/12/2020                $68
                                                                    3/12/2020               $306
                                                                    3/12/2020                $11
                                                                    3/12/2020                $28
                                                                    3/12/2020                $44
                                                                    3/12/2020                $85
                                                                    3/12/2020                $44
                                                                    3/12/2020                $56
                                                                    3/12/2020               $258
                                                                    3/12/2020               $147
                                                                    3/12/2020                $12
                                                                    3/12/2020               $193
                                                                    3/12/2020               $198
                                                                    3/12/2020               $162
                                                                    3/12/2020               $846
                                                                    3/12/2020              $1,248
                                                                    3/12/2020                $44
                                                                    3/12/2020               $555
                                                                    3/12/2020               $173
                                                                    3/17/2020               $274
                                                                    3/17/2020               $137
                                                                    3/17/2020               $105
                                                                    3/17/2020              $1,886
                                                                    3/17/2020              $1,155

                                                      Page 314 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 338 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    3/17/2020               $764
                                                                    3/17/2020               $168
                                                                    3/17/2020               $272
                                                                    3/17/2020                $23
                                                                    3/17/2020               $344
                                                                    3/17/2020                $24
                                                                    3/17/2020                $33
                                                                    3/17/2020                $69
                                                                    3/17/2020               $111
                                                                    3/24/2020                $35
                                                                    3/24/2020               $270
                                                                    3/24/2020               $154
                                                                    3/24/2020                $35
                                                                    3/24/2020               ($44)
                                                                    3/24/2020               $264
                                                                    3/24/2020                $85
                                                                    3/24/2020               $264
                                                                    3/24/2020               $264
                                                                    3/24/2020               $186
                                                                    3/24/2020                $29
                                                                    3/24/2020              $3,257
                                                                    3/24/2020               $405
                                                                    3/24/2020               $443
                                                                    3/24/2020               $528
                                                                    3/24/2020               ($264)
                                                                    3/24/2020              $1,089
                                                                    3/24/2020               $346
                                                                    3/24/2020              $2,039
                                                                    3/24/2020               $530
                                                                    3/24/2020               $264
                                                                    3/24/2020                $36
                                                                    3/24/2020               $156
                                                                    3/24/2020               ($264)

                                                      Page 315 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 339 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    3/24/2020               ($264)
                                                                    3/24/2020                $28
                                                                    3/24/2020               $209
                                                                    3/24/2020               $107
                                                                    3/24/2020                $58
                                                                    3/24/2020                $44
                                                                    3/24/2020              $1,840
                                                                    3/24/2020                $43
                                                                    3/24/2020               $195
                                                                    3/24/2020                $66
                                                                    3/24/2020                $16
                                                                    3/24/2020                $37
                                                                    3/24/2020               $121
                                                                    3/24/2020               $108
                                                                    3/24/2020               $182
                                                                    3/24/2020               $269
                                                                    3/24/2020               $189
                                                                    3/24/2020                $67
                                                                     4/7/2020               $557
                                                                     4/7/2020               $165
                                                                     4/7/2020               $165
                                                                     4/7/2020               $165
                                                                     4/7/2020               $177
                                                                     4/7/2020               $217
                                                                     4/7/2020               $306
                                                                     4/7/2020               $488
                                                                     4/7/2020               $588
                                                                     4/7/2020                $23
                                                                     4/7/2020               $156
                                                                     4/7/2020              $1,454
                                                                     4/7/2020               $322
                                                                     4/7/2020                $28
                                                                     4/7/2020               $784

                                                      Page 316 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 340 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                     4/7/2020                $10
                                                                     4/7/2020                $86
                                                                     4/7/2020                $19
                                                                     4/7/2020                $18
                                                                     4/7/2020                $32
                                                                     4/7/2020                $70
                                                                     4/7/2020                $80
                                                                     4/7/2020                $89
                                                                     4/7/2020               $106
                                                                     4/7/2020               $145
                                                                     4/7/2020                $83
                                                                     4/7/2020               $156
                                                                    4/24/2020                $85
                                                                    4/24/2020                $30
                                                                    4/24/2020                $25
                                                                    4/24/2020                $22
                                                                    4/24/2020                $20
                                                                    4/24/2020               ($21)
                                                                    4/24/2020               ($530)
                                                                    4/24/2020               ($209)
                                                                    4/24/2020              $1,308
                                                                    4/24/2020               ($64)
                                                                    4/24/2020                $71
                                                                    4/24/2020               $549
                                                                    4/24/2020                $66
                                                                    4/24/2020                $66
                                                                    4/24/2020                $66
                                                                    4/24/2020               $272
                                                                    4/24/2020               $396
                                                                    4/24/2020               $104
                                                                    4/24/2020                $88
                                                                    4/24/2020               $298
                                                                    4/24/2020               $154

                                                      Page 317 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 341 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    4/24/2020                $54
                                                                    4/24/2020                $66
                                                                    4/24/2020               $113
                                                                    4/24/2020                $64
                                                                    4/24/2020               $530
                                                                    4/24/2020               $239
                                                                    4/24/2020              $1,009
                                                                    4/24/2020               $979
                                                                    4/24/2020               $659
                                                                    4/24/2020               $124
                                                                    4/24/2020               $545
                                                                    4/24/2020               $399
                                                                    4/24/2020              $1,178
                                                                    4/24/2020               $169
                                                                    4/24/2020               $140
                                                                    4/24/2020               $178
                                                                    4/24/2020               $187
                                                                    4/24/2020               $392
                                                                    4/24/2020               $193
                                                                    4/24/2020               $214
                                                                     5/7/2020                $59
                                                                     5/7/2020               $305
                                                                     5/7/2020               $167
                                                                     5/7/2020               $593
                                                                     5/7/2020               ($174)
                                                                     5/7/2020               $848
                                                                     5/7/2020               $446
                                                                     5/7/2020               $292
                                                                     5/7/2020               $765
                                                                     5/7/2020                $19
                                                                     5/7/2020               ($380)
                                                                     5/7/2020               ($58)
                                                                     5/7/2020               $851

                                                      Page 318 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 342 of 423

Akorn, Inc.                                                                                         Case Number:     Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or    Reasons for Payment
                                                                                            Value            or Transfer


                                                                     5/7/2020               $135
                                                                     5/7/2020                $9
                                                                     5/7/2020                $77
                                                                     5/7/2020                $23
                                                                     5/7/2020                $31
                                                                    5/14/2020               $417
                                                                    5/14/2020               $189
                                                                    5/14/2020                $23
                                                                    5/14/2020                $38
                                                                    5/14/2020                $51
                                                                    5/14/2020                $55
                                                                    5/14/2020                $84
                                                                    5/14/2020                $11
                                                                    5/14/2020               $133
                                                                    5/14/2020               $110
                                                                    5/14/2020               $457
                                                                    5/14/2020               $880
                                                                    5/14/2020               $462
                                                                    5/14/2020               $684
                                                                    5/14/2020               $660
                                                                    5/14/2020               $220
                                                                    5/14/2020               $166
                                                                    5/14/2020               $111
                                                                    5/14/2020               $165
                                                                    5/19/2020                $78
                                                                    5/19/2020               $220
                                                                    5/19/2020               $239
                                                                    5/19/2020                $31
                                                                    5/19/2020               $304
                                                                    5/19/2020                $34
                                                                    5/19/2020               $267
                                                                    5/19/2020              $3,721
                                                                    5/19/2020                $94

                                                      Page 319 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 343 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


                                                                    5/19/2020                $57
                                                                    5/19/2020                $66
                                                                    5/19/2020               $545
                                                                    5/19/2020                $59
                                                                    5/19/2020                $87
                                                                    5/19/2020                $78
                                                                    5/19/2020                $49




                                               TOTAL WAREHOUSE DIRECT                      $75,141

3.503 WARRENVILLE EYECARE LLC                                       3/24/2020              $6,903         Secured debt
      2 SOUTH 631 ROUTE 59 SUITE 1                                                                        Unsecured loan repayment
      WARRENVILLE, IL                                                                                     Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                        TOTAL WARRENVILLE EYECARE LLC                       $6,903

3.504 WATER-JEL TECHNOLOGIES LLC                                    2/27/2020               $135          Secured debt
      50 BROAD ST                                                                                         Unsecured loan repayment
      CARLSTADT, NJ                                                 2/27/2020              $58,617
                                                                                                          Suppliers or vendors
                                                                    4/24/2020               $135          Services
                                                                                                          Other



                                     TOTAL WATER-JEL TECHNOLOGIES LLC                      $58,887




                                                      Page 320 of 325 to Question 3
                        Case 20-11177-KBO             Doc 275        Filed 07/01/20        Page 344 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


 Creditor's Name and Address                                          Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.505 WATERS CORP                                                   2/20/2020              $2,049         Secured debt
      34 MAPLE ST                                                                                         Unsecured loan repayment
      MILFORD, MA                                                   2/20/2020               $468
                                                                                                          Suppliers or vendors
                                                                    2/27/2020              $1,712         Services
                                                                    2/27/2020              $1,782         Other

                                                                    2/27/2020              $65,617
                                                                     3/5/2020              $2,081
                                                                     3/5/2020               $842
                                                                     3/5/2020              $1,535
                                                                     3/5/2020              $18,692
                                                                    3/12/2020               $276
                                                                    3/12/2020               $276
                                                                    3/20/2020              $1,267
                                                                    3/20/2020               $161
                                                                     4/7/2020              $1,844
                                                                     4/7/2020              $1,690
                                                                    4/16/2020              $2,712
                                                                    4/16/2020               $883
                                                                    4/24/2020              $65,617




                                                     TOTAL WATERS CORP                   $169,506

3.506 WATSON-MARLOW                                                 3/20/2020              $1,651         Secured debt
      ORDERS@WMFTG.COM                                                                                    Unsecured loan repayment
      WILMINGTON, NC                                                4/16/2020               $729
                                                                                                          Suppliers or vendors
                                                                    4/24/2020              $12,692        Services
                                                                                                          Other



                                                  TOTAL WATSON-MARLOW                      $15,072




                                                      Page 321 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 345 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.507 WEST PHARMA SERVICES                                          2/20/2020                $52          Secured debt
      P.O. BOX 642477                                                                                     Unsecured loan repayment
      PITTSBURGH, PA                                                2/20/2020              $9,850
                                                                                                          Suppliers or vendors
                                                                    2/27/2020               $537          Services
                                                                    3/17/2020              $8,182         Other

                                                                    3/17/2020              $20,062
                                                                    3/17/2020              $2,456
                                                                    3/17/2020              $20,062
                                                                    3/17/2020              $20,089
                                                                    3/17/2020              $28,904
                                                                    3/17/2020              $20,089
                                                                    3/24/2020              $23,184
                                                                    3/24/2020              $65,404
                                                                    3/26/2020               $440
                                                                     4/7/2020               $236
                                                                     4/7/2020              $20,089
                                                                     4/7/2020              $28,904
                                                                    4/16/2020              $4,939
                                                                    4/16/2020              $2,483
                                                                    4/21/2020              $30,961
                                                                    4/30/2020              $97,343
                                                                     5/7/2020              $2,960
                                                                     5/7/2020              $78,196
                                                                     5/7/2020              $8,817
                                                                    5/14/2020              $8,182




                                           TOTAL WEST PHARMA SERVICES                    $502,421




                                                      Page 322 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 346 of 423

Akorn, Inc.                                                                                            Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or       Reasons for Payment
                                                                                            Value               or Transfer


3.508 WESTERN VETERINARY CONF                                        4/7/2020              $5,000           Secured debt
      2425 EAST OQUENDO ROAD                                                                                Unsecured loan repayment
      LAS VEGAS, NV                                                  4/7/2020              $5,000
                                                                                                            Suppliers or vendors
                                                                     4/7/2020              $5,000           Services
                                                                                                            Other



                                       TOTAL WESTERN VETERINARY CONF                       $15,000

3.509 WILKENS-ANDERSON COMPANY                                       3/5/2020              $13,983          Secured debt
      4525 WEST DIVISION ST                                                                                 Unsecured loan repayment
      CHICAGO, IL                                                   3/12/2020              $1,366
                                                                                                            Suppliers or vendors
                                                                     4/2/2020               $990            Services
                                                                     4/2/2020               $594            Other

                                                                     4/7/2020              $2,936
                                                                    4/21/2020              $8,870
                                                                    5/14/2020              $5,592




                                     TOTAL WILKENS-ANDERSON COMPANY                        $34,331

3.510 WILLIS TOWERS WATSON US LLC                                   3/20/2020               $462            Secured debt
      LOCKBOX 28025                                                                                         Unsecured loan repayment
      CHICAGO, NC                                                    4/2/2020              $8,383
                                                                                                            Suppliers or vendors
                                                                                                            Services
                                                                                                            Other

                                    TOTAL WILLIS TOWERS WATSON US LLC                       $8,846

3.511 WILMINGTON SAVINGS FUND SOCIETY FSB                            5/1/2020            $10,499,056        Secured debt
      500 DELAWARE AVENUE                                                                                   Unsecured loan repayment
      WILMINGTON, DE                                                                                        Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                            TOTAL WILMINGTON SAVINGS FUND SOCIETY FSB                  $10,499,056

3.512 WI-MEDICAID                                                   4/16/2020             $139,651          Secured debt
      DIV OF HEALTH CARE ACCESS&ACCOUNTABILITY                                                              Unsecured loan repayment
      MADISON, WI                                                                                           Suppliers or vendors
                                                                                                            Services
                                                                                                            Other
                                                       TOTAL WI-MEDICAID                 $139,651




                                                      Page 323 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 347 of 423

Akorn, Inc.                                                                                          Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or     Reasons for Payment
                                                                                            Value             or Transfer


3.513 WINDSTREAM DBA PAETEC                                         2/27/2020              $24,545        Secured debt
      PO BOX 9001013                                                                                      Unsecured loan repayment
      LOUISVILLE, KY                                                3/26/2020              $34,329
                                                                                                          Suppliers or vendors
                                                                    4/24/2020              $19,602        Services
                                                                                                          Other



                                           TOTAL WINDSTREAM DBA PAETEC                     $78,477

3.514 WINSTON & STRAWN                                               5/7/2020              $10,000        Secured debt
      PO BOX 36235                                                                                        Unsecured loan repayment
      CHICAGO, IL                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                TOTAL WINSTON & STRAWN                     $10,000

3.515 WI-SENIORCARE MEDICAID                                        4/16/2020              $6,846         Secured debt
      DIV OF HEALTH CARE ACCESS&ACCOUNTABILITY                                                            Unsecured loan repayment
      MADISON, WI                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                           TOTAL WI-SENIORCARE MEDICAID                     $6,846

3.516 WOLTERS KLUWER CLINICAL DRUG INFO                             3/12/2020              $8,819         Secured debt
      CHICAGO LOCKBOX 62456                                                                               Unsecured loan repayment
      CHICAGO, IL                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                TOTAL WOLTERS KLUWER CLINICAL DRUG INFO                     $8,819

3.517 WONDERWARE NORTH                                              4/16/2020              $8,498         Secured debt
      425 CAREDEAN DR                                                                                     Unsecured loan repayment
      HORSHAM, PA                                                                                         Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                              TOTAL WONDERWARE NORTH                        $8,498

3.518 WRIGHT'S MEDIA LLC                                            4/30/2020              $57,133        Secured debt
      2407 TIMBERLOCK PLACE SUITE B                                                                       Unsecured loan repayment
      THE WOODLANDS, TX                                                                                   Suppliers or vendors
                                                                                                          Services
                                                                                                          Other
                                                TOTAL WRIGHT'S MEDIA LLC                   $57,133




                                                      Page 324 of 325 to Question 3
                         Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 348 of 423

Akorn, Inc.                                                                                           Case Number:    Case 20-11177


     Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation,
within 90 days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.)
    None


  Creditor's Name and Address                                         Dates           Total Amount or      Reasons for Payment
                                                                                            Value              or Transfer


3.519 WV-MCO                                                         4/7/2020               $8,167         Secured debt
      WV DHHR ACCOUNTS RECEIVABLE                                                                          Unsecured loan repayment
      CHARLESTON, WV                                                                                       Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                           TOTAL WV-MCO                     $8,167

3.520 WV-MEDICAID                                                    4/7/2020              $42,777         Secured debt
      WV DHHR ACCOUNTS RECEIVABLE                                                                          Unsecured loan repayment
      CHARLESTON, WV                                                                                       Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                                      TOTAL WV-MEDICAID                    $42,777

3.521 ZACHRY WAS AMBITECH                                            4/7/2020              $10,929         Secured debt
      527 LONGWOOD                                                                                         Unsecured loan repayment
      SAN ANTONIO, TX                                                4/7/2020              $12,409
                                                                                                           Suppliers or vendors
                                                                     5/7/2020              $24,242         Services
                                                                     5/7/2020               $7,524         Other




                                            TOTAL ZACHRY WAS AMBITECH                      $55,104

3.522 ZHEJIANG HISUN PHARMA CHINA                                   3/27/2020              $240,000        Secured debt
      46 WAISHA ROAD JIAOJIANG DISTRICT                                                                    Unsecured loan repayment
      TAIZHOU CITY, ZHEJIANG SHENG                                                                         Suppliers or vendors
                                                                                                           Services
                                                                                                           Other
                                    TOTAL ZHEJIANG HISUN PHARMA CHINA                     $240,000




                                                                  TOTAL               $118,365,293




                                                      Page 325 of 325 to Question 3
                           Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 349 of 423

Akorn, Inc.                                                                                                 Case Number:       Case 20-11177

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.1    ABRAMOWITZ, KENNETH                                               6/27/2019             $539    Expense Reimbursement
       DIRECTOR
       CONFIDENTIAL - AVAILABLE UPON REQUEST                             7/1/2019             $6,035   RSU Shares Vesting
                                                                         7/11/2019           $22,500   Board Fees
                                                                         10/3/2019           $22,500   Board Fees
                                                                         1/16/2020           $22,500   Board Fees
                                                                         2/20/2020           $91,250   Board Fees
                                                                         3/12/2020             $945    Expense Reimbursement
                                                                         4/3/2020            $91,250   Board Fees
                                                                         4/19/2020             $947    RSU Shares Vesting
                                                                         5/4/2020              $516    RSU Shares Vesting
                                                                         5/9/2020             $1,912   RSU Shares Vesting

                                           TOTAL ABRAMOWITZ, KENNETH                        $260,894




                                                               Page 1 of 24 to Question 4
                           Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 350 of 423

Akorn, Inc.                                                                                                     Case Number:   Case 20-11177

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.2    BONACCORSI, JOE P.                                                5/31/2019           $18,608   Salary
       EXECUTIVE VICE PRESIDENT AND GENERAL COUNSEL
       CONFIDENTIAL - AVAILABLE UPON REQUEST                             6/14/2019             $937    Expense Reimbursement
                                                                         6/14/2019           $18,608   Salary
                                                                         6/28/2019           $18,608   Salary
                                                                         7/5/2019            $11,660   RSU Shares Vesting
                                                                         7/12/2019           $18,608   Salary
                                                                         7/26/2019           $18,608   Salary
                                                                         8/9/2019            $18,608   Salary
                                                                         8/9/2019              $100    Expense Reimbursement
                                                                         8/23/2019           $18,608   Salary
                                                                         8/23/2019            $7,496   Expense Reimbursement
                                                                         9/6/2019            $18,608   Salary
                                                                         9/20/2019           $18,608   Salary
                                                                         10/4/2019           $18,608   Salary
                                                                         10/4/2019            $7,641   Expense Reimbursement
                                                                        10/18/2019           $18,608   Salary
                                                                         11/1/2019             $604    Expense Reimbursement
                                                                         11/1/2019           $18,608   Salary
                                                                        11/15/2019           $18,608   Salary
                                                                        11/15/2019             $114    Expense Reimbursement
                                                                        11/29/2019           $18,608   Salary
                                                                        11/29/2019             $385    Expense Reimbursement
                                                                        12/13/2019           $18,608   Salary
                                                                        12/13/2019          $393,163   Annual Bonus
                                                                        12/27/2019           $18,608   Salary
                                                                        12/27/2019             $173    Expense Reimbursement
                                                                         1/10/2020            $2,919   Expense Reimbursement
                                                                         1/10/2020           $18,608   Salary
                                                                         1/24/2020             $936    Expense Reimbursement
                                                                         1/24/2020           $18,608   Salary

                                                               Page 2 of 24 to Question 4
                         Case 20-11177-KBO                  Doc 275       Filed 07/01/20           Page 351 of 423

Akorn, Inc.                                                                                                     Case Number:   Case 20-11177

    Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


    Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                       2/7/2020           $1,451,400   Retention Bonus
                                                                       2/7/2020             $18,608    Salary
                                                                       2/21/2020            $18,608    Salary
                                                                       2/21/2020               $540    Expense Reimbursement
                                                                       3/6/2020                $132    Expense Reimbursement
                                                                       3/6/2020             $18,608    Salary
                                                                       3/20/2020            $19,073    Salary
                                                                       4/3/2020             $19,073    Salary
                                                                       4/17/2020            $19,073    Salary
                                                                       4/24/2020             $4,045    RSU Shares Vesting
                                                                       5/1/2020             $19,073    Salary
                                                                       5/8/2020              $2,137    RSU Shares Vesting
                                                                       5/15/2020            $28,609    Salary
                                                                       5/15/2020             $8,408    RSU Shares Vesting

                                            TOTAL BONACCORSI, JOE P.                      $2,388,454




                                                             Page 3 of 24 to Question 4
                           Case 20-11177-KBO                  Doc 275       Filed 07/01/20           Page 352 of 423

Akorn, Inc.                                                                                                       Case Number:   Case 20-11177

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




4.3    BOOTHE, DOUGLAS S                                                 5/31/2019            $30,769    Salary
       PRESIDENT AND CEO
       CONFIDENTIAL - AVAILABLE UPON REQUEST                             6/14/2019            $30,769    Salary
                                                                         6/14/2019             $3,599    Expense Reimbursement
                                                                         6/28/2019             $1,946    Expense Reimbursement
                                                                         6/28/2019            $30,769    Salary
                                                                         7/12/2019            $30,769    Salary
                                                                         7/12/2019               $687    Expense Reimbursement
                                                                         7/26/2019            $30,769    Salary
                                                                         8/9/2019              $1,985    Expense Reimbursement
                                                                         8/9/2019             $30,769    Salary
                                                                         8/23/2019             $5,051    Expense Reimbursement
                                                                         8/23/2019            $30,769    Salary
                                                                         9/6/2019             $30,769    Salary
                                                                         9/20/2019             $1,092    Expense Reimbursement
                                                                         9/20/2019            $30,769    Salary
                                                                         10/4/2019             $6,504    Expense Reimbursement
                                                                         10/4/2019            $30,769    Salary
                                                                        10/18/2019            $30,769    Salary
                                                                        10/18/2019             $1,072    Expense Reimbursement
                                                                         11/1/2019            $30,769    Salary
                                                                        11/15/2019            $30,769    Salary
                                                                        11/15/2019             $4,987    Expense Reimbursement
                                                                        11/29/2019             $5,282    Expense Reimbursement
                                                                        11/29/2019            $30,769    Salary
                                                                        12/13/2019            $30,769    Salary
                                                                        12/13/2019          $1,306,720   Annual Bonus
                                                                        12/27/2019            $30,769    Salary
                                                                        12/27/2019               $940    Expense Reimbursement
                                                                         1/10/2020               $124    Expense Reimbursement
                                                                         1/10/2020            $30,769    Salary

                                                               Page 4 of 24 to Question 4
                         Case 20-11177-KBO                  Doc 275       Filed 07/01/20           Page 353 of 423

Akorn, Inc.                                                                                                     Case Number:   Case 20-11177

    Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


    Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                       1/24/2020           $158,630    RSU Shares Vesting
                                                                       1/24/2020            $30,769    Salary
                                                                       1/24/2020             $1,426    Expense Reimbursement
                                                                       2/7/2020             $30,769    Salary
                                                                       2/7/2020              $3,058    Expense Reimbursement
                                                                       2/7/2020           $3,600,000   Retention Bonus
                                                                       2/21/2020             $1,681    Expense Reimbursement
                                                                       2/21/2020            $30,769    Salary
                                                                       3/6/2020             $30,769    Salary
                                                                       3/6/2020                $662    Expense Reimbursement
                                                                       3/20/2020             $1,437    Expense Reimbursement
                                                                       3/20/2020            $31,538    Salary
                                                                       4/3/2020             $47,308    Salary
                                                                       4/17/2020            $15,769    Salary
                                                                       5/1/2020             $31,538    Salary
                                                                       5/15/2020            $47,308    Salary

                                            TOTAL BOOTHE, DOUGLAS S                       $5,926,498




                                                             Page 5 of 24 to Question 4
                           Case 20-11177-KBO                  Doc 275       Filed 07/01/20           Page 354 of 423

Akorn, Inc.                                                                                                       Case Number:     Case 20-11177

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




4.4    CARLSON, ERIC C                                                  12/13/2019             $1,442    Salary
       EVP & CHIEF SCIENTIFIC OFFICER
       CONFIDENTIAL - AVAILABLE UPON REQUEST                            12/13/2019           $275,000    Sign-On Bonus
                                                                        12/27/2019             $1,041    Expense Reimbursement
                                                                        12/27/2019            $14,423    Salary
                                                                         1/10/2020            $14,423    Salary
                                                                         1/24/2020             $2,671    Expense Reimbursement
                                                                         1/24/2020            $14,423    Salary
                                                                         2/7/2020             $14,423    Salary
                                                                         2/7/2020            $562,500    Retention Bonus
                                                                         2/21/2020            $14,423    Salary
                                                                         2/21/2020             $5,591    Expense Reimbursement
                                                                         3/6/2020              $3,243    Expense Reimbursement
                                                                         3/6/2020             $14,423    Salary
                                                                         3/20/2020            $14,423    Salary
                                                                         4/3/2020              $1,150    Expense Reimbursement
                                                                         4/3/2020             $14,423    Salary
                                                                         4/17/2020            $14,423    Salary
                                                                         5/1/2020             $14,423    Salary
                                                                         5/15/2020            $25,000    Relocation Assistance Bonus
                                                                         5/15/2020            $21,635    Salary

                                                  TOTAL CARLSON, ERIC C                     $1,043,504




                                                               Page 6 of 24 to Question 4
                           Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 355 of 423

Akorn, Inc.                                                                                                     Case Number:     Case 20-11177

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.5    DORADO-BOLADERES, ERISLANDY                                       5/31/2019           $14,423   Salary
       EVP, GLOBAL QUALITY
       CONFIDENTIAL - AVAILABLE UPON REQUEST                             6/14/2019           $14,423   Salary
                                                                         6/14/2019            $1,610   Expense Reimbursement
                                                                         6/28/2019            $1,484   Expense Reimbursement
                                                                         6/28/2019           $14,423   Salary
                                                                         7/12/2019           $14,423   Salary
                                                                         7/26/2019           $14,423   Salary
                                                                         8/9/2019             $2,909   Expense Reimbursement
                                                                         8/9/2019            $14,423   Salary
                                                                         8/23/2019            $1,636   Expense Reimbursement
                                                                         8/23/2019           $14,423   Salary
                                                                         9/6/2019            $82,500   Relocation Assistance Bonus
                                                                         9/6/2019            $14,423   Salary
                                                                         9/20/2019           $14,423   Salary
                                                                         9/20/2019            $3,684   Expense Reimbursement
                                                                         10/4/2019           $14,423   Salary
                                                                         10/4/2019            $7,610   Expense Reimbursement
                                                                        10/18/2019           $14,423   Salary
                                                                        10/18/2019             $368    Expense Reimbursement
                                                                         11/1/2019           $14,423   Salary
                                                                        11/15/2019             $213    Expense Reimbursement
                                                                        11/15/2019           $14,423   Salary
                                                                        11/29/2019           $14,423   Salary
                                                                        11/29/2019              $18    Expense Reimbursement
                                                                        12/13/2019          $234,804   Annual Bonus
                                                                        12/13/2019           $14,423   Salary
                                                                        12/13/2019            $2,182   Expense Reimbursement
                                                                        12/13/2019           $82,500   Relocation Assistance Bonus
                                                                        12/27/2019           $14,423   Salary
                                                                        12/27/2019             $213    Expense Reimbursement

                                                               Page 7 of 24 to Question 4
                         Case 20-11177-KBO                  Doc 275       Filed 07/01/20           Page 356 of 423

Akorn, Inc.                                                                                                     Case Number:   Case 20-11177

    Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


    Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                       1/10/2020            $14,423    Salary
                                                                       1/24/2020            $14,423    Salary
                                                                       1/24/2020             $9,522    Expense Reimbursement
                                                                       2/7/2020                $727    Expense Reimbursement
                                                                       2/7/2020            $750,000    Retention Bonus
                                                                       2/7/2020             $14,423    Salary
                                                                       2/21/2020            $14,423    Salary
                                                                       2/21/2020               $343    Expense Reimbursement
                                                                       3/6/2020             $14,423    Salary
                                                                       3/20/2020             $2,949    Expense Reimbursement
                                                                       3/20/2020            $14,784    Salary
                                                                       4/3/2020             $14,784    Salary
                                                                       4/3/2020                $629    Expense Reimbursement
                                                                       4/3/2020             $16,668    RSU Shares Vesting
                                                                       4/17/2020            $14,784    Salary
                                                                       5/1/2020             $14,784    Salary
                                                                       5/15/2020            $22,175    Salary

                               TOTAL DORADO-BOLADERES, ERISLANDY                          $1,586,762




                                                             Page 8 of 24 to Question 4
                           Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 357 of 423

Akorn, Inc.                                                                                                 Case Number:       Case 20-11177

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.6    GRAVES, ADRIENNE                                                  7/1/2019             $6,035   RSU Shares Vesting
       DIRECTOR
       CONFIDENTIAL - AVAILABLE UPON REQUEST                             7/11/2019           $25,625   Board Fees
                                                                         8/9/2019             $1,025   Expense Reimbursement
                                                                         10/3/2019           $25,625   Board Fees
                                                                        11/26/2019            $1,634   Expense Reimbursement
                                                                         1/16/2020           $26,766   Board Fees
                                                                         2/20/2020           $96,250   Board Fees
                                                                         3/5/2020             $1,236   Expense Reimbursement
                                                                         4/3/2020            $96,250   Board Fees
                                                                         4/19/2020             $947    RSU Shares Vesting
                                                                         5/4/2020              $516    RSU Shares Vesting
                                                                         5/9/2020             $1,912   RSU Shares Vesting

                                               TOTAL GRAVES, ADRIENNE                       $283,821


4.7    JOHNSON, RON                                                      7/1/2019             $6,035   RSU Shares Vesting
       DIRECTOR
       CONFIDENTIAL - AVAILABLE UPON REQUEST                             7/11/2019           $28,750   Board Fees
                                                                         9/5/2019             $1,392   Expense Reimbursement
                                                                         10/3/2019           $28,750   Board Fees
                                                                        11/14/2019           $11,250   Board Fees

                                                    TOTAL JOHNSON, RON                       $76,177




                                                               Page 9 of 24 to Question 4
                           Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 358 of 423

Akorn, Inc.                                                                                                     Case Number:   Case 20-11177

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.8    KAFER, JONATHAN MCKINDREE                                        5/31/2019            $14,808   Salary
       CHIEF COMMERCIAL OFFICER
       CONFIDENTIAL - AVAILABLE UPON REQUEST                            6/14/2019            $14,808   Salary
                                                                        6/28/2019            $14,808   Salary
                                                                         7/5/2019             $3,289   RSU Shares Vesting
                                                                        7/12/2019              $412    Expense Reimbursement
                                                                        7/12/2019            $14,808   Salary
                                                                        7/26/2019            $14,808   Salary
                                                                         8/9/2019             $2,854   Expense Reimbursement
                                                                         8/9/2019            $14,808   Salary
                                                                        8/23/2019            $14,808   Salary
                                                                        8/23/2019             $2,544   Expense Reimbursement
                                                                         9/6/2019               $21    Expense Reimbursement
                                                                         9/6/2019            $14,808   Salary
                                                                        9/20/2019            $14,808   Salary
                                                                        9/20/2019            $32,938   Expense Reimbursement
                                                                        10/4/2019            $14,808   Salary
                                                                        10/4/2019             $4,746   Expense Reimbursement
                                                                        10/18/2019             $208    Expense Reimbursement
                                                                        10/18/2019           $14,808   Salary
                                                                        11/1/2019            $25,172   Expense Reimbursement
                                                                        11/1/2019            $14,808   Salary
                                                                        11/15/2019           $14,808   Salary
                                                                        11/15/2019            $6,429   Expense Reimbursement
                                                                        11/29/2019            $3,920   Expense Reimbursement
                                                                        11/29/2019           $14,808   Salary
                                                                        12/13/2019            $6,706   Expense Reimbursement
                                                                        12/13/2019          $314,430   Annual Bonus
                                                                        12/13/2019           $14,808   Salary
                                                                        12/13/2019          $284,500   Retention Bonus
                                                                        12/27/2019           $14,808   Salary

                                                              Page 10 of 24 to Question 4
                         Case 20-11177-KBO                  Doc 275       Filed 07/01/20           Page 359 of 423

Akorn, Inc.                                                                                                     Case Number:     Case 20-11177

    Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


    Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                      12/27/2019            $26,082    Expense Reimbursement
                                                                      1/10/2020             $14,808    Salary
                                                                      1/10/2020                $653    Expense Reimbursement
                                                                      1/24/2020                $472    Expense Reimbursement
                                                                      1/24/2020             $14,808    Salary
                                                                       2/7/2020            $165,000    Relocation Assistance Bonus
                                                                       2/7/2020           $1,155,000   Retention Bonus
                                                                       2/7/2020             $14,808    Salary
                                                                       2/7/2020              $4,829    Expense Reimbursement
                                                                      2/21/2020             $14,808    Salary
                                                                      2/21/2020             $30,151    Expense Reimbursement
                                                                       3/6/2020                $520    Expense Reimbursement
                                                                       3/6/2020             $14,808    Salary
                                                                      3/20/2020             $15,178    Salary
                                                                      3/20/2020              $5,674    Expense Reimbursement
                                                                       4/3/2020             $15,178    Salary
                                                                       4/3/2020              $6,185    Expense Reimbursement
                                                                      4/17/2020             $15,178    Salary
                                                                      4/24/2020              $1,188    RSU Shares Vesting
                                                                       5/1/2020                $275    Expense Reimbursement
                                                                       5/1/2020                $849    RSU Shares Vesting
                                                                       5/1/2020             $15,178    Salary
                                                                       5/8/2020                $628    RSU Shares Vesting
                                                                      5/15/2020                $570    Expense Reimbursement
                                                                      5/15/2020             $15,178    Salary
                                                                      5/15/2020              $5,353    RSU Shares Vesting

                                  TOTAL KAFER, JONATHAN MCKINDREE                         $2,478,452




                                                            Page 11 of 24 to Question 4
                           Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 360 of 423

Akorn, Inc.                                                                                                     Case Number:   Case 20-11177

      Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      None


      Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.9    LAWLESS, GREGORY P.                                              5/31/2019              $693    Expense Reimbursement
       EVP, CHIEF HUMAN RESOURCES OFFICER
       CONFIDENTIAL - AVAILABLE UPON REQUEST                            5/31/2019            $12,323   Salary
                                                                        6/14/2019            $12,323   Salary
                                                                        6/28/2019            $12,323   Salary
                                                                        7/12/2019             $7,613   Expense Reimbursement
                                                                        7/12/2019            $12,323   Salary
                                                                        7/26/2019             $1,894   Expense Reimbursement
                                                                        7/26/2019            $12,323   Salary
                                                                         8/9/2019            $12,323   Salary
                                                                        8/23/2019            $12,323   Salary
                                                                        8/23/2019             $2,489   Expense Reimbursement
                                                                         9/6/2019              $490    Expense Reimbursement
                                                                         9/6/2019            $12,323   Salary
                                                                        9/20/2019             $1,652   Expense Reimbursement
                                                                        9/20/2019            $12,323   Salary
                                                                        10/4/2019              $479    Expense Reimbursement
                                                                        10/4/2019            $12,323   Salary
                                                                        10/18/2019            $3,557   Expense Reimbursement
                                                                        10/18/2019           $12,323   Salary
                                                                        11/1/2019             $6,208   Expense Reimbursement
                                                                        11/1/2019            $12,323   Salary
                                                                        11/15/2019             $676    Expense Reimbursement
                                                                        11/15/2019           $12,323   Salary
                                                                        11/29/2019           $12,323   Salary
                                                                        11/29/2019            $1,328   Expense Reimbursement
                                                                        12/13/2019          $260,380   Annual Bonus
                                                                        12/13/2019           $12,323   Salary
                                                                        12/13/2019           $18,975   Expense Reimbursement
                                                                        12/13/2019          $100,000   Retention Bonus
                                                                        12/27/2019           $12,323   Salary

                                                              Page 12 of 24 to Question 4
                         Case 20-11177-KBO                  Doc 275       Filed 07/01/20           Page 361 of 423

Akorn, Inc.                                                                                                     Case Number:   Case 20-11177

    Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


    Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                      12/27/2019            $10,533    Expense Reimbursement
                                                                      1/10/2020             $12,323    Salary
                                                                      1/24/2020             $12,323    Salary
                                                                       2/7/2020             $12,323    Salary
                                                                       2/7/2020            $480,600    Retention Bonus
                                                                      2/21/2020             $12,323    Salary
                                                                       3/6/2020             $12,323    Salary
                                                                       3/6/2020              $1,379    Expense Reimbursement
                                                                      3/20/2020             $12,631    Salary
                                                                       4/3/2020             $27,074    Expense Reimbursement
                                                                       4/3/2020             $12,631    Salary
                                                                      4/17/2020             $12,631    Salary
                                                                      4/24/2020              $1,516    RSU Shares Vesting
                                                                       5/1/2020             $12,631    Salary
                                                                       5/8/2020                $801    RSU Shares Vesting
                                                                      5/15/2020             $12,631    Salary
                                                                      5/15/2020              $3,151    RSU Shares Vesting

                                          TOTAL LAWLESS, GREGORY P.                       $1,253,428




                                                            Page 13 of 24 to Question 4
                            Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 362 of 423

Akorn, Inc.                                                                                                  Case Number:       Case 20-11177

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.10    MEYER, STEVEN                                                     7/1/2019             $6,035   RSU Shares Vesting
        DIRECTOR
        CONFIDENTIAL - AVAILABLE UPON REQUEST                            7/11/2019            $24,375   Board Fees
                                                                         10/3/2019            $24,375   Board Fees
                                                                         1/16/2020            $24,375   Board Fees
                                                                         2/20/2020            $93,125   Board Fees
                                                                          4/3/2020            $93,125   Board Fees
                                                                         4/19/2020              $947    RSU Shares Vesting
                                                                          5/4/2020              $516    RSU Shares Vesting
                                                                          5/9/2020             $1,912   RSU Shares Vesting

                                                    TOTAL MEYER, STEVEN                      $268,784


4.11    MOORE, THOMAS                                                    7/11/2019            $23,125   Board Fees
        DIRECTOR
        CONFIDENTIAL - AVAILABLE UPON REQUEST                            7/18/2019              $732    Expense Reimbursement
                                                                         9/26/2019              $698    Expense Reimbursement
                                                                         10/3/2019            $23,125   Board Fees
                                                                         12/26/2019             $846    Expense Reimbursement
                                                                         1/16/2020            $24,266   Board Fees
                                                                         2/20/2020            $93,750   Board Fees
                                                                         3/17/2020              $957    Expense Reimbursement
                                                                          4/3/2020            $93,750   Board Fees

                                                   TOTAL MOORE, THOMAS                       $261,250




                                                               Page 14 of 24 to Question 4
                            Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 363 of 423

Akorn, Inc.                                                                                                      Case Number:     Case 20-11177

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.12    OSTROWSKI, WILLIAM D.                                            5/31/2019            $11,538   Salary
        SVP AND CHIEF INFORMATION OFFICER
        CONFIDENTIAL - AVAILABLE UPON REQUEST                            6/14/2019             $6,428   Expense Reimbursement
                                                                         6/14/2019            $11,538   Salary
                                                                         6/28/2019            $11,538   Salary
                                                                         7/12/2019             $4,011   Expense Reimbursement
                                                                         7/12/2019            $11,538   Salary
                                                                         7/26/2019            $11,538   Salary
                                                                          8/9/2019             $3,739   Expense Reimbursement
                                                                          8/9/2019            $11,538   Salary
                                                                         8/23/2019             $6,067   Expense Reimbursement
                                                                         8/23/2019            $11,538   Salary
                                                                          9/6/2019            $82,500   Relocation Assistance Bonus
                                                                          9/6/2019            $11,538   Salary
                                                                         9/20/2019             $7,203   Expense Reimbursement
                                                                         9/20/2019            $11,538   Salary
                                                                         10/4/2019            $11,538   Salary
                                                                         10/18/2019            $4,470   Expense Reimbursement
                                                                         10/18/2019           $11,538   Salary
                                                                         11/1/2019             $4,156   Expense Reimbursement
                                                                         11/1/2019            $11,538   Salary
                                                                         11/15/2019           $11,538   Salary
                                                                         11/15/2019           $10,809   Expense Reimbursement
                                                                         11/29/2019           $11,538   Salary
                                                                         11/29/2019            $1,515   Expense Reimbursement
                                                                         12/13/2019           $11,538   Salary
                                                                         12/13/2019           $82,500   Relocation Assistance Bonus
                                                                         12/13/2019           $11,241   Expense Reimbursement
                                                                         12/13/2019          $177,499   Annual Bonus
                                                                         12/27/2019           $11,538   Salary
                                                                         1/10/2020            $11,538   Salary

                                                               Page 15 of 24 to Question 4
                         Case 20-11177-KBO                  Doc 275       Filed 07/01/20           Page 364 of 423

Akorn, Inc.                                                                                                     Case Number:   Case 20-11177

    Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


    Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                      1/10/2020              $1,424    Expense Reimbursement
                                                                      1/24/2020             $11,538    Salary
                                                                       2/7/2020            $420,000    Retention Bonus
                                                                       2/7/2020             $11,538    Salary
                                                                       2/7/2020              $4,301    Expense Reimbursement
                                                                      2/21/2020              $2,042    Expense Reimbursement
                                                                      2/21/2020             $30,392    RSU Shares Vesting
                                                                      2/21/2020             $11,538    Salary
                                                                       3/6/2020              $3,986    Expense Reimbursement
                                                                       3/6/2020             $11,538    Salary
                                                                      3/20/2020             $11,827    Salary
                                                                      3/20/2020              $1,416    Expense Reimbursement
                                                                       4/3/2020             $11,827    Salary
                                                                      4/17/2020             $11,827    Salary
                                                                       5/1/2020              $8,907    Expense Reimbursement
                                                                       5/1/2020             $11,827    Salary
                                                                      5/15/2020             $11,827    Salary

                                         TOTAL OSTROWSKI, WILLIAM D.                      $1,176,050




                                                            Page 16 of 24 to Question 4
                            Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 365 of 423

Akorn, Inc.                                                                                                      Case Number:   Case 20-11177

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.13    POLLARD, RANDALL EDWARD                                          5/31/2019            $12,875   Salary
        SVP, FINANCE & CHIEF ACCOUNTING OFFICER
        CONFIDENTIAL - AVAILABLE UPON REQUEST                            6/14/2019            $12,875   Salary
                                                                         6/14/2019              $317    Expense Reimbursement
                                                                         6/28/2019              $505    Expense Reimbursement
                                                                         6/28/2019            $12,875   Salary
                                                                          7/5/2019             $4,527   RSU Shares Vesting
                                                                         7/12/2019            $12,875   Salary
                                                                         7/26/2019            $12,875   Salary
                                                                          8/9/2019            $12,875   Salary
                                                                         8/23/2019            $12,875   Salary
                                                                          9/6/2019            $12,875   Salary
                                                                         9/20/2019               $54    Expense Reimbursement
                                                                         9/20/2019            $12,875   Salary
                                                                         10/4/2019              $216    Expense Reimbursement
                                                                         10/4/2019            $12,875   Salary
                                                                         10/18/2019           $12,875   Salary
                                                                         11/1/2019              $585    Expense Reimbursement
                                                                         11/1/2019            $12,875   Salary
                                                                         11/15/2019           $12,875   Salary
                                                                         11/29/2019           $12,875   Salary
                                                                         11/29/2019              $54    Expense Reimbursement
                                                                         12/13/2019           $12,875   Salary
                                                                         12/13/2019          $217,630   Annual Bonus
                                                                         12/13/2019          $162,500   Retention Bonus
                                                                         12/27/2019           $12,875   Salary
                                                                         1/10/2020            $12,875   Salary
                                                                         1/24/2020            $12,875   Salary
                                                                          2/7/2020           $468,650   Retention Bonus
                                                                          2/7/2020            $12,875   Salary
                                                                         2/21/2020            $12,875   Salary

                                                               Page 17 of 24 to Question 4
                         Case 20-11177-KBO                  Doc 275       Filed 07/01/20           Page 366 of 423

Akorn, Inc.                                                                                                     Case Number:   Case 20-11177

    Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


    Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                       3/6/2020             $12,875    Salary
                                                                      3/20/2020             $13,261    Salary
                                                                       4/3/2020             $13,261    Salary
                                                                      4/17/2020             $13,261    Salary
                                                                      4/24/2020              $1,025    RSU Shares Vesting
                                                                       5/1/2020             $13,261    Salary
                                                                       5/8/2020                $542    RSU Shares Vesting
                                                                      5/15/2020              $2,327    RSU Shares Vesting
                                                                      5/15/2020             $13,261    Salary

                                    TOTAL POLLARD, RANDALL EDWARD                         $1,195,612




                                                            Page 18 of 24 to Question 4
                            Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 367 of 423

Akorn, Inc.                                                                                                      Case Number:   Case 20-11177

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.14    PORTWOOD, DUANE A.                                               5/31/2019            $19,096   Salary
        CHIEF FINANCIAL OFFICER
        CONFIDENTIAL - AVAILABLE UPON REQUEST                            6/14/2019            $19,096   Salary
                                                                         6/28/2019            $19,096   Salary
                                                                         7/12/2019            $19,096   Salary
                                                                         7/12/2019             $3,751   Expense Reimbursement
                                                                         7/26/2019               $64    Expense Reimbursement
                                                                         7/26/2019            $19,096   Salary
                                                                          8/9/2019            $19,096   Salary
                                                                          8/9/2019              $306    Expense Reimbursement
                                                                         8/23/2019            $19,096   Salary
                                                                          9/6/2019              $853    Expense Reimbursement
                                                                          9/6/2019            $19,096   Salary
                                                                         9/20/2019            $19,096   Salary
                                                                         10/4/2019            $19,096   Salary
                                                                         10/18/2019            $3,341   Expense Reimbursement
                                                                         10/18/2019           $19,096   Salary
                                                                         11/1/2019            $19,096   Salary
                                                                         11/1/2019              $441    Expense Reimbursement
                                                                         11/15/2019           $19,096   Salary
                                                                         11/29/2019            $3,950   Expense Reimbursement
                                                                         11/29/2019           $19,096   Salary
                                                                         12/13/2019            $2,599   Expense Reimbursement
                                                                         12/13/2019          $200,000   Retention Bonus
                                                                         12/13/2019          $403,480   Annual Bonus
                                                                         12/13/2019           $19,096   Salary
                                                                         12/27/2019           $19,096   Salary
                                                                         1/10/2020             $1,111   Expense Reimbursement
                                                                         1/10/2020            $19,096   Salary
                                                                         1/24/2020             $1,966   Expense Reimbursement
                                                                         1/24/2020            $19,096   Salary

                                                               Page 19 of 24 to Question 4
                         Case 20-11177-KBO                  Doc 275       Filed 07/01/20           Page 368 of 423

Akorn, Inc.                                                                                                     Case Number:     Case 20-11177

    Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


    Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                       2/7/2020             $19,096    Salary
                                                                       2/7/2020           $1,489,500   Retention Bonus
                                                                       2/7/2020            $165,000    Relocation Assistance Bonus
                                                                       2/7/2020              $2,577    Expense Reimbursement
                                                                      2/21/2020                $962    Expense Reimbursement
                                                                      2/21/2020             $19,096    Salary
                                                                       3/6/2020                $574    Expense Reimbursement
                                                                       3/6/2020             $19,096    Salary
                                                                      3/20/2020              $4,791    Expense Reimbursement
                                                                      3/20/2020             $19,574    Salary
                                                                       4/3/2020             $19,574    Salary
                                                                      4/17/2020             $19,574    Salary
                                                                      4/24/2020              $4,151    RSU Shares Vesting
                                                                       5/1/2020             $19,574    Salary
                                                                       5/8/2020              $2,194    RSU Shares Vesting
                                                                      5/15/2020             $29,360    Salary
                                                                      5/15/2020              $8,629    RSU Shares Vesting

                                           TOTAL PORTWOOD, DUANE A.                       $2,808,912




                                                            Page 20 of 24 to Question 4
                            Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 369 of 423

Akorn, Inc.                                                                                                  Case Number:       Case 20-11177

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.15    RAPPUHN, TERRY ALLISON                                            7/1/2019             $6,035   RSU Shares Vesting
        DIRECTOR
        CONFIDENTIAL - AVAILABLE UPON REQUEST                            7/11/2019            $26,875   Board Fees
                                                                         8/29/2019              $756    Expense Reimbursement
                                                                         10/3/2019            $26,875   Board Fees
                                                                         11/7/2019              $840    Expense Reimbursement
                                                                         12/12/2019            $1,100   Expense Reimbursement
                                                                         1/16/2020            $26,875   Board Fees
                                                                         2/20/2020            $95,625   Board Fees
                                                                         3/17/2020              $992    Expense Reimbursement
                                                                          4/3/2020            $95,625   Board Fees
                                                                         4/19/2020              $947    RSU Shares Vesting
                                                                          5/4/2020              $516    RSU Shares Vesting
                                                                          5/9/2020             $1,912   RSU Shares Vesting

                                         TOTAL RAPPUHN, TERRY ALLISON                        $284,973


4.16    TAMBI, BRIAN                                                      7/1/2019             $6,035   RSU Shares Vesting
        DIRECTOR
        CONFIDENTIAL - AVAILABLE UPON REQUEST                            7/11/2019            $20,625   Board Fees
                                                                         10/3/2019            $20,625   Board Fees
                                                                         1/16/2020            $20,625   Board Fees
                                                                         2/20/2020            $89,375   Board Fees
                                                                          4/3/2020            $89,375   Board Fees
                                                                         4/19/2020              $947    RSU Shares Vesting
                                                                          5/4/2020              $516    RSU Shares Vesting
                                                                          5/9/2020             $1,912   RSU Shares Vesting

                                                       TOTAL TAMBI, BRIAN                    $250,034




                                                               Page 21 of 24 to Question 4
                            Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 370 of 423

Akorn, Inc.                                                                                                  Case Number:       Case 20-11177

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.17    WEINSTEIN, ALAN                                                   7/1/2019             $6,035   RSU Shares Vesting
        CHAIRMAN OF BOARD
        CONFIDENTIAL - AVAILABLE UPON REQUEST                            7/11/2019            $37,500   Board Fees
                                                                         10/3/2019            $37,500   Board Fees
                                                                         11/7/2019             $1,085   Expense Reimbursement
                                                                         12/12/2019             $257    Expense Reimbursement
                                                                         1/16/2020            $37,500   Board Fees
                                                                         2/20/2020           $106,250   Board Fees
                                                                          4/3/2020           $106,250   Board Fees
                                                                         4/19/2020              $947    RSU Shares Vesting
                                                                          5/4/2020              $516    RSU Shares Vesting
                                                                          5/9/2020             $1,912   RSU Shares Vesting

                                                   TOTAL WEINSTEIN, ALAN                     $335,752




                                                               Page 22 of 24 to Question 4
                            Case 20-11177-KBO                  Doc 275       Filed 07/01/20         Page 371 of 423

Akorn, Inc.                                                                                                      Case Number:     Case 20-11177

       Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
       None


       Insider's Name and Address and Relationship to Debtor               Dates             Amount      Reason for Payment




4.18    YOUNG, CHRISTOPHER C                                             5/31/2019             $2,051   Expense Reimbursement
        EVP, GLOBAL OPERATIONS
        CONFIDENTIAL - AVAILABLE UPON REQUEST                            5/31/2019            $14,423   Salary
                                                                         6/14/2019            $14,423   Salary
                                                                         6/28/2019             $1,224   Expense Reimbursement
                                                                         6/28/2019            $14,423   Salary
                                                                         7/12/2019             $1,639   Expense Reimbursement
                                                                         7/12/2019            $14,423   Salary
                                                                         7/26/2019            $14,423   Salary
                                                                         7/26/2019             $1,603   Expense Reimbursement
                                                                          8/9/2019            $14,423   Salary
                                                                          8/9/2019             $1,602   Expense Reimbursement
                                                                         8/23/2019              $882    Expense Reimbursement
                                                                         8/23/2019            $14,423   Salary
                                                                          9/6/2019            $14,423   Salary
                                                                          9/6/2019            $82,500   Relocation Assistance Bonus
                                                                         9/20/2019            $14,423   Salary
                                                                         9/20/2019             $3,720   Expense Reimbursement
                                                                         10/4/2019            $14,423   Salary
                                                                         10/4/2019             $8,577   Expense Reimbursement
                                                                         10/18/2019           $14,423   Salary
                                                                         11/1/2019            $14,423   Salary
                                                                         11/15/2019           $14,423   Salary
                                                                         11/29/2019           $14,423   Salary
                                                                         11/29/2019            $1,033   Expense Reimbursement
                                                                         12/13/2019           $14,423   Salary
                                                                         12/13/2019           $82,500   Relocation Assistance Bonus
                                                                         12/13/2019          $286,695   Annual Bonus
                                                                         12/13/2019            $1,477   Expense Reimbursement
                                                                         12/27/2019           $14,423   Salary
                                                                         12/27/2019            $2,590   Expense Reimbursement

                                                               Page 23 of 24 to Question 4
                         Case 20-11177-KBO                  Doc 275       Filed 07/01/20           Page 372 of 423

Akorn, Inc.                                                                                                     Case Number:   Case 20-11177

    Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an
insider or guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of
the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives;
affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
    None


    Insider's Name and Address and Relationship to Debtor               Dates               Amount      Reason for Payment




                                                                      1/10/2020                $442    Expense Reimbursement
                                                                      1/10/2020             $14,423    Salary
                                                                      1/24/2020              $8,910    Expense Reimbursement
                                                                      1/24/2020             $14,423    Salary
                                                                       2/7/2020             $14,423    Salary
                                                                       2/7/2020            $750,000    Retention Bonus
                                                                       2/7/2020             $30,249    RSU Shares Vesting
                                                                       2/7/2020              $1,507    Expense Reimbursement
                                                                      2/21/2020             $14,423    Salary
                                                                      2/21/2020                $974    Expense Reimbursement
                                                                       3/6/2020             $14,423    Salary
                                                                      3/20/2020             $14,784    Salary
                                                                      3/20/2020             $13,194    Expense Reimbursement
                                                                       4/3/2020                $653    Expense Reimbursement
                                                                       4/3/2020             $14,784    Salary
                                                                      4/17/2020             $14,784    Salary
                                                                       5/1/2020             $14,784    Salary
                                                                      5/15/2020                $686    Expense Reimbursement
                                                                      5/15/2020             $22,175    Salary

                                        TOTAL YOUNG, CHRISTOPHER C                        $1,668,902




                                                                   TOTAL              $23,548,258




                                                            Page 24 of 24 to Question 4
                         Case 20-11177-KBO           Doc 275         Filed 07/01/20     Page 373 of 423

Akorn, Inc.                                                                                      Case Number:       Case 20-11177


       Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

5. Repossessions, foreclosures, and returns

List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property
repossessed by a creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do
not include property listed in line 6.
       None


  Creditor's Name and Address                  Description of the Property                   Date Action         Value of Property
                                                                                             was Taken


5. 1   NONE                                                                                                                      $0


                                                                                                           TOTAL                 $0




                                                        Page 1 of 1 to Question 5
                         Case 20-11177-KBO             Doc 275         Filed 07/01/20      Page 374 of 423

Akorn, Inc.                                                                                           Case Number:       Case 20-11177

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

6. Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took
anything from an account of the debtor without permission or refused to make a payment at the debtor's direction from an
account of the debtor because the debtor owed a debt.
    None


 Creditor's Name and Address                         Description of Action Creditor Took    Date Action        Account           Amount
                                                                                               Taken           Number


6. 1 NONE                                                                                                                             $0



                                                                                                              TOTAL                   $0




                                                          Page 1 of 1 to Question 6
                         Case 20-11177-KBO           Doc 275        Filed 07/01/20        Page 375 of 423

Akorn, Inc.                                                                                         Case Number:    Case 20-11177

       Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
       None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 1   EARL RICE V. AKORN, INC.           EMPLOYMENT DISCRIMINATION          ILLINOIS DEPARTMENT OF          CONCLUDED
       CHARGE NOS: 2019SF0650                                                HUMAN RIGHTS
                                                                             100 WEST RANDOLPH
                                                                             STREETSUITE 10-100,
                                                                             CHICAGO, IL 60601

7. 2   AKORN, INC. V. ALI H. KUTOM        BREACH OF CONTRACT                 CIRCUIT COURT COOK COUNTY,      CONCLUDED
       CASE NO. 2018 L 000138                                                ILLINOIS
                                                                             50 W. WASHINGTON ST,
                                                                             CHICAGO, IL 60602

7. 3   KVK-TECH, INC. V. VALEANT          BREACH OF CONTRACT /               ARBITRATION BY JAMS             CONCLUDED
       PHARMACEUTICALS                    INDEMNIFICATION DEMAND             UNKNOWN, UNKNOWN,
       INTERNATIONAL INC. ET AL.                                             UNKNOWN UNKNOWN
       CASE NO. 01-15-0005-0393
       (ARBITRATION)

7. 4   ANA CONTRERAS V. AKORN, INC.       EMPLOYMENT DISCRIMINATION          NEW YORK STATE DIVISION OF      CONCLUDED
       10201242                                                              HUMAN RIGHTS
                                                                             50 CLINTON STREET, SUITE 301,
                                                                             HEMPSTEAD, NY 11550

7. 5   DUKE UNIVERSITY, ALLERGAN,         PATENT LITIGATION                  UNITED STATES DISTRICT          CONCLUDED
       INC., AND ALLERGAN SALES, LLC V.                                      COURT FOR THE DISTRICT OF
       AKORN, INC. AND HI-TECH                                               NEW JERSEY CLARKSON S.
       PHARMACAL CO., INC.                                                   FISHER BUILDING& U.S.
       CIVIL ACTION NO. 18-14035-BRM                                         COURTHOUSE
                                                                             402 EAST STATE STREETROOM
                                                                             2020, TRENTON, NJ 08608

7. 6   AKORN, INC. V. AMIR TAKLA          DESTRUCTION OF PROPERTY            SUPERIOR COURT OF NEW           PENDING
       SOM L 001620-19                                                       JERSEY, SOMERSET COUNTY
                                                                             20 N BRIDGE STREET,
                                                                             SOMERVILLE, NJ 08876

7. 7   INVESTIGATION BY FBI (NEW          INVESTIGATION BY FBI (NEW          FEDERAL BUREAU OF               PENDING
       JERSEY DIVISION) REGARDING         JERSEY DIVISION) REGARDING         INVESTIGATION (NEW JERSEY
       DATA BREACH                        DATA BREACH REPORTED TO            REGIONAL OFFICE)
       288A-NK-2981579                    THE FBI IN 2018                    11 CENTRE PLACE, NEWARK, NJ
                                                                             07102

7. 8   ANA CONTRERAS V. AKORN, INC.       EMPLOYMENT DISCRIMINATION          STATE OF NY, DIVISION OF        CONCLUDED
       CASE NO. 10201242                                                     HUMAN RIGHTS
                                                                             ONE FORDHAM PLAZA4TH
                                                                             FLOOR, BRONX, NY 10458

7. 9   JAMES SHENAN V. AKORN, INC.        EMPLOYMENT DISCRIMINATION          STATE OF NJ, DEPARTMENT OF      PENDING
       DCR DOCKET NO: ET08AB-67348-E                                         CIVIL RIGHTS
                                                                             PO BOX 089140 EAST FRONT
                                                                             STREET, 6TH FLOOR, TRENTON,
                                                                             NJ 08625




                                                       Page 1 of 5 to Question 7
                        Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 376 of 423

Akorn, Inc.                                                                                         Case Number:    Case 20-11177

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 10 PROVEPHARM, INC. V. AKORN, INC.     FALSE ADVERTISING                  UNITED STATES DISTRICT          PENDING
      CASE NO. 17-CV-007087 (SJF) (AKT)                                      COURT, EASTERN DISTRICT OF
                                                                             NEW YORK
                                                                             225 CADMAN PLAZA E,
                                                                             BROOKLYN, NY 11201

7. 11 EARL RICE V. AKORN, INC.            EMPLOYMENT DISCRIMINATION          ILLINOIS DEPARTMENT OF          CONCLUDED
      CHARGE NOS:21BA90138                                                   HUMAN RIGHTS
                                                                             535 W JEFFERSON STREET1ST
                                                                             FLOOR, SPRINGFIELD, IL 62702

7. 12 KOGUT V. AKORN                      SHAREHOLDER DERIVATIVE             19TH JUDICIAL DISTRICT COURT    CONCLUDED
      646, 174                                                               PARISH OF EAST BATON ROUGE
                                                                             STATE OF LOUISIANA
                                                                             300 NORTH BLVD, BATON
                                                                             ROUGE, LA 70802

7. 13 GREER/CARR V. AKORN, ET. AL.        PERSONAL INJURY/DEATH              CIRCUIT COURT OF TIPPAH         PENDING
      CV2019-075                                                             COUNTY, MISSISSIPPI
                                                                             102-A NORTH MAIN STREET,
                                                                             RIPLEY, MS 38663

7. 14 IRONSHORE V. AKORN, INC.            INSURANCE DISPUTE                  FEDERAL DISTRICT COURT ND       PENDING
      1:17-CV-03541                                                          IL, EASTERN DIVISION, EVERETT
                                                                             MCKINLEY DIRKSEN
                                                                             COURTHOUSE
                                                                             219 SOUTH DEARBORN STREET,
                                                                             CHICAGO, IL 60604

7. 15 REUBEN BACHRACH V. AKORN ET.        PERSONAL INJURY                    SUPERIOR COURT OF NEW           PENDING
      AL.                                                                    JERSEY - LAW DIVISION ESSEX
      ESX-L-2566-19                                                          COUNTY
                                                                             50 W MARKET ST, NEWARK, NJ
                                                                             07102

7. 16 CAPOZELLO V. AKORN, ET. AL          PERSONAL INJURY                    SUPREME COURT STATE OF NY -     PENDING
      621087/17                                                              COUNTY OF SUFFOLK
                                                                             1 COURT STREET, RIVERHEAD,
                                                                             NY 11901

7. 17 STATE OF MISSISSIPPI V. ECR ET.     MEDICAID REIMBURSMENT              CHANCERY COURT FOR THE          PENDING
      AL.                                                                    FIRST JUDICIAL DISTRICT OF
      25CH1:17-CV-000305                                                     HINDS COUNTY, MISSISSIPPI
      CONSOLIDATED TO 25CH1:17-CV-                                           P.O. BOX 686, JACKSON, MS
      00304                                                                  39205

7. 18 ROOFER’S PENSION FUND V. PAPA,      THIRD PARTY SUBPOENA FOR           UNITED STATES DISTRICT          PENDING
      ET AL                               AKORN DOCUMENTS                    COURT FOR THE DISTRICT OF
      CASE NO. 2:16-CV-2805-MCA-LDW                                          NEW JERSEY
                                                                             402 EAST STATE STREET,
                                                                             TRENTON, NJ 08608




                                                       Page 2 of 5 to Question 7
                        Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 377 of 423

Akorn, Inc.                                                                                         Case Number:    Case 20-11177

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 19 BLUE CROSS AND BLUE SHIELD OF       ANTITRUST MATTER                   COURT OF COMMON PLEAS OF        PENDING
      NORTH CAROLINA, ET AL.                                                 PHILADELPHIA COUNTYTRIAL
      200500347                                                              DIVISION
                                                                             601 COMMONWEALTH
                                                                             AVENUEP.O. BOX 61260SUITE
                                                                             1500, HARRISBURG, PA 17106

7. 20 AMERICA'S 1ST CHOICE OF SOUTH       ANTITRUST MATTER                   COURT OF COMMON PLEAS OF        PENDING
      CAROLINA, INC., ET AL.                                                 PHILADELPHIA COUNTYTRIAL
      190702094                                                              DIVISION
                                                                             601 COMMONWEALTH
                                                                             AVENUEP.O. BOX 61260SUITE
                                                                             1500, HARRISBURG, PA 17106

7. 21 IN RE GENERIC PHARMACEUTICALS       PRICE FIXING CLASS ACTION          EASTERN DISTRICT OF             PENDING
      PRICING ANTITRUST LITIGATION,                                          PENNSYLVANIAJAMES A.
      MDL NO. 2724                                                           BYRNE U.S. COURTHOUSE
      EPA MDL NO. 16-MD-2724                                                 601 MARKET STREET,
                                                                             PHILADELPHIA, PA 19106

7. 22 DEBRA COHEN V. AKORN, INC.          EMPLOYMENT DISCRIMINATION          SUPERIOR COURT OF NEW           PENDING
      MON-L-01363-19                                                         JERSEY - MONMOUTH COUNTY
                                                                             71 MONUMENT ST, FREEHOLD,
                                                                             NJ 77228

7. 23 MAGNETAR CONSTELLATION FUND         DIRECT CLAIM (OPT-OUT FROM         NORTHERN DISTRICT OF            PENDING
      II-PRA LP ET AL V. AKORN, INC. ET   CLASS)                             ILLINOIS
      AL                                                                     219 SOUTH DEARBORN STREET ,
      1:19-CV-08418                                                          CHICAGO, IL 60604

7. 24 IN RE AKORN, INC. SHAREHOLDER       SHAREHOLDER DERIVATIVE             NORTHERN DISTRICT OF            CONCLUDED
      DERIVATIVE LITIGATION                                                  ILLINOIS
      1:18-CV-07374                                                          219 SOUTH DEARBORN STREET ,
                                                                             CHICAGO, IL 60604

7. 25 AKORN, INC. V. FRESENIUS KABI AG    BREACH OF CONTRACT                 COURT OF CHANCERY OF THE        ON APPEAL
      NO. 535, 2018                                                          STATE OF DELAWARE
                                                                             500 NORTH KING STREET,
                                                                             WILMINGTON, DE 19801

7. 26 GLAUBACH V. KAPOOR ET AL            SHAREHOLDER DERIVATIVE             NORTHERN DISTRICT OF            CONCLUDED
      1:18-CV-08111                                                          ILLINOIS
                                                                             219 SOUTH DEARBORN STREET ,
                                                                             CHICAGO, IL 60604

7. 27 MATTER INVOLVING THE                SUBPOENA                           SECURITIES AND EXCHANGE         PENDING
      SECURITIES AND EXCHANGE                                                COMMISSION (BOSTON
      COMMISSION (BOSTON DIVISION)                                           REGIONAL OFFICE)
      B-03307                                                                33 ARCH ST # 23, BOSTON, MA
                                                                             02110

7. 28 TBD - RANITIDINE WALMART NOTICE     NOTICE REQUEST, NOT A SUIT         UNKNOWN                         PENDING
      TBD                                                                    UNKNOWN, UNKNOWN,
                                                                             UNKNOWN UNKNOWN



                                                       Page 3 of 5 to Question 7
                          Case 20-11177-KBO          Doc 275        Filed 07/01/20        Page 378 of 423

Akorn, Inc.                                                                                           Case Number:   Case 20-11177

    Part 3:           Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address     Status of Case



7. 29 EEOC CHARGE NO. 440-2020-04886     EMPLOYMENT DISCRIMINATION           UNKNOWN                         PENDING
      TBD                                                                    UNKNOWN, UNKNOWN,
                                                                             UNKNOWN UNKNOWN

7. 30 ZOSTRIX - (2)                      FALSE ADVERTISING                   UNKNOWN                         PENDING
      TBD                                                                    UNKNOWN, UNKNOWN,
                                                                             UNKNOWN UNKNOWN

7. 31 ZOSTRIX - (1)                      FALSE ADVERTISING                   UNKNOWN                         PENDING
      TBD                                                                    UNKNOWN, UNKNOWN,
                                                                             UNKNOWN UNKNOWN

7. 32 EEOC CHARGE NO. 440-2020-01702     EMPLOYMENT DISCRIMINATION           ILLINOIS DEPARTMENT OF          PENDING
      CHARGE NO. 440-2020-01702                                              HUMAN RIGHTS
                                                                             100 W RANDOLPH ST. #10,
                                                                             CHICAGO, IL 60601

7. 33 IN RE: AKORN, INC. DATA            DIRECT CLAIM (CLASS ACTION)         NORTHERN DISTRICT OF            PENDING
      INTEGRITY SECURITIES LITIGATION                                        ILLINOIS
      1:18-CV-01713                                                          219 SOUTH DEARBORN STREET ,
                                                                             CHICAGO, IL 60604

7. 34 AQR FUNDS - AQR MULTI-             DIRECT CLAIM (OPT-OUT FROM          NORTHERN DISTRICT OF            PENDING
      STRATEGY ALTERNATIVE FUND ET       CLASS)                              ILLINOIS
      AL V. AKORN, INC. ET AL                                                219 SOUTH DEARBORN STREET ,
      1:20-CV-00434                                                          CHICAGO, IL 60604

7. 35 WICKSTROM V. AKORN, ET. AL.        SHAREHOLDER VIOLATIONS              FEDERAL DISTRICT COURT ND IL    PENDING
      (CONSOLIDATED WITH IN RE           OF 10-B-5, S/A                      219 SOUTH DEARBORN STREET ,
      AKORN DI)                                                              CHICAGO, IL 60604
      1:19-CV-01299

7. 36 FIR TREE MASTER FUND V. AKORN,     DIRECT CLAIM (OPT-OUT FROM          NORTHERN DISTRICT OF            PENDING
      INC.                               CLASS)                              ILLINOIS
      1:19-CV-07418                                                          219 SOUTH DEARBORN STREET ,
                                                                             CHICAGO, IL 60604

7. 37 MANIKAY MASTER FUND LP ET AL       DIRECT CLAIM (OPT-OUT FROM          NORTHERN DISTRICT OF            PENDING
      V. AKORN, INC.                     CLASS)                              ILLINOIS
      1:19-CV-04651                                                          219 SOUTH DEARBORN STREET ,
                                                                             CHICAGO, IL 60604

7. 38 CIGNA COMPLAINT                    CIGNA COMPLAINT FILED               EASTERN DISTRICT OF             PENDING
      2:20-CV-02711                      6/10/2020. THE AKORN                PENNSYLVANIA
                                         ENTITIES ARE NOT NAMED AS           601 MARKET STREET,
                                         DEFENDANTS, BUT ARE                 PHILADELPHIA, PA 19106
                                         REFERRED TO HEREIN AS CO-
                                         CONSPIRATORS.

7. 39 TWIN MASTER FUND, LTD. ET AL V.    DIRECT CLAIM (OPT-OUT FROM          NORTHERN DISTRICT OF            PENDING
      AKORN, INC. ET AL                  CLASS)                              ILLINOIS
      1:19-CV-03648                                                          219 SOUTH DEARBORN STREET ,
                                                                             CHICAGO, IL 60604




                                                       Page 4 of 5 to Question 7
                        Case 20-11177-KBO            Doc 275        Filed 07/01/20        Page 379 of 423

Akorn, Inc.                                                                                         Case Number:    Case 20-11177

    Part 3:        Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
debtor was involved in any capacity - within 1 year before filing this case.
     None


 Caption of Suit and Case Number           Nature of Proceeding                Court or Agency and Address    Status of Case



7. 40 TRSAR V. JOHN KAPOOR, ETC. AND      SHAREHOLDER DERIVATIVE             CIRCUIT COURT OF COOK           CONCLUDED
      AKORN INC.                                                             COUNTY, ILLINOIS
      2018-CH-12849                                                          50 W. WASHINGTON STREET,
                                                                             CHICAGO, IL 60602

7. 41 PULCHINSKI V. KENNETH               SHAREHOLDER DERIVATIVE             CIRCUIT COURT OF COOK           CONCLUDED
      ABRAMOWITZ, ETC. AND AKORN                                             COUNTY, ILLINOIS
      INC.                                                                   50 W. WASHINGTON STREET,
      2019-CH-11186                                                          CHICAGO, IL 60602

7. 42 THE BOOTH FAMILY TRUST V. J.        SHAREHOLDER DERIVATIVE             CIRCUIT COURT OF COOK           CONCLUDED
      KAPOOR, ETC. AND AKORN INC.                                            COUNTY, ILLINOIS
      2019-CH-12793                                                          50 W. WASHINGTON STREET,
                                                                             CHICAGO, IL 60602

7. 43 SAM KIM, GLAUBACH, TSAR TRUST,      SHAREHOLDER DEMANDS                UNKNOWN                         CONCLUDED
      MALOOF, PULCHINSKI, SANCHEZ,                                           UNKNOWN, UNKNOWN,
      WANGBICKLER, BOOTH FAMILY,                                             UNKNOWN UNKNOWN
      TRUST V. [AKORN, INC.]
      ACTION NOT FILED YET

7. 44 MATTER INVOLVING THE                SUBPOENA                           SECURITIES AND EXCHANGE         CONCLUDED
      SECURITIES AND EXCHANGE                                                COMMISSION (CHICAGO
      COMMISSION (CHICAGO DIVISION)                                          REGIONAL OFFICE)
      MC-08589                                                               175 W JACKSON BLVD. #900,
                                                                             CHICAGO, IL 60604

7. 45 U.S. CONSULTS, LLC V. AKORN, INC.   BREACH OF CONTRACT                 19TH JUDICIAL DISTRICT COURT,   PENDING
      695218-22                                                              PARISH OF EAST BATON ROUGE
                                                                             300 NORTH BLVD, BATON
                                                                             ROUGE, LA 70802




                                                       Page 5 of 5 to Question 7
                                            Case 20-11177-KBO             Doc 275        Filed 07/01/20      Page 380 of 423

Akorn, Inc.                                                                                                                               Case Number:      Case 20-11177

        Part 3:   Legal Actions or Assignments


8. Assignments and receivership

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver,
custodian, or other court-appointed officer within 1 year before filing this case.

       None


 Custodian's Name and Address                  Court Name and Address           Case Title and Number             Date        Description of Property                 Value



8. 1    NONE




                                                                            Page 1 of 1 to Question 8
                        Case 20-11177-KBO          Doc 275        Filed 07/01/20         Page 381 of 423

Akorn, Inc.                                                                                     Case Number:          Case 20-11177


       Part 4:     Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
aggregate value of the gifts to that recipient is less than $1,000
        None


 Recipient’s Name and Address                         Recipient’s          Description of the       Dates Given            Value
                                                     Relationship to           Gifts or
                                                         Debtor              Contributions



9. 1   OTHER                                       NONE                 VARIOUS                      Various                  $2,349
       N/A                                                              DONATIONS

9. 2   MISC. DONATION ACCOUNT                      NONE                 INVENTORY               June 2018-January            $23,498
       N/A                                                              DONATED                        2020

9. 3   SPECIAL OLYMPICS ILLINOIS                   NONE                 DONATION AND            3/27/19 and 3/20/20          $13,760
       605 EAST WILLOW STREET                                           CONTRIBUTIONS
       NORMAL, IL 61761                                                 TO POLAR PLUNGE

9. 4   RED TRAY NETWORK                            NONE                 INVENTORY                   04/17/2019                $3,218
       3530 MANOR DRIVE- STE 6                                          DONATED
       VICKSBURG, MS 39180




                                                     Page 1 of 1 to Question 9
                            Case 20-11177-KBO      Doc 275        Filed 07/01/20            Page 382 of 423

 Akorn, Inc.                                                                                               Case Number:               Case 20-11177


        Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

        None


  Description of Property                  How Loss Occurred                         Amount of                      Date of            Property Value
                                                                                  Payments Received                  Loss


                                                                                   If you have received payments to cover the loss, for example, from
                                                                                    insurance, govertnment compensation, or tort liability, list the total
                                                                                  received. List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                                                 Assets - Real and Personal Property).


10. 1    NONE                                                                                                                               Undetermined


                                                                                                                        TOTAL              Undetermined




                                                     Page 1 of 1 to Question 10
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 383 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


        Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 1      ALIXPARTNERS LLP                    HTTPS://WWW.ALIXPARTNERS.COM/                                                                      4/16/2020           $255,509
           300 N LASALLE DR #1900
           CHICAGO, IL 60654


11. 2      ALIXPARTNERS LLP                    HTTPS://WWW.ALIXPARTNERS.COM/                                                                      2/6/2020            $261,000
           300 N LASALLE DR #1900
           CHICAGO, IL 60654


11. 3      ALIXPARTNERS LLP                    HTTPS://WWW.ALIXPARTNERS.COM/                                                                      2/24/2020           $171,141
           300 N LASALLE DR #1900
           CHICAGO, IL 60654


11. 4      ALIXPARTNERS LLP                    HTTPS://WWW.ALIXPARTNERS.COM/                                                                      3/10/2020           $406,909
           300 N LASALLE DR #1900
           CHICAGO, IL 60654


11. 5      ALIXPARTNERS LLP                    HTTPS://WWW.ALIXPARTNERS.COM/                                                                      12/18/2019          $226,042
           300 N LASALLE DR #1900
           CHICAGO, IL 60654


11. 6      ALIXPARTNERS LLP                    HTTPS://WWW.ALIXPARTNERS.COM/                                                                      2/3/2020            $366,993
           300 N LASALLE DR #1900
           CHICAGO, IL 60654




                                                                        Page 1 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 384 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


        Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 7      ALIXPARTNERS LLP                    HTTPS://WWW.ALIXPARTNERS.COM/                                                                      3/23/2020           $428,861
           300 N LASALLE DR #1900
           CHICAGO, IL 60654


11. 8      ALIXPARTNERS LLP                    HTTPS://WWW.ALIXPARTNERS.COM/                                                                      3/31/2020           $371,443
           300 N LASALLE DR #1900
           CHICAGO, IL 60654


11. 9      ALIXPARTNERS LLP                    HTTPS://WWW.ALIXPARTNERS.COM/                                                                      4/30/2020           $274,268
           300 N LASALLE DR #1900
           CHICAGO, IL 60654


11. 10     ALIXPARTNERS LLP                    HTTPS://WWW.ALIXPARTNERS.COM/                                                                      10/22/2019           $19,550
           300 N LASALLE DR #1900
           CHICAGO, IL 60654


11. 11     ALIXPARTNERS LLP                    HTTPS://WWW.ALIXPARTNERS.COM/                                                                      8/9/2019             $44,719
           300 N LASALLE DR #1900
           CHICAGO, IL 60654


11. 12     ALIXPARTNERS LLP                    HTTPS://WWW.ALIXPARTNERS.COM/                                                                      7/17/2019            $52,020
           300 N LASALLE DR #1900
           CHICAGO, IL 60654




                                                                        Page 2 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 385 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:        Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 13   ALIXPARTNERS LLP                      HTTPS://WWW.ALIXPARTNERS.COM/                                                                      6/11/2019           $314,068
         300 N LASALLE DR #1900
         CHICAGO, IL 60654


11. 14   ALIXPARTNERS LLP                      HTTPS://WWW.ALIXPARTNERS.COM/                                                                      1/9/2020            $441,029
         300 N LASALLE DR #1900
         CHICAGO, IL 60654


11. 15   ALIXPARTNERS LLP                      HTTPS://WWW.ALIXPARTNERS.COM/                                                                      1/24/2020           $401,552
         300 N LASALLE DR #1900
         CHICAGO, IL 60654


11. 16   ALIXPARTNERS LLP                      HTTPS://WWW.ALIXPARTNERS.COM/                                                                      5/12/2020           $558,529
         300 N LASALLE DR #1900
         CHICAGO, IL 60654


11. 17   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      2/27/2020            $28,061
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 18   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      2/19/2020            $42,513
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601




                                                                        Page 3 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 386 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 19   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      5/11/2020            $23,338
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 20   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      5/12/2020            $75,000
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 21   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      2/19/2020            $43,171
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 22   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      2/20/2020            $11,438
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 23   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      2/11/2020            $26,874
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 24   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      2/26/2020           $117,741
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601




                                                                        Page 4 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 387 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 25   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      2/29/2020            $94,280
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 26   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/25/2020            $40,572
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 27   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      2/11/2020            $39,700
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 28   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/9/2020             $43,890
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 29   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      2/26/2020            $38,038
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 30   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/30/2020            $34,125
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601




                                                                        Page 5 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 388 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 31   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      4/30/2020            $53,799
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 32   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      4/30/2020            $12,350
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 33   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      4/27/2020           $131,756
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 34   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      4/27/2020            $43,150
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 35   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      4/20/2020            $31,108
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 36   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      4/20/2020            $13,000
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601




                                                                        Page 6 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 389 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 37   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      4/14/2020             $8,295
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 38   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      4/13/2020             $2,600
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 39   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      2/4/2020            $103,453
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 40   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/4/2020             $24,646
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 41   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/9/2020             $98,432
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 42   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      2/29/2020            $50,867
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601




                                                                        Page 7 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 390 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 43   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/30/2020           $114,216
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 44   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/30/2020            $59,650
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 45   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/10/2020            $53,060
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 46   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/16/2020            $32,163
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 47   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/16/2020            $98,205
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 48   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/18/2020            $32,068
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601




                                                                        Page 8 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 391 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 49   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/23/2020            $65,140
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 50   GRANT THORNTON LLP                    HTTPS://WWW.GRANTTHORNTON.COM                                                                      3/24/2020            $26,930
         171 N CLARK ST                        /OFFICES/ILLINOIS/CHICAGO.ASPX
         CHICAGO, IL 60601


11. 51   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          12/20/2019          $500,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 52   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          4/28/2020           $500,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 53   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          1/21/2020           $500,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 54   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          1/28/2020           $500,000
         300 NORTH LASALLE
         CHICAGO, IL 60654




                                                                        Page 9 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 392 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 55   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          2/6/2020            $500,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 56   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          2/24/2020           $500,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 57   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          3/11/2020           $500,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 58   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          1/10/2020           $500,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 59   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          12/12/2019          $250,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 60   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          3/26/2020           $500,000
         300 NORTH LASALLE
         CHICAGO, IL 60654




                                                                       Page 10 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 393 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 61   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          4/17/2020           $500,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 62   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          5/8/2020          $1,000,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 63   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          6/24/2019            $72,089
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 64   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          3/19/2020           $500,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 65   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          3/30/2020           $500,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 66   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          7/29/2019            $30,235
         300 NORTH LASALLE
         CHICAGO, IL 60654




                                                                       Page 11 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 394 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 67   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          9/26/2019            $35,142
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 68   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          10/24/2019            $3,095
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 69   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          11/25/2019            $1,364
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 70   KIRKLAND & ELLIS LLP                  HTTPS://WWW.KIRKLAND.COM/                                                                          12/9/2019           $250,000
         300 NORTH LASALLE
         CHICAGO, IL 60654


11. 71   KURTZMAN CARSON CONSULTANTS INC       HTTPS://WWW.KCCLLC.COM/                                                                            5/13/2020            $75,000
         DEPT CH 16639
         PALATINE, IL 60055


11. 72   KURTZMAN CARSON CONSULTANTS INC       HTTPS://WWW.KCCLLC.COM/                                                                            2/10/2020            $35,000
         DEPT CH 16639
         PALATINE, IL 60055




                                                                       Page 12 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 395 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 73   KURTZMAN CARSON CONSULTANTS INC       HTTPS://WWW.KCCLLC.COM/                                                                            2/7/2020             $50,000
         DEPT CH 16639
         PALATINE, IL 60055


11. 74   KURTZMAN CARSON CONSULTANTS INC       HTTPS://WWW.KCCLLC.COM/                                                                            4/29/2020           $250,000
         DEPT CH 16639
         PALATINE, IL 60055


11. 75   PJT PARTNERS                          HTTPS://PJTPARTNERS.COM/                                                                           2/5/2020            $307,257
         200 W MADISON ST
         CHICAGO, IL 60606


11. 76   PJT PARTNERS                          HTTPS://PJTPARTNERS.COM/                                                                           5/31/2019           $152,300
         200 W MADISON ST
         CHICAGO, IL 60606


11. 77   PJT PARTNERS                          HTTPS://PJTPARTNERS.COM/                                                                           5/19/2020           $217,742
         200 W MADISON ST
         CHICAGO, IL 60606


11. 78   PJT PARTNERS                          HTTPS://PJTPARTNERS.COM/                                                                           7/18/2019           $156,532
         200 W MADISON ST
         CHICAGO, IL 60606




                                                                       Page 13 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 396 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 79   PJT PARTNERS                          HTTPS://PJTPARTNERS.COM/                                                                           3/26/2020           $339,089
         200 W MADISON ST
         CHICAGO, IL 60606


11. 80   PJT PARTNERS                          HTTPS://PJTPARTNERS.COM/                                                                           12/19/2019          $166,510
         200 W MADISON ST
         CHICAGO, IL 60606


11. 81   PJT PARTNERS                          HTTPS://PJTPARTNERS.COM/                                                                           11/25/2019          $166,675
         200 W MADISON ST
         CHICAGO, IL 60606


11. 82   PJT PARTNERS                          HTTPS://PJTPARTNERS.COM/                                                                           9/26/2019           $163,848
         200 W MADISON ST
         CHICAGO, IL 60606


11. 83   PJT PARTNERS                          HTTPS://PJTPARTNERS.COM/                                                                           8/31/2019           $154,857
         200 W MADISON ST
         CHICAGO, IL 60606


11. 84   PJT PARTNERS                          HTTPS://PJTPARTNERS.COM/                                                                           8/1/2019            $153,091
         200 W MADISON ST
         CHICAGO, IL 60606




                                                                       Page 14 of 15 to Question 11
                                              Case 20-11177-KBO             Doc 275       Filed 07/01/20        Page 397 of 423


 Akorn, Inc.                                                                                                                                    Case Number:     Case 20-11177


     Part 6:       Certain Payments or Transfers


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

         None


 Who was Paid or Who Received the Transfer?               Email / Website               Who Made the Payment,      If not Money, Describe any      Dates       Total Amount or
 Address                                                                                if not Debtor?             Property Transferred                        Value



11. 85   PJT PARTNERS                          HTTPS://PJTPARTNERS.COM/                                                                           5/14/2020           $102,778
         200 W MADISON ST
         CHICAGO, IL 60606


11. 86   RICHARDS LAYTON & FINGER              HTTP://WWW.RLF.COM/                                                                                5/6/2020            $150,000
         920 N KING ST.
         WILMINGOTN, DE 19801


11. 87   RICHARDS LAYTON & FINGER              HTTP://WWW.RLF.COM/                                                                                2/7/2020            $200,000
         920 N KING ST.
         WILMINGOTN, DE 19801




                                                                       Page 15 of 15 to Question 11
                            Case 20-11177-KBO      Doc 275        Filed 07/01/20           Page 398 of 423

Akorn, Inc.                                                                                        Case Number:      Case 20-11177


        Part 6:    Certain Payments or Transfers

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years
before the filing of this case to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

         None


  Name of Trust or Device         Trustee              Describe any Property Transferred       Dates Transfers   Total Amount / Value
                                                                                               were Made


12. 1    NONE                                                                                                                   $0




                                                     Page 1 of 1 to Question 12
                         Case 20-11177-KBO                Doc 275       Filed 07/01/20       Page 399 of 423

Akorn, Inc.                                                                                         Case Number:      Case 20-11177


    Part 6:        Certain Payments or Transfers

13. Transfers not already listed on this statement

List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on
behalf of the debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary
course of business or financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or
transfers previously listed on this statement.
    None


 Name and Address of Transferee, Relationship to Debtor            Description of Property            Date Transfer    Total Amount
                                                                                                       was Made          or Value


13. 1 NONE                                                                                                                        $0



                                                                                                        TOTAL                     $0




                                                           Page 1 of 1 to Question 13
                         Case 20-11177-KBO         Doc 275        Filed 07/01/20            Page 400 of 423

Akorn, Inc.                                                                                            Case Number:       Case 20-11177


    Part 7:          Previous Locations

14. Previous addresses

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

    Does not apply


 Address                                                                          Dates of Occupancy



14. 1   16477 HIGHWAY 16 E, DEKALB, MS 39328                                      From:     3/1/2015    To:   6/30/2019




                                                     Page 1 of 1 to Question 14
                              Case 20-11177-KBO         Doc 275        Filed 07/01/20           Page 401 of 423

Akorn, Inc.                                                                                                   Case Number:       Case 20-11177


        Part 8:         Health Care Bankruptcies

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?

         No. Go to Part 9.
         Yes. Fill in the information below.


 Facility Name and Address                         Nature of the Business       Location Where Patient          If Debtor          How are
                                                   Operation, Including         Records are Maintained          Provides Meals     Records
                                                   Type of Services the         (if Different from Facility     and Housing,       Kept?
                                                   Debtor Provides              Address). If Electronic,        Number of
                                                                                Identify any Service            Patients in
                                                                                Provider.                       Debtor’s Care


15. 1    NONE                                                                                                                        Electronic
                                                                                                                                     Paper




                                                          Page 1 of 1 to Question 15
                          Case 20-11177-KBO                   Doc 275        Filed 07/01/20   Page 402 of 423

Akorn, Inc.                                                                                          Case Number:   Case 20-11177


    Part 9:         Personally Identifiable Information


16. Does the debtor collect and retain personally identifiable information of customers?
     No.
     Yes. State the nature of the information collected and retained.
       Does the debtor have a privacy policy about that information?
              No
              Yes

     No.
     Yes. State the nature of the information collected and retained.
       Does the debtor have a privacy policy about that information?
            No
              Yes

     No.
     Yes. State the nature of the information collected and retained.
       Does the debtor have a privacy policy about that information?
            No
              Yes




                                                                Page 1 of 1 to Question 16
                               Case 20-11177-KBO            Doc 275         Filed 07/01/20   Page 403 of 423

Akorn, Inc.                                                                                          Case Number:   Case 20-11177


    Part 9:          Personally Identifiable Information

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k),
403(b), or other pension or profit-sharing plan made available by the debtor as an employee benefit?

   No. Go to Part 10.

   Yes. Does the debtor serve as plan administrator?

         No. Go to Part 10.
         Yes. Fill in below:

         Describe:       Smart Choice! Akorn, Inc. 401(k) Retirement Plan                    EIN:   XX-XXXXXXX

         Has the plan been terminated?
            No
            Yes




                                                              Page 1 of 1 to Question 17
                          Case 20-11177-KBO           Doc 275        Filed 07/01/20     Page 404 of 423

 Akorn, Inc.                                                                                     Case Number:           Case 20-11177


        Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's
benefit, closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit
unions, brokerage houses, cooperatives, associations, and other financial institutions.
        None


  Financial Institution Name and Address         Last 4 Digits of     Type of Account                Date of Closing         Last
                                                  Acct Number                                                               Balance


18. 1    ICD (INSTITUTIONAL CASH DISTRIBUTORS)       0849           SAVING                                  6/25/2019     $103,821,143
         580 CALIFORNIA ST., STE 1335,
         SAN FRANCISCO, CA 94104




                                                        Page 1 of 1 to Question 18
                         Case 20-11177-KBO           Doc 275       Filed 07/01/20      Page 405 of 423

Akorn, Inc.                                                                                      Case Number:      Case 20-11177

    Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1
year before filing this case.

        None


  Depository Institution Name and Address      Names of Anyone with Access to it and   Description of the        Does Debtor still
                                               Address                                 Contents                  have it?



19. 1   NONE                                                                                                             No
                                                                                                                         Yes




                                                      Page 1 of 1 to Question 19
                          Case 20-11177-KBO           Doc 275        Filed 07/01/20      Page 406 of 423

Akorn, Inc.                                                                                         Case Number:       Case 20-11177


    Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in
a part of a building in which the debtor does business.

          None


  Facility Name and Address                      Names of Anyone            Address               Description of the     Does Debtor
                                                 with Access to it                                Contents               still have it?




 20. 1     ANB CANADA                                                                            INVENTORY                  No
           25 MILLARD AVENUE WEST,
                                                                                                                            Yes
           NEWMARKET, ONTARIO

 20. 2     EAGLE PHARMA                                                                          INVENTORY                  No
           350 EAGLES LANDING DRIVE,
                                                                                                                            Yes
           LAKELAND, FL 33810

 20. 3     CATALENT                                                                              INVENTORY                  No
           2210 LAKESHORE DRIVE, WOODSTOCK,
                                                                                                                            Yes
           IL 60098

 20. 4     THERMOFISHER SCIENTIFIC                                                               SAMPLES                    No
           (FORMERLY PRIORITY SOLUTIONS
                                                                                                                            Yes
           INTERNATIONAL)
           100 BERKELEY DR A, SWEDESBORO NJ
           08085

 20. 5     KNIPPER                                                                               SAMPLES                    No
           ONE HEALTHCARE WAY, LAKEWOOD,
                                                                                                                            Yes
           NJ 08701

 20. 6     ALCAMI                                                                                INVENTORY                  No
           2020 SCIENTIFIC PARK DRIVE,
                                                                                                                            Yes
           WILMINGTON, NC 28405

 20. 7     PATHEON                                                                               INVENTORY                  No
           2110 EAST GALBRAITH ROAD,
                                                                                                                            Yes
           CINCINNATI, OH 45237

 20. 8     INDOCO                                                                                INVENTORY                  No
           INDOCO HOUSE 166 CST RD, MUMBAI,
                                                                                                                            Yes
           INDIA

 20. 9     CATALENT                                                                              INVENTORY                  No
           2210 LAKESHORE DRIVE, WOODSTOCK,
                                                                                                                            Yes
           IL 60098

 20. 10    LABORATOIRE UNITHER                                                                   INVENTORY                  No
           ZL DE GUERIE 50211, COUTANCES,
                                                                                                                            Yes
           FRANCE




                                                        Page 1 of 1 to Question 20
                       Case 20-11177-KBO            Doc 275        Filed 07/01/20     Page 407 of 423

Akorn, Inc.                                                                                       Case Number:     Case 20-11177


     Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored
for, or held in trust. Do not list leased or rented property.

         None

  Owner’s Name and Address                             Location of the Property     Description of the           Value
                                                                                    Property


 21. 1   NONE




                                                      Page 1 of 1 to Question 21
                              Case 20-11177-KBO       Doc 275        Filed 07/01/20       Page 408 of 423

Akorn, Inc.                                                                                         Case Number:      Case 20-11177

    Part 12:            Details About Environmental Information

For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous
   material, regardless of the medium affected (air, land, water, or any other medium).
   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that
   the debtor formerly owned, operated, or utilized.
   Hazardous material means anything than an environmental law defines as hazardous or toxic, or describes as a pollutant,
   contaminant, or a similary harmful substance.
Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include
settlements and orders.
        No
        Yes. Provide details below.


  Case Title and Case Number                   Court or Agency Name and Address      Nature of Proceeding            Status



22. 1   HAZARDOUS WASTE SETTLEMENT           NEW JERSEY DEPARTMENT OF                VIOLATIONS OF RESOURCE        CONCLUDED
        AGREEMENT                            ENVIRONMENTAL PROTECTION                CONSERVATION AND
        NEA 180001                           P.O. BOX 420, 401 E STATE ST            RECOVERY ACT AND NEW
                                             TRENTON, NJ 08608                       JERSEY HAZARDOUS WASTE
                                                                                     REGULATIONS




                                                        Page 1 of 1 to Question 22
                                              Case 20-11177-KBO            Doc 275        Filed 07/01/20      Page 409 of 423

 Akorn, Inc.                                                                                                                                Case Number:       Case 20-11177


    Part 12:         Details About Environmental Information

For the purpose of Part 12, the followig definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
   affected (air, land, water, or any other medium).

   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
   or utilized.
   Hazardous material means anything than an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similary harmful
   substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable under or in violation of an environmental law?

   No
   Yes. Provide details below.


 Site Name and Address                             Governmental Unit Name and Address                     Environmental Law, if Known                          Date of Notice



23. 1 AKORN PHARMACEUTICALS                       NEW JERSEY DEPARTMENT OF ENVIRONMENTAL                 RESOURCE CONSERVATION AND RECOVERY ACT AND               10/23/2017
      72 VERONICA AVENUE                          PROTECTION, P.O. BOX 420, 401 E STATE ST               NEW JERSEY HAZARDOUS WASTE REGULATIONS
      SOMERSET, NJ 08873                          TRENTON, NJ 08608

23. 2 AKORN, INC.                                 UNITED STATES ENVIRONMENTAL PROTECTION                 RESOURCE CONSERVATION AND RECOVERY ACT                   5/28/2019
      369 BAYVIEW AVENUE                          AGENCY, REGION 2, 290 BROADWAY
      AMITYVILLE, NY 11701                        NEW YORK, NY 10007-1866




                                                                            Page 1 of 1 to Question 23
                                             Case 20-11177-KBO            Doc 275         Filed 07/01/20      Page 410 of 423

Akorn, Inc.                                                                                                                                Case Number:       Case 20-11177


   Part 12:          Details About Environmental Information


For the purpose of Part 12, the followig definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
   affected (air, land, water, or any other medium).

   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
   or utilized.
   Hazardous material means anything than an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similary harmful
   substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

24. Has the debtor notified any governmental unit of any release of hazardous material?
   No
   Yes. Provide details below.

 Site Name and Address                          Governmental Unit Name and Address                       Environmental Law, if Known                            Date of Notice



24. 1 NONE




                                                                            Page 1 of 1 to Question 24
                         Case 20-11177-KBO               Doc 275      Filed 07/01/20      Page 411 of 423

Akorn, Inc.                                                                                          Case Number:            Case 20-11177


    Part 13:        Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before
filing this case.
Include this information even if already listed in the Schedules.

         None


  Business Name and Address                                  Describe the Nature of the    Employer Identification          Dates Business
                                                             Business                            Number                         Existed


                                                                                          Do not include SSN or ITIN
 25. 1   ADVANCED VISION RESEARCH, INC.                    PHARMACEUTICAL                  XX-XXXXXXX                   10/1/1987 -
         2929 PLYMOUTH ROAD SUITE 275, ANN ARBOR MI        MANUFACTURING
         48105

 25. 2   AKORN (NEW JERSEY) INC.                           PHARMACEUTICAL                  XX-XXXXXXX                    6/3/1999 -
         1925 W. FIELD COURT SUITE 300, LAKE FOREST IL     MANUFACTURING
         60045

 25. 3   AKORN ANIMAL HEALTH, INC.                         PHARMACEUTICAL                  XX-XXXXXXX                    6/3/2013 -
         1925 W. FIELD COURT SUITE 300, LAKE FOREST IL     MANUFACTURING
         60045

 25. 4   AKORN CANADA, INC.                                PHARMACEUTICAL                  1912680                      3/14/2014 -
         THREE BENTALL CENTER, SUITE 2600 PO BOX 493,      MANUFACTURING
         VANCOUVER, BC V7X 1L3, CANADA

 25. 5   AKORN ENTERPRISES II, INC.                        PHARMACEUTICAL                  XX-XXXXXXX                             -   8/12/2014
         NOT AVAILABLE                                     MANUFACTURING

 25. 6   AKORN INDIA PRIVATE LIMITED                       PHARMACEUTICAL                  U24100MH2011PTC2             8/29/2011 -
         NOT AVAILABLE                                     MANUFACTURING                   21406

 25. 7   AKORN OPHTHALMICS, INC.                           PHARMACEUTICAL                  XX-XXXXXXX                    8/4/2011 -
         1925 W. FIELD COURT SUITE 300, LAKE FOREST IL     MANUFACTURING
         60045

 25. 8   AKORN SALES, INC.                                 PHARMACEUTICAL                  XX-XXXXXXX                   1/13/2014 -
         1925 W. FIELD COURT SUITE 300, LAKE FOREST IL     MANUFACTURING
         60045

 25. 9   AKORN-STRIDES, LLC                                PHARMACEUTICAL                  XX-XXXXXXX                   8/26/2004 -    8/4/2017
         NOT AVAILABLE                                     MANUFACTURING

 25. 10 ECR PHARMACEUTICALS                                PHARMACEUTICAL                  XX-XXXXXXX                   2/13/2009 -   6/20/2014
        NOT AVAILABLE                                      MANUFACTURING

 25. 11 HI-TECH PHARMACAL CO., INC.                        PHARMACEUTICAL                  XX-XXXXXXX                    8/1/1996 -
        369 BAYVIEW AVENUE, AMITYVILLE NY 11701            MANUFACTURING

 25. 12 OAK PHARMACEUTICALS, INC.                          PHARMACEUTICAL                  XX-XXXXXXX                   7/18/2011 -
        1925 W. FIELD COURT SUITE 300, LAKE FOREST IL      MANUFACTURING
        60045

 25. 13 VPI HOLDINGS CORP.                                 PHARMACEUTICAL                  XX-XXXXXXX                  12/14/2012 -
        1925 W. FIELD COURT SUITE 300, LAKE FOREST IL      MANUFACTURING
        60045




                                                      Page 1 of 2 to Question 25
                       Case 20-11177-KBO           Doc 275        Filed 07/01/20      Page 412 of 423

Akorn, Inc.                                                                                      Case Number:           Case 20-11177


    Part 13:      Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before
filing this case.
Include this information even if already listed in the Schedules.

      None


  Business Name and Address                              Describe the Nature of the    Employer Identification         Dates Business
                                                         Business                            Number                        Existed


                                                                                      Do not include SSN or ITIN
 25. 14 WORLDAKORN PHARMA MAURITIUS                    PHARMACEUTICAL                  COMPANY #107497             1/26/2012 -
        C/O ABAX CORPORATE SERVICES LTD, 6TH FLOOR,    MANUFACTURING
        TOWER A, 1 CYBERCITY, EBENE




                                                  Page 2 of 2 to Question 25
                         Case 20-11177-KBO         Doc 275        Filed 07/01/20    Page 413 of 423

Akorn, Inc.                                                                                   Case Number:       Case 20-11177


    Part 13:       Details About the Debtor's Business or Connections to Any Business

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

      None


 Name and Address                                                                           Dates of Service



 26a. 1   DUANE PORTWOOD                                                                   From:    10/30/2015   To:
          1925 WEST FIELD COURT, SUITE 300
          LAKE FOREST, IL 60045

 26a. 2   JAY MELLENTINE                                                                   From:    6/30/2015    To:
          1925 WEST FIELD COURT, SUITE 300
          LAKE FOREST, IL 60045

 26a. 3   RANDALL POLLARD                                                                  From:    4/20/2015    To:
          1925 WEST FIELD COURT, SUITE 300
          LAKE FOREST, IL 60045




                                                    Page 1 of 1 to Question 26a.
                       Case 20-11177-KBO           Doc 275        Filed 07/01/20     Page 414 of 423


Akorn, Inc.                                                                                    Case Number:      Case 20-11177


   Part 13:      Details About the Debtor's Business or Connections to Any Business


26. Books, records, and financial statements

26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
financial statement within 2 years before filing this case.

      None


  Name and Address                                                                           Dates of Service



  26b. 1 BDO USA LLP                                                                       From:     1/1/2016   To:
         330 N WABASAH AVE #3200
         CHICAGO, IL 60611




                                                    Page 1 of 1 to Question 26b.
                        Case 20-11177-KBO           Doc 275        Filed 07/01/20      Page 415 of 423


Akorn, Inc.                                                                                      Case Number:        Case 20-11177


    Part 13:       Details About the Debtor's Business or Connections to Any Business

26. Books, records, and financial statements
26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

          None


  Name and Address                                                                      If any Books of Account and Records are
                                                                                        Unavailable, Explain Why


 26c. 1    SEE GLOBAL NOTE




                                                     Page 1 of 1 to Question 26c.
                        Case 20-11177-KBO             Doc 275       Filed 07/01/20      Page 416 of 423

Akorn, Inc.                                                                                        Case Number:       Case 20-11177


    Part 13:      Details About the Debtor's Business or Connections to Any Business

26. Books, records, and financial statements
26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor
issued a financial statement within 2 years before filing this case.

       None


 Name and Address



  26d. 1   SEE GLOBAL NOTE




                                                      Page 1 of 1 to Question 26d.
                            Case 20-11177-KBO                  Doc 275        Filed 07/01/20              Page 417 of 423

Akorn, Inc.                                                                                                       Case Number:     Case 20-11177


    Part 13:         Details About the Debtor's Business or Connections to Any Business


27. Inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case?

      No
      Yes. Give the details about the two most recent inventories.


 Name of the Person who                     Name and Address of the Person           Date of Inventory      Dollar Amount    Basis
 Supervised the Taking of the               who has Possession of Inventory
 Inventory                                  Records


 27. 1 Jeffrey McGuire                    JEFFREY MCGUIRE, DIRECTOR                           12/1/2019                     Cycle Counts
                                          SUPPLY CHAIN FINANCE
                                          1925 WEST FIELD COURT, SUITE
                                          300
                                          LAKE FOREST, IL 60045

 27. 2 Jeffrey McGuire                    JEFFREY MCGUIRE, DIRECTOR                           12/1/2018                     Cycle Counts
                                          SUPPLY CHAIN FINANCE
                                          LAKE FOREST, IL 60045




                                                                 Page 1 of 1 to Question 27
                      Case 20-11177-KBO         Doc 275         Filed 07/01/20     Page 418 of 423

Akorn, Inc.                                                                               Case Number:         Case 20-11177


    Part 13:      Details About the Debtor's Business or Connections to Any Business

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling
shareholders, or other people in control of the debtor at the time of the filing of this case.

  Name and Address                         Positition and Nature of any Interest         Percent of Interest, if any



28. 1   ADRIENNE GRAVES                   DIRECTOR                                       < 1.00%
        AVAILABLE UPON REQUEST
28. 2   ALAN WEINSTEIN                    DIRECTOR                                       < 1.00%
        AVAILABLE UPON REQUEST
28. 3   BRIAN TAMBI                       DIRECTOR                                       < 1.00%
        AVAILABLE UPON REQUEST
28. 4   CHRISTOPHER YOUNG                 OFFICER                                        < 1.00%
        AVAILABLE UPON REQUEST
28. 5   DOUGLAS BOOTHE                    OFFICER                                        < 1.00%
        AVAILABLE UPON REQUEST
28. 6   DUANE PORTWOOD                    OFFICER                                        < 1.00%
        AVAILABLE UPON REQUEST
28. 7   JOE BONACCORSI                    OFFICER                                        < 1.00%
        AVAILABLE UPON REQUEST
28. 8   KEN ABRAMOWITZ                    DIRECTOR                                       < 1.00%
        AVAILABLE UPON REQUEST
28. 9   RANDALL POLLARD                   OFFICER                                        < 1.00%
        AVAILABLE UPON REQUEST
28. 10 STEVEN MEYER                       DIRECTOR                                       < 1.00%
       AVAILABLE UPON REQUEST
28. 11 TERRY RAPPUHN                      DIRECTOR                                       < 1.00%
       AVAILABLE UPON REQUEST
28. 12 THOMAS MOORE                       DIRECTOR                                        0.00%
       AVAILABLE UPON REQUEST




                                                  Page 1 of 1 to Question 28
                           Case 20-11177-KBO         Doc 275        Filed 07/01/20   Page 419 of 423

Akorn, Inc.                                                                                   Case Number:       Case 20-11177

    Part 13:           Details About the Debtor's Business or Connections to Any Business

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general
partners, members in control of the debtor, or shareholders in control of the debtor who no longer hold these
positions?
    No
    Yes. Identify below.


 Name and Address                               Position and Nature of Interest       Period During Which Position Was Held



29. 1    RONALD M. JOHNSON                     FORMER DIRECTOR                        From:    3/22/2003   To:    11/5/2019
         NOT AVAILABLE




                                                       Page 1 of 1 to Question 29
                               Case 20-11177-KBO          Doc 275          Filed 07/01/20          Page 420 of 423

 Akorn, Inc.                                                                                               Case Number:        Case 20-11177

        Part 13:           Details About the Debtor's Business or Connections to Any Business

 30. Payments, Distributions, or Withdrawals Credited or Given to Insiders

 Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other
 compensation, draws, bonuses, loans, credits on loans, stock redemptions, and options exercised?
        No
        Yes. Identify below.


   Name and Address of Recipient and Relationship to Debtor               Amount           Dates       Reason for Providing the Value



30. 1        SEE GLOBAL NOTES



                                   TOTAL SEE GLOBAL NOTES                       $0




                                                   TOTAL                        $0




                                                              Page 1 of 1 to Question 30
                          Case 20-11177-KBO        Doc 275       Filed 07/01/20         Page 421 of 423

Akorn, Inc.                                                                                       Case Number:        Case 20-11177


    Part 13:          Details About the Debtor's Business or Connections to Any Business

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
   No
   Yes. Identify below.


 Name of Parent Corporation                                     Employer Identification Number of the Parent Corporation



31. 1   AKORN, INC.                                                EIN:   XX-XXXXXXX




                                                    Page 1 of 1 to Question 31
                          Case 20-11177-KBO        Doc 275       Filed 07/01/20       Page 422 of 423

Akorn, Inc.                                                                                      Case Number:        Case 20-11177

    Part 13:          Details About the Debtor's Business or Connections to Any Business

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a
pension fund?
   No
   Yes. Identify below.


 Name of Pension Fund                                           Employer Identification Number of the Pension Fund



32. 1   NONE                                                           EIN:




                                                    Page 1 of 1 to Question 32
                      Case 20-11177-KBO                Doc 275         Filed 07/01/20       Page 423 of 423


Akorn, Inc.                                                                                     Case Number:         Case 20-11177

      Part 14:       Signature and Declaration

Warning -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money
or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
I have examined the information in this Statement of Financial Affairs and any attachments and have a resonable belief that the
information is true and correct.
I declare under penalty of perjury that the foregoing is true and correct.


Executed on:           June 30, 2020




Signature: /s/                                                        Duane Portwood, CFO
                                                                      Name and Title




Are additional pages to the Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?


  X    No
       Yes
